06/02/2020

~

. Questioned
As of: June 2, 2020 3:31 PM Z

‘easderio-Evisspse8AVGY Document 1-2 Filed o7/08/SO PAYS 1 of 125 P:008/028

Vitek v. Jones

Supreme Court of the United States
December 3, 1979, Argued ; March 25, 1980, Decided
No. 78-1155

Reporter

445 U.S. 480 *; 100 S. Ct. 1254 **; 63 L. Ed. 2d 552 ***; 4980 U.S. LEXIS 31 ****

VITEK, CORRECTIONAL DIRECTOR, ET AL. v.
JONES

Prior History: [***1] APPEAL FROM THE UNITED
STATES DISTRICT COURT FOR THE DISTRICT OF
NEBRASKA.

Disposition: Affirmed as modified.

Core Terms

mental hospital, transferred, inmate, parole, moot,
liberty interest, due process, confinement, prison,
sentence, mental disease, notice, cases, mental illness,
mentally ill, injunction, due process protection,
involuntary transfer, ripeness, suffers, procedural
protections, circumstances, decisionmaker, deprivation,
involuntary, psychiatric, reasons, conditions of
confinement, psychiatric treatment, state mental
hospital

Case Summary

Procedural Posture

Intervenor inmate joined the action brought by other
prisoners against appellant state that challenged
procedures for transferring prisoners to mental
hospitals. Appellant state challenged the order of the

United States District Court for the District of Nebraska,
which found that the state was permanently enjoined
from transferring the inmate to a mental hospital.

Overview

The state sought te remove the injunction that prohibited 4

it from transferring inmate to a mental hospital. The
court held that the case was not moot. The court found
that inmate had a liberty interest not to be transferred to
a mental hospital unless he suffered from a mental
disease that could not be adequately treated in prison.
The_stigmatizing consequences of a transfer to a nee
hospital for involuntary psychiatric treatment, coupled
with the subjection of the inmate to mandatory behavior
Modification as a treatment for mental illness,

constituted the kind of deprivations of Tberty that
required procedural protections. The court held that

Neb. Rev. Stat. § 83-180(1
process before he was found to have a mental disease

and transferred to a mental hospital. Notice was
essential to afford the Inmate an opportunity to _
challenge the contemplated action and to understand

the nature of what was happening to him. The
independent decisionmaker that conducted the transfer
hearing was not required to come from outside the
prison or hospital administration.

 

Outcome

The judgment of the district court was modified to reflect
the holding that the state was not required to furnish a
licensed attorney to aid the inmate and was affirmed.

Patricia Lazarus

 
06/02/2020 11 GRMer ting ASSPLMEEWGY Document 1-2 Filed o7/SS)SB Age 2 of 1260

Page 2 of 21

445 U.S. 480, *480; 100 S. Ct. 1254, **1254; 63 L. Ed. 2d 552, ***552; 1980 U.S. LEXIS 31, ****1

LexisNexis® Headnotes

Civil Rights Law > Protection of Rights > Prisoner
Rights > Transfers

Criminal Law & Procedure > Postconviction
Proceedings > Imprisonment

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Institutional Transfers for
Adults

Criminal Law & Procedure > Sentencing > Mental
Incapacity

HN1%] Prisoner Rights, Transfers

Neb. Rev. Stat § 83-176(2) (1976) authorizes the

Director of Correctional Services to designate any
available, suitable, and appropriate residence facility or
institution as a place of confinement for any state
prisoner and to transfer a prisoner from one place of
confinement to another. Neb. Rev. Stat. § 83-180/(1)
provides that when a designated physician or
psychologist finds that a prisoner suffers from a mental
disease or defect and cannot be given proper treatment
in that facility, the director may transfer him for
examination, study, and treatment to another institution
within or without the Department of Correctional
Services. Any prisoner so transferred to a mental
hospital is to be returned to the department if, prior to
the expiration of his sentence, treatment is no longer
necessary. Upon expiration of sentence, if the state
desires to retain the prisoner in a mental hospital, civil
commitment proceedings must be  promptiy

commenced. Neb. Rev. Stat. § 83-180(3).

Criminal Law & Procedure > Sentencing > Mental
incapacity

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > General Overview

HN2[<%] Sentencing, Mental Incapacity

See Neb. Rev. Stat. § 83-180(1).

Criminal Law & Procedure > Sentencing > Mental
Incapacity

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Discharge & Release of
Adults

HN3[8-) Sentencing, Mental Incapacity

See Neb. Rev. Stat. § 83-780(3).

Constitutional Law > Substantive Due
Process > Scope

Criminal Law &
Procedure > ... > Probation > Revocation > Due
Process

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > General
Overview

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > Scope of
Protection

Criminal Law &
Procedure > ... > Probation > Revocation > General
Overview

Criminal Law & Procedure > Postconviction
Proceedings > Parole
HN4%] Constitutional Law, Substantive Due
Process

State statutes may create liberty interests that are
entitled to the procedural protections of the due process
clause of U.S. Const. amend. X/V. There is no
constitutional or inherent right to parole, but once a state
grants a prisoner a conditional liberty properly
dependent on the observance of special parole
restrictions, due process protections attach to the
decision to revoke parole. The same is true of the
revocation of probation. A state-created right to good-
time credits, which can be forfeited only for serious
misbehavior, constitutes a liberty interest protected by
the due process clause. Once a state has granted

Patricia Lazarus

 
06/02/2020 eReWertin-BASSPSBBAVGY Document 1-2 Filed 07/05 O*PAYS 3 of 125 P-O05*048

Page 3 of 21

445 U.S. 480, *480; 100 S. Ct. 1254, **1254; 63 L. Ed. 2d 552, ***552; 1980 U.S. LEXIS 31, **"*1

prisoners a liberty interest, due process protections are
necessary to insure that the state-created right is not
arbitrarily abrogated.

Civil Rights Law > Protection of Rights > Prisoner
Rights > Discipline

Criminal Law & Procedure > Postconviction
Proceedings > Parole

Civil Rights Law > Protection of Rights > Prisoner
Rights > Transfers

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > Scope of
Protection

Constitutional Law > Substantive Due
Process > Scope

Criminal Law & Procedure > Postconviction
Proceedings > Imprisonment

HN5[x] Prisoner Rights, Discipline

State statutes may grant prisoners liberty interests that
invoke due process protections when prisoners are
transferred to solitary confinement for disciplinary or
administrative reasons. State law grants petitioners a
sufficient expectancy of parole to entitle them to some
measure of constitutional protection with respect to
parole decisions.

Civil Rights Law > Protection of Rights > Prisoner
Rights > Transfers

Criminal Law & Procedure > Postconviction
Proceedings > Imprisonment

Criminal Law & Procedure > Sentencing > Mental
Incapacity

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Institutional Transfers for
Adults

HNE TS] Prisoner Rights, Transfers
Neb. Rev. Stat. § 83-180(1) provides that if a

designated physician finds that a prisoner suffers from a
mental disease or defect that cannot be given proper

treatment in prison, the Director of Correctional Services
may transfer a prisoner to a mental hospital.

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > Scope of
- Protection

Criminal Law &
Procedure > ... > Probation > Revocation > General

Overview

HN7(S]

Protection

Procedural Due Process, Scope of

If a state grants a prisoner a right or expectation that
adverse action will not be taken against him except
upon the occurrence of specified behavior, the
determination of whether such behavior has occurred
becomes critical, and the minimum requirements of
procedural due process appropriate for the
circumstances must be observed. These minimum
requirements are a matter of federal law, and are not
diminished by the fact that a state may have specified
its own procedures that it may deem adequate for
determining the preconditions to adverse official action.

Constitutional Law > Substantive Due
Process > Scope

Healthcare Law > Medical
Treatment > incompetent, Mentally Disabled &
Minors > Institutionalization

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Institutional Transfers for
Adults

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > Scope of
Protection

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > General Overview

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > invofuntary Commitment
of Adults

Public Health & Welfare Law > Social
Services > Institutionallzed Individuals > General

Patricia Lazarus
06/02/2020

1

Ieasdero-RvisspesAvGY Document 1-2 Filed O7/0B/DP “PAYS 4 of 125 P.006/028

Page 4 of 21

445 U.S. 480, *480; 100 S. Ct. 1254, "1254; 63 L. Ed, 2d 552, ***552; 1980 U.S. LEXIS 31, ****1

Overview

HN8[%] Constitutional Law, Substantive Due

Process

For an ordinary citizen, commitment to a mental hospital
produces a massive curtailment of liberty, and in
consequence requires due process protection. Among
the historic liberties protected by the due process clause
is the right to be free from, and to obtain judicial relief
for, unjustified intrusions on personal security.

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > Scope of
Protection

Criminal Law & Procedure > Sentencing > Mental
Incapacity

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Institutional Transfers for
Adults

Procedural Due Process, Scope of

HNO]
Protection

A convicted felon is entitled to the benefit of procedures
appropriate in the circumstances before he is found to
have a mental disease and transferred to a mental
hospital.

Constitutional Law > Substantive Due
Process > Scope

Criminal Law & Procedure > Postconviction
Proceedings > Imprisonment

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Institutional Transfers for
Adults

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > Scope of

Protection \

HN10;%) Constitutional Law, Substantive Due
Process

A valid criminal conviction and prison sentence
extinguish a defendant's right to freedom from
confinement. Such a_ conviction and sentence

Sufficiently extinguish a defendant's liberty to empower a
State to confine him in any of its prisons. Changes in the
conditions of confinement having a substantial adverse
impact on the prisoner are not alone sufficient to invoke
the protections of the due process clause as long as the
conditions or degree of confinement to which the
prisoner is subjected is within the sentence imposed
upon him.

Civil Rights Law > Protection of Rights > Prisoner
Rights > Medical Treatment

Criminal Law & Procedure > Postconviction
Proceedings > Imprisonment

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > Scope of
Protection

Criminal Law & Procedure > Sentencing > Mental
Incapacity

Healthcare Law > Medical
Treatment > Incompetent, Mentally Disabled &
Minors > General Overview

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Involuntary Commitment
of Adults

Public Health & Welfare Law > Healthcare > Mental
Health Services > Treatment

HN11[&] Prisoner Rights, Medical Treatment

Involuntary commitment to a mental hospital is not
within the range of conditions of confinement to which
a prison sentence subjects an individual. A criminal
conviction and sentence of imprisonment extinguish an
individual's right to freedom from confinement for the
term of his sentence, but they do not authorize a state to
classify him as mentally ill and to subject him to
involuntary psychiatric treatment without affording him
additional due process protections.

Civil Rights Law > Protection of Rights > Prisoner
Rights > Medical Treatment

Criminal Law & Procedure > Postconviction
Proceedings > Imprisonment

Patricia Lazarus

ho
06/02/2020

‘

‘eeeaderbo-visspebsAVGY Document 1-2. Filed 07/OB/3S FRYE 5 of 125 P.007/028

Page 5 of 21

445 U.S. 480, *480; 100 S. Ct. 1254, **1254; 63 L. Ed. 2d 552, ***552; 1980 U.S. LEXIS 31, **""1

Civil Rights Law > Protection of Rights > Prisoner
Rights > Transfers

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > Scope of
Protection

Criminal Law & Procedure > Sentencing > Mental
Incapacity

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Institutional Transfers for
Adults

HN12 x Prisoner Rights, Medical Treatment

The stigmatizing consequences of a transfer to a mental
hospital for involuntary psychiatric treatment, coupled
with the subjection of a prisoner to mandatory behavior
modification as a treatment for mental illness, constitute
the kind of deprivations of liberty that requires
procedural protections.

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > Scope of
Protection

Criminal Law & Procedure > Postconviction
Proceedings > Imprisonment

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Institutional Transfers for
Adults

HN13[%]

Procedural Due Process, Scope of
Protection ‘

The interest of the state in segregating and treating
mentally ill patients is strong. The interest of the
prisoner in not being arbitrarily classified as mentally ill
and subjected to unwelcome treatment is also powerful,
however, and the risk of error in making the
determinations required by Neb. Rev. Stat. § 83-7180 is
substantial enough to warrant appropriate procedural
safeguards against error.

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > Scope of
Protection

Criminal Law & Procedure > Postconviction
Proceedings > Imprisonment

Criminal Law & Procedure > Sentencing > Mental
Incapacity

HN14{e8)

Protection

Procedural Due Process, Scope of

The question whether an individual is mentally ill and
cannot be treated in prison turns on the meaning of the
facts which must be interpreted by expert psychiatrists
and psychologists. The medical nature of the inquiry,
however, does not justify dispensing with due process
requirements. It is precisely the subtleties and nuances
of psychiatric diagnoses that justify the requirement of
adversary hearings.

Civil Rights Law > Protection of Rights > Prisoner
Rights > Transfers

Criminal Law & Procedure > Sentencing > Mental
Incapacity

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Institutional Transfers for
Adults

HN15] 0] Prisoner Rights, Transfers

Notice is essential to afford a prisoner an opportunity to
challenge a contemplated involuntary transfer to a
mental hospital and to understand the nature of what is
happening to him. The independent decisionmaker
conducting the transfer hearing need not come from
outside a prison or hospital administration.

Civil Rights Law > Protection of Rights > Prisoner
Rights > Access to Courts

Criminal Law & Procedure > Postconviction
Proceedings > Imprisonment

Public Health & Welfare Law > Social
Services > Legal Aid

Criminal Law & Procedure > Counsel > Assignment
of Counsel

HN16j%] Prisoner Rights, Access to Courts

Patricia Lazarus
Nets

06/02/2020 {h§8erti0-BVISSPPRUANGY Document 1-2 Filed 07/05/S84BSJ6 6 of 125 P.008/023

Page 6 of 21

445 U.S. 480, *480; 100 S. Ct. 1254, *"1254; 63 L. Ed. 2d 552, ***552; 1980 U.S. LEXIS 31, ****4

Prisoners who are illiterate and uneducated have a
greater need for assistance in exercising their rights. A
prisoner thought to be suffering from a mental disease
or defect requiring involuntary treatment probably has
an even greater need for legal assistance, for such a
prisoner is more likely to be unable to understand or
exercise his rights. In these circumstances, it is
appropriate that counsel be provided to indigent
prisoners whom the State seeks to treat as mentally ill.

Lawyers’ Edition Display

Decision

involuntary transfer of state prisoner to state mental
hospital without notice and adversary hearing, held
violative of due process clause of Fourteenth
Amendment.

Summary

A Nebraska state prisoner who was transferred to a
state mental hospital pursuant to a Nebraska statute
authorizing the Director. of Correctional Services to
transfer a prisoner when a designated physician finds
that the prisoner "suffers from a mental disease or
defect" and "cannot be given proper treatment’ in
prison, intervened in a case pending in the United

States District Court for the District of Nebraska which:

had been brought by other prisoners against the state
challenging, on procedural due process grounds, the
adequacy of the procedures by which Nebraska permits
the transfer of a prisoner from a prison complex to a
mental hospital. A three-judge District Court was
convened and declared the statute unconstitutional as
applied to the prisoner, holding that transferring him to a
mental hospital without adequate notice and opportunity
for a hearing deprived him of liberty without due process
of law contrary to the Fourteenth Amendment, and that
such transfers must be accompanied by adequate
notice, an adversary hearing before an independent
decisionmaker, a written statement by the factfinder of
the evidence relied on and the reasons for the decision,
and the availability of appointed counsel for indigent
prisoners (437 F Supp 669). The District Court
requested counsel to suggest appropriate relief, and,
after learning that the prisoner had been transferred
from the hospital to the psychiatric ward of the prison,
the court entered its judgment in which the court

declared the statute unconstitutional as applied to the
prisoner and permanently enjoined the state from
transferring the prisoner to the mental hospital without
following the procedures prescribed in its judgment.
Thereafter, on direct appeal, the United States Supreme
Court vacated the judgment of the District Court and
remanded the case to that court for consideration of the
question of mootness (56 L Ed 2d 381). Although the
prisoner had been paroled on condition that he accept
psychiatric treatment at a Veterans' Administration
hospital, the District Court, on remand, found that the
case was not moot because the prisoner was subject to,
and was in fact under, the threat of being transferred to
the state mental hospital pursuant to the state statute if
the injunction was removed. The District Court then
reinstated its original judgment.

On direct appeal, the United States Supreme Court
affirmed, with modification. Although unable to agree on
an opinion with regard to the portion of the District
Court's judgment mandating the availability of appointed
counsel for indigent prisoners, five members of the court
agreed that a prisoner was entitled to qualified and
independent assistance at an adversary hearing. In an
Opinion (part of which constituted the opinion of the
court—parts |, Il, lil, IV-A, and V) by White, J., joined by
Brennan, Marshall, Powell, and Stevens, JJ., it was held
that (1) the decision of the District Court remained a live
controversy and was not moot even though, after the
decision had been appealed to the United States
Supreme Court, the prisoner had been paroled on
condition that he accept psychiatric treatment at a
Veterans' Administration hospital, and then returned to
prison for having violated that parole, it not being
absolutely clear, absent the injunction, that the alleged
wrongful behavior could not reasonably be expected to
recur, (2) the involuntary transfer of a state prisoner to
a mental hospital implicates a liberty interest that is
protected by the due process clause of the Fourteenth
Amendment, since under the state statute allowing for
such transfers, a prisoner could reasonably expect that
he would not be transferred to a mental hospital without
a finding that he was suffering from a mental illness for
which he could not secure adequate treatment in the
prison, and since, independent of the statute, the
stigmatizing consequences of a transfer to a mental
hospital for involuntary psychiatric treatment, coupled
with the subjection of the prisoner to mandatory
behavior modification as a treatment for mental illness,
constitute the kind of deprivations of liberty that require
procedural protections, and (3) the procedural
protections required by the due process clause include
a written notice of the transfer, an adversary hearing

Patricia Lazarus
06/02/2020 igSerteo-BveseoesexGY Document 1-2 Filed 07/OSOPaYs 7 of 125? 009/023

Page 7 of 21

445 U.S, 480, *480; 100 S. Ct. 1254, “1254; 63 L. Ed. 2d 552, ***552; 1980 U.S. LEXIS 31, ****1

before_an independent decisionmaker, written findings,
and effective and timely notice of such rights. White, J.,
joined by Brennan, Marshall,and Stevens, JJ., also
expressed the view (part IV-B of the opinion) that it is
appropriate that counsel be provided to indigent
prisoners whom the state seeks to treat as mentally ill.

Powell, J., concurring in part, joined in the opinion of the
court except with respect to a prisoner's entitlement to
legal counsel, agreeing that qualified and independent
assistance must be provided to an inmate who is
threatened with involuntary transfer to a state mental
hospital, but expressing the view that an inmate need
not always be supplied with a licensed attorney.

Stewart, J., joined by Burger, Ch. J., and Rehnquist, J.,
dissented, expressing the view that the case at bar was
moot, because there was no demonstrated probability
that the prisoner would again be transferred to a state
hospital in accord with the state statute.

Blackmun, J., dissenting, expressed the view that the
case at bar was not ripe for adjudication, since the
asserted injury, as well as any immediate threat that the
injury would be suffered again, had disappeared, at the
latest, when the prisoner was granted parole.

Headnotes

LAW §528.5 > due process — liberty interest — transfer of
prisoner to mental hospital — > Headnote:

LEGHN/1ANS%) [1AJLEGHN[1 By] [1B]

The involuntary transfer of a state prisoner to a state
mental hospital pursuant to state law implicates a liberty
interest that is protected by the due process clause_of
the Fourteenth Amendment, where under the state law
allowing for such transfers, a prisoner could reasonably
expect that he would not be transferred to a mental
hospital without a finding that he was suffering from a
mental illness for which he could not secure adequate
treatment in the correctional facility; independent of the
state law, the stigmatizing consequences of a transfer to
a mental hospital for involuntary psychiatric treatment,
coupled with the subjection of the prisoner to mandatory
behavior modification as a treatment for mental illness,
constitute the kind of deprivations of liberty that require
procedural protection.

 

LAW §848 > due process — transfer of prisoner to mental
hospital — procedural protection - > Headnote:

LEGHN[2A]|%] [2A)LEGHN[2B 1%] [2B)

The due process clause of the Fourteenth Amendment
requires certain procedural protections for state

prisoners who may be transferred involuntarily to a state
mental hospital for treatment of a mental disease or
defect, such protections including written notice of the
transfer, an adversary hearing before an independent
decisionmaker, written findings, and effective and timely
notice of such rights.

ERROR §1672 > LAW §848 > modification and affirmance
of judgment -- due process — assistance for prisoner being
transferred to mental hospital -- > Headnote:

LEdHNIZATIS) [SAILEGHNIZBI) [3B]LEdHN(3CHS)

[3C]

On review of a decision of a three-judge United States
District Court holding that the due process clause of the
Fourteenth_Amendment requires that before a state
prisoner is transferred involuntarily to a state mental
hospital certain procedural protections are required,
including the availability of legal counsel, furnished by
the state, if the prisoner is financially unable to furnish
his own, the United States Supreme Court will modify
and affirm the judgment, where (1) four Justices of the
Supreme Court are of the view that it is appropriate that
counsel be provided to indigent prisoners whom the
state seeks to treat as mentally ill, and (2) a fifth Justice
of the Supreme Court is of the view that due process
requires the provision of qualified and independent
assistance to an inmate threatened with involuntary
transfer to a mental hospital, but that an inmate need
not always be supplied with a licensed attorney. [Per
White, Brennan, Marshall, Stevens, and Powell, JJ]

ERROR §1662 > mootness -- changes pending appeal —
parole and reimprisonment of prisoner — > Headnote:

LEdHN{4]|%} [4]

A case involving a decision of a three-Judge United
States District Court in which the court declares that a
State statute authorizing the involuntary transfer of a

Patricia Lazarus
06/02/2020 Ihegawlartin-BVASSPSBEANGY Document 1-2 Filed 07/08 S*PRYS 8 of 125 P:O10/028

Page 8 of 21

445 U.S. 480, *480; 100 S. Ct. 1254, **1254; 63 L. Ed. 2d 552, ***552: 1980 U.S. LEXIS 31, **"1

_ State prisoner to a_ state mental hospital is
unconstitutional as not providing prisoners procedural
due process, and then permanently enjoins the state
from transferring the prisoner to the hospital without
following certain procedural protections, including notice
and adversary hearing, remains a live controversy and
is not moot--notwithstanding that after the decision has
been appealed to the United States Supreme Court, the
prisoner has been paroled on the condition that he
accept psychiatric treatment at a Veterans’
Administration hospital, and then had been returned to
prison for violating that parole--where it is not absolutely
clear, absent the injunction, that the alleged wrongful
behavior could not reasonably be expected to recur.
(Stewart, J., Burger, Ch. J., and Rehnquist, J., dissented
from this holding.)

LAW §97 > right to parole -- revocation of parole or probation
-- procedural protections — > Headnote:

LEdHN{[5][<4) [5]

There is no constitutional or inherent right to parole, but
once a state grants a prisoner the conditional liberty
properly dependent on the observance of special parole
restrictions, due process protections attach to the
decision to revoke parole, and the same is true of the
revocation of probation.

LAW §759 > due process — federal employment ~
deprivation of property interest — > Headnote:

LEdHN/6ATS) [SAJLEGHN/6BII&%] [6B)

While the legislature may elect not to confer a property
interest in federal employment, it may not
constitutionally authorize the deprivation of such
interest, once conferred, without appropriate procedural
safeguards.

LAW §582 > due process -~ deprivation of property interest --

> Headnote:
LEGHNI7AIix&] [TAJLEGHN{7BI%] [7B]

The adequacy of statutory procedures for deprivation of
a Statutorily created property interest must be analyzed

in constitutional terms of due process.

LAW §848 > due process - actions against prisoners --
procedural protection — > Headnote:

LEdHN/8i%) (8)

if a state grants a prisoner a right or expectation that
adverse action will not be taken against him except
upon the occurrence of specified behavior, the
determination of whether such behavior has occurred
becomes critical, and the minimum requirements of
procedural process appropriate for the circumstances
must be observed; such minimum requirements are a
matter of federal law and are not diminished by the fact
that the state may have specified its own procedures
that it may deem adequate for determining the
preconditions to adverse official action.

LAW §528.3 > due process -- liberty interest -- commitment
fo mental hospital — > Headnote:

LEdHN{9}\x2) [9]

For the ordinary citizen, commitment to a mental
hospital produces a massive curtailment of liberty and in
consequence requires due process protection.

LAW §525 > due process - protected liberties —

> Headnote:
LEGHN/10]{%] [10]

Among the historic liberties protected by due process
under the United States Constitution is the right to be
free from, and to obtain judicial relief for, unjustified
intrusions on personal security.

LAW §848 > LAW §86 > conviction and prison sentence —
deprivation of liberty - > Headnote:

LEdHN(1171%) [11]

A valid criminal
extinguish a defendant's

conviction and prison sentence
right to freedom from

Patricia Lazarus
06/02/2020 1@AGHaTtO-EVPPOEEAVGY Document 1-2 Filed 07/OSPDE*BRYS 9 of 125°: 01023

Page 9 of 21

445 U.S. 480, *480; 100 S. Ct. 1254, "1254; 63 L. Ed. 2d 552, ***552; 1980 U.S. LEXIS 31, “***1

confinement and sufficiently extinguish a defendant's
liberty interest for purposes of due process to empower
the state to confine him to any of its prisons.

LAW §848 > due process -- changes in confinement --
> Headnote:

LEdHN/[1271%] [12]

Changes in the conditions of confinement having a
substantial adverse impact on a prisoner are not alone
sufficient to invoke the protections of due process as
long as the conditions or degree of confinement to
which the prisoner is subjected is within the sentence
imposed upon him.

LAW §86 > sentence — involuntary commitment to mental
hospital — > Headnote:

LEdHN[ 139%) [13]

involuntary commitment to a mental hospital is not
within the range of conditions of confinement to which
a prison sentence subjects an individual.

LAW §848 > due process -- transfer of prisoner to mental
hospital — medical nature of inquiry — > Headnote:

LEGHN[14%) [14]

The medical nature of the inquiry involved in
determining whether or not to transfer an inmate to a
mental hospital for treatment does not justify dispensing
with due process requirements, it being precisely the
subtleties and nuances of psychiatric diagnoses that
justify the requirement of adversary hearings.

Syllabus

Appellee, a convicted felon, was transferred from state
prison to a mental hospital pursuant to a Nebraska
statute (§ 83-180 (1))--which provides that if a

designated physician or psychologist finds that a
prisoner “suffers from a mental disease or defect" that
"cannot be given proper treatment" in prison, the
Director of Correctional Services may transfer the
prisoner to a mental hospital. In an action challenging
the constitutionality of § 83-780 (1) on procedural due
process grounds, the District Court declared the statute
unconstitutional as applied to appellee, holding that
transferring him to the mental hospital without adequate
notice and opportunity for a hearing deprived him of
liberty without due process of law contrary to the
Fourteenth Amendment, and that such transfers must
be accompanied by adequate notice, an adversary
hearing before an independent decisionmaker, a written
statement by the factfinder of the evidence relied on and
the reasons for the decision, and the availability of
appointed counsel! for indigent prisoners. The court
permanently enjoined the State from [***"2] transferring
appellee (who meanwhile had been transferred back to
prison) to the mental hospital without following the
prescribed procedures. Subsequently, appellee was
paroled on condition that he accept mental treatment,
but he violated that parole and was retumed to prison.
Relying on appellee's history of mental illness and the
State's representation that he was a serious threat to his
own and others’ safety, the District Court held that the
parole and revocation thereof did not render the case
moot because appellee was still subject to being
transferred to the mental hospital.

Held: The judgment is affirmed as modified. Pp. 486-
497; 497-500.

MR, JUSTICE WHITE delivered the opinion of the Court
with respect to Parts |, I, ll, IV-A, and V, concluding
that:

1. The District Court properly found that the case is not
moot. The reality of the controversy between appellee
and the State has not been lessened by the cancellation
of his parole and his return to prison, where he is
protected from further transfer by the District Court's
judgment and injunction. Under these circumstances, it
is not "absolutely clear,” absent the Injunction, that the
State's alleged wrongful behavior [****3] could not
reasonably be expected to recur. Pp. 486-487.

2. The involuntary transfer of appellee to a mental
hospital implicates a liberty interest that is protected by
the Due Process Clause of the Fourteenth Amendment,
Pp. 487-494,

(a) The District Court properly identified a liberty interest

Patricia Lazarus
06/02/2020 t24bhHarbindyAssoRetyyGY Document 1-2 Filed O7/OS7HOPOPEYY 10 of 125°.012/023

Page 10 of 21

445 U.S. 480, “480; 100 S. Ct. 1254, “*1254; 63 L. Ed. 2d 552, ***552; 1980 U.S. LEXIS 31, ***"3

rooted in § 83-780 (1), under which a prisoner could
reasonably expect that he would not be transferred to a
mental hospital without a finding that he was suffering
from a mental illness for which he could not secure
adequate treatment in prison. The State's reliance on
the opinion of a designated physician or psychologist for
determining whether the conditions warranting transfer
exist neither removes the prisoner's interest from due
process protection nor answers the question of what
process is due under the Constitution. Pp. 488-491.

(b) The District Court was also correct in holding that,
independently of § 83-180 (7), the transfer of a prisoner
from a prison to a mental hospital must be accompanied
by appropriate procedural protections. Involuntary
commitment to a mental hospital is not within the range
of conditions of confinement to which a _ prison
sentence subjects an individual. [*"*4] While a
conviction and sentence extinguish an individual's right
to freedom from confinement for the term of his
sentence, they do not authorize the State to classify him
as mentally ill and to subject him to involuntary
psychiatric treatment without affording him additional
due process protections. Here, the stigmatizing
consequences of a transfer to a mental hospital for
involuntary psychiatric treatment, coupled with the
subjection of the prisoner to mandatory behavior
modification as a treatment for mental illness, constitute
the kind of deprivations of liberty that requires
procedural protections. Pp. 491-494.

3. The District Court properly identified and weighed the
relevant factors in arriving at its judgment. Pp. 495-496.

(a) Although the State's interest in segregating and
treating mentally ill patients is strong, the prisoner's
interest in not being arbitrarily classified as mentally ill
and subjected to unwelcome treatment is also powerful,
and the risk of error in making the determinations
required by § 83-780 (7) is substantial enough to
warrant appropriate procedural safeguards against
error. P. 495.

(b) The medical nature of the inquiry as to whether or
not to [****5] transfer a prisoner to a mental hospital
does not justify dispensing with due process
requirements. P. 495.

(c) Because prisoners facing involuntary transfer to a
mental hospital are threatened with immediate
deprivation of liberty interests and because of the risk of
mistaken transfer, the District Court properly determined
that certain procedural protections, including notice and
an adversary hearing, were appropriate in the

circumstances present in this case. Pp. 495-496.

MR. JUSTICE WHITE, joined by MR. JUSTICE
BRENNAN, MR. JUSTICE MARSHALL, and MR. .
JUSTICE STEVENS, concluded in Part IV-B that it is
appropriate that counsel be provided to indigent
prisoners whom the State seeks to treat as mentally ill.
Such a prisoner has an even greater need for legal
assistance than does a prisoner who is illiterate and
uneducated, because he is more likely to be unable to
understand or exercise his rights. Pp. 496-497.

MR. JUSTICE POWELL concluded that although the
State is free to appoint a licensed attorney to represent
a prisoner who is threatened with involuntary transfer
to a mental hospital, it is not constitutionally required to
do so, and that due process will be satisfied so [****6]
fong as such a prisoner is provided qualified and
independent assistance. Pp. 497-500.

Counsel: Melvin Kent Kammerlohr, Assistant Attorney
General of Nebraska, argued the cause for appellants.
With him on the brief was Paul L. Douglas, Attorney
General.

Thomas A. Wurtz, by appointment of the Court, 447
U.S. 960, argued the cause and filed a brief for
appellee.

Judges: WHITE, J., announced the Court's judgment
and delivered the opinion of the Court with respect to
Parts |, HH, tll, IV-A, and V, in which BRENNAN,
MARSHALL, POWELL, and STEVENS, JJ., joined, and
an opinion with respect to Part IV-B, in which
BRENNAN, MARSHALL, and STEVENS, JJ., joined.
POWELL, J., filed an opinion concurring in part, post, p.
497. STEWART, J., filed a dissenting opinion, in which
BURGER, C. J., and REHNQUIST, J., joined, post, p.
500. BLACKMUN, J., filed a dissenting opinion, post, p.
501.

Opinion by: WHITE

Opinion

Patricia Lazarus
06/02/2020 Baahtarbdin @yAssordateyGY Document 1-2 Filed O7/0SMPOBRYE 11 of 125° 019/023

Page 11 of 21

445 U.S. 480, *480; 100 S. Ct. 1254, 1254; 63 L. Ed. 2d 552, “**552; 1980 U.S. LEXIS 31, "6

[*482] [***558] [**1258] MR. JUSTICE WHITE
delivered the opinion of the Court, except as to Part IV-
B.

LEdHN/[1AI#) [1A] LEdHN/2AT #] [2A] LEdHN/3AII
~ [3A]The question in this case is whether the Due

Process Clause of the Fourteenth Amendment entitles a
prisoner convicted and incarcerated in the State of
Nebraska to certain procedural [*483] protections,
[****7] including notice, an adversary hearing, and
provision of counsel, before he is transferred
involuntarily to a state mental hospital for treatment of a
mental disease or defect.

|
HN] Nebraska Rev. Stat. § 83-176 (2) (1976)

‘ authorizes the Director of Correctional Services to

designate any available, suitable, and appropriate
residence facility or institution as a place of
confinement for any state prisoner and to transfer a
prisoner from one place of confinement to another.
Section 83-180 (1), however, provides that when a
designated physician or psychologist finds that a
prisoner "suffers from a mental disease or defect” and
“cannot be given proper treatment in that facility,” the
director may transfer him for examination, study, and
treatment to another institution within or without the
Department of Correctional [**1259] Services. ' Any
prisoner so transferred [*559] to a mental hospital is
to be returned to the Department if, prior to the
expiration of his sentence, treatment is no longer
necessary. Upon expiration of sentence, [*484] if the
State desires to retain the prisoner in a mental hospital,

 

' HN2[#] Section 83-180 (1) provides:

"When a physician designated by the Director of Correctional
Services finds that a person committed to the department
suffers from a physical disease or defect, or when a physician
or psychologist designated by the director finds that a person
committed to the department suffers from a mental disease or
defect, the chief executive officer may order such person to be
segregated from other persons in the facility. If the physician
or psychologist is of the opinion that the person cannot be
given proper treatment in that facility, the director may arrange
for his transfer for examination, study, and treatment to any
medical-correctiona! facility, or to another institution in the
Department of Public Institutions where proper treatment is
available. A person who is so transferred shall remain subject
to the jurisdiction and custody of the Department of
Correctional Services and shall be retumed to the department
when, prior to the expiration of his sentence, treatment in such
facility is no longer necessary.”

civil commitment proceedings must be promptly
commenced. § 83-180 (3). [****8] 2

[**9] On May 31, 1974, Jones was convicted of
robbery and sentenced to a term of three to nine years
in state prison. He was transferred to the penitentiary
hospital in January 1975. Two days later he was placed
in solitary confinement, where he set his mattress on
fire, burning himself severely. He was treated in the
burn unit of a private hospital. Upon his release and
based on findings required by § 83-780 that he was
suffering from a mental illness or defect and could not
receive proper treatment in the penal complex, he was
transferred to the security unit of the Lincoln Regional
Center, a state mental hospital under the jurisdiction of
the Department of Public Institutions.

Jones then intervened in this case, which was brought
by other prisoners against the appropriate state officials
{the State) challenging on procedural due process
grounds the adequacy of the procedures by which the
Nebraska statutes permit transfers from the prison
complex to a mental hospital. > On August 17, 1976, a
three-judge District Court, convened [*485] pursuant to
28 U.S. C. § 2281 (1970 ed), 4 denied the State's
motion for summary judgment and trial ensued. On
September 12, 1977, the District["**10] Court

 

2 HN3[€) Section 83-180 (3) provides:

"When two psychiatrists designated by the Director of
Correctional Services find that a person about to be released
or discharged from any facility suffers from a mental disease
or defect of such a nature that his release or discharge will
endanger the public safety or the safety of the offender, the
director shall transfer him to, or if he has already been
transferred, permit him to remain in, a psychiatric facility in the
Department of Public Institutions and shall promptly
commence proceedings applicable to the civil commitment
and detention of persons suffering from such disease or
defect.”

3 After initially certifying this case as a class action, the District
Court decertified the class, but permitted intervention by three
individual plaintiffs, including Jones. The District Court
subsequently dismissed the claims of all plaintiffs except
Jones, who is the sole appellee in this Court.

‘The statute authorizing the convening of a three-judge court,
28 U_S. C. § 2281 (1970 ed.), was repealed by Pub. L. 94-
381, 90 Stat. 1119, effective for actions commenced after
August 12, 1976. Because the instant action was filed on
November 12, 1975, the three-judge court was properly
convened.

Patricia Lazarus
06/02/2020 aGbMardindyAssowetyyGY Document 1-2 Filed O7/0SPOPEYY 12 of 125P.0147028

Page 12 of 21

445 U.S. 480, "485; 100 S. Ct. 1254, **1259; 63 L. Ed. 2d 552, ***559; 1980 U.S. LEX!S 31, ***10

declared § 83-780 unconstitutional as applied to Jones,
holding that transferring Jones to a mental hospital
without adequate notice and opportunity [***560] for a
hearing deprived him of liberty without due process of
law contrary to the Fourteenth Amendment and that
such transfers must be accompanied by adequate
notice, an adversary hearing before an independent
decisionmaker, a written statement by the factfinder of
the evidence relied on and the reasons for the decision,
and the availability of appointed counsel for indigent

prisoners. Miller v. Vitek, 437 F.Supp. 569 (Neb. 1977).

Counsel was requested to suggest appropriate relief.

[11] In response to this request, Jones revealed
that on May 27, 1977, prior to the [**1260} District
Court's decision, he had been transferred from Lincoln
Regional Center to the psychiatric ward of the penal
complex but prayed for an Injunction against further
transfer to Lincoln Regional Center. The State
conceded that an Injunction should enter if the District
Court was firm in Its belief that the section was
unconstitutional. The District Court then entered its
judgment declaring § 83-780 unconstitutional as applied
fo Jones and permanently enjoining the State from
transferring Jones to Lincoln Regional Center without
following the procedures prescribed in its judgment.

We noted probable jurisdiction 434 U.S. 1060 (1978).
Meanwhile, Jones had been paroled, but only on
condition that he accept psychiatric treatment at a
Veterans' Administration Hospital. We vacated the
judgment of the District Court and remanded the case to
that court for consideration [*486] of the question of
mootness. Vitek v. Jones, 436 U.S, 407 (1978). Both the
State and Jones at this juncture insisted that the case
was not moot. The State represented that [*"**12]
because “Jones' history of mental illness indicates a
serious threat to his own safety, as well as to that of
others . . . there is a very real expectation" that he would
again be transferred if the injunction was removed.
App. to Juris. Statement 24. Jones insisted that he was
receiving treatment for mental illness against his will and
that he was continuing to suffer from the stigmatizing
consequences of the previous determination that he
was mentally ill. On these representations, the District
Court found that the case was not moot because Jones
"is subject to and is in fact under threat of being
transferred to the state mental hospital under § 83-780."
‘bid. The District Court reinstated its original judgment.
We postponed consideration of jurisdiction to a hearing
on the merits. 447 U.S. 922 (1979). Meanwhile, Jones
had violated his parole, his parole had been revoked,
and he had been reincarcerated in the penal complex.

LEdHN[4]{#] [4]We agree with the parties in this case
that a live controversy exists and that the case is not
moot. Jones was declared to be mentally ill pursuant to
§ 83-180 and was transferred to a mental hospital and
treated. He was later [****13] paroled but only on
condition that he accept mental treatment. He violated
that parole and has been returned to the penal complex.
On our remand to consider mootness, the District Court,
relying on Jones' history of mental illness and the
State's representation that he represented a serious
threat to his own safety as well as to that of others,
found that Jones [***561] “is in fact under threat of
being transferred to the state mental hospital under §
83-180." We see no reason to disagree with the District
Court's assessment at that time, and the reality of the
controversy between Jones and the State has not been
lessened by the cancellation of his parole and his return
to the state prison, [*487] where he Is protected from
further transfer by the outstanding judgment and
injunction of the District Court. The State, believing that
the case is not moot, wants the injunction removed by
the reversal of the District Court's judgment. Jones, on
the other hand, insists that the Judgment of the District
Court be sustained and the protection against transfer to
a mental hospital, except in accordance with the
specified procedures, be retained.

Against this background, it is not [****14] “absolutely
clear,” absent the injunction, "that the allegedly wrongful
behavior could not reasonably be expected to recur."

United States v. Phosphate Export Assn., 393 U.S. 199,
203 (1968); County of Los Angeles v. Davis, 440 U.S.
625, 637 (1979); United States v. W. T. Grant Co., 345
U.S. 629, 633 (1953). 5 Furthermore, as the [**1261]
matter now stands, the § 83-180 determination that
Jones suffered from mental illness has been declared
infirm by the District Court. Vacating the District Court's
judgment as moot would not only vacate the injunction
against transfer but also the declaration that the
procedures employed by the State afforded an
inadequate basis for declaring Jones to be mentally Ill.
In the posture of the case, it is not moot.

 

 

5 Because Jones has not completed serving his sentence, he
remains subject to the transfer procedures he challenges,
unlike the plaintiff in Weinstein v. Bradford, 423 U.S. 147
(1975), where a challenge to parole procedures was held to be
moot because plaintiff had completed his sentence and there
was no longer any likelihood whatsoever that he would again
be subjected to the parole procedures he challenged.

Patricia Lazarus
06/02/2020 BaaeHarbin @vAeseeseteYGY Document 1-2 Filed 07/0SMS-BHGE 13 of zs ON/O2

Page 13 of 21

445 U.S. 480, *487; 100 S. Ct. 1254, **1261; 63 L. Ed. 2d 552, ***561; 1980 U.S. LEXIS 31, ****14

15] lit

LEdHN{1B]{*] [1B]On the merits, the threshold
question in this case is whether the involuntary transfer
of a Nebraska state prisoner to a mental hospital
implicates a liberty interest that is protected by the Due
Process Clause. The District Court held that it did and
offered two related reasons for its conclusion. The
District Court first identified a liberty interest rooted in
[*488] § 83-780 (1}, under which a prisoner could
reasonably expect that he would not be transferred to a
mental hospital without a finding that he was suffering
from a mental illness for which he could not secure
adequate treatment in the correctional facility. Second,
the District Court was convinced that characterizing
Jones as a mentally ill patient and transferring him to
the Lincoln Regional Center ‘had "some stigmatizing"
consequences which, together with the mandatory
behavior modification treatment to which Jones would
be subject at the Lincoln Center, constituted a major
change in the conditions of confinement amounting to
a "grievous loss" that should not be imposed without the
opportunity for notice and an adequate hearing. We
agree with the District Court in both respects.

A

LEGHNISI | [5]We have repeatedly held [****16] that
["**562] HN4[%] state statutes may create liberty
Interests that are entitled to the procedural protections
of the Due Process Clause_of the Fourteenth
Amendment. There is no "constitutional or Inherent
right" to parole, Greenholtz_v. Nebraska Penal Inmates
442 U.S. 1, 7 (1979), but once a State grants a prisoner
the conditional liberty properly dependent on the
observance of special parole restrictions, due process
protections attach to the decision to revoke parole.
Morrissey v. Brewer, 408 U.S. 471 (1972). The same is
true of the revocation of probation. Gagnon v. Scarpelli,
411 U.S. 778 (1973). In Wolff v. McDonnell, 418 U.S.
539 (1974), we held that a state-created right to good-
time credits, which could be forfeited only for serious
misbehavior, constituted a liberty interest protected by
the Due Process Clause. We also noted that the same
reasoning could justify extension of due process
protections to a decision to impose "solitary"
confinement because "[it] represents a major change in
the conditions of confinement and is normally Imposed
only when It is claimed and proved [****17] that there
has been a major act of misconduct." /o.. at 577-572,_n.
19. Once a State has [*489] granted prisoners a liberty
interest, we held that due process protections are
necessary "to insure that the state-created right is not

 

 

 

arbitrarily abrogated." Jo., at 557.

In Meachum v, Fano, 427 U.S. 215 (1976), and
Montanye v. Haymes, 427 U.S. 236 (1976), we held that

the transfer of a prisoner from one prison to another
does not infringe a protected liberty interest. But in
those cases transfers were discretionary with the prison
authorities, and in neither case did the prisoner possess
any right or justifiable expectation that he would not be
transferred except for misbehavior or upon the
occurrence of other specified events. Hence, "the
predicate for invoking the protection of the Fourleenth
Amendment as construed and [**1262] applied in Wolff
v. McDonnell [was] totally nonexistent." Meachum_v.

Fano, supra, at 226-227.

 

Following Meachum v. Fano and Montanye v. Haymes,
we continued to recognize that HNS5[#] state statutes
may grant prisoners liberty [***"18] interests that invoke
due process protections when prisoners are transferred
to solitary confinement for disciplinary or administrative
reasons. Enomoto v. Wright, 434 U.S. 1052 (1978),
summarily affd 462 F.Supp. 397 (ND Cal 1976).
Similarly, in Greenholfz_v. Nebraska Penal_inmates.
Supra, we held that state law granted petitioners a
sufficient expectancy of parole to entitle them to some
measure of constitutional protection with respect to
parole decisions.

 

We think the District Court properly understood’ and
applied these decisions. HN6[#] Section 83-180 (7)
provides that if a designated physician finds that a
prisoner "suffers from a mental disease or defect” that
“cannot be given proper treatment” in prison, the
Director of Correctional Services may transfer a
[**563] prisoner to a mental hospital. The District
Court also found that in practice prisoners are
transferred to a mental hospital only if it is determined
that they suffer from a mental disease or defect that
cannot adequately be treated within the penal complex.
This "objective expectation, firmly fixed in state law and
official Penal Complex practice,” [****19] that [*490] a
prisoner would not be transferred unless he suffered
from a mental disease or defect that could not be
adequately treated in the prison, gave Jones a liberty
interest that entitled him to the benefits of appropriate
procedures in connection with determining the
conditions that warranted his transfer to a mental
hospital. Under our cases, this conclusion of the District
Court is unexceptionable.

LEdHN/GAI'] [GAJLEGHNITAN®] [7AILEGHNsi?]

Patricia Lazarus
06/02/2020 BaweMardindvapsesstGYGY Document 1-2 Filed O7/0FBP RHYL 14 of 125701808

Page 14 of 21

445 U.S. 480, *490; 100 S. Ct, 1254, **1262; 63 L. Ed. 2d 552, ***563; 1980 U.S. LEXIS 31, ***19

{8]Appellants maintain that any state-created liberty
interest that Jones had was completely satisfied once a
physician or psychologist designated by the director
made the findings required by § 83-180 (7) and that
Jones was not entitled to any procedural protections. ©
But HN7[#] if the State grants a prisoner [*491] aright
or expectation that adverse action will not be taken
against him except upon the occurrence of specified
behavior, "the determination of whether such behavior
has occurred becomes critical, and the minimum
requirements of procedural due [**1263} process
appropriate for the circumstances must be observed.”
Wolff _v. McDonnell, 418 U.S., at 558.These minimum
requirements being a matter of federal law, they are not
diminished by the [****20] fact that the State may have
specified its own procedures that it may deem adequate
for determining the preconditions to adverse official

 

 

8A majority of the Justices rejected an identical position in
Amett v. Kennedy, 416 U.S. 134, 166-167 (1974) (opinion of
POWELL, J., joined by BLACKMUN, J.), 177-178 (opinion of
WHITE, J.), 210-211 (opinion of MARSHALL, J., joined by
Douglas and BRENNAN, JJ.)}. As MR. JUSTICE POWELL's
opinion observed:

“The plurality opinion evidently reasons that the nature of
appellee's Interest in continued federal employment is
necessarily defined and limited by the statutory procedures for
discharge and that the constitutional guarantee of procedural
due process accords to appellee no procedural protections
against arbitrary or erroneous discharge other than those
expressly provided in the statute. The plurality would thus
conclude that the statute governing federal employment
determines not only the nature of appellee's property interest,
but also the extent of the procedural protections to which he
may lay claim. It seems to me that this approach is
incompatible with the principles laid down in [Board of Regents
v.] Roth[, 408 U.S. 564 (1972}] and [Perry v. Sindermann{, 408
U.S. 593 (1972)], Indeed, it would lead directly to the
conclusion that whatever the nature of an_ individuaf's
statutorily created property interest, deprivation of that interest
could be accomplished without notice or a hearing at any time.
This view misconceives the origin of the right to procedural
due process. That right is conferred, not by legislative grace,
but by constitutional guarantee. While the legislature may
elect not to confer a property interest in federal employment, it
may not constitutionally authorize the deprivation of such an
interest, once conferred, without appropriate procedural
safeguards. As our cases have consistently recognized, the
adequacy of statutory procedures for deprivation of a
statutorily created property interest must be analyzed in
constitutional terms. Goldberg v. Kelly, 397 U.S. 254 (1970);
Beil v. Burson, 402 U.S. 535 (1971); Board of Regents v.
Roth, supra; Perry v. Sindermann, supra." !d., at 166-167.

 

action. In Morrissey, Gagnon, and Wolff, the States had
adopted their own procedures for determining whether
conditions warranting revocation of parole, probation, or
good-time credits [***564] had occurred; yet we held
that those procedures were constitutionally Inadequate.
In like manner, Nebraska's reliance on the opinion of a
designated physician or psychologist for determining
whether the conditions warranting a transfer exist
neither removes the prisoner's interest from due process
protection nor answers the question of what process is
due under the Constitution.

LEdHN{6B]{#] [6B] LEGHN/7BI*] [7B]
[21] B

The District Court was also correct in holding that
independently of § 83-180 (1), the transfer of a prisoner
from a prison to a mental hospital must be accompanied
by appropriate procedural protections. The issue is
whether after a conviction for robbery, Jones retained a
residuum of liberty that would be infringed by a transfer
to a mental hospital without complying with minimum
requirements of due process.

LEdHNI9[%]  [SJLEdHN[1O[ [10]}We have
recognized that HN&[#] for the ordinary citizen,
commitment to a mental hospital produces “a massive
curtailment of liberty," Humphrey v. Cady, 405 U.S. 504,
509 (1972}, and in [*492] consequence “requires due
process protection.” Addington v. Texas, 447 U.S. 418,

425 (1979}:O0'Connor v. Donaldson, 422 U.S. 563, 580
(1975) (BURGER, C. J., concurring). The loss of liberty

produced by an involuntary commitment is more than a
loss of freedom from confinement. It is indisputable
that commitment to a mental hospital "can engender
adverse social consequences to the individual” and that
"[whether] we label this phenomena ‘stigma’ or choose
to call it something else . . . we recognize thai it can
occur [****22) and that it can have a very significant
impact on the individual." Addington v. Texas, supra, at
425-426. See also Parham v. J. R., 442 U.S. 584, 600
(1979). Also, “[among] the historic liberties” protected by
the Due Process Clause is the “right to be free from,
and to obtain judicial relief for, unjustified intrusions on
personal security.” Ingraham v. Wright, 430 U.S. 657,
673 (1977). Compelled treatment in the form of
mandatory behavior modification programs, to which the
District Court found Jones was exposed in this case,
was a proper factor to be weighed by the District Court.

Cf. Addington v. Texas, supra, at 427.

Patricia Lazarus
06/02/2020 {aaeHarbin. @assaesetwyYGY Document 1-2 Filed O7/0FPAPOBSG 15 of 125P 017/023

Page 15 of 21

445 U.S. 480, *492; 100 S. Ct. 1254, "1263; 63 L. Ed. 2d 552, ***564; 1980 U.S. LEXIS 31, ***22

The District Court, in its findings, was sensitive to these
concerns:

“(The] fact of greater limitations on freedom of action at
the Lincoln Regional Center, the fact that a transfer to
the Lincoln Regional Center has some stigmatizing
consequences, and the fact that additional mandatory
behavior modification systems are used at the Lincoln
Regional Center combine to make the transfer a 'major
change in the conditions of confinemenf amounting to
a ‘grievous loss’ [****23] to the inmate.“ Miller v. Vitek

437 F.Supp., at 673.

 

Were an ordinary citizen to be subjected involuntarily to
these consequences, it is undeniable that protected
liberty interests would be unconstitutionally infringed
absent compliance with the procedures required by the
Due Process Clause. [*493] We conclude that HNO]
a convicted felon [***565] also is entitled to the benefit
of procedures appropriate in the circumstances before
he is found to have a mental disease and transferred to
a mental hospital.

LEGHN[110F) [11JLEGHN[120°F] [12]Undoubtedly,

HN10{/#%] a valid criminal conviction and prison
sentence extinguish a [**1264] defendant's right to
freedom from confinement. Greenholtz_v._ Nebraska
Penal Inmates, 442 U_S.. at 7. Such a conviction and
sentence sufficiently extinguish a defendant's liberty "to
empower the State to confine him in any of its prisons.”
Meachum v. Fano, 427 U.S., at 224 (emphasis deleted).
It is also true that changes in the conditions of
confinement having a substantial adverse impact on
the prisoner are not alone sufficient to invoke the
protections of the Due Process Clause "[as] long as the
conditions or degree of confinement [****24] to which
the prisoner is subjected is within the sentence imposed

upon him.” Montanye v. Haymes, 427 U.S., at 242.

 

 

LEdHNI13I¥] [13}Appellants maintain that the transfer
of a prisoner to a mental hospital is within the range of
confinement justified by imposition of a _ prison
sentence, at least after certification by a qualified person
that a prisoner suffers from a mental disease or defect.
We cannot agree. None of our decisions holds that
conviction for a crime entities a State not only to confine
the convicted person but also to determine that he has a
mental illness and to subject him involuntarily to
institutional care in a mental hospital. Such
consequences visited on the prisoner are qualitatively
different from the punishment characteristically suffered

by a person convicted of crime. Our cases recognize as
much and reflect an understanding that HN77[*]
involuntary commitment to a mental hospital is not
within the range of conditions of confinement to which
a prison sentence subjects an individual. Baxstrom v.
Herold, 383 U.S. 107 (1966); Specht v. Patterson, 386
U.S. 605 (1967); Humphrey v. Cady, 405 U.S. 504
(1972); [****25] Jackson v. Indiana, 406 U.S. 715, 724-
725 (1972). A criminal conviction and sentence of
imprisonment extinguish an individual's [*494] right to
freedom from confinement for the term of his sentence,
but they do not authorize the State to classify him as
mentally ill and to subject him to involuntary psychiatric
treatment without affording him additional due process
protections.

 

In light of the findings made by the District Court, Jones'
involuntary transfer to the Lincoln Regional Center
pursuant to § 83-780, for the purpose of psychiatric
treatment, implicated a liberty interest protected by the
Due Process Clause. Many of the restrictions on the
prisoner's freedom of action at the Lincoln Regional
Center by themselves might not constitute the
deprivation of a liberty interest retained by a prisoner,
see Wolff v. McDonnell, 418 U.S., at 572, n. 19; cf.
Baxter v_ Palmigiano, 425 U.S. 308, 323 (1976). But
here, HN12{%] the stigmatizing consequences of a
transfer to a mental hospital for invofuntary psychiatric
treatment, coupled with the subjection of the prisoner to
mandatory behavior modification as a
treatment [****26] for mental illness, constitute the
[***566] kind of deprivations of liberty that requires
procedural protections.

Vv

The District Court held that to afford sufficient protection
to the liberty interest it had identified, the State was
required to observe the following minimum procedures
before transferring a prisoner to a mental hospital:

"A. Written notice to the prisoner that a transfer to a
mental hospltal is being considered;

"B. A hearing, sufficiently after the notice to permit the
prisoner to prepare, at which disclosure to the prisoner
is made of the evidence being relied upon for the
transfer and at which an opportunity to be heard in
person and to present documentary evidence is given;

"C. An opportunity at the hearing to present testimony of
witnesses by the defense and to confront and cross-
examine witnesses called by the state, except [*495]
upon a finding, not arbitrarily made, of good cause for

Patricia Lazarus
06/02/2020 aGetardindyAgsordateyGY Document 1-2 Filed O7/0S PO OBRAY 16 of 125° 018/025

Page 16 of 21

445 U.S. 480, *495; 100 S. Ct. 1254, **1264; 63 L. Ed. 2d 552, ***566; 1980 U.S. LEXIS 31, "26

not permitting such presentation, confrontation, or
cross-examination;

* [4265] D. An independent decisionmaker;

"E. A written statement by the factfinder as to the
evidence relied on and the reasons for transferring the
inmate;

"F. Availability of legal counsel, furnished [****27] by
the state, if the inmate is financially unable to furnish his
own; and

"G. Effective and timely notice of all the foregoing
rights.” 437 F.Supp., at 575.

A

LEdHN[2B]| #] [2B]We think the District Court properly
identified and weighed the relevant factors in arriving at
its judgment. Concededly HN13[#] the interest of the
State in segregating and treating mentally ill patients is
strong. The interest of the prisoner in not being
arbitrarily classified as mentally ill and subjected to
unwelcome treatment is also powerful, however; and as
the District Court found, the risk of error in making the
determinations required by § 83-780 is substanttal
enough to warrant appropriate procedural safeguards
against error.

LEdGHN[14{%] [14]We recognize that the inquiry
involved in determining whether or not to transfer an
inmate to a mental hospital for treatment involves a
question that is essentially medical. HN14(¢] The
question whether an individual is mentally ill and cannot
be treated in prison "turns on the meaning of the facts
which must be interpreted by expert psychiatrists and
psychologists." Addington _v. Texas, 441 U.S., at
429.The medical nature of the inquiry, however, does
not justify (“***28] dispensing with due process
requirements. It is precisely "[the] subtleties and
nuances of psychiatric diagnoses" that justify the
requirement of adversary hearings. /d., at 430.

 

Because prisoners facing involuntary transfer to a
mental hospital are threatened with immediate
deprivation of liberty [*496] interests they are [**567]
currently enjoying and because of the inherent risk of a
mistaken transfer, the District Court properly determined
that procedures similar to those required by the Court in
Morrissey _v. Brewer, 408 US. 471 (1972), were
appropriate in the circumstances present here.

The notice requirement imposed by the District Court no
more than recognizes that HN15[#] notice is essential
to afford the prisoner an opportunity to challenge the
contemplated action and to understand the nature of
what is happening to him. Wolff y. McDonnell, supra, at
564. Furthermore, In view of the nature of the
determinations that must accompany the transfer to a
mental hospital, we think each of the elements of the
hearing specified by the District Court was appropriate.
The interests of the State in avoiding disruption [****29]
was recognized by limiting in appropriate circumstances
the prisoner's right to call witnesses, to confront and
cross examine. The District Court also avoided
unnecessary intrusion Into either medical or correctional
judgments by providing that the independent
decisionmaker conducting the transfer hearing need not
come from outside the prison or hospital administration.

437 F.Supp., at 574.

B

 

LEdHN/3BI ¥) [3B]The District Court did go beyond
the requirements imposed by prior cases by holding that
counsel must be made available to inmates facing
transfer hearings if they are financially unable to furnish
their own. We have not required the automatic
appointment of counsel for indigent prisoners facing
other deprivations of liberty, Gagnon v. Scarpelli_ 411
U.S., at 790, [**1266] Wolff v. McDonnell, supra, at 569-
70; but we have recognized that HN716[#] prisoners
who are illiterate [***30] and uneducated have a
greater need for assistance in exercising their rights.
Gagnon v. Scarpelli, supra, at 786-787:Wolff_v.
McDonnell, supra, at 570, A prisoner thought to be
suffering from a [*497] mental disease or defect
requiring involuntary treatment probably has an even
greater need for legal assistance, for such a prisoner is
more likely to be unable to understand or exercise his
tights. In these circumstances, it is appropriate that
counsel be provided to indigent prisoners whom the
State seeks to treat as mentally ill.

 

Vv

Because MR. JUSTICE POWELL, whlle believing that
Jones was entitled to competent help at the hearing,
would not require the State to furnish a licensed

 

“This part is joined only by MR. JUSTICE BRENNAN, MR.
JUSTICE MARSHALL, and MR. JUSTICE STEVENS.

Patricia Lazarus
06/02/2020 ta@eNarbdindvAssaateyGY Document 1-2 Filed O7/OF PORE 17 of 125? 019/023

Page 17 of 21

445 U.S. 480, *497; 100 S. Ct. 1254, **1266; 63 L. Ed. 2d 552, ““*567; 1980 U.S. LEXIS 31, ****30

attorney to aid him, the judgment below is affirmed as
modified to conform with the separate opinion filed by
MR. JUSTICE POWELL.

So ordered.

Concur by: POWELL (In Part)

Concur

[***568] MR. JUSTICE POWELL, concurring in part.

LEGHNI3CIF] [3C]I join the opinion of the Court
except for Part |V-B. | agree with Part IV-B insofar as
the Court holds that qualified and independent
assistance must be provided to an inmate who is
threatened with involuntary transfer to a state mental
[****31] hospital. | do not agree, however, that the
requirement of independent assistance demands that a
licensed attorney be provided. 1

[****32] [*498] |

In Gagnon v. Scarpelli, 471 U.S. 778 (1973), my opinion
for the Court held that counsel is not necessarily
required at a probation revocation hearing. In reaching
this decision the Court recognized both the effects of
providing counsel to each probationer and the likely
benefits to be derived from the assistance of counsel.
"The introduction of counsel into a revocation

 

11 also agree with the Court's holding that this case is not
moot. The question is whether appellee faces a substantial
thraat that he will again be transferred to a state mental
hospital. See Doran v. Salem Inn, inc.. 422 U.S. 922, 930-932

(1975}; Steffel v. Thompson, 415 U.S. 452, 458-460 (1974):
Doe v. Bolton. 410 U.S. 179, 188 (1973). He was involuntarily

transferred from the prison complex to a mental institution, and
thereafter paroled upon condition that he continue to receive
psychiatric treatment. When he violated parole, he was
returned to prison. The State advises us that appellee's
’ “history of mental illness indicates a serious threat to his own
safety, as well as to that of others,” and "there is a very real
expectation" of transfer if the District Court injunction were
removed. App. to Juris. Statement 24. The District Court
concluded that appellee is under threat of transfer. In these
circumstances it Is clear that a live controversy remains in
which appellee has a personal stake. See Seatrain
Shipbuilding Corp. v. Shelf Oil Co., 444 U.S. 572, 581-583

(1980).

 

proceeding [would] alter significantly the nature of the
proceeding,” id., at 787, because the hearing would
inevitably become more adversary. We noted that
probationers would not always need counsel because in
most hearings the essential facts are undisputed. In lieu
of a per se rule we held that the necessity of providing
counsel should be determined on a case-by-case basis.
in particular, we stressed that factors governing the
decision to provide counsel include (i) the existence of
factual disputes or issues which are “complex or
otherwise difficult to develop or present,” and (ii)
"whether the probationer appears to be capable of
speaking effectively for himself.” /d., at 790, 791.

 

Consideration of these factors, and particularly [****33]
the capability of the inmate, persuades me that the
Court is correct that independent assistance must be
provided to an inmate before he may be transferred
involuntarily to a mental hospital. The essence of the
issue in an involuntary commitment proceeding will be
the mental health of the inmate. The resolution of factual
disputes will bea less important than the ability to
understand and analyze expert psychiatric testimony
that is often expressed in language relatively
incomprehensible to laymen. It is unlikely that an
inmate threatened with involuntary transfer [**1267]
to mental hospitals will possess the competence
[**569] or training to protect adequately his own
interest in these state-initiated proceedings. And the
circumstances of being imprisoned without normal
access to others who may assist him places an
additional handicap upon an inmate's ability to represent
himself. | therefore agree [*499] that due process
requires the provision of assistance to an inmate
threatened with involuntary transfer to a mental
hospital,

| do not belleve, however, that an inmate must always
be supplied with a {licensed attorney. "[Due] Process Is
flexible and calls for such [****34] procedural
protections as the particular ‘situation demands."
Morrissey v. Brewer, 408 U.S. 471, 481 (1972). See
Mathews v. Eldridge, 424 U.S. 319, 334-335 (1976).
Our decisions defining the necessary qualifications for
an_ impartial decisionmaker demonstrate that the
requirements of due process tum on the nature of the
determination which must be made. "Due Process has
never been thought to require that the neutral and
detached trier of fact be law trained or a judicial or
administrative officer." Parham v. J.R.. 442 U.S. 584
607 (1979). In that case, we held that due process is

 

Patricia Lazarus
6702/2020 BaQetardin Q/ME9%6B4WGY Document 1-2 Filed O7/0FY RAYE 18 of 125°: 020/029

Page 18 of 21

445 U.S. 480, *499; 100 S. Ct. 1254, “*1267; 63 L. Ed. 2d 552, ***569; 1980 U.S. LEXIS 31, “**34

satisfied when a staff physician determines whether a
child may be voluntarily committed to a state mental
institution by his parents. That holding was based upon
recognition that the issues of civil commitment "are
essentially medical in nature,” and that “neither judges
nor administrative hearing officers are better qualified
than psychiatrists to render psychiatric judgments.” /a.,
at 607, 609, quoting in re Roger S., 19 Cal. 3d 921, 942,
569 P. 2d 1286, 1299 (1977) (Clark, [***35] J.,
dissenting). See also Morrissey v. Brewer, supra, at
489: Goldberg v. Kelly, 397 U.S. 254, 271 (1970).

In my view, the principle that due process does not
always require a law-trained decisionmaker supports the
ancillary conclusion that due process may be satisfied
by the provision of a qualified and independent adviser
who is not a lawyer. As in Parham v. J. R., the issue
here is essentially medical. Under state law, a prisoner
may be transferred only if he “suffers from a mental
disease or defect" and “cannot be given proper
treatment” In the prison complex. Neb. Rev. /*500]
Stat. § 83-780 (1) (1976). The opinion of the Court
allows a nonlawyer to act as the impartial decisionmaker
in the transfer proceeding. Ante, at 496. 2

 

[****36] The essence of procedural due process is a
fair hearing. {! do not think that the fairness of an
informal hearing designed to determine a medical issue
requires participation by lawyers. Due process merely
requires that the State provide an inmate with qualified
and independent assistance. Such assistance may be
provided by a licensed psychiatrist or other mental
health professional. indeed, in view of the nature of the
issue involved in the transfer hearing, a person
possessing such professional [***570] qualifications
normally would be preferred. As the Court notes, “[the]
question whether an individual is mentally ill and cannot
be treated In prison ‘turns on the meaning of the facts
which must be interpreted by expert psychiatrists and
psychologists." Ante, at 495, quoting Addington _v.
Texas, 441 U.S. 418, 429 (1979}. | would not exclude,
however, the possibility that the required assistance
may be rendered by competent laymen in some cases.
The essential requirements are that the person provided
by the State be competent and independent, and that he
be free to act solely In the inmate's best interest.

 

2 The District Court specifically held that "a judicial officer is not
required, and the decisionmaker need not be from outside the
. prison or hospital administration.” Miller v. Vitek, 437_F. Supp.
569, 574 (Neb. 1977) (three-judge court).

[**1268] In sum, although the State [**"*37] is free to
appoint a licensed attorney to represent an inmate, it is
not constitutionally required to do so. Due process will
be satisfied so long as an inmate facing involuntary
transfer to a mental hospital is provided qualified and
independent assistance.

Dissent by: STEWART; BLACKMUN

Dissent

MR. JUSTICE STEWART, with whom THE CHIEF
JUSTICE and MR. JUSTICE REHNQUIST join,
dissenting. ‘

It seems clear to me that this case is now moot.
Accordingly, | would vacate the judgment and remand
the case to [*501] the District Court with directions to

dismiss the complaint. United States v. Munsinqwear,
Inc., 340 U.S. 36.

 

As the Court points out, this is not a class action, and
the appellee is now incarcerated in the Nebraska Penal
and Correctional Complex with an anticipated release
date in March 1982. See ante, at 485-487, and n. 3. In
that status, the appellee is simply one of thousands of
Nebraska prisoners, with no more standing than any
other to attack the constitutionality of Neb. Rev. Stat. §
83-180 _ (1) (1976) on the sole basis of the mere
possibility that someday that statute might be invoked to
transfer him to another institution.

Although the appellee was once transferred [****38] in
accord with § 83-780 (1), there is no demonstrated
probability that that will ever happen again. Weinstein v.
Bradford, 423 U.S. 147. And this case is not one that by
its nature falls within the ambit of the "capable of
repetition, yet evading review” exception to established
principles of mootness. See Souther Pacific Terminal
Co. v. ICC, 219 U.S. 498; Super Tire Engineering Co. v.
McCorkle, 416 U.S. 115. If the appellee should again be
threatened with transfer under the allegedly infirm
Statute, there will be ample time to reach the merits of
his claim.

 

 

 

“To adjudicate a cause which no longer exists is a
proceeding which this Court uniformly has declined to
entertain.’ Brownlow v. Schwartz, 267 U.S. 216, 217-
218." Oil Workers v. Missouri, 316 U.S. 363, 371.

Patricia Lazarus
06/02/2020 ¢2aQeMardindyAssdatyyGY Document 1-2 Filed O7/0SPOOBEYY 19 of 125°: 0217028

Page 19 of 21

445 U.S. 480, *501; 100 S. Ct. 1254, "1268; 63 L. Ed. 2d 552, ***570; 1980 U.S. LEXIS 31, “*"38

MR. JUSTICE BLACKMUN, dissenting.

| agree with MR. JUSTICE STEWART that this case is
not properly before us. | write separately to express my
own reasons for reaching that conclusion.

The claimed harm that gave birth to this lawsuit was the
alleged deprivation of liberty attending appellee's
transfer [****39] to the Lincoln Regional Center. It is
clear to me that that asserted injury disappeared, at the
["""571] latest, when appellee was [*502] granted
parole. ' Cf. Preiser v. Newkirk, 422 U.S. 395 _[**1269
(1975). So did any immediate threat that that injury

 

‘The Court does not appear to share this view. It states that,
even while at the Veterans’ Administration Hospital, appellee
Jones "insisted that he was receiving treatment for mental
illness against his will.” Ante, at 486. It adds that appellee was
“paroled, but only on condition that he accept psychiatric
treatment." /bid. The Court does not identify the precise
import of these facts, but a fair inference is that they are meant
to suggest that this case — even during the time of appellee's
parote -- might properly have been pursued on the theory that
the appellee was continuing to feel the effects of the alleged
deprivation of constitutional rights in receiving in-patient care
at the Veterans’ Administration Hospital.

| cannot accept this suggestion. First, its premise appears to
be faulty. The District Court did not find, and it does not
appear clearly in the record, that the parole board's offer or
appellee's acceptance of parole was in any way related to his
prior transfer to the Lincoln Regional Center. Appellee chose
to accept conditional parole. Moreover, at the time appellee
elacted to go on parole, he was being housed at the penal
complex, not at the Lincoin Regional Center. Thus, it is not
surprising that the District Court based its finding of
nonmooctness solely on its conclusion that appellee —
notwithstanding his conditioned release — was “under threat of
being transferred to the state mental hospital under § 83-180."
App. to Juris. Statement 24. Second, the “continuing injury”
theory seems to me to be incorrect as a matter of law.
Appellee did not seek or evince any interest in seeking release
from the Veterans’ Administration Hospital, and a declaration
that his initial tansfer had been illegal would have neither
justified nor predictably led to appeflee's removal from that
facility. In other words, after accepting the conditional grant of
parole, appellee could no longer show, as required by the
case-or-controversy requirement, "that he personally would
benefit in a tangible way from the court's intervention.” Warth
v. Seldin_ 422 U.S. 490. 508 (1975).

The Court also finds some support for its holding in the fact
that vacating the District Court's order would remove the
declaration that the challenged procedures “afforded an
Inadequate basis for declaring Jones to be mentally ill.” Ante,

would be suffered again. Appellee has been returned to
custody, however, and the [*503] parties agree that his
reincarceration, coupled with his history of mental
problems, has brought the controversy back to life.

[****40] Given these facts, the issue is not so much
one of mootness as one of ripeness. At most, although |
think otherwise, it is a case presenting a "mixed
question" of ripeness and mootness, hinging on the
possibility that the challenged procedures will be applied
again to appellee. This Court has confronted mixed
questions of this kind in cases presenting issues
"capable of repetition, yet evading review," see, e. g.,
Nebraska Press Assn. v. Stuart, 427 U.S. 539 (1976),
and Sosna v. lowa, 419 U.S. 393 (1975), and in cases

concerning the cessation of challenged conduct during
the pendency of litigation, see, e. g., Walling v.
Helmerich & Payne, Inc.. 323 U.S. 37, 43 (1944). In
those contexts, the Court has lowered [**572] the
ripeness threshold so as to preclude manipulation by
the parties or the mere passage of time from frustrating
judicial review. MR. JUSTICE STEWART correctly
observes, and the Court apparently concedes, however,
that the "capable of repetition” doctrine does not apply
here. Neither does the liberal rule applied in "voluntary
cessation” cases, since the current state of affairs is in
no [****41] way the product of the appellants’ voluntary
discontinuation of their challenged conduct, 2 Certainly it
is not the result of any effort on the part of the
appellants to avoid review by this Court. Thus, since
these mixed mootness/ripeness rules are inapplicable,
this case presents for me nothing more than a plain, old-
fashioned question of ripeness. ?

 

at 487. If the Court, by this statement, means to imply that
appellee's suit is somehow mootness-proof due to the
continuing stigma resulting from the transfer to the mental
hospital, | cannot accept that sweeping proposition. The Court
has never suggested that the “collateral consequences”
doctrine of Sibron v. New York, 392 U.S. 40 (1968), which
saves an action challenging the validity of a conviction after a
prisoner has served his sentence, also saves a challenge to a
commitment by a patient who has been released from a
mental hospital. Nor does the logic of Sibron - focusing on
tangible and remediable collateral consequences, such as use
of a prior conviction to enhance a sentence for a later crime, or
to impeach credibility if one appears as a witness —
comfortably extend to the claim of a former mental patient.
See id, at 55 (referring to “adverse collateral legal
consequences’).

 

2 The decisions to award and revoke parole were made by the
Nebraska Parole Board, not by appellants.

3 it is not clear whether the Court views this as a "voluntary

Patricia Lazarus
_ OBADEZN2D CARESS A AIBSBAIGY Document 1-2 Filed 07/02/20 BEGE 20 of 125°: 024/028

Page 20 of 21

445 U.S. 480, *503; 100 S. Ct, 1254, **1269; 63 L. Ed. 2d 552, ***572; 1980 U.S. LEXIS 31, ****41

["***42] [*504] The Court's cases lay down no
mechanistic test for determining whether a dispute
[1270] is ripe for adjudication. But past formulations
are uniformly more rigorous than the one the Court now
applies. The Court has observed that “[past] exposure
to illegal conduct does not in itself show a present case
or controversy," O'Shea v. Littleton, 414 U.S. 488, 495
(1974), and that “general assertions or inferences" that
illegal conduct will recur do not render a case ripe. /d.,
at_497. “A hypothetical threat is not enough." Public
Workers v. Mitchell, 330 U.S. 75, 90 (1947). There must
be “actual present or immediately threatened injury
resulting from unlawful governmental action." Laird_v.
Tatum, 408 U.S. 1, 15 (1972). See Linda R. S. v.
Richard _D., 410 U.S, 614, 617 (1973} (requiring "some
threatened or actual injury"); Massachusetts v. Mellon
262 U.S, 447, 488 (1923) (requiring that the litigant “has
sustained or is immediately in danger of sustaining
some direct injury"). A "substantial controversy,
between parties having adverse [****43] legal interests,
of sufficient immediacy and reality” is required. Golden

v. Zwickler, 394 U.S. 103, 108 (1969), quoting Maryland
Casualty Co. v. Pacific Coal & Oil Co., 312 U.S. 270

273 (1941).

["505] Applying these principles, | have [***573]
difficulty in perceiving an existing “case or controversy"
here. Since our remand, the state officials have
indicated nothing more than that they have a general
right to apply their statute, and to apply it to appellee if
necessary. 4 They have not expressed a present intent

 

 

 

 

cessation” case. It nowhere expressly relies on the doctrine
and does not explain what factors might justify characterizing
appellee's present situation as the result of voluntary cessation
of illegal conduct by appellants. On the other hand, each of
the three decisions cited by the Court to support its application
of a “creampuff" ripeness standard, County of Los Angeles v.
Davis, 440 U.S. 625, 631 (1979); United States v. Phosphate
Export Assn.. 393 U.S. 199. 203 (1968); United States v. W. T.
Grant Co., 345 U.S. 629, 633 (1953), pivoted on the presence
of “voluntary cessation.” It is therefore unclear whether the
Court deems this a “voluntary cessation" case (without
explaining why) or deems the "no reasonable expectation of
recurrence" standard -- to date a litmus carefully confined by a
policy-tailored and principled “voluntary cessation” rule —
applicable to an amorphous cluster of facts having nothing to
do with parties’ artful dodging of well-founded litigation. In
either event, the Court's analysis invites the criticism,
increasingly voiced, that this Court's decisions on threshold
issues “are concealed decisions on the merits of the
underlying constitutional claim.” Tushnet, The New Law of
Standing: A Piea for Abandonment, 62 Comell L. Rev. 663
(1977).

or desire to transfer appellee to a mental facility
pursuant to the challenged provisions. Nor have they
suggested that they may transfer appellee to the Lincoln
Regional Center now on the basis of the diagnosis
made five years ago. And they have not suggested that
they would subject appellee immediately to a “fresh”
psychiatric evaluation if the District Court's injunction
were lifted. The appellee has represented that he "does
not reside in the psychiatric unit of the Nebraska Penal
and Correctional Complex, nor is he receiving or
accepting psychiatric treatment.” Brief for Appellee 11-
12. The brief containing [“**44] ‘that statement was
filed some six months ago and some nine months after
the revocation of appellee's parole.

In sum, for all that appears, appellee has been
assimilated once again into the general prison
population, and appellants, at least at this time, are
content to leave him where he is. © Given these facts,
determining whether prison officials within two years
again will seek to send appellee to a mental institution
[*506] “takes us into the area of speculation and

 

conjecture.” O'Shea _ v. Littleton, 474 US. at 497.
[45] Cf. Longshoremen_v. Boyd, 347 U.S. 222
(1954).

It is for these reasons that | would vacate the judgment
of the District Court and remand the case to that court
with directions to dismiss the complaint.

References

5 Am Jur 2d, Appeal and Error 761-763; 32 Am Jur 2d,

 

4 Appellants, to be sure, have announced their Intention to
continue to use the. challenged procedures. That fact,
however, Is of small, if any, significance, for it Is hardly
surprising to hear state officials say that they plan to abide by
the State's own laws. See Public Workers v, Mitchell, 330
U.S, 75, 91 (1947) ("the existence of the law and the
regulations” does not alone render a suit ripe). Cf. Poe v.

Ullman. 367 U.S, 497 (1961) (desuetude statute).

51 do not go so far as MR. JUSTICE STEWART does when he
says that appellee is "simply one of thousands of Nebraska
prisoners." Ante, at 501. For purposes of the “case or
controversy” requirement, appellee differs from his fellow
inmates in two relevant respects: he has a recent history of
perceived psychiatric problems, and in fact he was previously
transferred pursuant to the challenged statutes. Cf. O'Shea v.
Littleton, 414 U.S. at 496 ("Of course, past wrongs are
evidence bearing on whether there is a real and immediate
threat of repeated Injury’).

 

Patricia Lazarus
0870272020 CBSE L8-EVAPSEERVGY Document 1-2 Filed 07/086 PAGS 21 of 128 048/08

. Page 21 of 21
445 U.S. 480, *506; 100 S. Ct. 1254, **1270; 63 L. Ed. 2d 552, **"573; 1980 U.S. LEXIS 31, **45

Federal Practice and Procedure 302; 60 Am Jur 2d,
Penal and Correctional Institutions 52

22 Am Jur Trials 1, Prisoners Rights Litigation

 

USCS, [****46] Constitution, 14th Amendment

US L Ed Digest, Appeal and Error 1662; Constitutional
Law 528.5, 848

L Ed Index to Annes, Due Process of Law; Moot
Questions; Prisons and Prisoners

ALR Quick Index, Due Process of Law; Moot Case;
Prisons and Convicts

Federal Quick Index, Due Process of Law; Moot and
Abstract Questions; Prisons and Prisoners

Annotation References:

Supreme Court's views as to concept of “liberty” under
due process clauses of Fifth and Fourteenth
Amendment. 47 L Ed 2d 975.

What circumstances render civil case, or Issues arising
therein, moot so as to preclude Supreme Court's
consideration of their merits. 44 L Ed 2d 745.

 

End of Document

Patricia Lazarus
06/08/2020 (yGeMersindAseowetFGY Document 1-2 Filed 07/047RO™PaYH 22 of 125P: 008/021

Caution
As of: June 7, 2020 8:29 PM Z

Riggins v. Nevada
Supreme Court of the United States
January 15, 1992, Argued ; May 18, 1992, Decided
No. 90-8466

Reporter

504 U.S. 127 *; 112 S. Ct. 1810 **; 118 L. Ed. 2d 479 ***; 1992 U.S. LEXIS 2701 ****; 60 U.S.L.W. 4374; 92 Cal. Daily Op.
Service 4236; 92 Daily Journal DAR 6670; 6 Fla. L. Weekly Fed. S 237

DAVID RIGGINS, PETITIONER v. NEVADA

Prior History: ["**1] ON WRIT OF CERTIORARI TO
THE SUPREME COURT OF NEVADA.

Disposition: 107 Nev. 7178, 808 P. 2d 535, reversed
and remanded.

 

Core Terms

medication, drugs, antipsychotic, side effect,
demeanor, fair trial, Psychiatric, incompetent,
appearance, unwanted, courts, liberty interest,
involuntary, trial court, deprived, antipsychotic
medication, psychiatrist, reversal, rights, proceedings,
detainees, patient, cases, involuntary medication, due
process, milligrams, avoiding, sentence, inmate, dose

Case Summary

Procedural Posture

Defendant sought certiorari review of the judgment of
the Supreme Court of Nevada, which affirmed his
murder and robbery convictions although defendant was
involuntarily under the influence of an antipsychotic drug
during trial.

Overview

Following arrest, defendant was placed on an
antipsychotic drug. Defendant was found competent to
stand trial, although one psychiatrist testified that he
was not competent. Defendant filed a motion to be
taken off the drug until after trial, and the trial court
denied the motion without explaining its rationale.
Defendant was convicted of murder and robbery, and
the state supreme court affirmed his convictions. The
U.S. Supreme Court reversed, holding that once
defendant filed a motion to terminate administration of
antipsychotic medication, the State became obligated
to establish the need for the drug and the medical
appropriateness of the drug. The Court found that the
trial court erred by allowing administration of the drug to
continue without making any determination of the need
for this course or any findings about reasonable
alternatives. The Court also found that it was possible
that the side effects had an impact upon defendant's

 

‘ outward appearance, the content of his testimony on

direct or cross examination, his ability to follow the
proceedings, or the substance of his communication
with counsel. Thus, defendant's U.S. Const_ amends. VI
and X/V rights were violated.

Outcome

The Court reversed defendant's convictions and
remanded as the Nevada courts failed to make sufficient
findings to support forced administration of an
antipsychotic drug during defendant's trial.

Patricia Lazarus
06/08/2020 CAREMASEAABPSUEYIGY Document 1-2 Filed 07/02/20" Baye 23 of 125° "1

Page 2 of 19

504 U.S. 127, *127; 112 S. Ct. 1810, “1810; 118 L. Ed. 2d 479, ***479; 1992 U.S. LEXIS 2701, ****1

LexisNexis® Headnotes

Civil Rights Law > Protection of Rights > Prisoner
Rights > Medical Treatment

Constitutional Law > Substantive Due
Process > Scope

Criminal Law & Procedure > Postconviction
Proceedings > Imprisonment

N1 &] Prisoner Rights, Medical Treatment

A prisoner's interest in avoiding involuntary
administration of antipsychotic drugs is protected under
the Fourteenth Amendment's Due Process Clause. The
forcible injection of medication into a nonconsenting
person's body represents a substantial interference with
that person's liberty.

Constitutional Law > Substantive Due
Process > Scope

Criminal Law & Procedure > Postconviction
Proceedings > Imprisonment

Public Health & Welfare Law > Healthcare > Mental
Health Services > Treatment

HNZ%] Constitutional Law,

Process

Due process allows a mentally ill inmate to be treated
involuntarily with antipsychotic drugs where there is a
determination that the inmate is dangerous to himself or
others and the treatment is in the inmate's medical
interest.

Constitutional Law > Substantive Due
Process > Scope

Criminal Law & Procedure > Postconviction

Substantive Due

Proceedings > Imprisonment

Criminal Law & Procedure > Trials > Defendant's
Rights > Right to Due Process

HN3[%)
Process

Constitutional Law, Substantive Due

Forcing antipsychotic drugs on a convicted prisoner is
impermissible absent a finding of overriding justification
and a determination of medical appropriateness. The
Fourteenth Amendment affords at least as much
protection to persons the State detains for trial.

Civil Rights Law > Protection of Rights > Prisoner
Rights > Medical Treatment

Criminal Law & Procedure > Trials > Prison Attire &
Restraints

Criminal Law & Procedure > Trials > Defendant's
Rights > Right to Due Process

HN4&] Prisoner Rights, Medical Treatment

Like the consequences of compelling a defendant to
wear prison clothing, or of binding and gagging an
accused during trial, the precise consequences of
forcing antipsychotic medication upon a defendant
during trial cannot be shown from a trial transcript.

Lawyers’ Edition Display

Decision

Nevada court's judgment upholding conviction reversed
and remanded, where defendant claimed that forced
administration of antipsychotic drug during trial violated
rights under Sixth and Fourteenth Amendments.

Summary

After being taken into custody on a homicide charge, a
defendant complained to a psychiatrist about hearing
voices in his head and having trouble sleeping. The
psychiatrist prescribed an antipsychotic drug, with which
the defendant had been successfully treated in the past,
and an antiepileptic drug. Following a determination by

Patricia Lazarus
A

06/08/2020 dy GeMErdinch ASOGEAMGY Document 1-2 Filed O7/0d/BO° Hata 24 of 125°. 005/021

Page 3 of 19

§04 U.S. 127, *127; 112 S. Ct. 1810, **1810; 118 L. Ed. 2d 479, ***479; 1992 U.S. LEXIS 2701, ****1

the District Court of Clark County, Nevada, that the
defendant was competent to stand trial, the defense
moved for an order suspending administration of both
drugs until the end of the defendant's trial, on the
grounds that (1) continued administration of these drugs
infringed on his freedom; (2) the effect on his demeanor
and mental state during trial would deny him due
process; and (3) because he intended to offer an
insanity defense at trial, he had a right to show jurors his
true mental state. The District Court held an evidentiary
hearing at which one psychiatrist testified that taking the
defendant off the medication would not render him
incompetent to stand trial or noticeably alter his
behavior; another psychiatrist concurred as to
competence and stated that the effects of the
antipsychotic drug would not be noticeable to jurors if
medication continued; a third psychiatrist expressed
the view that the antipsychotic drug made the defendant
calmer and more relaxed, that an excessive dose would
cause drowsiness, and that the defendant's behavior if
taken off the drug was unpredictable; and a fourth
psychiatrist maintained that the defendant was
incompetent to stand trial, and would likely regress into
manifest psychosis and become very difficult to manage
if taken off the antipsychotic drug. The District Court
denied the motion to terminate medication in a one-
page order which gave no indication of the court's
rationale, At the close of a trial in which the defendant
presented expert testimony about the effect of the
antipsychotic drug on his demeaner, the jury found the
defendant guilty of murder and robbery and sentenced
him to death. In affirming the conviction and sentence,
the Supreme Court of Nevada held that (1) the expert
testimony at trial was sufficient to inform the jury of the
effects of the antipsychotic drug on the defendant's
demeanor and testimony; and (2) thus, while the
defendant's demeanor was relevant to his insanity
defense, the denial of his motion to terminate
medication was neither an abuse of discretion nor a
violation of the defendant's trial rights (808 P2d 535).

On certiorari, the United States Supreme Court reversed
and remanded. In an opinion by O'Connor, J., joined by
Rehnquist, Ch. J., and White, Blackmun, Stevens, and
Souter, JJ., it was held that reversal was required
because the state courts had failed to make findings
sufficient to Justify the forced administration of the drug
to the defendant during his trial--given that the trial court
had made no determination concerning the need for the
drug or its medical appropriateness and had made no

‘findings about reasonable alternatives—and this error

may have violated the defendant's rights under the

Federal _ Constitution's Sixth and Fourteenth

Amendments, including his right to a full and fair trial
and his due process liberty interest in freedom from
unwanted antipsychotic drugs, since (1) it was possible
that potential drug side effects testified to by experts at
the hearing on the defendant's motion impacted not only
his outward appearance, but also the content of his
testimony on direct or cross-examination, his ability to
follow the proceedings, or the substance of his
communication with counsel; (2) efforts to prove or
disprove actual prejudice from the record before the
Supreme Court would be futile, and guesses whether
the outcome of the trial might have been different if the
motion had been granted would be purely speculative;
(3) even though the defendant was allowed at trial to
present expert testimony about the effect of the drug on
his demeanor, an unacceptable risk of trial prejudice
remained; and (4) as the record contained no finding
that might support a conclusion that administration of
antipsychotic medication was necessary to accomplish
an essential state policy, there was no basis for saying
that the substantial probability of trial prejudice in the
case at hand was justified.

Kennedy, J., concurred in the judgment, expressing the
view that (1) absent an extraordinary showing by the
State, the due process clause prohibits prosecuting
Officials from administering involuntary doses of
antipsychotic medicines for purposes of rendering an
accused competent for trial in most cases; and (2) it is
doubtful that such a showing can be made given the
present understanding of the properties of these drugs.

Thomas, J., joined in part (except as to point 3 below)
by Scalia, J., dissented, expressing the view that (1) the
defendant's inability to introduce evidence of his mental
condition by appearing at tral In an unmedicated state
did not render his trial fundamentally unfair; (2) it could
not be concluded that the defendant had had less than a
full and fair trial merely because of the possibility that
the antipsychotic drug had side effects, where the
defendant had no claim of legal incompetence and had
failed to allege specific facts to support a claim that he
could not participate effectively in his defense; (3) the
defendant could not complain about a deprivation of his
liberty interest in avoiding unwanted medication,
because (a) the record contained no finding of fact with
respect to his claim that the medication was
involuntary, (b) he did not raise this claim below, and
(c) the Supreme Court had granted certiorari to
determine whether forced medication during trial
violated the right to a full and fair trial, not whether the
State courts had made the necessary findings to support
forced medication; and (4) the precedent establishing

Patricla Lazarus
06/08/2020 @QRMarsind ABEEBENGGY Document 1-2 Filed 07/0d/FO™PAYE 25 of 125°: 008/021

Page 4 of 19

504 U.S. 127, *127; 112 S. Ct. 1810, **1810; 118 L. Ed. 2d 479, ***479; 1992 U.S. LEXIS 2701, ****1

such a liberty interest involved a civil action for damages
and injunctive relief, and ought not to be expanded to
include the remedy of reversing a criminal conviction.

Headnotes

APPEAL §1677 > CONSTITUTIONAL LAW §854 >
CRIMINAL LAW §46 > due process -- fair trial — forced
medication of defendant — reversal — remand — insufficient
findings — > Headnote:

LEdHN{[1A Hoke] (1 AJLEdHN{1B]|%) [1B)LEdHN/1 Crk]
[1C]LEGHN/1D][x%] [1D]

The United States Supreme Court will reverse and
remand a judgment by a state's highest court upholding
a homicide defendant's conviction and death sentence--
where an antipsychotic drug, with which the defendant
previously had been treated successfully, was
prescribed for the defendant during pretrial detention
after he complained of hearing voices in his head and
having sleep problems, but the defendant
unsuccessfully moved the state trial court to terminate
administration of the drug during trial so that it would not
affect his demeanor and mental state at the trial, in
which he intended to present an insanity defense--
because the state courts failed to make findings
sufficient to justify the forced administration of the drug
to the defendant during trial, given that the trial court
made no determination concerning the need for the drug
or its medical appropriateness and made no findings
about reasonable alternatives, and this error may have
violated the defendant's rights under the Federal
Constitution's. Sixth and Fourteenth Amendments,
including his right to a full and fair trial and his due
process liberty interest in freedom from unwanted
antipsychotic drugs, since (1) it is possible that potential
drug side effects testified to by experts at a hearing on
the defendant's motion—which side effects included
making the defendant “uptight,” drowsy, or confused--
impacted not only his outward appearance, but also the
content of his testimony on direct or cross-examination,
his ability to follow the proceedings, or the substance of
his communication with counsel; (2) efforts to prove or
disprove actual prejudice from the record before the
Supreme Court would be futile, and guesses whether
the outcome of the trial might have been different if the
motion had been granted would be purely speculative;
(3) the fact that the defendant was allowed at trial to
present expert testimony about the effect of the drug on
his demeanor does nothing to cure the possibility that

defendant's

the substance of his testimony, his interaction with
counsel, or his comprehension at trial were
compromised by forced administration of the drug, and
an unacceptable risk of trial prejudice remains; and (4)
as the record contains no finding that might support a
conclusion that administration of antipsychotic
medication was necessary to accomplish an essential
state policy, there is no basis for saying that the
substantial probability of trial prejudice in the case at
hand was justified. (Thomas and Scalia, JJ., dissented
from this holding.)

APPEAL §806.5.> criminal case — findings by state court ~
Supreme Court review — > Headnote:

LEdHN/2q%) [2]

The United States Supreme Court, in reviewing on
certiorari a decision by a state's highest court that the
State did not violate the rights of a homicide defendant
by forcing him to take an antipsychotic drug during trial,
will adhere to the state court's understanding that the
medication was involuntary and forced, given (1) the
parties' position that once the state trial court denied the
motion to terminate the medication,
subsequent administration of the drug was involuntary,
and (2) the absence of any record evidence to the
contrary. (Thomas, J., dissented from this holding.)

APPEAL §1289 > presumption -- medication - > Headnote:
LEdHN{3]{%) (3]

The United States Supreme Court, in reviewing on
certiorari a decision by a state's highest court that the
State did not violate the rights of a homicide defendant
by forcing him to take an antipsychotic drug during trial,
will presume that administration of the drug was
medically appropriate, where, although defense counsel
stressed that the defendant had received a very high
dose of the drug, at no point did counsel suggest to the
state courts that administration of the drug was
medically improper treatment for his client.

APPEAL §431 > failure to raise issue -- in state's highest
court — in petition for certiorari ~ > Headnote:

Patricia Lazarus
06/08/2020 @aGehersincyAPEQVENPGY Document 1-2 Filed 07/04/20 PAYe 26 of 125° 007/021

Page 5 of 19

504 U.S. 127, *127; 112 S. Ct. 1810, **1810; 118 L. Ed. 2d 479, ***479; 1992 U.S. LEXIS 2701, ****1

LEGHN{4)]{%) [4]

The United States Supreme Court, in reviewing on
certiorari a decision by a state's highest court that the
state did not violate the rights of a homicide defendant
by forcing him to take an antipsychotic drug during trial,
will not address the defendant's claim under the Federal
Constitution's Eighth Amendment that administration of
the drug denied him an opportunity to show jurors his
true mental condition at his sentencing hearing,
because that argument was presented neither to the
state court nor in the defendant's petition for certiorari.

 

CONSTITUTIONAL LAW §853 > due process — prisoner —
drug treatment — > Headnote:

LEGHN{5}iS1 [5]

Forcing antipsychotic drugs on a convicted state
prisoner Is impermissible, under the due process clause
of the Federal Constitution's Fourteenth Amendment,
absent a finding of overriding justification and a
determination of medical appropriateness.

CONSTITUTIONAL LAW §854 > due process — criminal
defendant — involuntary drug treatment — > Headnote:

LEGHN/6]|%) [6)

Forcing antipsychotic drugs on persons the state
detains for trial is impermissible, under the due process
clause of the Federal Constitution's Fourteenth
Amendment, absent a finding of overriding justification
and a determination of medical appropriateness; thus,
once a state homicide defendant--for whom an
antipsychotic drug with which he previously had been
treated successfully was prescribed during pretrial
detention after he complained of hearing voices in his
head and having sleep problems--moves to terminate
administration of antipsychotic medication until the end
of his trial so that it will not affect his demeanor and
mental state at trial, the prosecution becomes obligated
to establish the need for the drug and its medical
appropriateness. (Thomas and Scalia, JJ., dissented in
part from this holding.)

CONSTITUTIONAL LAW §854 > due process — criminal
defendant -- jovoluntary drug treatment -- > Headnote:
LEdHNI[7][<a] [7]

A state can satisfy the due process clause of the
Federal Constitution's Fourteenth Amendment, with
regard to the denial of a homicide defendant's motion to
terminate administration of antipsychotic medication
until the end of the trial so that it will not affect the
defendant's demeanor and mental state at trial, if the
prosecution demonstrates, and the state trial court finds,
that treatment with antipsychotic medication is
medically appropriate and, considering less intrusive
alternatives, essential for the sake of the defendant's
safety or the safety of others.

CRIMINAL LAW §46 > rights of accused — prejudice ~
> Headnote:

LEGHN{8i%l [8]

Prejudice during a criminal trial to the rights of a
defendant can sometimes be Justified by an essential
State interest.

Syllabus

When petitioner Riggins, while awaiting a Nevada trial
on murder and robbery charges, complained of hearing
voices and having sleep problems, a_ psychiatrist
prescribed the antipsychotic drug Mellaril. After he was
found competent to stand trial, Riggins made a motion
to suspend the Mellaril's administration until after his
trial, arguing that its use infringed upon his freedom, that
its effect on his demeanor and mental state during trial
would deny him due process, and that he had the right
to show jurors his true mental state when he offered an
insanity defense. After hearing the testimony of doctors
who had examined Riggins, the trial court denied the
motion with a one-page order giving no indication of its
rationale. At Riggins’ trial, he presented his insanity
defense [****2] and testified, was convicted, and was
sentenced to death. In affirming, the State Supreme
Court held, inter alia, that expert testimony presented at
trial was sufficient to inform the jury of the Mellaril's
effect on Riggins’ demeanor and testimony.

Patricia Lazarus
06/08/2020 dQBMarsinct SPONEIGY Document 1-2 Filed O7/0S7POWAYY 27 of 125°: 008/021

Page 6 of 19

504 U.S. 127, *127; 112 S. Ct. 1810, "1810; 118 L. Ed. 2d 479, ***479; 1992 U.S. LEXIS 2701, ****2

Held: The forced administration of antipsychotic
medication during Riggins’ trial violated rights
guaranteed by the Sixth and Fourteenth Amendments.
Pp. 133-138.

(a) The record narrowly defines the issues in this case.
Administration of Mellaril was involuntary once Riggins’
motion to terminate its use was denied, but its
administration was medically appropriate. In addition,
Riggins' Eighth Amendment argument that the drug's
administration denied him the opportunity to show jurors
his true mental condition at the sentencing hearing was
not raised below or in the petition for certiorari and, thus,
will not be considered by this Court. P. 133.

(b} A pretrial detainee has an interest in avoiding
involuntary administration of antipsychotic drugs that is
protected under the Due Process Clause. Cf.
Washington v. Harper, 494 U.S. 210, 108 L. Ed. 2d 178,
110 S. Ct. 1028; Bell v. Wolfish, 447 U.S. 520, 545, 60
L. Ed. 2d 447, 99 S. Ct. 1861. Once Riggins moved to
terminate his treatment, ["*3] the State became
obligated to establish both the need for Mellaril and its
medical appropriateness. Cf. Harper, supra, at 227,
Due process certainly would have been satisfied had
the State shown that the treatment was medically
appropriate and, considering less intrusive alternatives,
essential for Riggins’ own safety or the safety of others.
The State also might have been able to justify the
treatment, if medically appropriate, by showing that an
adjudication of guilt or innocence could not be obtained
by using less intrusive means. However, the trial court
allowed the drug’s administration to continue without
making any determination of the need for this course or
any findings about reasonable alternatives, ‘and it failed
to acknowledge Riggins' liberty interest in freedom from
antipsychotic drugs. Pp. 133-137.

(c) There is a strong possibility that the trial court's error
impaired Riggins’ constitutionally protected trial rights.
Efforts to prove or disprove actual prejudice from the
record before this Court would be futile, and guesses as
to the trial's outcome had Riggins’ motion been granted
would be speculative. While the precise consequences
of forcing Mellaril upon [****4] him cannot be shown
from a trial transcript, the testimony of doctors who
examined Riggins establishes the strong possibility that
his defense was impaired. Mellaril's side effects may
have impacted not only his outward appearance, but
also his testimony's content, his ability to follow the
proceedings, or the substance of his communication
with counsel. Thus, even if the expert testimony
presented at trial allowed jurors to assess Riggins’

demeanor fairly, an unacceptable risk remained that
forced medication compromised his trial rights. Pp.
137-138.

(d) While trial prejudice can sometimes be justified by
an essential state interest, the record here contains no
finding to support a conclusion that administration of
antipsychotic medication was necessary to accomplish
an essential state policy. P. 138.

Counsel: Mace J. Yampolsky argued the cause for
petitioner. With him on the briefs were Jay Topkis, Neal
H. Klausner, and Steven C. Herzog.

James Tufteland argued the cause for respondent. With
him on the brief was Rex Bell. °

Judges: O'CONNOR, J., delivered the opinion of the
Court, in which REHNQUIST, C. J., and WHITE,
BLACKMUN, STEVENS, and SOUTER, JJ., joined.
KENNEDY, J., filed an opinion concurring in the
judgment, post, p. 138. THOMAS, J., filed a dissenting
opinion, in which SCALIA, J., joined except as to Part Il-
A, post, p. 146.

Opinion by: O'CONNOR

Opinion

(*129] [**485} [1812] JUSTICE O'CONNOR
delivered the opinion of [“*"*5] the Court.

 

“Briefs of amici curiae urging reversal were filed for the
Coalition for Fundamental Rights of Equality of Ex-patients by
Peter Margulies, Herbert Semmel, and Patrick Reilly; for the
National Association of Criminal Defense Lawyers by David M.
Eldridge; and for Nevada Attomeys for Criminal Justice by
Kevin M. Kelly.

Briefs of amici curiae were filed for the State of Louisiana et al.
by William J. Guste, Jr., Attorney General of Louisiana, and M.
Patricia Jones and Kathleen E. Petersen, Assistant Attorneys
General, and by the Attorneys General for their respective
States as follows: Charles M. Oberly Ill of Delaware and
Michael .E. Carpenter of Maine; and for the American
Psychiatric Association by Richard G. Taranto and Joel I.
Klein.

Patricia Lazarus
06/08/2020 dyBatersinhASPOSENGY Document 1-2 Filed 07/02/20™ Pata! 28 of 125° 009/021

Page 7 of 19

504 U.S. 127, *129; 112 S. Ct. 1810, **1812; 118 L. Ed. 2d 479, ***485; 1992 U.S. LEXIS 2701, ****5

LEdHN[1A]| ¥) [1A]Petitioner David Riggins challenges

his murder and robbery convictions on the ground that
the State of Nevada unconstitutionally forced an
antipsychotic drug upon him during trial. Because the
Nevada courts failed to make findings sufficient to
support forced administration of the drug, we reverse.

During the early hours of November 20, 1987, Paul
Wade was found dead in his Las Vegas apartment. An
autopsy revealed that Wade died [***486] from multiple
stab wounds, including wounds to the head, chest, and
back. David Riggins was arrested for the killing 45 hours
later.

A few days after being taken into custody, Riggins told
Dr. R. Edward Quass, a private psychiatrist who treated
patients at the Clark County Jail, about hearing voices in
his head and having trouble sleeping. Riggins informed
Dr. Quass that he had been successfully treated with
Mellaril in the past. Mellaril is the trade name for
thioridazine, an antipsychotic drug. After this
consultation, Dr. Quass prescribed Mellaril at a level of
100 milligrams per day. Because Riggins continued to
complain of voices and sleep problems in the following
months, Dr. Quass gradually increased the Mellaril
prescription to 800 milligrams [***6] per day. Riggins
also received a prescription for Dilantin, an antiepileptic
drug.

In January 1988, Riggins successfully moved for a
determination of his competence to stand trial. App. §.
Three [*130] court-appointed psychiatrists performed
examinations during February and March, while Riggins
was taking 450 milligrams of Mellaril daily. Dr. William
O'Gorman, a psychiatrist who had treated Riggins for
anxiety in 1982, and Dr. Franklin Master concluded that
Riggins was competent to stand trial. The third
psychiatrist, Dr. Jack Jurasky, found that Riggins was
incompetent. The Clark County District Court
determined that Riggins was legally sane and
competent to stand trial, jd., at 13, so preparations for
trial went forward.

In early June, the defense moved the District Court for
an order suspending administration of Mellaril and
Dilantin until the end of Riggins’ trial. /d., at 20. Relying
on both the Fourteenth Amendment and the Nevada
Constitution, Riggins argued that continued
administration of these drugs infringed upon his freedom
and that the drugs’ effect on his demeanor and mental
state during trial would deny him due process. Riggins
also asserted that, because he would offer [****7] an

insanity defense at trial, he had a right to show jurors his
"true mental state.” /d., at 22. In response, the State
noted that Nevada law prohibits the trial of incompetent
persons, see Nev. Rev. Stat. § 178.400 (1989), and
[**1813] argued that the court therefore had authority
to compel Riggins to take medication necessary to
ensure his competence. App. 31-32.

On July 14, 1988, the District Court held an evidentiary
hearing on Riggins’ motion. At the hearing, Dr. Master
“guessed” that taking Riggins off medication would not
noticeably alter his behavior or render him incompetent
to stand trial. Record 412. Dr. Quass testified that, in his
opinion, Riggins would be competent to stand trial even
without the administration of Mellaril, but that the effects
of Mellaril would not be noticeable to jurors if
medication continued. fd., at 443-445. Finally, Dr.
O'Gorman told the court that Mellaril made the
defendant calmer and more relaxed [*131] but that an
excessive dose would cause drowsiness. /d., at 464-
466. Dr. O'Gorman was unable to predict how Riggins
might behave if taken off antipsychotic medication, yet
he questioned the need to give Riggins the high dose he
was receiving. id., [***8] at 474-476. The court also
had before it a written report in which Dr. Jurasky held
to his earlier view that Riggins was incompetent to stand
trial and predicted [***487] that if taken off Mellaril the
defendant "would most likely regress to a manifest
psychosis and become extremely difficult to manage."
App. 19.

 

The District Court denied Riggins' motion to terminate
medication with a one-page order that gave no
indication of the court's rationale. /d., at 49. Riggins
continued to receive 800 milligrams of Mellaril each day
through the completion of his trial the following
November.

At trial, Riggins presented an insanity defense and
testified on his own behalf. He indicated that on the
night of Wade's death he used cocaine before going to
Wade's apartment. Riggins admitted fighting with Wade,
but claimed that Wade was trying to kill him and that
voices in his head said that killing Wade would be
justifiable homicide. A jury found Riggins guilty of
murder with use of a deadly weapon and robbery with
use of a deadly weapon. After a penalty hearing, the
same jury set the murder sentence at death.

Riggins presented several claims to the Nevada
Supreme Court, among them that forced administration
("***9] of Mellaril denied him the ability to assist in his
own defense and prejudicially affected his attitude,

Patricia Lazarus
06/08/2020 @yGalarsindASEEBEMIGY Document 1-2 Filed 07/0d/RO™PEGY 29 of 125P: 01/021

Page 8 of 19

504 U.S. 127, *131; 112 S. Ct. 1810, **1813; 118 L. Ed. 2d 479, ***487; 1992 U.S. LEXIS 2701, ****9

appearance, and demeanor at trial. This prejudice was
not justified, Riggins said in his opening brief, because
the State neither demonstrated a need to administer
Mellaril nor explored alternatives to giving him 800
milligrams of the drug each day. Record 1020. Riggins
amplified this claim in his reply brief, objecting that the
State intruded upon his constitutionally protected liberty
[*132] interest in freedom from antipsychotic drugs
without considering less intrusive ‘options. Riggins
argued:

"In United States v. Bryant, 670 F. Supp. 840, 843
(Minn. 1987)[,] the court, in reference to medicating

prisoners against their will, stated that ‘courts have
recognized a protectable liberty interest . . . in the
freedom to avoid unwanted medication with such
drugs.' The court in so stating cited Bee v. Greaves,
744 F.2d 1387 (70th Cir. 1984)[,] which addressed
the issue of medicating pre-trial detainees and
stated that ‘less restrictive alternatives, such as
segregation or the use of less controversial drugs
like tranquilizers or sedatives, should be ruled out
before resorting to [****10] antipsychotic drugs.’ In
the case at bar, no less restrictive alternatives were
utilized, considered or even proposed." Record
1070-1071 (emphasis in original).

The Nevada Supreme Court affirmed Riggins’
convictions and death sentence. 107 Nev. 178, 808
P.2d_ 835 (1997). With respect to administration of
Mellaril, the court held that expert testimony presented
at trial “was sufficient to inform the jury of the effect of
the Meliaril on Riggins' demeanor and testimony." /d., at
187, 808 P.2¢ at 538. Thus, although Riggins'
demeanor was relevant to his insanity defense, the
court held that denial [**1814] of the defense's motion
to terminate medication was neither an abuse of
discretion nor a violation of Riggins’ trial rights. In a
concurring opinion, Justice Rose suggested that the
District Court should have determined whether
administration of Mellaril during trial was “absolutely
necessary” by ordering a pretrial suspension of
medication. Id. at 185, 808 P.2d_ at 540 (concurring
opinion). Justice Springer dissented, arguing that
antipsychotic drugs may never [***488] be forced on a
criminal defendant solely to allow prosecution. /d., at
186, 808 P.2d at 547.

 

 

 

 

["***11] We granted certiorari, 502 U.S. 807 (1997), to
decide whether forced administration of antipsychotic
medication [*133} during trial violated rights
guaranteed by the Sixth and Fourteenth Amendments.

LEdHN[2][¥] [2]The record in this case narrowly
defines the issues before us. The partles have indicated
that once the District Court denied Riggins’ motion to
terminate use of Mellaril, subsequent administration of
the drug was involuntary. See, e. g., Brief for Petitioner
6 (medication was "forced"); Brief for Respondent 14,
22, 28 (describing medication as “unwanted,” “over
objection,” and “compelled"). This understanding
accords with the determination of the Nevada Supreme
Court. See 707 Nev. at 187;808 P.2d at 537 (describing
medication as “involuntary” and "forced"). Given the
parties' positions on this point and the absence of any
record evidence to the contrary, we adhere to the
understanding of the State Supreme Court.

LEdHN{3],®] [3]We also presume that administration
of Meilaril was medically appropriate. Although defense
counsel stressed that Riggins received a very high dose
of the drug, at no point did he suggest to the Nevada
courts that administration of Mellaril was medically
[(*"*12] improper treatment for his client.

LEdHNI4K #1 [4]Finally, the record is dispositive with
respect to Riggins’ Eighth Amendment claim that
administration of Mellaril denied him an opportunity to
show jurors his true mental condition at the sentencing
hearing. Because this argument was presented neither
to the Nevada Supreme Court nor in Riggins' petition for
certiorari, we do not address it here.

LEdHN[18][#] [1B]With these considerations in mind,
we turn to Riggins’ core contention that involuntary
administration of Mellaril denied him “a full and fair trial.”
Pet. for Cert. i. Our discussion in Washington v. Harper,
494 US. 210, 108 L. Ed. 20 178, 110 S. Ct. 1028
(1990), provides useful background for evaluating this
claim. In Harper, a prison inmate alleged that the State
of Washington and various individuals violated his right
to due process by giving him Mellaril and other
antipsychotic drugs against his will. Although the inmate
did not prevail, we agreed that [*134] HN17[?#] his
interest in avoiding involuntary administration of
antipsychotic drugs was protected under the Fourteenth
Amendment's Due Process Clause. "The forcible
injection of medication into a nonconsenting person's
body,” we said, "represents a substantial interference
with that [****13] person's liberty.” /d., at 229. In the
case of antipsychotic drugs like Mellaril, that
interference is particularly severe:

Patricia Lazarus
06/08/2020 AR QaMarsin& MSBSBIEANIGY Document 1-2 Filed 07/0AfsO™ PAR e430 of 125P-01/02

Page 9 of 19

504 U.S. 127, *134; 112 S. Ct. 1810, **1814; 118 L. Ed. 2d 479, "488; 1992 U.S. LEXIS 2701, ****13

"The purpose of the drugs is to alter the chemical
balance in a patient's brain, leading to changes,
intended to be beneficial, in his or her cognitive
processes. While the therapeutic benefits of
antipsychotic drugs are well documented, it is also
true that the drugs can have serious, even fatal,
side effects. One such side effect identified by the
trial court Is acute dystonia, a severe involuntary
[***489] spasm of the upper body, tongue, throat,
or eyes, The trial court found that it may be treated
and reversed within a few minutes through use of
the medication Cogentin. Other side effects
include akathesia (motor restlessness, often
characterized by an inability to sit still); neuroleptic
malignant syndrome (a [**1815] relatively rare
condition which can lead to death from cardiac
dysfunction); and tardive dyskinesia, perhaps the
most discussed side effect of antipsychotic drugs.
Tardive dyskinesia is a neurological disorder,
irreversible in some cases, that is characterized by

involuntary, uncontrollable movements of various
muscles, especially around the face... . [****14]

The proportion of patients treated with antipsychotic
drugs who exhibit the symptoms of tardive
dyskinesia ranges from 10% to 25%. According to
the American Psychiatric Association, studies of the
condition indicate that 60% of tardive dyskinesia is
mild or minimal in effect, and about 10% may be
characterized as severe.” fd., at 229-230 (citations
omitted).

 

Taking account of the unique circumstances of penal
confinement, however, we determined that HN2F] due
process allows a [*135] mentally ill inmate to be
treated involuntarily with antipsychotic drugs where
there is a determination that "the inmate is dangerous to
himself or others and the treatment is in the inmate's
medical Interest.” /¢., af 227.

 

LEdHN[SI(*] [S\LEGHNI6{ *] [6JUnder Harper, HN3{
) forcing antipsychotic drugs on a convicted prisoner
is impermissible absent a finding of overriding
justification and a determination of medical
appropriateness. The Fourteenth Amendment affords at
least as much protection to persons the State detains
for trial. See Bell v. Wolfish, 447 U.S. 520, 545, 60 L.
Ed. 2d 447, 99 S. Ct. 1861 (1979) ("Pretrial detainees,
who have not been convicted of any crimes, retain at
least those constitutional rights that we have held are
enjoyed by convicted [***15] prisoners"); O‘Lone v.
Estate of Shabazz, 482 U.S. 342, 349, 96 L. Ed. 2d 282.

107 S. Ct. 2400 (1987) ("Prison regulations . . . are

 

judged under a ‘reasonableness’ test less restrictive
than that ordinarily applied to alleged infringements of
fundamental constitutional rights"). Thus, once Riggins
moved to terminate administration of antipsychotic
medication, the State became obligated to establish
the need for Mellaril and the medical appropriateness of
the drug.

LEGHNITI. #1 [7)Although we have not had occasion to
develop substantive standards for judging forced
administration of such drugs in the trial or pretrial
settings, Nevada certainly would have satisfied due
process if the prosecution had demonstrated, and the
District Court had found, that treatment with
antipsychotic medication .was medically appropriate
and, considering less intrusive alternatives, essential for
the sake of Riggins’ own safety or the safety of others.
See Harper, supra, at 225-226; cf. Addington v. Texas,
441 U.S. 478, 60 L. Ed. 2d 323, 99 S. Ct. 1804 (1979)

(Due Process Clause allows civil commitment of
individuals shown by clear and convincing evidence to
be mentally il! and dangerous). Similarly, the State might
have been able to justify medically appropriate,
[***16] involuntary treatment with the drug by
establishing that it could not obtaln [***490] an
adjudication of Riggins’ guilt or innocence by using less
Intrusive means. See filinois v. Allen, 397 U.S. 337, 347,
25 L. Ed. 20d 353, 90S. Ct. 1057 [136] (1970)
(Brennan, J., concurring) ("Constitutional power to bring
an accused to trial is fundamental to a scheme of
‘ordered liberty’ and prerequisite to social Justice and
peace"). We note that during the July 14 hearing
Riggins did not contend that he had the right to be tried
without Mellaril if its discontinuation rendered him
incompetent. See Record 424-425, 496, 500. The
question whether a competent criminal defendant may
refuse antipsychotic medication if cessation of
Medication would render him incompetent at trial Is not
before us.

LEGHNIICH*] [1C]Contrary to the dissent's
understanding, we do not “adopt a standard of strict
scrutiny.” Posf, at 156. We have no occasion to finally
prescribe such substantive standards as mentioned
above, since the District Court allowed administration of
Mellaril to continue without making any determination of
the need for this course or any findings [1816] about
reasonable alternatives. The court's laconic order
denying Riggins' motion did not adopt the [****17]
State's view, which was that continued administration of
Mellaril was required to ensure that the defendant could
be tried; in fact, the hearing testimony casts

 

Patricia Lazarus
06/08/2020 Aa datarsin& MSPIBIEANIGY Document 1-2 Filed 07/0AfsOPaRfe4 31 of 125P 012/021

Page 10 of 19

504 U.S, 127, *136; 112 S. Ct 1810, **1816; 118 L. Ed. 2d 479, ***490; 1992 U.S. LEXIS 2701, *"**17

considerable doubt on that argument. See supra, at
130-131. Nor did the order indicate a finding that safety
considerations or other compelling concerns outweighed
Riggins' interest in freedom from unwanted
antipsychotic drugs.

 

Were we to divine the District Court's logic from the
hearing transcript, we would have to conclude that the
court simply weighed the risk that the defense would be
prejudiced by changes in Riggins’ outward appearance
against the chance that Riggins would become
incompetent if taken off Mellaril, and struck the balance
in favor of involuntary medication. See Record 502
("That he was nervous and so forth . . . can all be
brought out (through expert testimony]. And when you
start weighing the consequences of taking him off his
medication and possibly have him revert into an
incompetent situation, | don't think that that is a good
experiment"). [*137] The court did not acknowledge
the defendant's liberty interest in freedom from
unwanted antipsychotic drugs.

This error may well have impaired the constitutionally
(**"*18] protected trial rights Riggins invokes. At the
hearing fo consider terminating medication, Dr.
O'Gorman suggested that the dosage administered to
Riggins was within the toxic range, id., at 483, and could
make him "uptight," j¢., at 484. Dr. Master testified that a
patient taking 800 milligrams of Mellaril each day might
suffer from drowsiness or confusion. /d., at 416. Cf. Brief
for American Psychiatric Association as Amicus Curiae
10-11 ("In extreme cases, the sedationlike effect [of
antipsychotic medication] may be severe enough
(akinesia) to affect thought processes"). It is clearly
possible that such side effects had an impact upon not
just Riggins’ outward appearance, but also the content
of his testimony on direct or cross examination, his
ability to follow the proceedings, or the substance of his
communication with counsel.

 

 

 

Efforts to prove or disprove actual [***491] prejudice
from the record before us would be futile, and guesses
whether the outcome of the trial might have been
different if Riggins’ motion had been granted would be
purely speculative. We accordingly reject the dissent's
suggestion that Riggins should be required to
demonstrate how the trial would have proceeded
[""*19] differently if he had not been given Mellaril.
See post, at 149-150. HN4[#] Like the consequences
of compelling a defendant to wear prison clothing, see
Estelle v. Williams, 425 U.S. 501, 504-505, 48 L. Ed. 2d

126, 96 S. Cf. 1697 (1976), or of binding and gagging
an accused during trial, see Allen, supra, at 344, the

 

precise consequences of forcing antipsychotic
medication upon Riggins cannot be shown from a trial
transcript. What the testimony of doctors who examined
Riggins establishes, and what we will not ignore, is a_
strong possibility that Riggins’ defense was impaired
due to the administration of Mellaril.

We also are persuaded that allowing Riggins to present
expert testimony about the effect of Mellaril on his
demeanor [*138] did nothing to cure the possibility that
the substance of his own testimony, his interaction with
counsel, or his comprehension at trial were
compromised by forced administration of Mellaril. Even
if (as the dissent argues, post, at 147-149) the Nevada
Supreme Court was right that expert testimony allowed
jurors to assess Riggins' demeanor fairly, an
unacceptable risk of prejudice remained. See 107 Nev.
at 187. 808 P.2d at 537-538.

LEdHN/101# | [1D]LEGHN/8][*] [8]To be sure, trial
prejudice can sometimes [****20] be Justified by an
essential state interest. See Hofbrook v. Flynn, 475 U.S.
560, 568-569, 89 L. Ed. 2d 525, 106 S. CL 1340 (1986):
Allen, supra, at 344 (binding and gagging the accused
permissible only in extreme situations [**4817] where it
is the “fairest and most reasonable way" to control a
disruptive defendant); see also Williams, supra, at 505
(compelling defendants to wear prison clothing at trial
furthers no essential state policy). Because the record
contains no finding that might support a conclusion that
administration of antipsychotic medication was
necessary to accomplish an essential state policy,
however, we have no basis for saying that the
substantial probability of trial prejudice in this case was
justified,

The judgment of the Nevada Supreme Court is
reversed, and the case is remanded for further
proceedings not inconsistent with this opinion.

It is so ordered.

Concur by: KENNEDY

Concur

JUSTICE KENNEDY, concurring in the judgment.

The medical and pharmacological data in the amicus

Patricia Lazarus
06/08/2020 deydatarsin ck ASBOBIGAAIGY Document 1-2 Filed o7/0A/Pe™ PARE 32 of 125°:019/021

Page 11 of 19

504 U.S. 127, *138; 112 S. Ct. 1810, **1817; 118 L. Ed. 2d 479, ***491; 1992 U.S. LEXIS 2701, ****20

briefs and other sources indicate that involuntary
medication with antipsychotic drugs poses a serious
threat to a defendant's right to a fair trial. In the case
before us, there was no hearing or well-developed
[****21] record on the point, and the whole subject of
treating incompetence to stand trial by drug medication
is somewhat new to the law, if not to medicine. On the
sparse record before us, we cannot [***492] give full
consideration to the issue. | file this separate opinion,
however, to express [*439] my view that absent an
extraordinary showing by the State, the Due Process
Clause prohibits prosecuting officials from administering
involuntary doses of antipsychotic medicines for
purposes of rendering the accused competent for trial,
and to express doubt that the showing can be made in
most cases, given our present understanding of the
properties of these drugs.

At the outset, | express full agreement with the Court's
conclusion that one who was medicated against his will
in order to stand trial may challenge his conviction.
When the State commands medication during the
pretrial and trial phases of the case for the avowed
purpose of changing the defendant's behavior, the
concerns are much the same as if it were alleged that
the prosecution had manipulated material evidence. See
Brady v. Maryland, 373 U.S. 83, 87, 10 L. Ed. 2d 215,

83 S. Gt_ 1194 (1963) (suppression by the prosecution
of material evidence favorable to the accused violates

due process); Arizona v._[****22] Youngblood, 488
U.S. 51, 58, 102 L. Ed 2d 287, 109 S. Ct. 333 (1988)
(bad-faith failure to preserve potentially useful evidence
constitutes a due process violation). | cannot accept the
premise of JUSTICE THOMAS’ dissent that the
involuntary medication order comprises some
separate procedure, unrelated to the trial and foreclosed
from inquiry or review in the criminal proceeding itself.
To the contrary, the allegations pertain to the State's
interference with the trial. Thus, review in the criminal
proceeding is appropriate.

| also agree with the majority that the State has a
legitimate interest in attempting to restore the
competence of otherwise incompetent defendants. Its
interest derives from the State's right to bring an
accused to trial and from our holding in Pate_v.
Robinson, 383 U.S. 375, 378, 15 L. Ed. 2d 815, 86 S.
Ct. 836 (1966), that conviction of an incompetent
defendant violates due process, Unless a defendant is
competent, the State cannot put him on_ trial.
Competence to stand trial is rudimentary, for upon it
depends the main part of those rights deemed essential
to a fair trial, including the right to effective assistance of

counsel, [*140] the rights to summon, to confront, and
to cross-examine witnesses, and the right to [****23]
testify on one’s own behalf or to remain silent without
penalty for doing so. Drope v. Missouri 420 U.S. 162,
171-172, 43 L. Ed. 2d 103, 95 S. Ct, 896 (1975).
Although the majority is correct that this case does not
require us to address the question whether a defendant
may waive his right to be tried while competent, in my
view a general rule permitting waiver would not
withstand scrutiny under the Due Process Clause, given
our holdings in Pate and Drope. A defendant's waiver of
the right to be tried while competent would [**1818]
cast doubt on his exercise or waiver of all subsequent
rights and privileges through the whole course of the
trial.

The question is whether the State's interest in
conducting the trial allows it to ensure the defendant's
competence by involuntary medication, assuming of
course there is a sound medical basis for the treatment.
The Court's opinion will require further proceedings on
remand, but there seems to be little discussion about
what is to be considered. The Court's failure to address
[**493] these issues is understandable in some
respects, for it was not the subject of briefing or
argument; but to underscore my reservations about the
propriety of involuntary [{****24] medication for the
purpose of rendering the defendant competent, and to
explain what | think ought to be express qualifications of
the Court's opinion, some discussion of the point is
required.

This is not a case like Washington v. Harper, 494 U.S.

210,108 L. Ed. 2d 178, 110 S. Ct. 1028 (1990), in which
the purpose of the involuntary medication was to

ensure that the Incarcerated person ceased to be a
physical danger to himself or others. The inquiry in that
context is both objective and manageable. Here the
purpose of the medication is not merely to treat a
person with grave psychiatric disorders and enable that
person to function and behave in a way not dangerous
to himself or others, but rather to render the person
competent to stand trial. It is the last part of the State's
objective, medicating the person for the purpose of
bringing him to trial, that causes most [*141] serious
concern. If the only question were whether some bare
level of functional competence can be induced, that
would be a grave matter in itself, but here there are
even more far reaching concerns. The avowed purpose
of the medication is not functional competence, but
competence to stand trial. In my view elementary
protections against state [****25] intrusion require the
State in every case to make a showing that there is no

Patricia Lazarus
06/08/2020 (ydahersind WSPICENMGY Document 1-2 Filed O7/04/S0™ PAGE 33 of 125P:OM7021

Page 12 of 19

504 U.S. 127, *141; 112 S. Ct. 1810, **1818; 118 L. Ed. 2d 479, ***493; 1992 U.S. LEXIS 2701, ****25

significant risk that the medication will impair or alter in
any material way the defendant's capacity or willingness
to react to the testimony at trial or to assist his counsel.
Based on my understanding of the medical literature, |
have substantial reservations that the State can make
that showing. Indeed, the inquiry itself is elusive, for it
assumes some baseline of normality that experts may
have some difficulty in establishing for a particular
defendant, if they can establish it at all. These
uncertainties serve to underscore the difficult terrain the
State must traverse when it enters this domain.

To make these concerns concrete, the effects of
antipsychotic drugs must be addressed. First introduced
in the 1950's, antipsychotic drugs such as Mellaril have
wide acceptance in the psychiatric community as an
effective treatment for psychotic thought disorders. See
American Psychiatric Press Textbook of Psychiatry 770-
774 (J. Talbott, R. Hales, & S. Yodofsky eds. 1988)
(Textbook of Psychiatry); Brief for American Psychiatric
Association as Amicus Curiae 6-7. The medications
restore normal thought processes [****26] by clearing
hallucinations and delusions. Textbook of Psychiatry
774, See also Brief for American Psychiatric Association
as Amicus Curiae 9 ("The mental health produced by
antipsychotic medication is no different from, no more
inauthentic or alien to the patient than, the physical
health produced by other medications, such as
penicillin for pneumonia"). For many patients, no
effective altemative exists for treatment of their
illnesses. /d., at 7, and n. 3.

[*142] Although these drugs have changed the lives of
psychiatric patients, they can have unwanted side
effects. We documented some of the more serious side
effects in Washington v. Harper, supra, at 229-230, and
they are mentioned again in the majority [**494]
opinion. More relevant to this case are side effects that,
it appears, can compromise the right of a medicated
criminal defendant to receive a fair trial. The drugs can
prejudice the accused in two [**1819] principal ways:
(1) by altering his demeanor in a manner that will
prejudice his reactions and presentation in the
courtroom, and (2) by rendering him unable or unwilling
to assist counsel.

It is a fundamental assumption of the adversary system
that the trier of fact observes the accused [****27]
throughout the trial, while the accused is either on the
Stand or sitting at the defense table. This assumption
derives from the right to be present at trial, which in turn
derives from the right to testify and rights under the

Confrontation Clause. Taylor v. United States, 414 U.S.

17, 19, 38 L. Ed. 2d 174, 94 S Ct, 194 (1973) (per
curiam). At all stages of the proceedings, the
defendant's behavior, manner, facial expressions, and
emotional responses, or their absence, combine to
make an overall impression on the trier of fact, an
impression that can have a powerful influence on the
outcome of the trial. If the defendant, takes the stand, as
Riggins did, his demeanor can have a great bearing on
his credibility and persuasiveness, and on the degree to
which he evokes sympathy. The defendant's demeanor
may also be relevant to his confrontation rights. See
Coy v. lowa, 487 U.S. 1012, 1016-1020, 101 L. Ed. 2d
857, 108 S. Ct. 2798 (1988} (emphasizing the
importance of the face-to-face encounter between the
accused and the accuser).

The side effects of antipsychotic drugs may alter
demeanor in a way that will prejudice all facets of the
defense. Serious due process concerns are implicated
when the State manipulates the evidence in this
(**"*28] way. The defendant may be restless and
unable to sit still. Brief for American Psychiatric
Associatlon as Amicus Curiae 10. The drugs can induce
[*143] a condition called parkinsonism, which, like
Parkinson's disease, is characterized by tremor of the
limbs, diminished range of facial expression, or slowed
functions, such as speech. /bid. Some of the side effects
are more subtle. Antipsychotic drugs such as Mellaril
can have a "sedationlike effect" that in severe cases
may affect thought processes. /b/d. At trial, Dr. Jurasky
testified that Mellaril has "a tranquilizer effect.” Record
752. See also ibid. ("If you are dealing with someone
very sick then you may prescribe up to 800 milligrams
which is the dose he had been taking which is very, very
high. | mean you can tranquilize an elephant with 800
milligrams"). Dr. Jurasky listed the following side effects
of large doses of Mellaril: "Drowsiness, constipation,
perhaps lack of alertness, changes in blood pressure. . .
. Depression of the psychomotor functions. If you take a
lot of it you become stoned for all practical purposes
and can barely function.” /d., at 753.

These potential side effects would be disturbing for any
patient; but when [****29] the patient is a criminal
defendant who is going to stand trial, the documented
probability of side effects seems to me to render
involuntary administration of the drugs by prosecuting
officials unacceptable absent a showing by the State
that the side effects will not alter the defendant's
reactions or diminish his capacity to assist counsel. As
the American Psychiatric Association points out:

[***495) "By administering medication, the State

Patricia Lazarus
06/08/2020 danersind MSBSSEHNGY Document 1-2 Filed O7/0d/RO™PAQE 34 of 125P.015/021

Page 13 of 19

504 U.S. 127, *143; 112 S. Ct. 1810, **1819; 118 L. Ed. 2d 479, ***495; 1992 U.S. LEXIS 2701, ****29

may be creating a prejudicial negative demeanor in
the defendant — making him look nervous and
restless, for example, or so calm or sedated as to
appear bored, cold, unfeeling, and unresponsive. . .
. That such effects may be subtle does not make
them any less real or potentially influential." Brief for
American Psychiatric Association as Amicus Curiae
13.

As any trial attorney will attest, serious prejudice could
result if medication inhibits the defendant's capacity to
react [*144] and respond to the proceedings and to
demonstrate remorse or compassion. The prejudice can
be acute during the sentencing phase of the
proceedings, when the sentencer must attempt to know
the heart and mind of the offender and judge his
character, his contrition or its absence, and [****30] his
future dangerousness. In a_ capital sentencing
proceeding, assessments of character and remorse may
carry great weight and, perhaps, be determinative
[**1820] of whether the offender lives or dies. See
Geimer & Amsterdam, Why Jurors Vote Life or Death:
Operative Factors in Ten Florida Death Penalty Cases,
15 Am. J. Crim. L. 1, 51-53 (1987-1988).

Concerns about medication extend also to the issue of
cooperation with counsel. We have held that a
defendant's right to the effective assistance of counsel is
impaired when he cannot cooperate in an active manner

with his lawyer. Massiah v. United States, 377 U.S.

201,12 L. Ed. 20 246, 84 S. Ct. 1199 (1964); Geders v.
United States, 425 U.S. 80, 47 L. Ed. 2d 592, 96 S. Ct.
1330 (1976) (trial court order directing defendant not to
consult with his lawyer during an overnight recess held
to deprive him of the effective assistance of counsel).
The defendant must be able to provide needed
information to his lawyer and to participate in the making
of decisions on his own behalf. The side effects of
antipsychotic drugs can hamper the attorney-client
relation, preventing effective communication and
rendering the defendant less able or willing to take part
in his defense. The State interferes with this ["**34]
relation when it administers a drug to dull cognition. See
Brief for National Association of Criminal Defense
Lawyers as Amicus Curiae 42 ("The chemical flattening
of a person's will can also lead to the defendant's loss of
self-determination undermining the desire for self-
preservation which is necessary to engage the
defendant in his own defense in preparation for his
trial").

It is well established that the defendant has the right to
testify on his own behalf, a right we have found

essential to our adversary system. Jn re Oliver, 333
U.S. 257, 273, 92 L. Ed. 682, 68 S. Ct. 499 (1948). We
have found the right implicit as well in the Compulsory
[“145] Process Clause of the Sixth Amendment. Rock
v. Arkansas, 483 U.S. 44, 97 L. Ed. 2d 37, 107 S. Ct
2704 (1987). In Rock, we held that a state rule
excluding all testimony aided or refreshed by hypnosis
violated the defendant's constitutional right to take the
stand in her own defense. We observed that barring the
testimony would contradict not only the right of the
accused to conduct her own defense, but also her right
to make this defense in person: “It is the accused, not
counsel, who must be “informed of the nature and cause
of the accusation,” who must be "confronted with the
["*496] witnesses [****32] against him,” and who
must be accorded “compulsory process for obtaining
witnesses in his favor."” /d., at 52, quoting Faretta v.
California, 422 U.S. 806, 819, 45 L. Ed. 2d 562, 95 S.
Ct. 2525 (1975). We gave further recognition to the right
of the accused to testify in his or her own words, and
noted that this in turn was related to the Fifth
Amendment choice to speak “in the unfettered exercise
of his own will.” Rock supra, at 53. In my view
medication of the type here prescribed may be for the
very purpose of imposing constraints on the defendant's
own will, and for that reason its legitimacy is put in grave
doubt.

 

 

If the State cannot render the defendant competent
without involuntary medication, then it must resort to
civil commitment, if appropriate, unless the defendant
becomes competent through other means. If the
defendant cannot be tried without his behavior and
demeanor being affected in this substantial way by
involuntary treatment, in my view the Constitution
requires that society bear this cost in order to preserve
the integrity of the trial process. The state of our
knowledge of antipsychotic drugs and their side effects
is evolving and may one day produce effective drugs
that [****33] have only minimal side effects. Until that
day comes, we can permit their use only when the State
can show that involuntary treatment does not cause
alterations raising the concerns enumerated in this
separate opinion.

With these observations, | concur in the judgment
reversing the conviction.

Dissent by: THOMAS

Dissent

Patricia Lazarus
06/08/2020 AAUETSUL AMIE MIGY Document 1-2 Filed 07/02/20" Page 35 of 125

P 016/021

Page 14 of 19

504 U.S. 127, *145; 112 S. Ct. 1810, **1820; 118 L. Ed. 2d 479, ***496; 1992 U.S. LEXIS 2701, ****33

 

(*146] [1821] JUSTICE THOMAS, with whom
JUSTICE SCALIA joins except as to Part Il-A,
dissenting.

Petitioner David Edward Riggins killed Paul William
Wade by stabbing him 32 times with a knife. He then
took cash, drugs, and other items from Wade's home. A
Nevada jury convicted Riggins of first-degree murder
and robbery with a deadly weapon and sentenced him
to death. The Nevada Supreme Court affirmed. 107
Nev. 178, 808 P.2d 535 (1991). This Court reverses the
conviction, holding that Nevada _ unconstitutionally
deprived Riggins of his liberty interest in avoiding
unwanted medication by compelling him to take an
antipsychotic drug. | respectfully dissent.

The Court's opinion, in my view, conflates two distinct
questions: whether Riggins had a full and fair criminal
trial and whether Nevada improperly forced Riggins to
take medication. |n this criminal case, Riggins is
asking, and may ask, only for the [****34] reversal of
his conviction and sentence. He is not seeking, and may
not seek, an injunction to terminate his medical
treatment or damages for an infringement of his
personal rights. | agree with the positions of the majority
and concurring opinions in the Nevada Supreme Court:
Even if the State truly forced Riggins to take
medication, and even if this medication deprived
Riggins of a protected liberty interest in a manner
actionable in a different legal proceeding, Riggins
nonetheless had the fundamentally fair criminal trial
required by the Constitution. | therefore would affirm his
conviction.

[497] |

Riggins contended in the Nevada Supreme Court that
he did not have a “full and fair' trial" for two reasons, the
first relating to exclusion of evidence of his mental
condition and the second concerning his ability to assist
in his defense. Record 1018. To the extent that Riggins’
arguments below involved federal constitutional issues, |
believe that the Nevada Supreme Court correctly
rejected them.

[447] A

Riggins first argued that the trial court improperly
prevented him from presenting relevant evidence of his
demeanor. As the Court notes, Riggins suffers from a
mental illness and raised insanity [****35] as a defense
at trial. When Riggins killed Wade, he was not using any

antipsychotic medication. During his trial, however,
Riggins was taking large doses of the antipsychotic drug
Mellaril. Riggins believed that this drug would make his
appearance at trial different from his appearance when
he attacked Wade and that this difference might cause
the jury to misjudge his sanity. To show his mental
condition as it existed at the time of the crime, Riggins
requested permission to appear before the jury in an
unmedicated state. App. 20-24, 42-47. The trial court
denied the request, and the Nevada Supreme Court
affirmed.

This Court has no power to decide questions concerning
the admissibility of evidence under Nevada law. Estelle
v. McGuire, 502 U.S. 62, 67-68, 116 L. Ed. 2d 386, 112
S. Ct 475 (1991). We therefore may conduct only a
limited review of a Nevada court's decision to exclude a
particular form of demeanar evidence. Except in cases
involving a violation of a specific constitutional provision
such as the Confrontation Clause, see, e. g., Ohio v.
Roberts, 448 U.S. 56, 65 L. Ed. 2d 597, 100 S. Ct. 2531
(7989), this Court may not reverse a state “trial judge's
action in the admission of evidence" unless the
evidentiary ruling “so [****36] infuse[s] the trial with
unfairness as to deny due process of law." Lisenba v.
California, 314 U.S. 219, 228, 86 L. Ed. 166, 62 S. Ct.

280 (1941). See also Marshall v. Lonberger, 459 U.S.
422, 438, n. 6, 74 L. Ed. 20 646, 103 S. Ct. 843 (1983);

Burgett v. Texas, 389 U.S. 109, 113-114, 19 L. Ed. 2d

319, 88 S. Ct 258 (1967). In this case, | see no basis
for concluding that Riggins had less than a full and fair

trial.

 

 

The Court declines to decide whether Mellaril actually
affected Riggins' appearance. [**1822] On the basis of
some pretrial psychiatric testimony it speculates only
that Riggins might have looked less uptight, drowsy, or
confused if he had not taken the drug. Ante, at 137.
Other evidence casts doubt [*148] on this possibility.
At least one psychiatrist believed that a jury would not
"be able to notice whether or not [Riggins] was on
Mellaril as compared to the period of the time when he
was not medicated by that drug." Record 445. Yet, even
if Mellaril noticeably affected Riggins’ demeanor, the
Court fails to explain why the medication's effects
rendered Riggins’ trial fundamentally unfair.

The trial court offered Riggins the opportunity to prove
his mental condition as it existed at the time of the crime
through testimony instead of his appearance in court
[""**37] in an [**498] unmedicated condition. Riggins
took advantage of this offer by explaining to the jury the
history of his mental health, his usage of Mellaril, and

Patricia Lazarus
06/08/2020 ydaherdinclyAssowetHGY Document 1-2 Filed 07/0d/SO° aye 36 of 125P.0177021

Page 15 of 19

504 U.S, 127, *148; 112 S. Ct. 1810, "1822; 118 L. Ed. 2d 479, ***498; 1992 U.S. LEXIS 2701, ****37

the possible effects of Mellaril on his demeanor. /d., at
739-740. Riggins also called Dr. Jack A. Jurasky, a
psychiatrist, who testified about Riggins' condition after
his arrest and his likely mental state at the time of the
crime. /d., at 747-748, Dr. Jurasky also explained
Riggins’ use of Mellaril and how it might be affecting
him. fd. at 752-753, 760-761.

 

 

The Nevada Supreme Court concluded that this
“testimony was sufficient to inform the jury of the effect
of the Mellaril on Riggins’ demeanor and testimony.”
107 Nev. at 181, 808 P.2d at 538. Its analysis comports
with that of other state courts that also have held that
expert testimony may suffice to clarify the effects of an
antipsychotic drug on a defendant's apparent demeanor.
See State v. Law, 270 S.C. 664, 673, 244 S.E.2d 302
306 (1978); State v. Jojola, 89 N.M. 489, 493, 553 P.2d
1296. 1300 (1976). Cf. In re Pray, 133 Vt. 253, 257-
258, 336 A.2d 174, 177 (1975) (reversing a conviction
because no expert testimony explained how [****38]
‘antipsychotic medicine affected the defendant's
appearance). Having reviewed the record as a whole, |
see no reason to disturb the conclusion of the Nevada
Supreme Court. On the facts of this case, Riggins'
inability to introduce evidence of his mental condition as
he desired did not render his trial fundamentally unfair.
See Rock v. Arkansas, 483 U.S. 44, 55, 97 L. Ed. 2d 37,
107 S. Ct 2704, [149] n, 11 (1987); id., at 64-65
(REHNQUIST, C. J., dissenting).

 

 

 

Riggins also argued in the Nevada Supreme Court,
although not in his briefs to this Court, that he did not
have a “full and fair’ trial" because Mellaril had side
effects that interfered with his ability to participate in his
defense. Record 1018. He alleged, in particular, that the
drug tended to limit his powers of perception. The Court
accepts this contention, stating: "It is clearly possible
that such side effects had an impact upon. . . the
content of his testimony on direct or cross examination,
his ability to follow the proceedings, or the substance of
his communication with counsel." Ante, at 137
(emphasis added). | disagree. We cannot conclude that
Riggins had less than a full and fair trial merely because
of the possibility that Mellaril [****39] had side effects.

All criminal defendants have a right to a full and fair trial,
and a violation of this right may occur if a State tries a
defendant who lacks a certain ability to comprehend or
participate in the proceedings. We have said that “the
Due Process Clause guarantees the fundamental
elements of fairness in a criminal trial," Spencer v.

Texas, 385 U.S. 554, 563-564, 17 L. Ed. 2d 606, 87 S.
Ct. 648 (1967), and have made clear that "conviction of
an accused person while he is legally incompetent
violates due process," Pafe v. Robinson, 383 U.S. 375,
378. 1681. Ed. 2d 875, 86 S. Ct. 836 (1966).

Riggins has no claim of legal incompetence in this case.
The trial court specifically found him competent while he
was taking Mellaril under a statute requiring him to
["*1823] have "sufficient mentality to be able to
understand the nature of the criminal charges against
him, and... [***499] to aid and assist his counsel in
the defense interposed upon the trial.” Nev, Rev. Stat. §
178.400(2) (1989). Riggins does not-assert that due
process imposes a higher standard.

 

The record does not reveal any other form of unfairness
relating to the purported side effects of Mellaril. Riggins
has failed to allege specific facts to support his claim
that he [*150] could [****40] not participate effectively
in his defense. He has not stated how he would have
directed his counsel to examine or cross-examine
Witnesses differently. He has not identified any
testimony or instructions that he did not understand. The
record, moreover, does not even support his assertion
that Mellaril made him worse off. As Justice Rose noted
in his concurring opinion below: "Two psychiatrists who
had prescribed Mellaril for Riggins, Dr. Quass and Dr.
O'Garman, testified that they believed it was helpful to
him. Additional psychiatric testimony established that
Mellaril may have increased Riggins’ cognitive ability . . .

-" 107 Nev. at 185, 808 P.2d at 540. See also State v.
Hayes, 118 N.H. 458, 461, 389 A.2d 1379, 1381 (1978)

(holding a defendant's perception adequate because "all
the expert evidence supported the conclusion that the
medication had a beneficial effect on the defendant's
ability to function"). 1 Riggins' competence, moreover,
tends to ‘confirm that he had a fair trial. See State _v.
Jojola, supra, at 492, 553 P.2d_ at 1299 (presuming,
absent other evidence, that the side effects of an
antipsychotic drug did not render a competent
defendant [****41] unable to participate fully in his
trial). | thus see no basis for reversing the Nevada
Supreme Court.

 

 

1We previously have noted that "psychotropic medication is
widely accepted within the psychiatric community as an
extraordinarily effective treatment for both acute and chronic
psychoses, particularly schizophrenia.” Washington v. Harper.
494 U.S. 210, 226, n. 9. 108 L. Ed. 2d 178, 11/0 S. Ct. 1028
(1990) (quoting Brief for American Psychiatric Association et
al. as Amici Curiae, O. T. 1989, No. 88-599, pp. 10-11).

 

Patricia Lazarus
06/08/2020 MydamerdinctAssoCIENGY Document 1-2 Filed 07/0d/sB Was 37 of 125°.016/021

Page 76 of 19

504 U.S. 127, *150; 112 S. Ct. 1810, **1823; 118 L. Ed. 2d 479, ***499; 1992 U.S. LEXIS 2701, ****44

Riggins also argues for reversal on the basis of our

holding in Washington v. Harper, 494 U.S. 210, 221,
108 L. Ed. 2d 178. 110 S. Ct. 1028 (1990), that the Due

Process Clause protects a substantive “liberty interest"
in avoiding unwanted medication. Riggins asserts that
Nevada unconstitutionally deprived him of this liberty
interest by forcing him to take Mellaril. The Court
agrees, ruling [*151} that "the Nevada courts failed to
make findings sufficient to support forced administration
of the drug” in this case. Ante, at 129. | consider
reversal on this [****42] basis improper.

A

Riggins may not complain about a deprivation of the
liberty Interest that we recognized in Harper because
the record does not support his version of the facts.
Shortly after his arrest, as the Court notes, Riggins told
a psychiatrist at his jail that he was hearing voices and
could not sleep. The psychiatrist prescribed Mellaril.
When the prescription did not eliminate the problem,
Riggins sought further treatment and the psychiatrist
increased the dosage. Riggins thus began taking the
drug voluntarily. Ante, at 129.

[***S00] The Court concludes that the medication
became involuntary when the trial court denied
Riggins’ motion for permission not to take the drug
during the trial. Ante, at 133. | disagree. Although the
court denied Riggins' motion, it did not order him to take
any medication. 2 Moreover, even though [**1824]
Riggins alleges that the state physicians forced him to
take the medication after the court's order, the record
contains no finding of fact with respect to this allegation.
The Court admits that it merely assumes that the
physicians drugged him, and attempts to justify its
assumption by observing that the Nevada Supreme
Court also assumed that [***43] involunta

medication occurred. /bid. The Nevada Supreme Court,

 

2 Riggins’ counsel confirmed this interpretation of the order at
oral argument:

“QUESTION: . . . Did the court ever go further than saying |
will not order the State to stop administering the medi¢ation?
- . » It simply said . . . 1 won't intervene and enjoin the
administration of this medication[.]

"MR. YAMPOLSKY: Yes....

"QUESTION: So if [Riggins] had then said, well, I'm not going
to take it, he wouldn't be in violation of the court order? ...

"Mr. YAMPOLSKY: Apparently not." Tr. of Oral Arg. 10.

however, may have made its assumption for the
purpose of argument; the assumption, in its view, did
[*152] not change the result of the case. The Court
cannot make the same assumption if it requires reversal
of Riggins’ conviction.

Riggins also cannot complain about a violation of
Harper because he did not argue below for reversal of
his conviction on the ground that Nevada had deprived
him of a liberty interest. Riggins consistently maintained
in the [****44] Nevada courts that he did not‘have a
“full and fair trial" because the medication deprived him
of the opportunity to present his demeanor to the jury
and to participate in his defense. App. 20-24 (trial court
motion); id., at 42-47 (trial court reply); Record 1018-
1021 (appellate brief); i¢., at 1068-1071 (appellate reply
brief). As counsel for Nevada put it at oral argument:
"The way this issue was initially presented to the trial
court was really a question of trial strategy. There was
never an indication in this case that Mr. Riggins was a
Harper-type defendant who did not want to be
medicated." Tr. of Oral Arg. 23. 3

 

 

[****45] Because the claims that Riggins raised below
have no merit, Riggins has altered his theory of the
case. The Court, therefore, should not condemn the
Nevada courts because they "did not acknowledge the
defendant's liberty interest in freedom from unwanted
antipsychotic drugs." Ante, at 137. The Nevada courts
had no reason to consider an argument that Riggins did
not make. We have said quite recently that “in reviewing
the judgments of state courts under the jurisdictional
grant of 28 U. S.C. § 7257, the Court has, with very
rare exceptions, refused to consider petitioners’ [*153]
claims that [***501] were not raised or addressed
below.” Yee v. Escondido, 503 U.S. 519, 533, 118 L.
Ed. 2d 153, 112 S. Ct. 1522 (1992). Although “we have
expressed inconsistent views as to whether this rule is
jurisdictional or prudential in cases arising from state
courts," ibid., the Court does not attempt to justify its
departure here.

 

 

3 Riggins noted in his reply brief before the Nevada Supreme
Court that the courts in United States v. Bryant, 670 F. Supp.
840, 843 (Minn. 1987), and Bee v. Greaves, 744 F.2d 1387
(CA10 1984), had recognized a personal liberty interest in
avoiding unwanted medication. Record 1070-1071. Yet,
Riggins never asked for reversal because of a deprivation of
this Interest. He argued for reversal in that brief only on
grounds that the medication "violated [his] right to a ‘full and
fair’ trial because it denied him the ability to assist in his
defense, and prejudiced his demeanor, attitude, and
appearance to the jury." /d., af 1068.

 

Patricia Lazarus
06/08/2020 Ga daterdinclASBOGENEGY Document 1-2 Filed 07/0d/BO™ HEYA 38 of 125P.019/021

Page 17 of 19

504 U.S. 127, *153; 112 S. Ct. 1810, "1824; 118 L. Ed. 2d 479, ***501; 1992 U.S. LEXIS 2701, ****45

Finally, we did not grant certiorari to determine whether
the Nevada courts had made the findings required by
Harper to support forced administration of a drug. We
took this case to decide "whether forced medication
during trial violates a defendant's constitutional right to a
full [*“**46] and fair trial." Pet. for Cert. The Court
declines to answer this question one way or the other,
stating only that a violation of Harper "may well have
impaired the constitutionally protected trial rights
Riggins invokes." Ante, at 137. As we have stated, "we
ordinarily do not consider questions outside those
presented in the petition for certiorari." Yee_v.
Escondido, supra, at 535. | believe that we should

refuse to consider Riggins' Harper argument.
B

The Harper issue, in any event, does not warrant
reversal of Riggins’ conviction. The Court correctly
States that Riggins, as a detainee awaiting trial, had at
least the same [**1825] liberty interest in avoiding
unwanted medication that the inmate had in Harper.
This case, however, differs from Harper in a very
significant respect. When the inmate in Harper
complained that physicians were drugging him against
his will, he sought damages and an injunction against
future medication in a civil action under 42 U.S, C. §
1983. See 494 U.S. at 217. Although Riggins also
complains of forced medication, he is seeking a
reversal of his criminal conviction. | would not expand
Harper to [****47] include this remedy.

We have held that plaintiffs may receive civil remedies
for all manner of constitutional violations under § 1983.
See [*154] Dennis v. Higgins, 498 U.S. 439, 443-451,
112 L. Ed. 2d 969, 111 S. Ct. 865 (1991). This Court,
however, has reversed criminal convictions only on the
basis of two kinds of constitutional deprivations: those
"which occur during the presentation of the case" to the
trier of fact, and those which cause a "structural defect
affecting the framework" of the trial. Arizona_v.
Fulminante, 499 U.S. 279, 307, 310, 113 L. Ed. 2d 302
111 S. Ct 7246 (1997). The Court does not reveal why
it considers a deprivation of a liberty interest in avoiding
unwanted medication to fall into either category of
reversible error. Even if Nevada failed to make the
findings necessary to support forced administration of
Meliaril, this failure, without more, would not constitute a
trial error or a flaw in the trial mechanism. See 107 Nev.
at 185, 808 P.2d at 540 (Rose, J., concurring). Although
Riggins might be entitled to other remedies, he has no

 

 

right to have his conviction reversed. *

[155] [****48] [***502] We applied a similar analysis
in Estelle v. Williams, 425 U.S. 501, 48 L. Ed. 2d 126,
96 S. Ct 7697 (1976). In that case, a prisoner
challenged his conviction on grounds that the State had
required him to wear prison garb before the jury. In
reviewing the challenge, we did not ask whether the
State had violated some personal right of the defendant
to select his attire. Instead, we considered only whether
the prison clothing had denied him a “fair trial” by
making his appearance less favorable to the jury. fd., at
503. Although we ultimately declined to reach the merits
because the prisoner had waived the issue at trial, id., at
512, we observed that lower courts had held that "a
showing of actual prejudice must be made by a
defendant seeking to have his conviction overturned on
this ground," id., at 504, n. 7. In my view, just as the
validity of the conviction in Estelle v. Williams would
depend on whether the prisoner had a fair trial, so does

the validity of Riggins’ conviction.

 

 

The need for requiring actual unfaimess in this case
(either in the form of a structural defect or an error in the
presentation of evidence) becomes apparent when one
considers how the Court might apply its [****49]
decision to other cases. A State could violate Harper by

 

4A State, however, might violate a defendant's due process
right to a fundamentally fair trial if its administration of
medication were to diminish substantially the defendant's
mental faculties during the trial, even if he were not thereby
rendered incompetent. See 3 E. Coke, Institutes “34 (1797) ("If
felons come in judgement to answer, . . . they shall be out of
irons, and all manner of bonds, so that their pain shall not take
away any manner of reason, nor them constrain to answer, but
at their free will"); Resolutions of the Judges upon the Case of
the Regicides, Kelyng's Report of Divers Cases in Pleas of the
Crown 10 (1708) (Old Balley 1660) (“It was resolved that when
Prisoners come to the Bar to be tryed, their Irons ought to be
taken off, so that they be not in any Torture while they make
their defense, be their Crime never so great"), reprinted in 5
How. St. Tr. 971, 979-980 (1816); Trial of Christopher Layer,
16 How. St. Tr. 94, 100 (1812) [K. B. 1722] ("The authority is
that [the defendant] is not to be ‘in vinculls’ during his trial, but
should be so far free, that he should have the use of his
reason, and all advantages to clear his innocence”); see also
State v. Williams, 18 Wash. 47, 49-51, 50 P. 580, 581 (1897)
(“The condition of the prisoner In shackles may, to some
extent, deprive him of the free and calm use of all his
faculties") (quoting State v. Kring, 64 Mo. 591 (1877). Riggins
has not made (much less proved) any such allegation in this
Court; indeed, the record indicates that Riggins’ mental
capacity was enhanced by his administration of Mellaril.

Patricia Lazarus
06/08/2020 aid aMESEnR ASPIBEMNIGY Document 1-2 Filed 07/02/20" Page 39 of 125

P,020/021

Page 18 of 19

504 U.S. 127, *155; 112 S. Ct. 1810, **1825; 118 L. Ed. 2d 479, ***502; 1992 U.S. LEXIS 2701, ****49

forcibly administering any kind of medication [**1826]
to a criminal defendant. Yet, the Court surely would not
reverse a criminal conviction for a Harper violation
involving medications such as penicillin or aspirin.
Perhaps Mellaril, in general, has a greater likelihood of
affecting a person's appearance and powers of
perceptions than these substances. As noted above,
however, we have no indication in this case, considering
the record as a whole, that Mellaril unfairly prejudiced
Riggins.

| do not mean in any way to undervalue the importance
of a person's liberty interest in avoiding forced
medication or to suggest that States may drug
detainees at their whim. Under Harper, detainees have
an interest in avoiding unwanted medication that the
States must respect. In appropriate instances, detainees
may seek damages or injunctions [*156] against
further medication in civil actions either under § 7983,
as in Harper, or under state law. Yet, when this Court
reviews a state-court criminal conviction of a defendant
who has taken medication, it cannot undo any violation
that already [***503] has occurred or punish those
responsible. It [****50] may determine only whether the
defendant received a proper trial, free of the kinds of
reversible errors that we have recognized. Because
Riggins had a full and fair trial in this case, | would affirm
the Nevada Supreme Court.

Cc

For the foregoing reasons, | find it unnecessary to
address the precise standards governing the forced
administration of drugs to persons such as Riggins.
Whether or not Nevada violated these standards, |
would affirm Riggins’ conviction. | note, however, that
the Court's discussion of these standards poses
troubling questions. Although the Court purports to rely
on Washington v. Harper, the standards that it applies in
this case differ in several respects.

The Court today, for instance, appears to adopt a
standard of strict scrutiny. It specifically faults the trial
court for failing to find either that the “continued
administration of Mellaril was required to ensure that the
defendant could be tried," ante, at 136 (emphasis
added), or that “other compelling concerns outweighed
Riggins’ interest in freedom from unwanted
antipsychotic drugs," ibid. (emphasis added). We
specifically rejected this high standard of review in
Harper. ["**51] In that case, the Washington Supreme
Court had held that state physicians could not
administer medication to a prisoner without showing

that it “was both necessary and effective for furthering a
compelling state interest." 494 U.S. at 218 We
reversed, holding that the state court “erred in refusing
to apply the standard of reasonableness." /d., at 223.

 

The Court today also departs from Harper when it says
that the Nevada Supreme Court erred by not
“considering [*157] less intrusive alternatives." Ante, at
135. The Court presumably believes that Nevada could
have treated Riggins with smaller doses of Mellaril or
with other kinds of therapies. In Harper, however, we
imposed no such requirement. In fact, we specifically
ruled that “the alternative means proffered by [the
prisoner] for accommodating his interest in rejecting the
forced administration of antipsychotic drugs do not
demonstrate the invalidity of the State's policy." 494
U.S. at 226.

This case differs from Harper because it involves a
pretrial detainee and not a convicted prisoner. The
standards for forcibly medicating inmates well may differ
from those for persons awaiting trial. The Court,
however, does not rely [****52] on this distinction in
departing from Harper, instead, it purports to be
applying Harper to detainees. Ante, at 135. Either the
Court is seeking to change the Harper standards or it is
adopting different standards for detainees without
Stating its reasons. | cannot accept either interpretation
of the Court's opinion. For all of these reasons, |
respectfully dissent.

References

Z21A Am Jur 2d, Criminal Law 646-651

 

8 Federal Procedure, L Ed, Criminal Procedure 22:331-
22:336

40 Am Jur Proof of Facts 2d 171, Defendant's
Competency to Stand Trial

7 Am Jur Trials 477, Homicide; 27 Am Jur Trials 1,
Representing the Mentally Disabled Criminal Defendant

USCS, Constitution, Amendments 6, 14

 

L Ed Digest, Appeal 1677, 1692.1; Constitutional Law
854; Criminal Law 46

Patricia Lazarus
06/08/2020 Gadamersind MPI8EHIGY Document 1-2 Filed 07/03/20 PAGE 40 of 125P PAN 041

Page 19 of 19
504 U.S. 127, *157; 112 S. Ct. 1810, **1826; 118 L. Ed. 2d 479, ***503; 1992 U.S, LEXIS 2701, ****52

L Ed Index, Drugs and Narcotics; Fair and Impartial
Proceeding; Incompetent or Insane Persons; Mental
Capacity or Condition

Index to Annotations, Appeal and Error; Drugs and
Narcotics; Due Process; Fair and Impartial [****53]
Trial; Incompetent and Insane Persons; Mental
Condition or Capacity

Annotation References:

Supreme Court's view as to concept of “liberty” under

due process clauses of Fifth and Fourteenth
Amendments. 47 L Ed 2d 975,

What issues will the Supreme Court consider, though
not, or not properly, raised by the parties. 42 L Ed 2d
946.

Right of state prison authorities to administer neuroleptic
or antipsychotic drugs to prisoner without his or her
consent--state cases. 75 ALR4th 1124.

Power of courts or other public agencies, in the absence
of statutory authority, to order compulsory medical care
for adult. 9 ALR3d 1391.

 

End of Document

Patricia Lazarus
n6/O2/2020 GadetgrsyidyAPES864VVGY Document 1-2 Filed 07/03/20 Page 41 of 125° 9/040

r

Corto 4
Questioned Co pererert

As of: June 2, 2020 3:34 PM Z

Youngberg v. Romeo

Supreme Court of the United States
January 11, 1982, Argued ; June 18, 1982, Decided
No. 80-1429

Reporter

457 U.S. 307 *; 102 S. Ct. 2452 **; 73 L. Ed. 2d 28 ***; 1982 U.S. LEXIS 128 ****; 50 U.S.L.W. 4681

judgment of the United States Court of Appeals for the
Third Circuit, which reversed and remanded a district

courts judgment for petitioners in an action by
STATE SCHOOL AND HOSPITAL, ET AL. v. ROMEO, respondent institutionalized individual against petitioners

AN INCOMPETENT, BY HIS MOTHER AND NEXT vs : ae . .
FRIEND. ROMEO for violation of his constitutional rights under the Civil
, Rights Act of 1871, 42 U.S.C_S. § 1983.

YOUNGBERG, SUPERINTENDENT, PENNHURST

Prior History: [*"*1] CERTIORARI TO THE UNITED
STATES COURT OF APPEALS FOR THE THIRD

CIRCUIT. .
Overview

Pursuant to 42 U.S.C.S. § 1983, an action was filed on
behalf of respondent individual, who was involuntarily
committed to a state institution for the mentally retarded,
Disposition: 644 F.2d 147, vacated and remanded. against petitioner institution administrators that alleged a
violation of his constitutional rights. The district court
entered judgment for petitioners, and the court of
appeals reversed and remanded. Petitioners appealed.
Respondent alleged that he had a constitutionally

 

Core Terms protected liberty interest in safety, freedom of.
movement, and training within the institution; and that |
training, skills, habilitation, liberty interest, conditions, petitioners infringed these rights by falling to provide
mentally retarded, self-care, confinement, due constitutionally aula ne of confinement. The
process clause, residents, courts, rights, involuntarily Court vacated the judgment, holding that respondent

committed, constitutional right, Fourteenth Amendment, had substantive rights under the Due Process Clause

 

professional judgment, state institution, programs, of _the Fourteenth Amendment to safe conditions of
retarded, bodily restraint, decisions, care and treatment, confinement, freedom from bodily restraints, and
due process, training program, duty to provide, training or "habilitation.” The State was under a duty to
retarded person, state law, Eighth Amendment, provide respondent with such training as an appropriate
articulated, violence professional would consider reasonable to ensure his

safety and to facilitate his ability to function free from
bodily restraints. The Court remanded for a
determination of whether such training had been

Case Summary provided.

Procedural Posture

Petitioner institution administrators appealed from the

Patricia Lazarus
06/02/2020 BageHardindyApsadatyyGY Document 1-2 Filed O7/0FPPOBRYY 42 of 125°: 004/020

Page 2 of 18
457 U.S. 307, *307; 102 S. Ct. 2452, **2452; 73 L. Ed. 2d 28, ***28; 1982 U.S. LEXIS 128, ****1

Outcome Individuals > Confinement Conditions
The Court vacated the judgment and remanded, holding Constitutional Law > Substantive Due

that respondent institutionalized individual had Process > Scope
substantive rights under the Due Process C/ause of the

Fourteenth Amendment to safe conditions of Public Health & Welfare Law > Social
confinement, freedom from bodily restraints, and, Services > Institutionalized Individuals > General
training or "habilitation.” Overview

HN3{X%] Fundamental Rights, Cruel & Unusual
Punishment

: : The right to personal security constitutes a "historic
LexisNexis® Headnotes liberty interest" protected substantively by the Due
Process Clause. And that right is not extinguished by
lawful confinement, even for penal purposes. It is
unconstitutional to confine the involuntarily committed -

who may not be punished at all - in unsafe conditions.

Constitutional Law > ... > Fundamental

Rights > Procedural Due Process > General

Overview Constitutional Law > Substantive Due
Process > Scope

Constitutional Law > Substantive Due

Process > General Overview Public Health & Welfare Law > Social
Services > Institutionalized Individuals > General

HN] Fundamental Rights, Procedural Due Overview

Process
HN4(&] Constitutional Law, Substantive Due
See U.S. Const. amend. XIV, § 1. Process

Liberty from bodily restraint always has been recognized
as the core of the liberty protected by the Due Process
Clause from arbitrary governmental action. This interest
survives criminal conviction and incarceration. Similarly,
it must also survive involuntary commitment.

Constitutional Law > Substantive Due
Process > Scope

Public Health & Welfare Law > Social
Services > Institutionalized Individuals > General

Overview
Constitutional Law > Substantive Due
HN2%] Constitutional Law, Substantive Due Process > Scope
Process
Public Health & Welfare Law > Social
The mere fact that a person is committed under proper Services > Institutionalized Individuals > General
procedures does not deprive him of all substantive Overview
liberty interests under the Fourteenth Amendment of the
United States Constitution, ¥.S. Const. amend. XIV. HNS|x) Constitutional Law, Substantive Due

 

 

Process

nou . . As a general matter, a State is under no constitutional
ce one Us Bill orRignts > Fandamental duty to provide substantive services for those within its
g rue nusual Punisnmen border. When a person is Institutionalized and whally
dependent on the State, a duty to provide certain

Public Health & Welfare Law > Social services and care does exist, although even then a

Services > Institutionalized

Patricia Lazarus
06/02/2020

aaetharhngAsseeeteyGY Document 1-2 Filed O7/0SPOBAYY 43 of 125°:005/020

Page 3 of 18

457 U.S. 307, "307; 102 S. Ct. 2452, *2452; 73 L. Ed. 2d 28, ***28; 1982 U.S. LEXIS 128, ***"1

State necessarily has considerable discretion in
determining the nature and scope of its responsibilities.
Nor must a State choose between attacking every
aspect of a problem or not attacking the problem at all.

Constitutional Law > Substantive Due
Process > Scope

Healthcare Law > Medical
Treatment > Incompetent, Mentally Disabled &
Minors > Institutionalization

Public Health & Welfare Law > Social
Services > Institutionalized Individuals > General
Overview

HN6|%] Constitutional Law, Substantive Due

Process

An_ involuntarily committed person's liberty interests
require the State to provide minimally adequate or
reasonable training to ensure safety and freedom from
undue restraint. It is not feasible to define or identify the
type of training that may be required in every case. A
court properly may start with the generalization that
there is a right to minimally adequate training. The basic
requirement of adequacy, in terms more familiar to
courts, may be stated as that training which is
reasonable in light of identifiable liberty interests and the
circumstances of the case. A federal court, of course,
must identify a constitutional predicate for the imposition
of any affirmative duty on a State. Because the facts in
cases of confinement of mentally retarded patients
vary widely, it is essential to focus on the facts and
circumstances of the case before a court.

Constitutional Law > Substantive Due
Process > Scope

HN7[(X] Constitutional Law, Substantive Due

Process

In determining whether a substantive right protected by
the Due Process Clause has been violated, it is
necessary to balance the liberty of the individual and the
demands of an organized society.

Constitutional Law > Substantive Due
Process > Scope

 

Healthcare Law > Medical
Treatment > Incompetent, Mentally Disabled &
Minors > Institutionalization

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Involuntary Commitment
of Adults

Healthcare Law > Medical
Treatment > Incompetent, Mentally Disabled &
Minors > General Overview

Public Health & Welfare Law > Social
Services > Institutionalized Individuals > General

Overview
HN8&] Constitutional Law, Substantive Due
Process
Whether a_ state  institutionalized respondent's

constitutional rights have been violated must be
determined by balancing his liberty interests against the
relevant state interests. If there is to be any uniformity in
protecting these interests, this balancing cannot be left
to the unguided discretion of a judge or jury. The proper
standard for determining whether a State adequately
has protected the rights of the involuntarily committed
mentally retarded is articulated as follows: the
Constitution only requires that the courts make certain
that professional judgment in fact was exercised, It is
not appropriate for the courts to specify which of several
professionally acceptable choices should have been
made.

Constitutional Law > Substantive Due
Process > Scope

Public Health & Welfare Law > Social
Services > Institutionalized
Individuals > Confinement Conditions

Public Health & Welfare Law > Social
Services > Institutionalized Individuals > General
Overview

HNg

Process

Constitutional Law, Substantive Due

Persons who have been involuntarily committed are
entitled to more considerate treatment and conditions of
confinement than criminals whose conditions of
confinement are designed to punish.

Patricia Lazarus
06/02/2020 GaasetarkmgyAssadetvyGY Document 1-2 Filed O7/O02 OGRE 44 of 125P: 006/020

Page 4 of 18

457 U.S. 307, *307; 102 S. Ct. 2452, **2452; 73 L. Ed. 2d 28, ***28; 1982 U.S, LEXIS 128, ****1

Constitutional Law > Substantive Due
Process > Scope

Public Health & Welfare Law > Social
Services > Institutionalized
Individuals > Confinement Conditions

Public Health & Welfare Law > Social
Services > Institutionalized Individuals > General

Overview
HN10{%] Constitutional Law, Substantive Due
Process
An_ involuntarily committed person is entitled to

minimally adequate training. The minimally adequate
training required by the United States Constitution is
such training as may be reasonable in light of the
committed person's liberty interests in safety and
freedom from unreasonable restraints. In determining
what is "reasonable" courts must show deference to the
judgment exercised by a qualified professional. By so
limiting judicial review of challenges to conditions in
state institutions, interference by the federal judiciary
with the internal operations of these Institutions should
be minimized.

Constitutional Law > Substantive Due
Process > Scope

Public Health & Welfare Law > Social
Services > Institutionatized
Individuals > Confinement Conditions

Public Health & Welfare Law > Social
Services > Institutionalized Individuals > General
Overview

HN11,%] Constitutional Law, Substantive Due
Process

Adequate food, shelter, clothing, and medical care are
the essentials of care that the State must provide to an
institutionalized individual. The State also has the
unquestioned duty to provide reasonable safety for all
residents and personnel within the institution. And it may
not restrain residents except when and to the extent
professional judgment deems this necessary to assure
such safety or to provide needed training.

Public Heaith & Welfare Law > Social

Services > Institutionalized Individuals > General
Overview

Institutionalized

Social Services,

HN12,%]

Individuals

In determining whether the State has met its obligations
to institutionalized individuals, decisions made by the
appropriate professional are entitled to a presumption of
correctness.

Lawyers’ Edition Display

Decision

Involuntarily committed retarded person, held to have
due process liberty interests requiring state to provide
minimally adequate training to ensure safety and
freedom from undue restraint.

Summary

The mother of a mentally retarded person, who was
involuntarily committed to a Pennsylvania state
institution upon her petition and who was injured on
numerous occasions while a patient at the institution,
filed a complaint, as her son's next friend, in the United
States District Court for the Eastern District of
Pennsylvania under 42 USCS 1983, seeking damages
against the institution's officials, and alleging that these
Officials knew, or should have known, that her son was
suffering injuries and that they failed to institute
appropriate preventive procedures, thereby violating his
rights under the Eighth and Fourteenth Amendments. A
second amended complaint was filed, alleging that the
officials were restraining her son for prolonged periods
on a routine basis, and claiming damages for the
Official's failure to provide him with appropriate treatment
or programs for his mental retardation. At the close of
trial, the District Court instructed the jury on the
assumption that the proper standard of liability was that
of the Eighth Amendment, and verdict was returned for
the officials. The United States Court of Appeals for the
Third Circuit reversed and remanded for a new trial,
holding that the Eighth Amendment was not an
appropriate source for determining the rights of the

Patricia Lazarus
06/02/2020 ¢aaHarbindyAssoetyyGY Document 1-2 Filed O7/0SBPOBRYY 45 of 125° 007/020

Page 5 of 18

457 U.S. 307, *307; 102 S. Ct. 2452, **2452; 73 L. Ed. 2d 28, ***28; 1982 U.S. LEXIS 128, ****1

involuntarily committed, but that the Fourteenth
Amendment, and the liberty interest protected therein,
provided the proper constitutional basis for these rights

(644 F2d 147).

On certiorari, the United States Supreme Court vacated
and remanded. In an opinion by Powell, J., joined by
Brennan, White, Marshall, Blackmun, Rehnquist,
Stevens, and O'Connor, JJ., it was held that the
mentally retarded individual has liberty interests under
the due process clause of the Fourteenth Amendment
which require the state to provide him minimally
adequate or reasonable training to ensure safety and
freedom from undue restraint, and that the state is
under a duty to provide him with such training as an
appropriate professional would consider reasonable to
ensure him safety and to facilitate his ability to function
free from bodily restraints.

Blackmun, J., joined by Brennan and O'Connor, JJ.,
concurred, expressing the view that the court properly
left unresolved, because of the less-than-fully developed
record, the issues as to the constitutionality of a state's
total failure fo provide treatment to an_ individual
committed under state law for care and treatment, and
as to an involuntarily-committed mentally retarded
person's independent court claim, grounded in the due
process clause of the Fourteenth Amendment, to that
habilitation or training necessary to preserve those self-
care skills he possessed when he first entered the state
institution.

Burger, Ch. J., concurred In the Judgment, stating that a
mentally retarded person, involuntarily committed to a
State institution, has no constitutional right to training, or
habilitation, per se.

Headnotes

LAW §528.3 > due process — liberty interests —
involuntarily committed menfally retarded person —

> Headnote:
LEdHNITAT) [AJLEGHN/1 Bi) [1BILEdHN[1 cy
[1C]LEdHN] 1D [1D]

A mentally retarded person, involuntarily committed to a
state institution, has liberty interests, under the due
process clause of the Fourteenth Amendment, which
require the state to provide minimally adequate or
reasonable training to ensure safety and freedom from

undue restraint; the minimally adequate training
required by the Constitution is such training as may be
reasonable in light of the involuntarily-committed
mentally retarded person's liberty interests in safety and
freedom from unreasonable restraints, and, in
determining what is reasonable in any case presenting a
claim for such training by a state, the courts must show
deference to the judgment exercised by a qualified
professional, in that the state is under a duty to provide
the mentally retarded person with such training as an
appropriate professional would consider reasonable to
ensure that person's safety and to facilitate his ability to
function free from bodily restraints.

LAW §528.3 > due process - liberty interests —
commitment under proper procedures — > Headnote:

LEdHN[27{%) [2]

The mere fact that an involuntarily committed mentally
retarded person has been committed under proper
procedures, as established by state law, does not
deprive him of all substantive liberty interests under the
due process clause of the Fourteenth Amendment.

LAW §525 > due process -- liberty interest — personal
security of involuntarily committed — > Headnote:

LEdHN[3T% [3]

The right to personal security constitutes an historic
liberty interest protected substantively by the due
process clause _of the Fourteenth Amendment, that
right is not extinguished by lawful confinement, even
for penal purposes, and, it is similarly unconstitutional to
confine the involuntarily committed, who may not be
punished at all, in unsafe conditions.

LAW §528.3 > due process — freedom from bodily restraint

- laveluntary commitment — > Headnote:
LEdHN[4]|aa) [4]

The right to freedom from bodily restraint not only
survives criminal conviction and incarceration, but also
survives involuntary commitment.

Patricia Lazarus
e

06/02/2020 BaatHarbindvéssaxseteyGY Document 1-2 Filed 07/0 MOREY 46 of 125°: 008/020

Page 6 of 18

457 U.S. 307, *307; 102 S. Ct. 2452, **2452; 73 L. Ed. 2d 28, ***28; 1982 U.S. LEXIS 128, ****1

POSSESSIONS §4 > state's duty to provide services --
> Headnote:

LEdHN[Sit% [5]

A state is under no constitutional duty to provide
substantive services for those within its border.

LAW §528.3 > liberty interests -- involuntarily committed
mentally retarded person — minimally adequate training --
> Headnote: :

LEGHNIGAT|&) [GAJLEGHN/6By,%) [6B]

Although it is not feasible for the United States Supreme
Court to define or identify the type of training that may
be required in every case, a court properly may start
with the generalization that a mentally retarded person,
involuntarily committed in a state institution, has the
right to minimally adequate training, the basic
requirement of adequacy, in terms more familiar to
courts, being that training which is reasonable in light of
identifiable liberty interests and the circumstances of the
case.

COURTS §261 > federal court - constitutional predicate --

> Headnote:
LEGHN{TA]|%] (7 AJLEdHN/7BIl%] [7B]

A federal court must identify a constitutional predicate
for the imposition of any affirmative duty on a state.

LAW §528.3 > due process — rights of mentally retarded
persons — balancing liberty interests against state interests —
> Headnote:

LEGHN{8]{%] [8]

In determining whether a substantive right protected by
the due process clause of the Fourteenth Amendment
has been violated, it is necessary to balance the liberty
of the individual and the demands of an organized
society; whether the constitutional rights of a mentally
retarded person, involuntarily committed to a state

institution, have been violated must be determined by
balancing his liberty interests against the relevant state
interests.

LAW §528.3 > persons involuntarily committed — treatment
and conditions of confinement — > Headnote:
LEGHN{9 TI} [9]

Persons who have been involuntarily committed are
entitled to more considerate treatment and conditions of
confinement than criminals whose conditions of
confinement are designed to punish.

 

LAW §528.3 > liberty interests ~ decisions by professional --
presumption of correctness — liability of professional —
> Headnote:

LEdHN{10AR%] [10A]LEGHN[10B]%] (10B]

in determining whether the state has met its obligations
in providing a mentally retarded person, involuntarily
committed to a state institution, with his constitutionally
protected liberty interests in conditions of reasonable

care and safety, reasonably non-restrictive
confinement conditions, and such training as may be

required by these interests, decisions made by the
appropriate professional, in determining what is
reasonable, are entitled to a presumption of correctness
and validity; liability may be imposed only when the
decision by the professional is such a substantial
departure from accepted professional judgment,
practice or standards, as to demonstrate that the person
responsible actually did not base the decision on such a
judgment, although, in an action for damages against a
professional in his individual capacity, the professional
will not be liable if he is unable to satisfy his normal
professional standards because of budgetary
constraints.

Syllabus

Respondent, who is mentally retarded, was involuntarily
committed to a Pennsylvania state _ institution.

Patricia Lazarus
06/02/2020 Basitarkin @yAsedeteyGY Document 1-2 Filed 07/02 MCP2B344 47 of 125° 009/020

Page 7 of 18

457 U.S. 307, *307; 102 S. Ct. 2452, **2452; 73 L. Ed. 2d 28, ***28; 1982 U.S. LEXIS 128, ***"1

Subsequently, after becoming concerned about injuries
which respondent had suffered at the institution, his
mother filed an action as his next friend in Federal
District Court for damages under 42 U. S.C. § 1983
against petitioner institution officials. She claimed that
respondent had constitutional rights to safe conditions of
confinement, freedom from bodily restraint, and
training or “habilitation" and that petitioners knew, or
should have known, about his injuries but failed to take
appropriate preventive procedures, thus violating his
rights under the Eighth and Fourteenth Amendments. \n
the ensuing jury trial, the District Court instructed the
jury on the assumption that the Eighth Amendment was
the proper standard of liability, and a verdict was
returned for petitioners, on which judgment was entered.
The Court of Appeals reversed and remanded for a new
trial, holding that the Fourteenth, rather than the Eighth,
Amendment provided the proper constitutional [****2]
basis for the asserted rights.

Held: Respondent has constitutionally protected liberty
interests under the Due Process Clause of _the
Fourteenth Amendment to reasonably safe conditions of
confinement, freedom from unreasonable bodily
restraints, and such minimally adequate training as
reasonably may be required by these interests.
Whether respondent's constitutional rights have been
violated must be determined by balancing these liberty
interests against the relevant state interests. The
proper standard for determining whether the State has
adequately protected such rights is whether professional
judgment in fact was exercised. And in determining
what is “reasonable,” courts must show deference to the
judgment exercised by a qualified professional, whose
decision is presumptively valid. Pp. 314-325.

Counsel: David H. Allshouse, Deputy Attorney General
of Pennsylvania, argued the cause for petitioners. With
him on the briefs were Leroy S. Zimmerman, Attorney
General, and Robert B. Hoffman and Allen C. Warshaw,
Deputy Attorneys General.

Edmond A. Tiryak argued the cause for respondent.
With him on the brief were Ralph J. Moore, Jr., and
William F. Sheehan. “

 

“A brief for the State of Connecticut et al. as amici curiae
urging reversal was filed by Carl R. Ajello, Attorney General of
Connecticut, and Hugh Barber, Richard T. Couture, and
Francis J. Mac Gregor, Assistant Attorneys General, Charles
A. Graddick, Attorney General of Alabama, and R. Emmett
Poundstone Ill, Assistant Attorney General, Robert K. Corbin,

[***3]

Judges: POWELL, J., delivered the opinion of the
Court, in which BRENNAN, WHITE, MARSHALL,
BLACKMUN, REHNQUIST, STEVENS, and
O'CONNOR, JJ., joined. BLACKMUN, J., filed a
concurring opinion, in which BRENNAN and
O'CONNOR, JUJ., joined, post, p. 325. BURGER, C. J.,
filed an opinion concurring in the judgment, post, p. 329.

Opinion by: POWELL

Opinion

[*309] [***32} [**2454] JUSTICE POWELL delivered
the opinion of the Court.

LEdHN/1AI#] (1A]The question presented is whether
respondent, involuntarily committed to a state institution

 

Attomey General of Arizona, and Anthony B. Ching, Assistant
Attorney General, Steve Clark, Attorney General of Arkansas,
and Robert R. Ross, Deputy Attorney General, Jim Smith,
Attorney General of Florida, Linley E. Pearson, Attorney
General of Indiana, Robert T. Stephan, Attorney General of
Kansas, William J. Guste, Jr., Attorney General of Louisiana,
James E. Tierney, Attorney General of Maine, Frank J. Kelley,
Attomey General of Michigan, Paul L. Douglas, Attorney
General of Nebraska, Gregory H. Smith, Attorney General of
New Hampshire, James R. Zazzali, Attomey General of New
Jersey, Robert O. Wefald, Attorney General of North Dakota,
William J. Brown, Attomey General of Ohio, David B.
Frohnmayer, Attomey General of Oregon, Dennis J. Roberts
ll, Attorney General of Rhode Island, Daniel R. McLeod,
Attomey General of South Carolina, Marshall Coleman,
Attorney General of Virginia, Kenneth O. Elkenberry, Attomey
General of Washington, and Chauncey H. Browning, Jr.,
Attomey General of West Virginia.

Briefs of amic! curiae urging affirmance were filed by Margaret
F. Ewing, Paul R. Friedman, and Jane Bloom Yohalem for the
American Orthopsychiatric Association et al.; and by Dan
Stormer and Mary Burdick for Mental Health Advocacy
Services et al.

H. Bartow Farr Ill filed a brief for the American Psychiatric
Association as amicus curiae.

Patricia Lazarus
06/02/2020 GaatlarbindvéssoseteyGY Document 1-2 Filed O7/0S PO BaYY 4g of 125° 0107020

Page 8 of 18

457 U.S. 307, *309; 102 S. Ct. 2452, **2454; 73 L. Ed. 2d 28, ***32; 1982 U.S, LEXIS 128, ****3

for the mentally retarded, has substantive rights under
the Due Process Clause of the Fourteenth Amendment
to (i) safe conditions of confinement, ['*33] (ii)
freedom from bodily restraints; and (iii) training or
"habilitation." 1 Respondent sued under 42 U. S. C. §
1983 three administrators of the institution, claiming
damages for the alleged breach of his constitutional
rights.

4) I

Respondent Nicholas Romeo is profoundly retarded.
Although 33 years old, he has the mental capacity of an
18-month-old child, with an I. Q. between 8 and 10. He
cannot talk and lacks the most basic self-care skills.
Until he was 26, respondent lived with his parents in
Philadelphia. But after the death of his father in May
1974, his mother was unable to care for him. Within two
weeks of the father’s death, respondent's mother sought
his temporary admission to a nearby Pennsylvania
hospital.

[**2455] Shortly thereafter, she asked the Philadelphia
County Court of Common Pleas to admit Romeo to a
state facility on a permanent basis. Her petition to the
court explained that she was unable to care for Romeo
or contro! his violence. 2 As part of the commitment
process, Romeo was examined by a physician and a
psychologist. They both certified that respondent
[*310] was severely retarded and unable to care for
himself. App. 21a-22a and 28a-29a. On June 11, 1974,
the Court of Common Pleas committed respondent to
the Pennhurst State School and Hospital, pursuant to
the applicable involuntary commitment provision of the
Pennsylvania Mental Health and Mental Retardation

Act, [****5] Pa, Stat. Ann., Tit, 50, § 4406(b) (Purdon
1969).

At Pennhurst, Romeo was injured on numerous

 

1The American Psychiatric Association explains: "The word
‘habilitation,’ . . . is commonly used to refer to programs for the
mentally-retarded because mental retardation is . . . a learning
disability and training impairment rather than an illness. [The]
principal focus of habilitation is upon training and development
of needed skills.” Brief for American Psychiatric Association as
Amicus Curiae 4, n. 1.

2Mrs. Romeo's petition to the Court of Common Pleas stated:
"Since my husband's death | am unable to handie him. He
becomes violent -- Kicks, punches, breaks glass; He can't
speak - wants to express himself but can't. He is [a] constant
24 hr. care. [Without] my husband | am unable to care for
him." App. 18a.

occasions, both by his own violence and by the
reactions of other residents to him. Respondent's
mother became concermed about these injuries. After
objecting to respondent's treatment several times, she
filed this complaint on November 4, 1976, in the United
States District Court for the Eastem District of
Pennsylvania as his next friend. The complaint alleged
that "[during] the period July, 1974 to the present,
plaintiff has suffered injuries on at least sixty-three
occasions." The complaint originally sought damages
and injunctive relief from Pennhurst's director and two
supervisors; ° it alleged that these [**"*6] officials knew,
or should have known, that Romeo was suffering
injuries and that they failed to institute appropriate
preventive procedures, [***34] thus violating his rights
under the Eighth and Fourteenth Amendments.

Thereafter, in late 1976, Romeo was transferred from
his ward to the hospital for treatment of a broken arm.
While in the infirmary, and by order of a doctor, he was
physically restrained during portions of each day. 4
These restraints were ordered by Dr. Gabroy, not a
defendant here, to protect [*311] Romeo and others in
the hospital, some of whom were in [**7] traction or
were being treated intravenously. 7 Tr. 40, 49, 76-78.
Although respondent normally would have returned to
his ward when his arm healed, the parties to this
litigation agreed that he should remain in the hospital
due to the pending lawsuit. 5 /d., at 248; 6 id., at 57-58
and 137. Nevertheless, in December 1977, a second
amended complaint was filed alleging that the

defendants were restraining respondent for prolonged

periods on a routine basis. The second amended
complaint also added a claim for damages to
compensate Romeo for the defendants’ failure to
provide him with appropriate "treatment or programs for
his mental retardation." 5 All claims for injunctive relief
were dropped prior to trial because respondent Is a

 

3Petitioner Duane Youngberg was the Superintendent of
Pennhurst; he had supervisory authority over the entire facility.
Petitioner Richard Matthews was the Director of Resident Life
at Pennhurst. Petitioner Marguerite Conley was Unit Director
for the unit in which respondent lived. According to
respondent, petitioners are administrators, not medical
doctors. See Brief for Respondent 2. Youngberg and
Matthews are no longer at Pennhurst.

4 Although the Court of Appeals described these restraints as
“shackles,” “soft” restraints, for the arms only, were generally
used. 7 Tr. 53-55.

5Respondent uses “treatment” as synonymous with
“habilitation" or “training.” See Brief for Respondent 21-23.

Patricia Lazarus
06/02/2020 GaastHarzndvABeadetyyGY Document 1-2 Filed O7/0S7OPOEYY 49 of 125P.011/020

Page 9 of 18

457 U.S. 307, *311; 102 S. Ct. 2452, *2455; 73 L. Ed. 2d 28, ***34; 1982 U.S. LEXIS 128, **°7

member of the class seeking such relief in another
action. ©

[***8] An 8-day jury trial was held in April 1978.
Petitioners introduced evidence that respondent
participated In several programs teaching basic self-
care skills. 7 A [2456] comprehensive behavior-
modification program was designed by staff members to
reduce Romeo's aggressive behavior, ® [****9] but that
program was never implemented because of his
mother's objections. 9 [*312] Respondent introduced
evidence of his injuries and of conditions in his unit. 1°

At the close of the trial, the court instructed the jury that
‘if any or all of the defendants were aware of [**35]
and failed to take all reasonable steps to prevent
Tepeated attacks upon Nicholas Romeo," such failure
deprived him of constitutional rights. App. 73a. The jury
also was instructed that if the defendants shackled
Romeo or denied him treatment "as -a punishment for
filing this lawsuit," his constitutional rights were violated
under the Efghth Amendment. Id., at 73a-75a. Finally,
- the jury was instructed that only if they found the
defendants "[deliberately] [indifferent] to the serious

medical [and psychological] [****10] needs” of Romeo

 

 

8 Pennhurst State School and Hospital v, Halderman, 451 U.S.
1 (1981) (remanded for further proceedings).

™Prior to his transfer to Pennhurst’s hospital ward, Romeo
participated in programs dealing with feeding, showering,
drying, dressing, self-control, and toilet training, as well as a
program providing interaction with staff members. Defendants’
Exhibit 10; 3 Tr. 69-70; 5 /d., at 44-56, 242-250; 6 id. at 162-
166; 7 id, at 41-48,

 

 

Some programs continued while respondent was in the
hospital, 5 i¢.. at 227, 248. 256; 6 id, at 50, 162-166; 6 id., at
32, 34, 41-48, and they reduced respondent's aggressive
behavior to some extent, 7 id. at 45.

 

82 id, at 7: 5 id., at 88-90; 6 id., at 88, 200-203; Defendants’
Exhibit 1, p. 9. The program called for short periods of
separation from other residents and for use of “muffs” on
plalntiffs hands for short periods of time, i. e., five minutes, to
prevent him from harming himself or others.

 

94 Tr. 53; 4 id., at 25: 6 id., at 204.

 

The District Judge refused to allow testimony by two of
Romeo's witnesses — trained professionals -- indicating that
Romeo would have benefited from more or different training
programs. The trial judge explained that evidence of the
advantages of alternative forms of treatment might be relevant

could they find that his Eighth and Fourteenth
Amendment rights had been violated. /d., af 74a-75a.
11 The jury retumed a verdict for the defendants, on
which judgment was entered.

The Court of Appeals for the Third Circuit, sitting en
banc, reversed and remanded for a new trial. 644 F.2d
147 (1980). The court held that the Eighth Amendment,
prohibiting cruel and unusual punishment of those
convicted of crimes, was not an appropriate source for
determining the rights of the involuntarily committed.
Rather, the Fourteenth Amendment and [****41] the
liberty interest protected by that Amendment provided
the proper constitutional basis for these rights. In
applying [*313] the Fourteenth Amendment, the court
found that the involuntarily committed retain liberty
interests in freedom of movement and in personal
security. These were "fundamental liberties” that can be
limited only by an “overriding, non-punitive" state
interest. J¢., at 157-158 (footnote omitted). It further
found that the involuntarily committed have a liberty
interest in habilitation designed to "treat" their mental
retardation. /d., at 164-170. 2

 

The en banc court did not, however, agree on the
relevant standard to be used in determining whether
Romeo's rights had been violated. '5 [***13] Because
physical restraint [**2457] [***12] "raises a
presumption of a punitive sanction,” the majority of the

 

to a malpractice suit, but was not relevant to a constitutional
claim under § 1983. App. to Pet. for Cert. 101,

The "deliberate indifference” standard was adopted by this
Court in Esfelle v. Gamble, 429 U.S. 97, 104 (1976), a case
dealing with prisoners’ rights to punishment that is not "cruel
and unusual” under the Eighth Amendment, Although the
District Court did not refer to Estelle v. Gamble in charging the
Jury, It erroneously used the deliberate-indifference standard
articulated in that case. See App. 45a, 75a,

2 The Court of Appeals used “habilitation" and “treatment” as
synonymous, though it regarded "habilltation" as more
accurate in describing treatment needed by the mentally
retarded. See 644 F. 20, at 765, and n. 40.

 

The existence of a qualified immunity defense was not at
issue on appeal. The defendants had received instructions on
this defense, App. 76a, and it was not challenged by
respondent. 644 F.2d, at 173_n. 1. After citing Pierson v. Ray.
386 U.S. 547 (1967), and Scheuer v. Rhodes, 416 U.S. 232
(1974), the majority of the Court of Appeals noted that such
instructions should be given again on the remand. 644 F.2¢,
at 171-172,

 

 

Patricia Lazarus
06/02/2020 GadetaremdyApexdetvYGY Document 1-2 Filed 07/07 ROp ayy SO of 125P:012/020

Page 10 of 18

457 U.S. 307, *313; 102 S. Ct. 2452, **2457; 73 L. Ed. 2d 28, ***35; 1982 U.S. LEXIS 128, “***12

Court of Appeals concluded that it can be justified only
by "compelling necessity." /d., af 159-160 (footnote
omitted). A somewhat different standard was
appropriate for the failure to provide for a resident's
safety. The majority considered that such a failure must
be justified by a showing of “substantial necessity." /¢.,
at 164, Finally, the majority held that when treatment
has been administered, those responsible are liable only
if the treatment is not "acceptable in [***36] the light of
present medical or other scientific knowledge." /d., at
166-167 and 173, “4

 

{*314] Chief Judge Seitz, concurring in the judgment,
considered the standards articulated by the majority as
indistinguishable from those applicable to medical
malpractice claims. In Chief Judge Seitz’ view, the
Constitutlon [***14] “only requires that the courts make
certain that professional judgment in fact was
exercised." /d., at 778. He concluded that the
appropriate standard was whether the defendants’
conduct was “such a_ substantial departure from
accepted professional judgment, practice, or standards
in the care and treatment of this plaintiff as to
demonstrate that the defendants did not base their
conduct on a professional judgment." Ibid. "5

 

4 Actually, the court divided the right-to-treatment claim into
three categories and adopted three standards, but only the
Standard described in text is at issue before this Court. The
Court of Appeals also stated that if a jury finds that no
treatment has been administered, it may hold the institution's
administrators llable unless they can provide a compelling
explanation for the lack of treatment, j¢., af 165, 773, but
respondent does not discuss this precise standard in his brief
and it does not appear to be relevant to the facts of this case.
In addition, the court considered “least intrusive” analysis
appropriate to justify severe intrusions on individual dignity,
such as permanent physical alteration or surgical intervention,
id, at_ 165-166 and 173, but respondent concedes that this
issue is not present in this case.

 

 

15 Judge Aldisert joined Chief Judge Seitz’ opinion, but wrote
separately to emphasize the nature of the difference between
the majority opinion and that of the Chief Judge. On a
conceptual level, Judge Aldisert thought that the court erred in
abandoning the common-law method of deciding the case at
bar rather than articulating broad principles unconnected with
the facts of the case and of uncertain meaning. /d., at 182-
183. And, on a pragmatic level, Judge Aldisert warned that
neither juries nor those administering state institutions would
receive guidance from the “amorphous constitutional law
tenets” articulated in the majority opinion. /d., at 184. See id.,
at 183-185.

 

(***15] We granted the petition for certiorari because
of the importance of the question presented to the
administration of state institutions for the mentally
retarded. 457 U.S. 982 (1981).

We consider here for the first time the substantive rights
of involuntarily committed mentally retarded persons
under the Fourteenth Amendment to the Constitution. 1®
In this [*315] case, respondent has been committed
under the laws of Pennsylvania, and he does not
challenge the commitment. Rather, he argues that he
has a constitutionally protected liberty interest in safety,
freedom of movement, and training within the institution;
and that petitioners infringed these rights by failing to
provide constitutionally required conditions of
confinement.

16] LEGHN(2IF) [2]HN2[%] The mere fact that
Romeo has been committed under proper procedures
does not deprive him of all substantive liberty interests
under the Fourteenth Amendment. See, e. g., Vitek v.
Jones, 445 U.S. 480, 491-494 (1980). Indeed, the State
concedes that respondent has a right to adequate
["**37] food, shelter, clothing, and medical [2458]
care. 17 We must decide whether liberty interests also
exist in safety, freedom of movement, and training. If
such interests do exist, we must further decide whether
they have been infringed in this case.

A
LEdHN{3][¥] (3|Respondent's first two claims involve

 

Judge Garth also joined Chief Judge Seitz’ opinion, and wrote
separately to criticize the majority for addressing issues not
raised by the facts of this case. /d., at 186.

 

16 HN F] In pertinent part, that Amendment provides that a
State cannot deprive “any person of life, liberty, or property,
without due process of law... .” U.S. Const., Amdt. 14, § 1.

Respondent no longer relies on the Eighth Amendment as a
direct source of constitutional rights. See Brief for Respondent

13, n. 12.

‘7 Brief for Petitioners 8, 11, 12, and n. 10; Brief for
Respondent 15-16. See also Brief for State of Connecticut et
al. as Amici Curiae 8. Petitioners argue that they have fully
protected these interests.

Patricia Lazarus
06/02/2020 GaaetardindyApgoxEVYGY Document 1-2 Filed O7/0SMOOBaYe 51 of 125° :019!020

Page 11 of 18

457 U.S. 307, *315; 102 S. Ct. 2452, **2458; 73 L. Ed. 2d 28, ***37; 1982 U.S. LEXIS 128, ****16

liberty interests recognized by prior decisions of this
Court, interests that involuntary commitment
proceedings do not extinguish. 1 The first is a claim to
safe conditions. In the past, this Court [****17] has
noted that HNSF} the right to personal security
constitutes a "historic liberty interest" protected
substantively by the Due Process Clause. /ngraham v.
Wright, 430 U.S. 651, 673 (1977). And that right is not
extinguished by lawful confinement, even for penal
purposes. See Hutto v. Finney, 437 U.S. 678 (1978). If
it is cruel and unusual punishment to [*316] hold
convicted criminals in unsafe conditions, it must be
unconstitutional to confine the involuntarily committed —
who may not be punished at all -- in unsafe conditions.

LEGHN[4I'#] [4]Next, respondent claims a right to
freedom from bodily restraint. in other contexts, the
existence of such an interest is clear in the prior
decisions of this Court. Indeed, HN4[#] "[liberty] from
bodily restraint always has been recognized as the core
of the liberty protected by the Due Process Clause from
arbitrary governmental action." Greenholtz v. Nebraska
Penal_Inmates, 442 US, 7. 18 (1979) [***18]
(POWELL, J., concurring in part and dissenting in part).
This interest survives criminal conviction and
incarceration. Similarly, it must also survive
involuntary commitment.

B

Respondent's remaining claim is more troubling. !n his
words, he asserts a "constitutional right to minimally
adequate habilitation.” Brief for Respondent 8, 23, 45.
This is a substantive due process claim that is said to
be grounded in the liberty component of the Due
Process Clause of the Fourteenth Amendment.
19 [*"*491 The term "habilitation,” used in psychiatry, is

 

18 Petitioners do not appear to argue to the contrary. See Brief
for Petitioners 27-31.

‘9 Respondent also argues that because he was committed for
care and treatment under state law he has a state substantive
right to habilitation, which is entitled to substantive, not
procedural, protection under the Due Process Clause of the
Fourteenth Amendment. But this argument is made for the first
time in respondent's brief to this Court. it was not advanced in
the courts below, and was not arqued to the Court of Appeals
as a ground for reversing the trial court. Given the uncertainty
of Pennsylvania law and the lack of any guidance on this issue
from the lower federal courts, we decline to consider it now.

not defined precisely or consistently in the [**38]
opinions below or in the briefs of the parties or the
amici, 2° As [*317] noted previously in n. 1, supra, the
term refers to “training and development of needed
skills." Respondent emphasizes that the right he asserts
is for "minimal" training, see Brief for Respondent 34,
and he would leave the type and extent of training to be
determined on [**2459] a case-by-case basis "in light
of present medical or other scientific knowledge,” id., at
45.

LEGHN{SI* ) (Sjin addressing the asserted right to
training, we start from established principles. HN5#}
As a general matter, a State is under no constitutional
duty to provide substantive services for those within its
border. See Harris v. McRae, 448 U.S. 297, 318 (1980)
(publicly funded abortions); Maher v. Roe, 432 U.S. 464
469 (1977) ["**20] (medical treatment). When a
person is institutionalized — and wholly dependent on
the State -- it is conceded by petitioners that a duty to
provide certain services and care does exist, although
even then a State necessarily has considerable
discretion in determining the nature and scope of its
responsibilities. See Richardson v. Belcher, 404 US.
78, 83-84 (1971): Dandridge v. Williams, 397 U.S. 471,
478_(1970). Nor must a State "choose between
attacking every aspect of a problem or not attacking the
problem at all.” Id., at 486-487.

 

 

 

Respondent, in light of the severe character of his
retardation, concedes that no amount of training will
make possible his release. And he does not argue that

 

See Dothard v. Rawlinson, 433 U.S. 321, 323, n 4 (19771:
Duignan v. United States, 274 U.S. 195, 200 (1927); Old
Jordan Milling Co. v. Societe Anonyme des Mines, 164 U.S.
261, 264-265 (1896).

20 Professionals in the habilitation of the mentally retarded
disagree strongly on the question whether effective training of
all severely or profoundly retarded individuals is even possible.
See, e. g., Favell, Risley, Wolfe, Riddle, & Rasmussen, The
Limits of Habilitation: How Can We Identify Them and How
Can We Change Them?, 1 Analysis and Intervention in
Developmental Disabilities 37 (1981); Bailey, Wanted: A
Rational Search for the Limiting Conditions of Habilitation in
the Retarded, 1 Analysis and Intervention in Developmental
Disabilities 45 (1981); Kauffman & Krouse, The Cult of
Educability: Searching for the Substance of Things Hoped for;
The Evidence of Things Not Seen, 1 Analysis and Intervention
in Developmental Disabilities 53 (1981).

Patricia Lazarus
06/02/2020 Qeaea Mardin A ABSoRBtERGY Document 1-2. Filed o7/0S BO Bage 52 of 125

P,014/020

Page 12 of 18

457 U.S. 307, *317; 102 S. Ct. 2452, **2459; 73 L. Ed. 2d 28, ***38; 1982 U.S. LEXIS 128, ****20

if he were still at home, the State would have an
obligation to provide training at its expense. See Tr. of
Oral Arg. 33. The record reveals that respondent's
primary needs are bodily safety and a minimum of
physical restraint, and respondent clearly claims [*318]
training related to these needs. 21 [****22) As we have
recognized that there is a constitutionally protected
liberty interest in safety and freedom from restraint,
[21] supra. at 375-316, training may be necessary
to avoid unconstitutional infringement of those rights.
On the basis of the record before us, it is quite uncertain
whether respondent seeks any “habilitation" or training
unrelated to safety and freedom from bodily restraints.
In his brief to this Court, Romeo indicates that even the
self-care programs he seeks are needed to reduce his
aggressive behavior. See Brief for Respondent 21-22,
50. And in his offer of proof to the trial court,
respondent repeatedly indicated that, if allowed to
testify, his experts would show that additional training
programs, including self-care programs, were needed
[***39] to reduce his aggressive behavior. App. to Pet.
for Cert, 98a-104a. 2? If, as seems the case, respondent
seeks only training related to safety and freedom from
restraints, this case does not present the difficult
question whether a mentally retarded person,
involuntarily committed to a state institution, has some
general constitutional right to training per se, even when
no type or amount of training would lead to freedom. 23

LEdHNI1BI'*] [1B] LEdHN/GAT®) [6A] LEGHNIZAI
) [7A]Chief Judge Seitz, in language apparently
adopted by respondent, observed:

"t believe that the plaintiff has a constitutional right to

 

21 See, e. g., description of complaint, supra, at 370.

22See also Brief for Appellant in No. 78-1982, pp. 11-14, 20-
21, and 24 (CA3).

23\n the trial court, respondent asserted that “state officials at
a state mental hospital have a duty to provide residents . . .
with such treatment as will afford them a reasonable
opportunity to acquire and maintain those life skills necessary
to cope as effectively as their capacities permit." App. to Pet.
for Cert. 94a-95a. But this claim to a sweeping per se right
was dropped thereafter. In his brief to this Court, respondent
does not repeat it and, at oral argument, respondent's counsel
explicitly disavowed any claim that respondent is
constitutionally entitled to such treatment as would enable him
“to achieve his maximum potential." Tr. of Oral Arg. 46-48.

minimally adequate care and treatment. The existence
[*319] of a constitutional right to care and treatment is
no longer a novel legal proposition." 644 F.2d, at 176.

 

Chief Judge Seitz [****23] did not identify or otherwise
define -- beyond the right to reasonable safety and
freedom from physical restraint - the “minimally
adequate care and treatment" that appropriately may be
required [2460] for this respondent. 24 In the
circumstances presented by this case, and on the basis
of the record developed to date, we agree with his view
and conclude that HNG[F) respondent's liberty interests
require the State to provide minimally adequate or
reasonable training to ensure safety and freedom from
undue restraint. In view of the kinds of treatment sought
by respondent and the evidence of record, we need go
no further in this case. 2°

LEdHN{6B] ¥ | [68] LEdHNI7BI| 4] [7B]
24] III
A

We have established that Romeo retains liberty
interests in safety and freedom from bodily restraint.

 

24 Chief Judge Seitz used the term “treatment” as synonymous
with training or habilitation. See 644 F.2d, at 187.

35 it is not feasible, as Is evident from the variety of language
and formulations in the opinions below and the various briefs
here, to define or identify the type of training that may be
required in every case. A court properly may start with the
generalization that there Is a right to minimally adequate
training. The basic requirement of adequacy, in terms more
familiar to courts, may be stated as that training which is
reasonable in light of identifiable liberty interests and the
circumstances of the case. A federal court, of course, must
identify a constitutional predicate for the imposition of any
affirmative duty on a State.

Because the facts in cases of confinement of mentally
retarded patients vary widely, it is essential to focus on the
facts and circumstances of the case before a court. Judge
Aldisert, in his concurring opinion in the court below, was
critical of the "majority's abandonment of incremental decision-
making in favor of promulgation of broad standards . . . [that]
[lack] utility for the groups most affected by this decision.” id_,
at_ 183-184. Judge Garth agreed that reaching Issues not
presented by the case requires a court to articulate principles
and rules of law in "the absence of an appropriate record .. .
and without the benefit of analysis, argument, or briefing" on
such issues. /d., af 186.

Patricia Lazarus
06/02/2020 GasiMarkindvass@detyyGY Document 1-2 Filed O7/0S/RP2FR4Y 53 of 125P:0157020

Page 13 of 18

457 U.S. 307, *319; 102 S. Ct. 2452, **2460; 73 L. Ed. 2d 28, ***39; 1982 U.S. LEXIS 128, ****24

Yet these interests [*320] are not absolute; [***40]
indeed to some extent they are in conflict. In operating
an institution such as Pennhurst, there are occasions in
which it is necessary for the State to restrain the
movement of residents — for example, to protect them
as well as others from violence. 26 Similar restraints
may aiso be appropriate in a training program. And an
institution cannot protect its residents from all danger of
violence if it is to permit them to have any freedom of
movement. The question then is not simply whether a
liberty interest has been infringed but whether the extent
or nature of the restraint or lack of absolute safety is
such as to violate due process.

LEdHN[8{#| [8JHN7[*] In determining whether a

substantive right protected by the Due Process Clause
has been violated, [****25] it is necessary to balance
"the liberty of the individual” and “the demands of an
organized society.” Poe v. Ullman, 367 U.S. 497, 542
(1967) (Harlan, J., dissenting). In seeking this balance
in other cases, the Court has weighed the individual's
interest in liberty against the State's asserted reasons
for restraining individual liberty. In Beil v. Wolfish, 441
U.S. 520 (1979), for example, we considered a
challenge to pretrial detainees’ confinement conditions.
We agreed that the detainees, not yet convicted of the
crime charged, could not be punished. But we upheld
those restrictions on liberty that were reasonably related
to legitimate government objectives and not tantamount
to punishment. 2? See id., at 539. We have taken a
(*321] [**2461] similar approach in deciding
procedural due process challenges to civil commitment

 

 

 

 

28]n Romeo's case, there can be no question that physical
restraint was necessary at times. See n. 2, supra.

27See also Jackson v. Indiana, 406 U.S. 715, 738 (1972)

(holding that an incompetent pretrial detainee cannot, after a
competency hearing, be held indefinitely without either
criminal process or civil commitment; due process requires,
at a minimum, some rational relation between the nature and
duration of commitment and its purpose). This case differs In
ctltical respects from Jackson, a procedural due process
case involving the validity of an invofuntary commitment.
Here, respondent was committed by a court on petition of his
mother who averred that in view of his condition she could
neither care for him nor contro! his violence. N. 2, supra.
Thus, the purpose of respondent's commitment was to provide
reasonable care and safety, conditions not available to him
outside of an institution.

proceedings. In Parham v. J_R., 442 U.S. 584 (1979),
for example, we considered a challenge to state
procedures for commitment of a minor with parental

 

consent. In determining that procedural due process
did not mandate an adversarial hearing, we

weighed [****26] the liberty interest of the individual
against the legitimate interests of the State, including
the fiscal and administrative burdens additional
procedures would entail. 28 f¢., at 599-600.

 

[***27] Accordingly, HN8[#] whether respondent's
constitutional rights have been violated must be
determined by balancing his liberty Interests against the
[(*"*41] relevant state interests. If there is to be any
uniformity in protecting these interests, this balancing
cannot be left to the unguided discretion of a judge or
jury. We therefore turn to consider the proper standard
for determining whether a State adequately has
Protected the rights of the involuntarily committed
mentally retarded.

B

LEdHN/[9]|#] [9]We think the standard articulated by
Chief Judge Seitz affords the necessary guidance and
reflects the proper balance between the legitimate
interests of the State and the rights of the involuntarily
committed to reasonable conditions of safety and
freedom from unreasonable restraints. He would have
held that “the Constitution only requires that the courts
make certain that professional judgment in fact was
exercised. It is not appropriate for the courts to specify
which of several professionally acceptable choices
should have been made." 644 F.2d, at 178. HN9[#]
Persons who have been involuntarily [*322] committed
are entitled to more considerate treatment and
conditions of confinement [****28] than criminals
whose conditions of confinement are designed to
punish. Cf. Estelle v. Gamble, 429 U.S. 97, 104 (1976).
At the same time, this standard is lower than the
“compelling” or “substantial” necessity tests the Court of
Appeals would require a State to meet to justify use of
restraints or conditions of fess than absolute safety. We
think this requirement would place an undue burden on
the administration of institutions such as Pennhurst and

 

 

28 See also Addington v. Texas, 441 U.S. 418 (1979). In that
case, we held that the State must prove the need for
commitment by “clear and convincing” evidence. See jd., af
431-432. We reached this decision by weighing the individual's
liberty interest against the State's legitimate interests in

confinement.

Patricia Lazarus
06/02/2020 agetardindyApsodeteyGY Document 1-2 Filed O7/0S7ROPOBAYY 54 of 125°:016/020

Page 14 of 18

457 U.S. 307, *322; 102 S. Ct. 2452, **2461; 73 L. Ed. 2d 28, ***41; 1982 U.S. LEXIS 128, ““**28

also would restrict unnecessarily the exercise of
professional judgment as to the needs of residents.

LEdHN[1Ch#] [1C] LEdHN[10A]#] [10A]Moreover,
we agree that HN70[#] respondent is entitled to

minimally adequate training. In this case, the minimally
adequate training required by the Constitution is such
training as may be reasonable in light of respondent's
liberty interests in safety and freedom from
unreasonable restraints. In determining what is
“reasonable” -- in this and in any case presenting a
claim for training by a State -- we emphasize that courts
must show deference to the judgment exercised by a
qualified professional. By so limiting judicial review of
challenges to conditions in state _ institutions,
interference by the federal judiciary [****29] with the
internal operations of these institutions should be
minimized. 29 [****30]  [***42] Moreover, [**2462]
there certainly [*323] is no reason to think judges or
juries are better qualified than appropriate professionals
in making such decisions. See Parham v. J. R.. supra,
at 607; Bell v. Wolfish, supra, at 544 (Courts should not
“second-guess the expert administrators on matters on
which they are better informed™). For these reasons,
the decision, if made by a professional, *° is

 

 

29See Parham v. J. R.. 442 U.S. 584, 608 n. 16 (1979) (In
limiting judicial review of medical decisions made by

professionals, “it is incumbent on courts to design procedures
that protect the rights of the individual without unduly
burdening the legitimate efforts of the states to deal with
difficult social problems"). See also Rhodes v. Chapman, 452
U.S. 337, 352 (1981) (“[Courts] cannot assume that state
legistatures and prison officials are insensitive to the
requirements of the Constitution or to the perplexing
sociological problems of how best to achieve the goals of the
penal function in the criminal justice system . . ."); Bell_v.
Wolfish, 441 U.S. 620, 539 (1979) (In the context of conditions
of confinement of pretrial detainees, "[courts] must be mindful
that these inquiries spring from constitutional requirements
and that judicial answers to them must reflect that fact rather
than a court's idea of how best to operate a detention facility"):
Wolff v. McDonnell. 418 U.S. 539, 556 (1974) (In considering
a@ procedural due process claim in the context of prison,
“there must be mutual accommodation between institutional
needs and objectives and the provisions of the Constitution
that are of general application"). See also Townsend &
Mattson, The Interaction of Law and Special Education:
Observing the Emperor's New Clothes, 1 Analysis and
intervention in Developmental Disabilities 75 (1981) (judicial
resolution of rights of the handicapped can have adverse as
well as positive effects on social change).

3°By “professional” decisionmaker, we mean a_ person
competent, whether by education, training or experience, to

presumptively valid; liability may be imposed only when
the decision by the professional is such a substantial
departure from accepted professional judgment,
practice, or standards as to demonstrate that the person
responsible actually did not base the decision on such a
judgment. °1 In an action for damages against a
professional in his individual capacity, however, the
professional will not be liable if he was unable to satisfy
his normal professional standards because of budgetary
constraints; in such a situation, good-faith immunity
would bar liability. See n. 13, supra.

[°324] IV

LEdHN{[1DI'*¥] [1D]In deciding this case, we have
weighed those postcommitment [****31] interests
cognizable as liberty interests under the Due Process
Clause of the Fourteenth Amendment against legitimate
State interests and in light of the constraints under which
most state institutions necessarily operate. We repeat
that the State concedes a duty to provide HN1 1F}
adequate food, shelter, clothing, and medical care.
These are the essentials of the care that the State must
provide. The State also has the unquestioned duty to
provide reasonable safety for all residents and
personnel within the institution. And it may not restrain
residents except when and to the extent professional
judgment deems this necessary to assure such safety or
to provide needed training. In this case, therefore, the
State is under a duty to provide respondent with such
training as an appropriate professional would consider
reasonable to ensure his safety and to facilitate his
ability to function free from bodily restraints. lt may well
be unreasonable not to provide training when training
could significanily reduce the need for restraints or the

 

 

make the particular decision at issue. Long-term treatment
decisions normally should be made by persons with degrees
in medicine or nursing, or with appropriate training In areas
such as psychology, physical therapy, or the care and training
of the retarded. Of course, day-to-day decisions regarding
care -- including decisions that must be made without delay —
necessarily will be made in many instances by employees
without formal training but who are subject to the supervision
of qualified persons.

31All members of the Court of Appeals agreed that
respondent's expert testimony should have been admitted.
This issue was not included in the questions presented for
certiorari, and we have no reason to disagree with the view
that the evidence was admissible. It may be relevant to
whether petitioners' decisions were a substantial departure
from the requisite professional judgment. See supra, this

page.

Patricia Lazarus
06/02/2020 Gaeetarsin dg MpEoWetHYGY Document 1-2 Filed O7/OSTP QW aYH 55 of 125P.017/020

Page 15 of 18

457 U.S. 307, *324; 102 S. Ct. 2452, **2462; 73 L. Ed. 2d 28, ***42; 1982 U.S. LEXIS 128, ****31

likelihood of violence.

LEdHN/10BI ¥| [10B]Respondent thus enjoys
constitutionally protected interests in conditions of

reasonable care and "*43] safety,
reasonably [****32] nonrestrictive confinement

conditions, and such training as may be required by
these interests. Such conditions of confinement would
comport fully with the purpose of respondent's
commitment. Cf. Jackson v. Indiana, 406 U.S. 778,
738 (1972); see n. 27, supra. HN12{ 4] in determining
whether the State has met its obligations in these

respects, decisions made by the appropriate
professional are entitled to a presumption of
correctness. ["*2463] Such a presumption is

necessary to enable institutions of this type — often,
unfortunately, overcrowded and understaffed — to
continue to function. A single professional may have to
make decisions with respect to a number of residents
with widely varying needs and problems in the course of
a normal day. The administrators, and particularly
[(*325] professional personnel, should not be required
to make each decision in the shadow of an action for
damages.

In this case, we conclude that the jury was erroneously
instructed on the assumption that the proper standard of
liability was that of the Eighth Amendment. We vacate
the decision of the Court of Appeals and remand for
further proceedings consistent with this [****33]
decision.

So ordered.

Concur by: BLACKMUN; BURGER

Concur

JUSTICE BLACKMUN, with whom JUSTICE BRENNAN
and JUSTICE O'CONNOR join, concurring.

I join the Court's opinion. | write separately, however, to
make clear why | believe that opinion properly leaves
unresolved two difficult and important issues.

The first is whether the Commonwealth of Pennsylvania
could accept respondent for “care and treatment," as it
did under the Pennsylvania Mental Health and Mental

Retardation Act of 1966, Pa. Stat. Ann., Tit, 50, §

4406(b) (Purdon 1969), and then constitutionally refuse
to provide him any “treatment,” as that term is defined
by state law. Were that question properly before us, in
my view there would be a serious issue whether, as a
matter of due process, the State could so refuse. |
therefore do not find that issue to be a “frivolous” one,
as THE CHIEF JUSTICE does, post, at 330, n. 1

[""*34] In Jackson v. Indiana, 406 U.S. 715 (1972),

this Court, by a unanimous vote of all participating
Justices, suggested a _ constitutional standard for
evaluating the conditions of a civilly committed person's
confinement. “At the least, due process requires that
the nature and duration of commitment bear some
reasonable relation to the purpose for which the
individual is committed.” /d., at 738. Under this standard,
[*326] a State could accept a person for “safekeeping,”
then constitutionally refuse to provide him treatment. In
such a case, commitment without treatment would bear
a reasonable [***44] relation to the goal for which the
person was confined.

 

If a state court orders a mentally retarded person
committed for "care and treatment," however, | believe
that due process might well bind the State to ensure
that the conditions of his commitment bear some
reasonable relation to each of those goals. In such a
case, commitment without any "treatment" whatsoever
would not bear a reasonable relation to the purposes of
the person's confinement.

In respondent's case, the majority and principal
concurring opinions in the Court of Appeals [****35]
agreed that "[by] basing [respondent's] deprivation of
liberty at least partially upon a promise of treatment, the
state jneluctably has committed the community's
resources to providing minimal treatment.” 644 F.2d

147, 168 (CA3 1980). 2 Neither opinion clarified,

 

1See also Garvey, Freedom and Choice in Constitutional Law,
94 Harv. L. Rev. 1756, 1787-1791 (1981); Welsch v. Likins,
550 F.2d 1122, 1126, and n. 6 (CA8 1977): Wyatt v. Aderholt,
§03 F.2d 1305 (CAS 1974), affg Wyatt _v. Stickney, 325
F.Supp. 781, 785 (MD Ala. 1971).

2In the principal concurring opinion, Chief Judge Seitz, for
himself and three other judges, stated:

"The state does not contest that It has placed the [respondent]
in Pennhurst to provide basic care and treatment. Indeed, he
has a right to treatment under state law, . . . and the fact that
Pennhurst has programs and staff to treat patients is indicative
of such a purpose. | believe that when the purpose of
confining a mentally retarded person is to provide care and

Patricia Lazarus
06/02/2020 Hasbtarsindseoe6PGY Document 1-2 Filed 07/02/POOPEYH 56 of 125° 018/020

Page 16 of 18

457 U.S. 307, *326; 102 S. Ct. 2452, **2463; 73 L. Ed. 2d 28, ***44; 1982 U.S, LEXIS 128, ****35

however, whether respondent in fact had been totally
denied “treatment,” as that term is defined under
Pennsylvania law. To the extent that the [**2464]
majority addressed the question, it found that "the
evidence in the record, although somewhat
contradictory, suggests not so much a total failure to
treat as an inadequacy of treatment.” /bid.

[****36] This Court's reading of the record, ante, at
311-312, and n. 7, supports that conclusion. Moreover,
the Court today finds that respondent's entitlement to
"treatment" under Pennsylvania law was not properly
raised below. See ante, [*327] at 316, n. 19. Given
this uncertainty in the record, | am in accord with the
Court's decision not to address the constitutionality of a
State's total failure to provide "treatment" to an
individual committed under state law for “care and
treatment."

The second difficult question left open today is whether
respondent has an independent constitutional claim,
grounded in the Due Process Clause of the Fourteenth
Amendment, to that “habilitation" or training necessary
to preserve those basic self-care skills he possessed
when he first entered Pennhurst -- for example, the
ability to dress himself and care for his personal
hygiene. In my view, it would be consistent with the
Court's reasoning today to include within the “minimally
adequate training required by the Constitution,” ante, at
322, such training as is reasonably necessary to prevent
a person's pre-existing self-care skills from deteriorating
because of his commitment.

["""37] The Court makes clear, ante, at 315-316 and
324, that even after a person is committed to a state
institution, he is entitled to such training as is necessary
to prevent unreasonable losses of additional liberty as a
result of his confinement — for example, unreasonable
bodily restraints or unsafe institutional conditions. If
[***45] a person could demonstrate that he entered a
state institution with minimal self-care skills, but lost
those skills after commitment because of the State's
unreasonable refusal to provide him training, then, it
seems to me, he has alleged a loss of liberty quite
distinct from — and as serious as — the loss of safety
and freedom from unreasonable restraints. For many
mentally retarded people, the difference between the
capacity to do things for themselves within an institution
and total dependence on the institution for all of their
needs is as much liberty as they ever will know.

 

treatment, as is undoubtedly the case hero, it violates the due
process clause to fail to fulfill that purpose." 644 F.2d, at 176.

 

Although respondent asserts a claim of this kind, | agree
with the Court that “[on] the basis of the record before
us, it is quite uncertain whether respondent [in fact]
seeks any [*328] 'habilitation’ or training unrelated to
safety and freedom from bodily restraints." [***38] >
Ante, at 318. Since the Court finds respondent
constitutionally entitled at least to "such training as may
be reasonable in light of [his] liberty interests in safety
and freedom from unreasonable restraints," ante, at
322, | accept its decision [**2465] not to address
respondent's additional claim.

[****39] If respondent actually seeks habilitation in self-
care skills not merely to reduce his aggressive
tendencies, but also to maintain those basic self-care
skills necessary to his personal autonomy within
Pennhurst, | believe he is free on remand to assert that
claim. Like the Court, | would be willing to defer to the
judgment of professionals as to whether or not, and to
what extent, institutional training would preserve
respondent's [*329] pre-existing skills. Cf. ante, at 321-

 

3 At trial, respondent's attorney requested a jury instruction that

"[under] the Eighth and Fourteenth Amendments, state
Officials at a state mental hospital have a duty to provide
residents of such institutions with such treatment as will afford
them a reasonable opportunity to acquire and maintain those
life skills necessary to cope as effectively as their capacities
permit.” App. to Pet. for Cert. 94a-95a (emphasis added).

In this Court, respondent again argued that

“without minimal habilitative efforts — basic training in
fundamental life skills - institutionalized retarded persons not
only will fail to develop such skills independently but a/so will .
lose the skills they may have brought with them into the
institution. . . . Indeed, putting aside increased risks of
physical harm, if a retarded individual loses . all of his
previously acquired skills through prolonged institutional
neglect, then the State has worked positive injury... . Once
[retarded persons] have been confined they have no one but
the State to turn to for help in gaining additional skills or, at
least, preserving whatever skills and abilities they have.” Brief
for Respondent 22-23 (emphasis added).

Respondent's description of the expert testimony to be offered
on remand, however, suggests that he seeks training in self-
care skills primarily to ensure his personal safety and the
safety of others. See, e. g., App. to Pet. for Cert. 100a
(respondent's offer of proof that "when mentally retarded
individuals learn alternative behavior, such as toilet training
and dressing and so forth, [their] aggression decreases"); Brief
for Respondent 22 (training in self-care skills is necessary to
prevent development of "a variety of inappropriate, aggressive
and self-destructive behaviors").

Patricia Lazarus
06/02/2020

.

Basetardin &AsgasateyGY Document 1-2 Filed O7/OS OPE 57 of 125° 019/020

Page 17 of 18

457 U.S. 307, *329; 102 S. Ct. 2452, **2465; 73 L. Ed. 2d 28, ***45; 1982 U.S. LEXIS 128, **°*39

323. As the Court properly notes, "[professionals] in the
habilitation of the mentally retarded disagree strongly on
the question whether effective training of all severely or
profoundly retarded individuals is even possible." Ante,
at 316, n. 20.

If expert testimony reveals that.respondent was so
retarded when he entered the institution that he had no
basic self-care skills to preserve, or that institutional
training would f***46] not have preserved whatever
skills he did have, then | would agree that he suffered
no additional loss of liberty even if petitioners failed to
provide him training. But if the testimony establishes
that respondent possessed certain basic self-care skills
when he [****40] entered the institution, and was
sufficiently educable that he could have maintained
these skills with a certain degree of training, then |
would be prepared to listen seriously to an argument
that petitioners were constitutionally required to provide
that training, even if respondent's safety and mobility
were not imminently threatened by their failure to do so.

The Court finds it premature to resolve this
constitutional question on this less than fully developed
record. Because | agree with that conclusion, | concur
in the Court's opinion.

CHIEF JUSTICE BURGER, concurring in the judgment.

| agree with much of the Court's opinion. However, |
would hold flatly that respondent has no constitutional
right to training, or "habilitation," per se. The parties,
and the Court, acknowledge that respondent cannot
function outside the state institution, even with the
assistance of relatives. Indeed, even now neither
respondent nor his family seeks his discharge from state
care, Under these circumstances, the State's provision
of food, shelter, medical care, and living conditions as
safe as the inherent nature of the _ institutional
environment reasonably allows, serves to justify
the [“**41] State's custody of respondent. The State
did not seek custody of respondent; his family
understandably sought the State's aid to meet a serious
need.

[*330] | agree with the Court that some amount of self-
care instruction may be necessary to avoid
unreasonable infringement of a mentally retarded
person's interests in safety and freedom from restraint;
but it seems clear to me that the Constitution does not
otherwise place an affirmative duty on the State to
provide any particular kind of training or habilitation --
even such as might be encompassed under the
essentially standardless rubric “minimally adequate

training,“ to which the Court refers. See ante, at 319,
and n. 24. Cf. 644 F.2d 147, 176 (CA3 1980) (Seitz, C.
J., concurring in judgment). Since respondent asserts a
right to "minimally adequate” habilitation “[quite] apart
from _ its relationship to decent care," Brief for
Respondent 23, unlike the Court | see no way to avoid
the issue. * Cf. ante, at 318.

[****42] [**2466] | also point out that, under the
Court's own standards, it is largely irrelevant whether
respondent's experts were of the opinion that "additional
training programs, including [“**47] self-care programs,
were needed to reduce [respondent's] aggressive
behavior,” ibid. - a prescription far easier for
“spectators” to give than for an institution to Implement.
The training program devised for respondent by
petitioners and other professionals at Pennhurst was,
according to the Court's opinion, “presumptively valid”;
and “liability may be imposed only when the decision by
the professional is such a substantial departure from
accepted professional judgment, practice, or standards
as to demonstrate that the person responsible actually
did not base the decision on such a judgment." [*331]
Ante, at 323. Thus, even if respondent could
demonstrate that the training programs at Pennhurst
were inconsistent with generally accepted or prevailing
professional practice -- if indeed there be such — this
would not avail him so long as his training regimen was
actually prescribed by the institution's professional staff.

Finally, it is worth noting that the District Court's [****43]
instructions in this case were on the whole consistent
with the Court's opinion today; indeed, some instructions
may have been overly generous to respondent.
Although the District Court erred in giving an instruction
incorporating an Eighth Amendment "deliberate
indifference" standard, the court also instructed, for
example, that petitioners could be held liable if they
“were aware of and failed to take all reasonable steps to

 

“Indeed, in the trial court respondent asserted a broad claim to
such “treatment as [would] afford [him] a reasonable
opportunity to acquire and maintain those life skills necessary
to cope as effectively as [his] capacities permit.” App. to Pet.
for Cert. 94a.

Respondent also maintains that, because state law
purportedly creates a right to "care and treatment," he has a
federal substantive right under the Due Process Clause to
enforcement of this state right. See anfe, at 316, n. 19. This
contention is obviously frivolous; were every substantive right
created by state law enforceable under the Due Process
Clause, the distinction between state and federal law would
quickly be obliterated.

Patricia Lazarus
Caution
As of: June 2, 2020 3:37 PM Z

Foucha v. Louisiana

Supreme Court of the United States

, 0670272020 BateHarsin QApeed8tGY Document 1-2 Filed 07/0220" P EGE 58 of 125° O88

November 4, 1991, Argued ; May 18, 1992, Decided
No. 90-5844

Reporter

504 U.S. 71 *; 112 S. Ct. 1780 “*; 118 L. Ed. 2d 437 ***; 1992 U.S. LEXIS 2703 ****: 60 U.S.L.W. 4359; 92 Cal. Daily Op.
Service 4185; 92 Daily Journal DAR 6854; 6 Fla. L. Weekly Fed. S 221

TERRY FOUCHA, PETITIONER v. LOUISIANA

Prior History: [1] ON WRIT OF CERTIORARI TO
THE SUPREME COURT OF LOUISIANA.

Disposition: 563 So. 2d 1138, reversed.

Core Terms

confinement, insanity, insanity acquittee, mental
illness, acquittee, incarceration, sanity, mentally ill,
mental institution, indefinite, guilty by reason, sane,
criminal act, detention, insanity defense, beyond a
reasonable doubt, trial court, due process, criminal
conduct, burden of proof, mental disease, criminal law,
clear and convincing evidence, fundamental rights, strict
scrutiny, state law, convicted, recovered, invalid,
substantive due process

Case Summary

Procedural Posture

Petitioner sought review of a decision of the Supreme
Court of Louisiana affirming the denial of petitioner's
release from a mental institution. The institutionalization
resulted from a previous action in which petitioner was
found not guilty of criminal actions by reason of insanity.

Overview

Petitioner was acquitted of criminal charges by reason
of insanity and committed to a mental institution for an
indefinite period of time. After several years, it was
recommended that petitioner be discharged or released.
A release pane! determined petitioner was no longer
mentally ill, The trial court appointed a_ sanity
commission that was unable to certify whether petitioner
would be a menace to society. The trial court denied
petitioner's release and the district court and state
supreme court affirmed. On appeal, the U.S. Supreme
Court reversed and remanded, reasoning petitioner's
rights under the Due Process Clause, U.S. Const.
amend, XIV, were violated. The Court reasoned
petitioner could only be detained as long as he was
mentally itl or posed a danger to society. The Court held
the prosecution failed to establish by clear and
convincing evidence that petitioner was a danger to
society and, therefore, he was entitled to release.

 

Outcome

Judgment of the lower court reversed, because the
prosecution failed to meet its burden of proving
petitioner was a danger to society and the period of time
during which petitioner could be held in a mental
institution was measured by whether or not he was °
mentally il! or dangerous.

Patricia Lazarus
, 9570272020 eACNarSip QABSSUBYRIGY Document 1-2 Filed 07/03/38 BaYE 59 of 125° 08/088

Page 2 of 33

504 U.S. 71, *71; 1125. Ct. 1780, **1780; 118 L. Ed. 2d 437, *"*437; 1992 U.S. LEXIS 2703, ****1

LexisNexis® Headnotes |

Criminal Law &
Procedure > Defenses > Insanity > insanity Defense

HN1[%) Insanity, Insanity Defense

See La. Rev. Stat. Ann. § 14:14 (1986).

Constitutional Law > Equal Protection > Disability

Evidence > inferences & Presumptions > General
Overview

Healthcare Law > Medical
Treatment > Incompetent, Mentally Disabled &
Minors > Institutionalization

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > General
Overview

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > Scope of
Protection

Criminal Law & Procedure > Sentencing > Mental
Incapacity

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > General Overview

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Discharge & Release of
Adults

HN2{&] Equal Protection, Disability

To commit an individual to a mental institution in a civil
proceeding, the state is required by the Due Process
Clause, U.S. Const. amend, XIV, to prove by clear and
convincing evidence the two statutory preconditions_to—
commitment: that the person sought to be committed_is

mentally ill and that he requires hospitalization for his
own welfare and protection of others. Proof beyond a
reasonable doubt was not required, but proof by
preponderance of the evidence falls short of satisfying

due process.

 

Criminal Law & Procedure > Sentencing > Mental
Incapacity

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Discharge & Release of
Adults

HN} Sentencing, Mental Incapacity

A psychiatrists’ opinion is reliable enough to permit the
courts to base civil commitments on clear and
convincing medical evidence that a person Is mentally ill
and dangerous and to base release decisions on
qualified testimony that the person is no longer mentally
if! or dangerous. It is also reliable enough for the state
not to punish a person who by a preponderance of the
evidence is found to have been insane at the time he
committed a criminal act, to say nothing of not trying a
person who is at the time found incompetent to
understand the proceedings.

Criminal Law &
Procedure > Defenses > Insanity > Burdens of
Proof

Criminal Law &
Procedure > Defenses > Insanity > General
Overview

Criminal Law &
Procedure > Defenses > Insanity > Insanity Defense

Criminal Law & Procedure > Sentencing > Mental
Incapacity

HN4|%,) Insanity, Burdens of Proof

When a person charged with having committed a crime
is found not guilty by reason of insanity, a state may
commit that person without satisfying the Addington
burden with respect to mental illness and
dangerousness. Such a verdict, establishes two facts:
(1) the defendant committed an act that constitutes a
criminal offense, and (2) he committed the act because
of mental illness.

Criminal Law & Procedure > Sentencing > Mental
Incapacity

Patricia Lazarus
06/02/2020
+

aRerarsin. Absa 8'HGY Document 1-2 Filed 07/032 BRGE 60 of 125°: 005/08

Page 3 of 33

504 U.S. 71, *71; 112 S. Ct. 1780, **1780; 118 L. Ed. 2d 437, ***437; 1992 U.S. LEXIS 2703, ****1

Public Health & Weifare Law > ... > Mental Health
Services > Commitment > Discharge & Release of
Aduits

HN5[&] Sentencing, Mental Incapacity

The period of time during which an insanity acquittee
may be held in a mental Institution is not measured by
the length of a sentence that might have been imposed
had he been convicted; rather, the acquittee may be
held until he is either not mentally ill or not dangerous.

Constitutional Law > Bill of Rights > Fundamental
Rights > Cruel & Unusual Punishment

Criminal Law & Procedure > Sentencing > Cruel &
Unusual Punishment

HNe|%] Fundamental Rights, Cruel & Unusual
Punishment

The states have wide discretion in determining
punishment for convicted offenders, but the Eighth
Amendment, U.S. Const_amend. Vili, ensures that
discretion is not unlimited.

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > Scope of
Protection

Healthcare Law > Medical
Treatment > Incompetent, Mentally Disabled &
Minors > Institutionalization

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Discharge & Release of
Adults

Criminal Law & Procedure > Sentencing > Mental
Incapacity

HN7|S|
Protection

Procedural Due Process, Scope of

As a matter of due process it is unconstitutional for a
state to continue to confine a harmless, mentally ill
person, even if the initial commitment is permissible, it
cannot constitutionally continue after that basis no
longer exists,

Criminal Law & Procedure > Sentencing > Mental
Incapacity

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Institutional Transfers for
Adults

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > Scope of
Protection

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Involuntary Commitment
of Adults

HNa|e) Sentencing, Mental Incapacity

A convicted felon serving his sentence has a liberty
interest, not extinguished by his confinement as a
criminal, in not being transferred to a mental institution
and hence classified as mentally ill without appropriate
procedures to prove that he is mentally ill.

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > Scope of
Protection

Criminal Law & Procedure > Sentencing > Mental
Incapacity

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > General Overview

Procedural Due Process, Scope of

HNg(&)

Protection

The loss of liberty produced by an involuntary
commitment is more than a loss of freedom from
confinement. Due process requires that the nature of
commitment bear some reasonable relation to the
purpose for which the individual is committed.

Constitutional Law >... > Fundamental
Rights > Procedural Due Process > Scope of
Protection

Criminal Law & Procedure > Preliminary
Proceedings > Pretrial Motions &
Procedures > Competency to Stand Trial

Criminal Law & Procedure > Sentencing > Mental

Patricia Lazarus ©
06/02/2020 tabeHarzindvAssowetyyYGY Document 1-2 Filed O7/O27BOSIBEYY 61 of 125°.006/035

Page 4 of 33

504 U.S. 71, “71; 112 S. Ct. 1780, **1780; 118 L. Ed. 2d 437, ***437; 1992 U.S, LEXIS 2703, ****1

Incapacity

HN10{%) Procedural Due Process, Scope of

Protection

The state is entitled to hold a person for being
incompetent to stand trial only long enough to determine
if he could be cured and become competent. If he is to
be held longer, the state is required to afford the
protections constitutionally required in a_ civil
commitment proceeding.

Criminal Law & Procedure > Sentencing > Mental
Incapacity

HN11,%) Sentencing, Mental Incapacity

There is no conceivable basis for distinguishing the
commitment of a person who is nearing the end of a
penal term from all other civil commitments.

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > General
Overview

Constitutional Law > Substantive Due

Process > Scope
HN12/%] Fundamental Rights, Procedural Due
Process
The Due Process Clause, U.S. Const. amend. XIV,

 

contains a substantive component that bars certain
arbitrary, wrongful government actions regardless of the
fairness of the procedures used to implement them.

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > General
Overview

Constitutional Law > Substantive Due
Process > Scope

HN13[%]

Process

Fundamental Rights, Procedural Due

Freedom from bodily restraint has always been at the
core of the liberty protected by the Due Process
Clause, U.S. Const. amend. XIV, from arbitrary

governmental action. It is clear that commitment for any
purpose constitutes a significant deprivation of liberty
that requires due process protection.

Constitutional Law > Substantive Due
Process > Scope

Governments > Police Powers

HN14,%) Constitutional Law, Substantive Due
Process

A state, pursuant to its police power, may of course
imprison convicted criminals for the purposes of
deterrence and retribution. But there are constitutional
limitations on the conduct that a state may criminalize.

Evidence > Inferences & Presumptions > General
Overview

Governments > Police Powers

Heaithcare Law > Medical
Treatment > Incompetent, Mentally Disabled &
Minors > Institutionalization

HN15[%] Evidence, Inferences & Presumptions

A state may confine a mentally ill person if it shows by
clear and convincing evidence that the individual is
mentally ill and dangerous.

Governments > Police Powers
HN16[8] Governments, Police Powers

In certain narrow circumstances persons who pose a
danger to others or to the community may be subject to
limited confinement.

Criminal Law & Procedure > Sentencing > Mental
Incapacity

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Discharge & Release of
Adults

Criminal Law &

Patricia Lazarus
_ 9870272020 ARE MATS ARIS BYIGY Document 1-2 Filed o7/0S BS BASE 62 of 125° 007/035

Page 5 of 33

504 U.S. 71, *71; 112 S. Ct. 1780, **1780; 118 L. Ed. 2d 437, ***437; 1992 U.S. LEXIS 2703, ****1

Procedure > Sentencing > Supervised Release
HNi 78) Sentencing, Mental Incapacity

Freedom from physical restraint being a fundamental
right, the state must have a particularly convincing
reason for discrimination against insanity acquittees
who are no longer mentally ill.

Criminal Law & Procedure > Sentencing > Mental
Incapacity

Evidence > Burdens of Proof > Clear & Convincing
Proof :

Constitutional Law > ... > Fundamental
Rights > Procedural Due Process > Scope of
Protection

Criminal Law & Procedure > Trials > Burdens of
Proof > Prosecution

Evidence > Inferences & Presumptions > General
Overview

HN18,%) Sentencing, Mental Incapacity

in civil commitment proceedings the state must
establish the grounds of insanity and dangerousness
permitting confinement by clear and convincing
evidence. Similarly, the state must estabfish Insanity
and dangerousness by clear and convincing evidence in
order to confine an insane convict beyond his criminal
sentence, when the basis for his original confinement
no longer exists.

Lawyers’ Edition Display

Decision

Louisiana statute, permitting indefinite detention of
insanity acquittees who are not mentally ill but who do
not prove they would not be dangerous, held to violate

Fourteenth Amendment's due process clause.

Summary

A criminal defendant was found by a Louisiana trial

court to have been insane at the time of the offense,
and accordingly the court ruled that he was not guilty by
reason of insanity. The person was committed to a
psychiatric facility until such time as doctors
recommended that he be released, and until further
order of the court. When the superintendent of the
facility and a three-member panel at the facility
recommended that the person be conditionally
discharged, the trial judge appointed a commission of
two doctors, who reported that the person was in
remission from mental illness, but that he had an
antisocial personality, and that this condition was not a
mental disease but was untreatable. One of the doctors
testified that the person had been involved in several
altercations at the facility and that the doctor would not
feel comfortable in certifying that the person would not
be a danger to himself or to other people. After it was
Stipulated that the other doctor would have given
essentially the same testimony, the court ruled that the
person was dangerous to himself and to others and
ordered him returned to the facility. The Court of
Appeals of Louisiana refused supervisory writs. The
Supreme Court of Louisiana, affirming, held that (1)
neither the due process clause nor the equal protection
clause of the Federal Constitution's Fourteenth

Amendment was violated by a Louisiana statutory
provision under which an insanity acquittee who has
been committed to a mental hospital, but whose release
from the hospital has been recommended by a hospital
review panel, may be returned to the hospital after a
court hearing, regardless of whether the acquittee is
then mentally ill, if the acquittee fails to prove that the
acquittee is not dangerous; and (2) the person had not
carried the burden of proving that he was not dangerous

(863 So 2d 1138).

On certiorari, the United States Supreme Court
reversed. In that portion of the opinion by White, J.,
joined by Blackmun, Stevens, O'Connor, and Souter,
JJ., which constituted the opinion of the court, it was
held that (1) the Louisiana statute, insofar as it permitted
the indefinite detention of insanity acquittees who were
not mentally ill but who did not prove that they would not
be dangerous, violated the due process clause; and (2)
under the circumstances, the state was not entitled to
perpetuate the confinement of the person in question
solely on the basis of his antisocial personality, given
that (a) even if such continued confinement were
constitutionally permissible, keeping the person against
his will in a mental institution was improper absent a
determination in civil commitment proceedings of a

 

| current_mental illness and_dangerousness, (b) if the

person could no longer be held as an insanity acquittee

Patricia Lazarus
06/02/2020

Cabenardin. QAGE288497GY Document 1-2 Filed 07/0S7PeOBaYE 63 of 125°:008/035

Page 6 of 33

504 U.S. 71, *71; 112 S. Ct. 1780, **1780; 118 L. Ed. 2d 437, ***437; 1992 U.S. LEXIS 2703, ****4

in a mental hospital, he was entitled to constitutionally
adequate procedures to establish the grounds for his
confinement, (c) the_state had no punitive interest in
imprisoning the persen_for the purposes of deterrence
and retribution, and (d) the state had not explained why,
if the person had committed criminal acts while at the
psychiatric facility, the state's interest would not be
vindicated by other permissible ways of dealing with
patterns of criminal conduct. Also, White, J., joined by
Blackmun, Stevens, and Souter, JJ., expressed the view
that_the Louisiana statute discriminated against the

person in violation of the equal protection clause.

O'Connor, J., concurring in part and concurring in the
judgment, (1) agreed that Louisiana could not,
consistent with the due process clause, indefinitely
confine the person in a mental facility on the ground that
the person, although not mentally ill, might be
dangerous to himself or to others if released; and (2)

expressed the view that (a) it might be permissible for .

* Louisiana to confine an insanity acquittee who had
regained sanity if, unlike the situation in the case at
hand, the nature and duration of detention were tailored
to reflect pressing public safety concerns related to the
acquittee's continuing dangerousness, (b) the court's
holding placed no new restriction on the states’ freedom
to determine whether and to what extent mental illness
should excuse criminal behavior, and (c) it was
unnecessary for the court to reach equal protection
issues on the facts presented.

Kennedy, J., joined by Rehnquist, Ch. J:, dissenting,
expressed the view that (1) the conditions for
incarceration imposed by Louisiana were in accord with
legitimate and traditional state interests, vindicated after
full and fair procedures; and (2) the majority
impermissibly conflated the standards for civil and
criminal commitment.

Thomas, J., joined by Rehnquist, Ch. J., and Scalia, J.,
dissenting, expressed the view that nothing in the
Constitution, the Supreme Court's precedents, or
society's traditions authorized the court to invalidate the
Louisiana scheme either (1) on the ground that the
scheme provided for the continued confinement of
insanity acquittees who, although still dangerous, have
recovered their sanity, or (2) on the ground that the
scheme provided for the indefinite confinement of sane
insanity acquittees in a mental facility.

Headnotes

CONSTITUTIONAL LAW §528.3 > due process -- indefinite
confinement - insanity acquittee — dangerousness --

> Headnote:

LEGHN/1A]|%] [1AILEGHN/1B]%] [1BILEdHN/ 107%)
[1C]LEGHN/1DI%] [1D|/LEGHN/1E%)}

(1EJLEGHN/1F 7%] [1FJLEGHN[1G]%) [1G]

A state statute, under which persons who have been
found not guilty of a crime by reason of insanity may be
indefinitely detained in a mental institution if such
persons are not mentally ill but do not prove that they
would not be dangerous to others, violates the due

process clause of the Federal Constitution's Fourteenth
Amendment; thus, a_ state violates an_ insanity

‘ acquittee's due process liberty interest in being freed
from indefinite confinement in a mental facility, where
' (1) at a trial court hearing to determine whether the

acquittee should be discharged from the facility, it is
established that (a) the acquittee has an antisocial
personality, (b) the acquittee's condition, though not a
mental disease, is untreatable, and (c) the acquittee had
been involved in several aitercations at the psychiatric
facility, and (2) a doctor testifies at the hearing that he Is
unable to certify that the acquittee would not be
dangerous, but (3) the state does not contend that the
acquittee was mentally ill at the time of the hearing;
under such circumstances, the state is not entitled to
perpetuate the acquittee'’s confinement solely on the
basis of his antisocial personality, given that (1) even if
such continued confinement were constitutionally
permissible, keeping the acquittee against his will in a
mental institution is improper absent a determination in
civil commitment proceedings of a current mental illness
and dangerousness, (2) if the person in question can no
longer be held as an insanity acquittee in a mental
hospital, he is entitled to constitutionally adequate
procedures to establish the grounds for his
confinement, (3) the state has no punitive interest in
imprisoning the acquittee for the purposes of deterrence
and retribution, since the acquittee was not convicted
but was exempted from criminal responsibility by reason
of his acquittal, and (4) the state has not explained why,
If the acquittee committed criminal acts while at the
psychiatric facility, the state's interest would not be
vindicated by the ordinary criminal precesses involving
charge and conviction, the use of enhanced sentences
for recidivists, and other permissible ways of dealing
with patterns of criminal conduct. (Kennedy, J.,
Rehnquist, Ch. J., and Thomas and Scalia, JJ.,
dissented from this holding.)

Patricia Lazarus
4

06/02/2020

\\

Raat ar dig. QABESBtHYGY Document 1-2 Filed 07/0S/BeP BAY 64 of 125°: 008/035

Page 7 of 33

504 U.S. 71, *71; 112 S. Ct. 1780, **1780; 118 L. Ed. 2d 437, ***437; 1992 U.S. LEXIS 2703, ****4

CONSTITUTIONAL LAW §528.3 > due process --
commitment for insanity -- burden of proof — > Headnote:
LEdHN/2A][%] [2A]LEdHN/2B 7%) (2B]LEdHN[2CT
[2C)LEdHN[2D][<] [2D]

Although a state, in order to commit an individual to a
mental institution in a civil proceeding, is required by the
due process clause of the Federal Constitution's
Fourteenth Amendment to prove by clear and
convincing evidence that the person is mentally ill and
that the person requires hospitalization for the person's
own welfare and protection of others, a state may,
consistent with the due process clause, commit a
person without satisfying such a burden with respect to
mental iliness and dangerousness where the person is
charged with having committed a crime and is found not
guilty by reason of insanity, given that it may be properly
inferred that at the time of the verdict, the person is still
mentally ill and dangerous; for due process purposes,
the period of time during which an insanity acquittee
may properly be held in a mental institution is not
measured by the length of a sentence that might have
been imposed had the acquittee been convicted; rather,
the acquittee may be held until the acquittee is either
not _mé or not dangerous. (Kennedy, J.,
Rehnauist, . J., and Thomas and Scalia, JJ.,
dissented in part from this holding.)

 

EVIDENCE §649 > psychiatric opinion — mental iliness —
> Headnote:

LEGHN{3 Alix) [3AILEGHN{3B][S] [38]

Although psychiatry may not be an exact science and
psychiatrists may widely disagree on what constitutes a
mental illness, psychiatric opinion is reliable enough fo
permit the courts (1).to base civil commitments on clear
and_ convincing medical evidence that a person is
mentally ill and dangerous, and (2) to base release
decisions on qualified testimony that the committed
person is no longer mentally ill or dangerous.

EVIDENCE §650 > psychiatric opinion ~ insanity of accused -
- > Headnote:

LEGHNI4A I] [4A|LEGHN[48 7%) [4B]

Although psychiatry may not be an exact science and
psychiatrists may widely disagree on what constitutes a
mental illness, psychiatric opinion is reliable enough (1)
for the state not to punish a person who, by a
preponderance of the evidence, is found to have been
insane at the time that the person committed a criminal
act, and (2) for the state not to try a person who is, at
the time, found incompetent to understand the
proceedings.

CRIMINAL LAW §70 > punishment — validity - > Headnote:
LEdHN[SAT|%] [5SAILEGHN/SBIIS%] [5B]

Although the states have wide discretion in determining
punishment for convicted offenders, the Federal

Constitution's Eighth Amendment insures that such
discretion is not unlimited. .

CONSTITUTIONAL LAW §525 > due process -- commitment
-- > Headnote:

LEGHNI6A][%] [(GAILEGHN/6B)i%] [6B]

Commitment for any purpose constitutes a significant
deprivation of liberty that requires due process
protection under the Federal Constitution; due process
requires that the nature of commitment bear some
reasonable relation to the purpose for which the
individual is committed.

CONSTITUTIONAL LAW §514 > substantive due process --
> Headnote:
LEGHNI7 11%] [7]

The due process clause of the Federal Constitution's
Fourteenth Amendment contains a _ substantive
component that bars certain arbitrary, wrongful
government actions regardless of the fairness of the
Procedures used to implement such actions.

CONSTITUTIONAL LAW §921 > police powers — crimes —
> Headnote:

Patricia Lazarus
0670272020 CARMI UG APIBBYIGY Document 1-2 Filed 07/03 /9OBEYY 65 of 125°: 010/095

Page 8 of 33

504 U.S. 71, *71; 112 S. Ct. 1780, **1780; 118 L. Ed. 2d 437, ***437; 1992 U.S. LEXIS 2703, ***"1

LEdHN{8)|%] [8]

A state may, pursuant to its police power, imprison
convicted criminals for the purposes of deterrence and
retribution.

CRIMINAL LAW §1 > constitutional limits — > Headnote:
LEdHN OT) [9]

There are federal constitutional limitations on the
conduct that a state may criminalize.

CONSTITUTIONAL LAW §853.4 > due process — pretrial
detention — > Headnote:

LEGHN{10][8] [10]

For purposes of due process under the Federal
Constitution, liberty is the norm, and detention prior to
trial or without trial is the carefully limited exception.

CRIMINAL LAW §53 > commitment as mentally ill —
> Headnote:

LEdHN/11A]i%] (1 1AJLEGHN(1 1B 7ix%] [11B]

A convicted criminal may not be held as a mentally ill
person where the requirements for civil commitment,
which requirements would not permit further detention
based on the criminal's dangerousness alone, are not
followed. (Kennedy, J., Refinquist, Ch. J., and Thomas
and Scalia, JJ., dissented from this holding.)

Syllabus

Under Louisiana law, a criminal defendant found not
guilty by reason of insanity may be committed to a
psychiatric hospital. if a hospital review committee
thereafter recommends that the acquittee be released,
the trial court must hold a hearing to determine whether
he is dangerous to himself or others. If he is found to be

dangerous, he may be returned to the hospital whether
or not he is then mentally ill. Pursuant to this statutory
scheme, a state court ordered petitioner Foucha, an
insanity acquittee, returned to the mental institution to
which he had been committed, ruling that he was
dangerous on the basis of, inter alia, a doctor's
testimony that he had recovered from the drug induced
psychosis from which he suffered upon commitment and
was "in good shape" mentally; that he had, however, an
antisocial [****2] personality, a condition that is not a
mental disease and is untreatable; that he had been
involved in several altercations at the institution; and
that, accordingly, the doctor would not “feel comfortable
in certifying that he would not be a danger to himself or
to other people.” The State Court of Appeal refused ©
supervisory writs, and the State Supreme Court
affirmed, holding, among other things, that Jones v.
United States, 463 U.S. 354, 77 L. Ed. 2d 694, 103 S.
Ct. 3043, did not require Foucha's release and that the
Due Process Clause of the Fourteenth Amendment
was not violated by the statutory provision permitting
confinement of an insanity acquittee based on
dangerousness alone.

 

 

Held: The judgment is reversed.

JUSTICE WHITE delivered the opinion of the Court with
respect to Parts | and Ii, concluding that the Louisiana
statute violates the Due Process Clause because it
allows an insanity acquittee to be committed to a mental
institution until he is able to demonstrate that he is not
dangerous to himself and others, even though he does
not suffer from any mental illness. Although Jones,
supra, acknowledged that an insanity acquittee could be
committed, ["**3] the Court also heid that, as a matter
of due process, he is entitled to release when he has
recovered his sanity or is no longer dangerous, id., at
368, |. e., he may be held as long as he is both mentally
ill and dangerous, but no longer. Here, since the State
does not contend that Foucha was mentally ilf at the
time of the trial court's hearing, the basis for holding him
in a psychiatric facility as an insanity acquittee has
disappeared, and the State is no fonger entitled to hold
him on that basis. There are at least three difficulties
with the State's attempt to perpetuate his confinement
on the basis of his antisocial personality. First, even if
his continued confinement were constitutionally
permissible, keeping him against his will in a mental
institution is improper absent a determination in civil
commitment proceedings of current mental Illness and
dangerousness. Vitek v. Jones, 445 U.S. 480, 492. 63
L. Ed. 2d 552, 100 S. Ct. 1254. Due process requires
that the nature of commitment bear some reasonable

 

Patricia Lazarus
06/02/2020

v

2aQaMardin a ApeseatyyGY Document 1-2 Filed O7/0S7HPOWEYE 66 of 125P:0117035

Page 9 of 33

504 U.S. 71, *71; 112 S. Ct. 1780, **1780; 118 L. Ed. 2d 437, ***437; 1992 U.S. LEXIS 2703, ****3

relation to the purpose for which the individual is
committed. See, e. g., Jones v. United States, supra, at
368. Second, if he can no longer be held [****4) as an
insanity acquittee in a mental hospital, he is entitled to
constitutionally adequate procedures to establish the
grounds for his confinement. Jackson v. Indiana, 406
U.S. 715, 32 L. Ed, 2d 435, 92 S. Ct. 1845. Third, the
substantive component of the Due Process Clause
bars certain arbitrary, wrongful government actions
regardless of the fairness of the procedures used to
implement them. Zinermon v. Burch, 494 U.S, 113,
125, 108 L. Ed. 2d 100, 110 S. Ct 975. Although a
State may imprison convicted criminals for the purposes
of deterrence and retribution, Louisiana has no such
interest here, since Foucha was not convicted and may
not be punished. Jones, 463 U.S. at 369. Moreover,
although the State may confine a person if it shows by
clear and convincing evidence that he is mentally ill and
dangerous, id., at 362, Louisiana has not carried that
burden here. Furthermore, United States v. Salerno
481 U.S. 739, 95 L. Ed. 2d 697, 107 S. Ct. 2095 - in
which this Court held that in certain narrow
circumstances pretrial detainees who pose a danger to
others or the community may be subject to limited
continement -- does not save the state statute. [***5]
Unlike the sharply focused statutory scheme at issue in
Salerno, the Louisiana scheme is not carefully limited.
Pp. 75-85.

 

 

 

 

 

Counsel: James P. Manasseh argued the cause for
petitioner. With him on the briefs was Martin E. Regan,
Jr.

Pamela S. Moran argued the cause for respondent.
With her on the brief was Harry F. Connick. *

Judges: WHITE, J., announced the judgment of the
Court and delivered the opinion of the Court with
respect to Parts | and Il, in which BLACKMUN,
STEVENS, O'CONNOR, and SOUTER, JJ., joined, and
an opinion with respect to Part tll, in which BLACKMUN,
STEVENS, and SOUTER, JJ., joined. O'CONNOR, J.,
filed an opinion concurring in part and concurring in the
judgment, post, p. 86. KENNEDY, J., filed a dissenting
opinion, in which REHNQUIST, C. J., joined, post, p. 90.
THOMAS, J., filed a dissenting opinion, in which
REHNQUIST, C. J., and SCALIA, J., joined, post, p.

 

“Briefs of amici curiae urging reversal were filed for the
American Orthopsychiatric:Association et al. by James W. Ellis
and Barbara E. Bergman; and for the American Psychiatric
Association by Joet I. Klein.

102,

Opinion by: WHITE

Opinion

[*73} [***443] [1781] JUSTICE WHITE delivered
the opinion [****6] of the Court, except as to Part Ill.

LEGHN[1AI ¥} (1A]When a defendant in a criminal
case pending in Louisiana is found not guilty by reason
of insanity, he is committed to a psychiatric hospital
unless he proves that he is not dangerous. This is so
whether or not he is then insane, [**1782]} After
commitment, if the acquittee or the superintendent
begins release proceedings, a review panel at the
hospital makes a written report on the patient's mental
condition and whether he can be released without
danger to himself [***444] or others. If release is
recommended, the court must hold a hearing to
determine dangerousness; the acquittee has the burden
of proving that he is not dangerous. If found to be
dangerous, the acquittee may be returned to the mental
institution whether or not he is then mentally ill.
Petitioner contends that this scheme denies him due
process and equal protection because it allows a
person acquitted by reason of insanity to be committed
to a mental institution until he is able to demonstrate
that he is not dangerous to himself and others, even
though he does not suffer from any mental illness.

***7] |

Petitioner Terry Foucha was charged by Louisiana
authorities with aggravated burglary and _ illegal
discharge of a firearm. Two medical doctors were
appointed to conduct a pretrial examination of Foucha.
The doctors initially reported, and the trial court initially
found, that Foucha lacked mental capacity to proceed,
App. 8-9, but four months later the trial court found
Foucha competent to stand trial, fd., at 4-5. The doctors
reported that Foucha was unable to distinguish [*74]
tight from wrong and was insane at the time of the
offense. 1 On October 12, 1984, the trial court ruled that

 

‘Louisiana law provides: HNE*) "lf the circumstances
indicate that because of a mental disease or mental defect the

Patricia Lazarus
1,

06/02/2020 BadetarbindAsseeStwWGY Document 1-2 Filed O7/0SPOOBEYE 67 of 125° :012/035

Page 10 of 33

504 U.S. 71, *74; 112 S. Ct. 1780, **1782; 118 L. Ed, 2d 437, ***444; 1992 U.S. LEXIS 2703, *“**7

Foucha was not guilty by reason of insanity, finding that
he “is unable to appreciate the usual, natural and
probable consequences of his acts; that he is unable to
distinguish right from wrong; that he is a menace to
himself and others; and that he was insane at the time
of the commission of the above crimes and that he is
presently insane." /d., at 6. He was committed to the
East Feliciana Forensic Facility until such time as
doctors recommend that he be released, and until
further order of the court. In 1988, the superintendent of
Feliciana recommended that Foucha be
discharged [****8] or released. A three-member panel
was convened at the institution to determine Foucha's
current condition and whether he could be released or
placed on probation without being a danger to others or
himself. On March 21, 1988, the panel reported that
there had been no evidence of mental illness since
admission and recommended that Foucha be
conditionally discharged. 2 The trial judge appointed a
two-member sanity commission made up of the same
two doctors who had conducted the pretrial
examination. Their written report stated that Foucha “is
presently in remission from mental illness [but] we
cannot certify that he would not constitute [*75] a
menace to himself or others if released." /d., at 12. One
of ['**445) the doctors testified at a hearing that upon
commitment Foucha probably suffered from a drug
induced psychosis but that he had recovered from that
temporary condition; that he evidenced no signs of
psychosis or neurosis and was in "good shape"
menially; that he had, however, an antisocial
personality, a condition that is not a mental disease and
that is untreatable. The doctor also testified that Foucha
had been involved in several altercations at Feliciana
and [****9] that he, the doctor, would not “feel

 

offender was incapable of distinguishing between right and
wrong with reference to the conduct in question, the offender
shall be exempt from criminal responsibllity.” La. Rev. Stat.
Ann. § 14:14 (West 1986). JUSTICE KENNEDY disregards
the fact that the State makes no claim that Foucha was
criminally responsible or that it is entitled to punish Foucha as
a criminal.

2The panel unanimously recommended that petitioner be
conditionally discharged with recommendations that he (1) be
placed on probation; (2) remain free from intoxicating and
mind-altering substances; (3) attend a substance abuse clinic
on a regular basis; (4) submit to regular and random urine
drug screening; and (5) be actively employed or seeking
employment. App. 10-11.

Although the panel recited that it was charged with
determining dangerousness, its report did not expressly make
a finding in that regard.

comiortable in [**1783] certifying that [Foucha] would
not be a danger to himself or to other people." /d., at 18.

[*"“"10] After it was stipulated that the other doctor, if
he were present, would give essentially the same
testimony, the court ruled that Foucha was dangerous to
himself and others and ordered him returned to the
mental institution. The Court of Appeal refused
Supervisory writs, and the State Supreme Court
affirmed, holding that Foucha had not carried the burden
placed upon him by statute to prove that he was not .
dangerous, that our decision in Jones v. United States
463 U.S. 354, 77 L, Ed. 2d 694, 103 S. Ct. 3043 (1983),
did not require Foucha's release, and that neither the
Due Process Clause nor the Equal Protection Clause
was violated by the statutory provision permitting
confinement of an insanity acquittee based on
dangerousness alone.

 

Because the case presents an important issue and was
decided by the court below in a manner arguably at
odds with prior decisions of this Court, we granted
certiorari. 499 U.S, 946 (1991).

LEdHN[2ZA][#] [2ZAILEGHNIBAN#] [SAJLEGHNI4AT ©
] [4A]Addington v. [****41] Texas. 441 U.S. 478, 60 L.

Ed. 2d 323, 99 S. Ct. 1804 (1979), held that HN2*| to
commit an individual to a mental institution in a civil
proceeding, the State is required by the Due Process
Clause to prove by clear and convincing evidence the
two statutory preconditions to commitment: that the
person sought to be committed is mentally ill and that he
requires hospitalization for his [*76] own welfare and
protection of others. Proof beyond a reasonable doubt
was not required, but proof by preponderance of the
evidence fell short of satisfying due process. >

 

3 JUSTICE THOMAS in dissent complains that Foucha should
not be released based on psychiatric opinion that he Is not
mentally ill because such opinion is not sufficiently precise --
because psychiatry is not an exact science and psychiatrists
widely disagree on what c constitutes a mental illness. That may
be true, but such HN3[#] opinion Is reliable enough to permit
the courts to base civil commitments on clear and convincing
medical evidence that a person is mentally ill and dangerous
and to base release decisions on qualified testimony that the
person is no longer mentally ilt or dangerous. It is also reliable
enough for the State not to punish a person who by a
preponderance of the evidence is found to have been Insane
at the time he committed a criminal act, to say nothing of not
trying a person who is at the time found incompetent to

Patricia Lazarus
1

06/02/2020

aldnarsin @AssodattiGy Document 1-2 Filed 07/02 BEBE 68 of 125° 018/08

Page 11 of 33

504 U.S. 71, *76; 112 S. Ct. 1780, **1783; 118 L. Ed. 2d 437, ***445; 1992 U.S. LEXIS 2703, ****11

LEdHN[3BI#) [SB]LEGHN/4B]| #] [4B]

r*12) LEdHN{2B]¥ | [2B]LEGHNISAT ¥] [5A]HN4[
4] When a person charged with having committed a

crime is found not guilty by reason of insanity, however,
a State may commit [***446] that person without
Satisfying the Addington burden with respect to mental
illness and dangerousness. Jones _v. United States
supra. Such a verdict, we observed In Jones,
“establishes two facts: (i) the defendant committed an
act that constitutes a criminal offense, and (ii) he
committed the act because of mental illness," 463 U.S.
at 363, an illness that the defendant adequately proved
in this context by a preponderance of the evidence.
From these two facts, it could be properly inferred that
at the time of the verdict, the defendant was still
mentally Ill and dangerous and hence could be
committed. 4

 

 

 

understand the proceedings. And more to the point, medical
predictions of dangerousness seem to be reliable enough for
JUSTICE THOMAS to permit the State to continue to hold
Foucha in a mental institution, even where the psychiatrist
would say no more than that he would hesitate to certify that
Foucha would not be dangerous to himself or others.

4 JUSTICE KENNEDY'S assertion that we overrule the holding
of Jones described in the above paragraph is fanciful at best.
As that paragraph plainly shows, we do not question and fully
accept that insanity acquittees may be initially held without
complying with the procedures applicable to civil committees.
As is evident from the ensuing paragraph of the text, we are
also true to the further holding of Jones that both JUSTICE
THOMAS and JUSTICE KENNEDY reject: that HNP] the
period of time during which an insanity acquittee may be held
In a mental institution is not measured by the length of a
sentence that might have been imposed had he been
convicted; rather, the acquittee may be held until he is either
not mentally ill or not dangerous. Both Justices would permit
the indefinite detention of the acquittee, although the State
concedes that he is not mentally Ifl and although the doctors at
the mental institution recommend his release, for no reason
other than that a psychiatrist hesitates to certify that the
acquittee would not be dangerous to himself or others.

JUSTICE KENNEDY asserts that we should not entertain the
proposition that a verdict of not guilty by reason of insanity
differs from a conviction. Post, at 94. Jones, however, involved
a case where the accused had been “found, beyond a
reasonable doubt, to have committed a criminal act.” 463 U.S.

‘T77) [1784]

LEdHN[2C]#] [2C] LEdHN/SBIF} [5B]
"*"13)

LEdHN[1B],F] [1B]We held,

however, that “the committed acquittee Is entitled to
release when he has recovered his sanity or is no
longer dangerous," jd., at 368;/. e., the acquittee may be
held as long as he is both mentally ifl and dangerous,
but no longer. We relied on O'Connor v. Donaldson, 422
U.S, 563, 45 L. Ed. 2d 396,95 S. Ct. 2486 (1975),
which held HN7[#] as a matter of due process that it
was unconstitutional for a State to continue to confine a
harmless, mentally ill person. Even if the initial
commitment was permissible, ‘it could not
constitutionally continue after that basis no longer
existed." /¢., at 575. In the summary of our holdings in
our opinion we stated that "the Constitution permits the
Government, on the basis of the Insanity judgment,
[*78] to confine him to a mental institution until such
time as he has regained his sanity or is no longer a
danger to himself or society.” Jones, 463 U.S. at 368
370. * The court below was in error [***447] in

 

 

 

 

 

at 364. We did not find this sufficient to negate any difference
between a conviction and an insanity acquittal. Rather, we
observed that a person convicted of crime may of course be
punished, But “different considerations underlie commitment of
an insanity acquittee. As he was not convicted, he may not be
punished." /d., at 369.

 

JUSTICE KENNEDY observes that proof beyond reasonable
doubt of the commission of a criminal act permits a State to
incarcerate and hold the offender on any reasonable basis.
There is no doubt that HN6[¥] the States have wide
discretion in determining punishment for convicted offenders,
but the Eighth Amendment ensures that discretion is not
unlimited. The Justice cites no authority, but surely would have
if it existed, for the proposition that a defendant convicted of a
crime and sentenced to a term of years may nevertheless be
held indefinitely because of the likelihood that he will commit
other crimes.

5 JUSTICE THOMAS, dissenting, suggests that there was no
issue of the standards for release before us in Jones. The
issue in that case, however, was whether an insanity acquittee
"must be released because he has been hospitalized for a
period longer than he might have served in prison had he
been convicted,” 463 U.S. at 356; and in the course of
deciding that issue in the negative, we said that the detainee
could be held until he was no longer mentally ill or no longer
dangerous, regardless of how long a prison sentence might
have been. We noted in footnote 11 that Jones had not sought
a release based on nonillness or nondangerousness, but as

Patricia Lazarus
06/02/2020

Gadehersmn ag AssesenyyGY Document 1-2 Filed 07/027 OMWaYH 69 of 125P:014/035

Page 12 of 33

504 U.S. 71, *78; 112 S. Ct. 1780, **1784; 118 L. Ed. 2d 437, ***447; 1992 U.S. LEXIS 2703, ****13

characterizing the above language from Jones as
merely an_ interpretation of the pertinent
Statutory [****14] law in the District of Columbia and as
having no constitutional significance. In this case,
Louisiana does not contend that Foucha was mentally ill
at the time of the trial court's hearing. Thus, the basis for
holding Foucha in a psychiatric facility as an insanity
acquittee has disappeared, and the State is no longer
entitled to hofd him on that basis. O'Connor, supra, at
574-575.

[**15] LEGDHN/1 crt] [1C] LEdHN/6GA]| #] [GA]The
State, however, seeks to perpetuate Foucha’s
confinement at Feliciana on the basis of his antisocial
personality which, as evidenced by his conduct at the
facility, the court found rendered him a danger to himself
or others. There are at least three difficulties with this
position. First, even if his continued confinement were
constitutionally permissible, keeping Foucha against his
will in a mental institution is improper absent a
determination in civil commitment proceedings of
current mental illness and dangerousness. In Vitek v.
Jones, 445 U.S. 480, 63 L. Ed. 2d 552, 100 S. Ct. 1254
(1980), we held that HNET] a convicted felon serving
his sentence has a liberty interest, not extinguished by
his confinement as a criminal, in not being transferred
to a mental institution and hence classified as mentally
[*79] ill without appropriate [°*1785] procedures to
prove that he was mentally ill. "HN9[%] The loss of
liberty produced by an involuntary commitment is more
than a loss of freedom from confinement.” /d., at 492.
Due [*"""16}__ process requires that the nature of
commitment bear some reasonable relation to the
purpose for which the individual is committed. Jones,
supra, at 368; Jackson v. Indiana, 406 U.S. 715, 738, 32
L.Ed. 20d 435, 92 S.Ct. 1845 (1972). Here, according to
‘the testimony given at the hearing in the trial court,
Foucha is not suffering from a mental disease or illness.
If he is to be held, he should not be held as a mentally ill
person. See Jones, supra, af 368; Jackson, supra, at
738, Cf. United States v. Salerno, 481 U.S. 739, 747-
748, 95 L, Ed. 2d 697, 107 S. Ct. 2095 (1987); Schall v.

Martin, 467 U.S. 253, 27081 L. Ed. 2d 207, 104 S. Ct.
2403 (1984).

LEdHN/1DI[*] [1D]Second, if Foucha can no longer
be held as an Insanity acquittee in a mental hospital, he
is entitled to constitutionally adequate procedures to

 

 

 

 

indicated in the text, we twice announced the outside limits on
the detention of insanity acquittees. The Justice would "wish"
away this aspect of Jones, but that case merely reflected the
essence of our prior decisions.

establish the grounds for his confinement. Jackson v.
Indiana, supra, indicates as much. There, a person
under criminal charges was found incompetent to stand
trial and was committed until he regained his sanity. It
was later determined that nothing could be done to
cure [****17] the detainee, who was a deaf mute. The
[448] state courts refused to order his release. We
reversed, holding that HN10[#] the State was entitled
to hold a person for being incompetent to stand trial only
long enough to determine if he could be cured and
become competent. tf he was to be held longer, the
State was required to afford the protections
constitutionally required in a_ civil commitment
proceeding. We noted, relying on Baxstrom_v. Herold
383 U.S. 107_15 L. Ed. 2d 620, 86 S. Ct. 760 (1966),
that a convicted criminal who allegedly was mentally ill
was entitled to release at the end of his term unless the
State committed him in a civil proceeding. "HNINF]
‘There is no conceivable basis for distinguishing the
commitment of a person who is nearing the end of a
penal term from all other civil commitments." Jackson v,

indiana, supra, at 724, quoting Baxstrom, supra, at 111-
112.

 

 

[80] LEdHN/6BI'*) [6BILEGHNI7I'T} [7]HN12°¢)

Third, "the Due Process Clause contains a substantive
component that bars certain arbitrary, wrongful
government actions 'regardiess [****18] of the fairness
of the procedures used to implement them.” Zinermon
v. Burch, 494 U.S. 113, 125, 106 L. Ed. 2d 100, 110 S.
Ct. 975 (1990).See also HN13[%] Salerno, supra, at

746; Daniels v. Williams, 474 U.S. 327, 331, 88 L. Ed.
2d 662, 106 S. Ct. 662 (1986). Freedom from bodily

restraint has always been at the core of the liberty
protected by the Due Process Clause from arbitrary

governmental action. Youngberg v. Romeo, 457 U.S.
307, 316, 73. L. Ed. 2d 28, 102 S. Ct. 2452 (1982). "It Is

clear that commitment for any purpose constitutes a
significant deprivation of liberty that requires due
process protection." Jones, supra, at 361 (internal
quotation marks omitted). We have always been careful
not to “minimize the importance and fundamental
nature" of the individual's right to liberty. Sa/erno,

Supra, at 750.

LEGHN/1ET#] [JEJLEGHN[8I*] [S]LEdHNIST?)
[9]HN74[#] A State, pursuant to its police power, may
of course imprison convicted criminals for the purposes
of deterrence and retribution. [****19] But there are

 

Patricia Lazarus
‘

06/02/2020 ead Lmarsin A APPSGBYIIGY Document 1-2 Filed 07/05/20 -BAYE 70 of 125°: P1703

Page 13 of 33

504 U.S. 71, 80; 112 S. Ct. 1780, “1785; 118 L. Ed. 2d 437, ***448; 1992 U.S. LEXIS 2703, ****19.

constitutional limitations on the conduct that a State may
criminalize. See, e. g., Brandenburg v. Ohio. 395 U.S.

444, 23 L. Ed. 2d 430, 89 S. Ct. 1827 (1969); Robinson

v_ California, 370 U.S. 660, 8 L. Ed. 2d 758, 82 S. Ct.
1417 _(1962). Here, the State has no such punitive

interest. As Foucha was not convicted, he may not be
punished. Jones, supra, at 369. Here, Louisiana has by
reason of his acquittal exempted Foucha from criminal
responsibility as La. Rev. Stat Ann. § 14:14 (West
1986) requires. See n. 1, supra.

[**1786] LEdHN/2DI | [2D]HN15[*] The State may
also confine a mentally ill person if it shows "by clear
and convincing evidence that the individual is mentally iff
and dangerous," Jones, 463 U.S. at 362. Here, the
State has not carried that burden; indeed, the State
does not claim that Foucha is now mentally ill.

 

We have also held that HN16[4} in certain narrow
circumstances persons who pose a danger to others or
to the community may be subject to limited
confinement and it is on these cases, particularly
United States v. Salerno, supra, that the State relies in
this [****20] case.

[*81] Salerno, unlike this case, involved pretrial
detention. We observed in Salerno that the
"government's interest [***449] in preventing crime by
arrestees is both legitimate and compelling," id., at 749,
and that the statute involved there was a constitutional
implementation of that interest. The statute carefully
limited the circumstances under which detention could
be sought to those involving the most serious of crimes
(crimes of violence, offenses punishable by life
imprisonment or death, serious drug offenses, or certain
repeat offenders), id., at 747, and was narrowly focused
on a particularly acute problem in which the government
interests are overwhelming, id., af 750. In addition to
first demonstrating probable cause, the Government
was required, in a "full-blown adversary hearing," to
convince a neutral decisionmaker by clear and
convincing evidence that no conditions of release can
reasonably assure the safety of the community or any
person, i. @., that the “arrestee presents an identified
and articulable threat to an individual or the community.”
Id., at 757. Furthermore, the duration of confinement
under the Bail Reform Act [***21] of 1984 (Act) was
strictly limited. The arrestee was entitled to a prompt
detention hearing and the maximum length of pretrial
detention was limited by the “stringent time limitations of

 

 

 

the Speedy Trial Act." /d., at 747. If the arrestee were
convicted, he would be confined as a criminal proved
guilty; if he were acquitted, he would go free. Moreover,
the Act required that detainees be housed, to the extent
practicable, in a facility separate from persons awaiting
or serving sentences or awaiting appeal. id, at 747-
748,

 

LEGHNIIFI?| [1F)Salemo does not save Louisiana's
detention of insanity acquittees who are no longer
mentally ill. Unlike the sharply focused scheme at issue
in Salerno, the Louisiana scheme of confinement is not
carefully limited. Under the state statute, Foucha is not
now entitled to an adversary hearing at which the State
must prove by clear and convincing evidence that he is
demonstrably dangerous to the community. Indeed, the
State need prove nothing to justify continued detention,
[*82] for the statute places the burden on the detainee
to prove that he Is not dangerous, At the [****22]
hearing which ended with Foucha's recommittal, no
doctor or any other person testified positively that in his
opinion Foucha would be a danger to the community, let
alone gave the basis for such an opinion. There was
only a description of Foucha's behavior at Feliciana and
his antisocial personality, along with a refusal to certify
that he would not be dangerous. When directly asked
whether Foucha would be dangerous, Dr. Ritter said
only, “I don't think | would feel comfortable in certifying
that he would not be a danger to himself or to other
people." App. 18. This, under the Louisiana statute,.was
enough to defeat Foucha's interest In physical liberty. It
is not enough to defeat Foucha's liberty interest under
the Constitution in being freed from _ indefinite
confinement in a mental facility.

Furthermore, if Foucha committed criminal acts while at
Feliciana, such as assault, the State does not explain
why its interest would not be vindicated by the ordinary
criminal processes involving charge and conviction, the
use of enhanced sentences for recidivists, and other
permissible [***450] ways of dealing with patterns of
criminal conduct. These are the normal means of
dealing with [***23] [**1787] persistent criminal
conduct. Had they been employed against Foucha when
he assaulted other inmates, there is little doubt that if
then sane he could have been convicted and
incarcerated in the usual way.

{t was emphasized in Salerno that the detention we
found constitutionally permissible was strictly limited in

duration. 487 U.S. at 747; see also Schall, 467 U.S. at
269. Here, in contrast, the State asserts that because

Patricia Lazarus
06/02/2020 dydamersincyAssowetyyGY Document 1-2 Filed O7/OAfPOAAYe 71 of 125P.016/035

Page 14 of 33

504 U.S. 71, *82; 112 S. Ct. 1780, **1787; 118 L. Ed. 2d 437, ***450; 1992 U.S, LEXIS 2703, ****23

Foucha once committed a criminal act and now has an
antisocial personality that sometimes leads to
aggressive conduct, a disorder for which there is no
effective treatment, he may be held indefinitely. This
rationale would permit the State to hold indefinitely any
other insanity acquittee not mentally ill who could be
shown to have a personality disorder that may lead to
criminal conduct. The same would be true of any
convicted [*83] criminal, even though he has
completed his prison term. It would also be only a step
away from substituting c¢onfinements for
dangerousness for our present system which, with only
narrow exceptions and aside from permissible
confinements for mental iliness, incarcerates only
those who are proved beyond reasonable [****24]
doubt to have violated a criminal law.

LEdHN[1GI#] [1G]LEGHN[10](F] [10]LEGHNI11AT|

] [11A]"In our society liberty is the norm, and
detention prior to trial or without trial Is the carefully
limited exception.” United States v. Salerno, supra, at
755.The narrowly focused pretrial detention of arrestees
permitted by the Bail Reform Act was found to be one of
those carefully limited exceptions permitted by the Due
Process Clause. We decline to take a similar view of a
law like Louisiana's, which permits the indefinite
detention of Insanity acquittees who are not mentally Ill
but who do not prove they would not be dangerous to
others, &

 

§ JUSTICE THOMAS’ dissent firmly embraces the view that
the State may indefinitely hold an Insanity acquittee who is
found by a court to have been cured of his mental illness and
who is unable to prove that he would not be dangerous. This
would be so even though, as in this case, the court's finding of
dangerousness is based solely on the detainee's antisocial
personality that apparently has caused him to engage in
altercations from time to time. JUSTICE THOMAS, however,
does not challenge the holding of our cases that a convicted
criminal may not be held as a mentally ill person without
following the requirements for civil commitment, which would
not permit further detention based on dangerousness alone.
Yet it is surely strange to release sane but very likely
dangerous persons who have committed a crime knowing
precisely what they were doing but continue to hold indefinitely
an insanity detainee who committed a criminal act at a time
when, as found by a court, he did not know right from wrong.
JUSTICE THOMAS' rationale for continuing to hold the
insanity acquittee would surely justify treating the convicted
felon in the same way, and if put to it, it appears that he would
permit it. But as indicated in the text, this is not consistent with
our present system of justice.

 

JUSTICE THOMAS relles heavily on the American Law
Institute's (ALI) Model Penal Code and Commentary.
However, his reliance on the Mode! Code Is misplaced and his
quotation from the Commentary is importantly incomplete.
JUSTICE THOMAS argues that the Louisiana statute follows
"the current provisions" of the Model Penal Code, but he fails
to mention that § 4.08 is "current" only in the sense that the
Model Code has not been amended since its approval in 1962,
and therefore fails to incorporate or reflect substantial
developments in the relevant decisional law during the
intervening three decades. Thus, although this is nowhere
noted in the dissent, the Explanatory Notes expressly concede
that related and similarly "current" provisions of Article 4 are
unconstitutional. See, e. g., ALI, Model Penal Code § 4.06(2),
Explanatory Note (1985) (noting that § 4.06(2), permitting
indefinite commitment of a mentally Incompetent defendant
without the finding required for civil commitment, is

unconstitutional in light of Jackson _v. indiana, 406 U.S, 715,

32 L. Ed, 2d 435, 92 S. Ct 1845 (1972), and other decisions
of this Court). Nor indeed does JUSTICE THOMAS advert to

the 1985 Explanatory Note to § 4.08 itself, even though that
note directly questions the constitutionality of the provision that
he so heavily relies on; it acknowledges, as JUSTICE
THOMAS does not, that “it is now questionable whether a
state may use the single criterion of dangerousness to grant
discharge if it employs a different standard for release of
persons civilly committed." JUSTICE THOMAS also recites
from the Commentary regarding § 4.08. However, the
introductory passage that JUSTICE THOMAS quotes prefaces
a more important passage that he omits, After explaining the
rationale for the questionable provision, the Commentary
states: “Constitutional doubts . . . exist about the criterion of
dangerousness. If a person committed civilly must be released
when he is no longer suffering mental illness, it is questionable
whether a person acquitted on grounds of mental disease or
defect excluding responsibility can be kept In custody solely on
the ground that he continues to be dangerous.” /d., § 4.08,
Comment 3, p. 260. Thus, while JUSTICE THOMAS argues
that the Louisiana statute is not a relic of a bygone age, his
principal support for this assertion is a 30-year-old provision of
the Model Penal Code whose constitutionality has since been
openly questioned by the AL! reporters themselves.

Similarly unpersuasive is JUSTICE THOMAS' claim regarding
the number of States that allow confinement based on
dangerousness alone. First, this assertion carries with it an
obvious but unacknowledged corollary — the vast majority of
States do not allow confinement based on dangerousness
alone. Second, JUSTICE THOMAS' description of these state
Statutes also is importantly incomplete. Even as he argues that
a scheme of confinement based on dangerousness alone is
not a relic of a bygone age, JUSTICE THOMAS neglects to
mention that two of the statutes he relies on have been
amended, as JUSTICE O'CONNOR notes. Nor does JUSTICE
THOMAS acknowledge that at least two of the other statutes

Patricia Lazarus
06/02/2020

Cademarsin dy ApsaeetyyGyY Document 1-2 Filed O7/027SOMOWaYye 72 of 125P 017/035

Page 15 of 33

“7 $04 U.S. 71, *83; 112 S. Ct. 1780, **1787; 118 L. Ed. 2d 437, ***450; 1992 U.S, LEXIS 2703, ****24

LEGHN[11B]|¥) [11B]
[25] [*84] [454] [1788] III

It should be apparent from what has been said earlier in
this opinion that the Louisiana statute also discriminates
[85] against Foucha in violation of the Equal
Protection Clause of the Fourteenth Amendment. Jones
established that insanity acquittees may be treated
differently in some respects from these persons subject
to civil commitment, but Foucha, who is not now thought
to be insane, can no longer be so classified. The State
nonetheless insists on holding him indefinitely because
he at one time committed a criminal act and does not
now prove he is not dangerous. Louisiana law, however,
does not provide for similar confinement for other
classes of persons who have committed criminal acts
and who cannot later prove they would not be
dangerous. Criminals who have completed their prison
terms, or are about to do so, are an obvious and large
category of such [***452] persons. Many of them will
likely suffer from the same sort of personality disorder
that Foucha exhibits. However, state law does not allow
for their continuing confinement based merely on
dangerousness. Instead, the State controls the behavior
of these similarly [****26] situated citizens by relying on
other means, such as punishment, deterrence, and
supervised release. [*86] HN1I7{F| Freedom from
physical restraint being a fundamental right, the State
must have a particularly convincing reason, which it has
not put forward, for such discrimination against insanity
acquittees who are no longer mentally ill.

 

 

he lists as permitting confinement based on dangerousness
alone have been given a contrary construction by highest state
courts, which have found that the interpretation for which
JUSTICE THOMAS cites them would be impermissible. See

State v. Fields, 77 N.J. 282, 390 A.2d 574 (1978): in re Lewis,
403 A.2d 1115, 1121 (Del. 1979), quoting Mills v. State, 256

A.2d 752, 757, n. 4 (Del. 1969) ("By necessary implication, the

danger referred to must be construed to relate to mental
illness for the reason that dangerousness. without mental
iliness could not be a valid basis for indeterminate
confinement in the State hospital"). See also ALI, Model
Penal Code, supra, at 260 (although provisions may on their
face allow for confinement based on dangerousness atone, in
virtually all actual cases the questions of dangerousness and
continued mental disease are likely to be closely linked). As
the widespread rejection of the standard for confinement that
JUSTICE THOMAS and JUSTICE KENNEDY argue for
demonstrates, States are able to protect both the safety of the
public and the rights of the accused without challenging
foundational principles of American criminal justice and
constitutional law.

Furthermore, HN18[F} in civil commitment proceedings
the State must establish the grounds of insanity and
dangerousness permitting confinement by clear and
convincing evidence. Addington, 441 U.S. at 425-433,
Similarly, the State must establish insanity and
dangerousness by clear and convincing evidence in
order to confine an insane convict beyond his criminal
sentence, when the basis for his original confinement
no longer exists. See Jackson, 406 U.S. at 724:
Baxstrom, 383 U.S. at 111-112. Cf. Humphrey v. Cady,
405 U.S. 504, 510-511, 31 L. Ed. 20d 394, 92 S. Ct. 1048
(1972), However, the State now claims that it may
continue to confine Foucha, who is not now considered
to be mentally ill, solely because [**1789] he is
deemed dangerous, but without assuming the burden of
proving even this ground for confinement by clear and
convincing [****27] evidence. The court below gave no
convincing reason why the procedural safeguards
against unwarranted confinement which are
guaranteed to insane persons and those who have been
convicted may be denied to a sane acquittee, and the
State has done no better In this Court.

 

 

For the foregoing reasons the judgment of the Louisiana
Supreme Court is reversed.

So ordered.

Concur by: O'CONNOR (In Part)

Concur

JUSTICE O'CONNOR, concurring in part and
concurring in the judgment.

Louisiana asserts that it may indefinitely confine Terry
Foucha in a mental facility because, although not
mentally ill, he might be dangerous to himself or to
others if released. For the reasons given in Part II of the
Court's opinion, this contention should be rejected. |
write separately, however, to emphasize that the Court's
opinion addresses only the specific statutory scheme
before us, which broadly permits indefinite [*87]
confinement of sane insanity acquittees in psychiatric
faciliies. This case does not require us to- pass
judgment on more narrowly drawn laws that provide for
detention of insanity acquittees, or on statutes that
provide for punishment of persons who commit crimes
while mentally ill.

Patricia Lazarus
06/02/2020 Gea deMecsty A ABPIGBYGFGY Document 1-2 Filed 07/03/20" PAGE 73 of 1257018

Page 16 of 33

504 U.S. 71, “87; 112.S. Ct. 1780, **1789; 118 L. Ed. 2d 437, ***452; 1992 U.S. LEXIS 2703, ****27

| do [****28] not understand the Court to hold that
Louisiana may never confine dangerous insanity
acquittees after they regain mental health. Under
Louisiana faw, defendants who carry the burden of
proving insanity by a preponderance of the evidence will
“escape punishment,” but this [***453] affirmative
defense becomes relevant only after the prosecution
establishes beyond a reasonable doubt that the
defendant committed criminal acts with the required

level of criminal intent, State v. Marmillion, 339 So. 2d

788796 (La. 1976). Although insanity acquittees may
not be incarcerated as criminals or penalized for

asserting the insanity defense, see Jones_v. United
States, 463 U.S. 354, 368-369, 77 L. Ed. 2¢ 694, 103 S.
Ct 3043, and _n__18 (1983), this finding of criminal
conduct sets them apart from ordinary citizens. ,

We noted in Jones that a judicial determination of
criminal conduct provides "concrete evidence" of
dangerousness. /d., af 364. By contrast, “the only
certain thing that can be said about the present state of
knowledge and therapy regarding mental disease is that
science has not reached finality of judgment... ."" /d..
at 365, n.73 (quoting [****29] Greenwood v. United
States, 350 U.S. 366, 375, 100 L. Ed. 412, 76S. Ct. 410
(1956)). Given this uncertainty, “courts should pay
particular deference to reasonable legislative
judgments” about the relationship between dangerous
behavior and mental illness. Jones, supra, at 365, n. 13.
Louisiana evidently has determined that the inference of
dangerousness drawn from a verdict of not guilty by
reason of Insanity continues even after a clinical finding
of sanity, and that judgment merits judicial deference.

 

 

It might therefore be permissible for Louisiana to confine
an Insanity acquittee who has regained sanity if, unlike
the situation in this case, the nature and duration of
detention [*88] were tailored to reflect pressing public
safety concerns related to the acquittee’s continuing
dangerousness. See United States v. Salerno, 487 U.S.
739, 747-751, 95 Lb. Ed. 2d 697, 107 S. Ct. 2095 (1987);
Schall vy. Martin, 467 U.S. 253, 264-271, 81 L. Ed, 2d
207, 104 S. Ct. 2403 (1984); Jackson v. Indiana, 406
U.S. 715, 738, 32 L, Ed. 2d 435, 92 S. Ct. 1845 (1972).
Although the dissenters apparently disagree, see post,
at 100 (opinion of KENNEDY, J.); [****30] post, at 125
(opinion of THOMAS, J.), | think it clear that acquittees
could not be confined as mental patients absent some
[1780] medical justification for doing so; in such a
case the necessary connection between the nature and
purposes of confinement would be absent. See Vitek v.
Jones, 445 U.S. 480, 491-494, 63 L. Ed. 2d 552. 100 S.
Ct. 1254 (1980) (discussing infringements upon liberty

 

 

 

 

 

unique to commitment to a mental hospital); Jones,
supra, at 384-385 (Brennan, J., dissenting) (same). Nor
would it be permissible to treat all acquittees alike,
without regard for their particular crimes. For example,
the strong interest in liberty of a person acquitted by
reason of insanity but later found sane might well
outweigh the governmental interest in detention where
the only evidence of dangerousness is that the acquittee
committed a nonviolent or relatively minor crime. Cf.
Salerno, supra, ‘at_750 (interest in pretrial detention is
“overwhelming” where only individuals arrested for “a
specific category of extremely serious offenses” are
detained and “Congress specifically found that these
individuals are far more likely to be responsible for
[***454] dangerous ["***31] acts in the community
after arrest"). Equal protection principles may set
additional limits on the confinement of sane but
dangerous acquittees. Although | think it unnecessary to
reach equal protection issues on the facts before us, the
permissibility of holding an acquittee who is not mentally
ill longer than a person convicted of the same crimes
could be imprisoned is open to serious question.

The second point to be made about the Court's holding
is that it places no new restriction on the States’
freedom to determine whether, and to what extent,
mental illness should excuse criminal behavior. The
Court does not indicate [*89] that States must make
the Insanity defense available. See Idaho Code § 18-
207(a) (1987) (mental condition not a defense to
criminal charges); Mont. Gode Ann. § 46-14-102 (1991)
(evidence of mental illness admissible to prove absence
of state of mind that is an element of the offense). It
likewise casts no doubt on laws providing for prison
terms after verdicts of "guilty but mentally ill." See, e. g.,
Del, Gade Ann., Tit. 11, § 408(b) (1987); Ill. Rev. Stat.,
ch. 38, P1005-2-6 (1989): Ind. Code § 35-36-2-5 (Supp.
1991). if a State concludes [****32] that mental ilfness
is best considered in the context of criminal sentencing,
the holding of this case erects no bar to implementing
that judgment.

Finafly, it should be noted that the great majority of
States have adopted policies consistent with the Court's
holding. JUSTICE THOMAS claims that 11 States have
laws comparable to Louisiana's, see post, at 112-113, n.
9, but even this number overstates the case. Two of the
States JUSTICE THOMAS mentions have already
amended their laws to provide for the release of
acquittees who do not suffer from mental illness but may
be dangerous. See Cal. Penal Code Ann. § 1026.2
(West Supp. 1992) (effective Jan. 1, 1994); Va. Code
Ann, § 19.2-182.5 (Supp. 1991) (effective July 1, 1992).

Patricia Lazarus
06/02/2020

Cadets. GABee88tGGY Document 1-2 Filed 7/03 MeO BaYE 74 of 125° :019/035

Page 17 of 33

504 U.S. 71, *89; 112 S. Ct. 1780, **1790; 118 L. Ed. 2d 437, ***454; 1992 U.S. LEXIS 2703, ****32

Three others limit the maximum duration of criminal
commitment to reflect the acquittee's specific crimes
and held acquittees in facilities appropriate to their
mental condition. See N. J. Stat. Ann. §§ 2C:4-8(b)(3)
(West 1982), 30:4-24.2 (West 1981); Wash. Rev. Code
§§ 10.77.020(3), 10.77.110(1) (1990); Wis. Stat. §§
971.17(1), (3)(c) (Supp. 1991). | do not understand the
Court's opinion to render such laws necessarily invalid.

Of the remaining six States, [****33] two do not
condition commitment upon proof of every element of a
crime. Kan. Stat. Ann. § 22-3428/(7) (Supp. 1990) ("A
finding of not guilty by reason of insanity shall constitute
a finding that the acquitted person committed an act
constituting the offense charged.. . ., except that the
person did not possess the requisite [*90] criminal
intent"); Mont. Code Ann. § 46-14-301(1) (1991)
(allowing commitment of persons “found not guilty for
the reason that due to a mental disease or defect the
defendant could not have a particular state of mind that
is an essential element of the offense charged"). Such
laws might well fail even under the dissenters’ theories,
See [**1791] post, at 91-94 (KENNEDY, J.,
dissenting); post, at 103 (THOMAS, J., dissenting).

Today's holding follows directly from our precedents and
leaves the States appropriate latitude to care [***455]
for insanity acquittees in a way consistent with public
welfare. Accordingly, | concur in Parts | and il of the
Court's opinion and in the judgment of the Court.

Dissent by: KENNEDY; THOMAS

Dissent

JUSTICE KENNEDY, with whom THE CHIEF JUSTICE
joins, dissenting.

As incarceration of persons is the most common
and [****34] one of the most feared instruments of state
oppression and state indifference, we ought to
acknowledge at the outset that freedom from this
restraint is essential to the basic definition of liberty in
the Fifth and Fourteenth Amendments _of _ the
Constitution. | agree with the Court's reaffirmation of this
first premise. But | submit with all respect that the
majority errs in its failure to recognize that the conditions
for incarceration imposed by the State in this case are in
accord with legitimate and traditional state interests,
vindicated after full and fair procedures. The error

results from the majority's primary reliance on cases,
such as O'Connor v. Donaldson, 422 U.S. 563, 45 L.

Ed. 2¢ 396, 95 S. Cf 2486 (1975), and Addington v.
Texas, 447 U.S. 418, 60 L. Ed. 2d 323, 99 S. Ct. 1804

(1979), which define the due process limits for
involuntary civil commitment. The majority relies on

these civil cases while overruling without mention one of
the holdings of our most recent and_ significant
precedent from the criminal context, Jones v. United
States, 463 U.S. 364, 77 L. Ed. 2d 694, 103 S. Ct 3043

(1983).

This is a criminal case. It began one day when
petitioner, [****35] brandishing a .357 revolver, entered
the home of a married couple, intending to steal. Brief
for Respondent 1. He [*91] chased them out of their
home and fired on police officers who confronted him as
he fled. /d., at 1-2. Petitioner was apprehended and
charged with aggravated burglary and the illegal use of
a weapon in violation of La, Rev. Stat. Ann. §§ 14:60
and 14:94 (West 1986). 563 So. 2d 1138. 1138-1139
(La. 1990). There is no question that petitioner
committed the criminal acts charged. Petitioner's
response was to deny criminal responsibility based on
his mental illness when he committed the acts. He
contended his mental illness prevented him from
distinguishing between right and wrong with regard to
the conduct in question.

 

 

Mental Illness may bear upon criminal responsibility, as
a general rule, in either of two ways: First, it may
preclude the formation of mens rea, if the disturbance is
So profound that it prevents the defendant from forming
the requisite intent as defined by state law, second, it
may support an affirmative plea of legal insanity. See W.
LaFave & A. Scott, Jr., 1 Substantive Criminal Law §
4.1(b), pp. 429-430 (1986) (hereinafter LaFave &
[“***36] Scott). Depending on the content of state law,
the first possibility may implicate the State's initial

burden, under /n re Winship. 397 U.S. 358, 364, 25 L.
Ed. 2d 368, 90 S. Ct. 1068 (1970), to prove every

element of the offense beyond a reasonable doubt,
while the second possibility does not. Patferson v. New
York, 432 U.S. 197, 206, 53 L. Ed. 2d 281, 97 S. Ct.
2319 (1977); Leland v. Oregon, 343 U.S. 790, 795-796,
96 L. Ed. 1302, 72 S. Ct. 1002 (1952).

The power of the States to determine the existence of
criminal insanity following the establishment of the
underlying offense is well established. [**456] In
Leland v. Oregon, we upheld a state law that required
the defendant to prove insanity beyond a reasonable
doubt, observing that this burden had no effect on the

 

Patricia Lazarus
06/02/2020

Cadetarsin gd ApexestgyGY Document 1-2 Filed O7/0S7MPOBRYY 75 of 125° 020/035

Page 18 of 33

504 U.S. 71, *91; 112 S. Ct. 1780, "1791; 118 L. Ed. 2d 437, ***456; 1992 U.S. LEXIS 2703, ****36

State's initial burden to prove every element of the
underlying criminal offense.

“The burden of proof of guilt, and of all the
necessary elements of guilt, was placed squarely
upon the State. As the jury was told, this burden did
not shift, but rested upon the State throughout the
trial, just as, according [*92] to the instructions,
appellant was presumed to be __ innocent
until [****37] the [**1792] jury was convinced
beyond a reasonable doubt that he was guilty. The
jurors were to consider separately the Issue of legal
sanity per se -- an issue set apart from the crime
charged, to be introduced by a special plea and
decided by a special verdict.” id. at 795-796
(footnotes omitted).

 

As then-JUSTICE REHNQUIST explained the reasoning
of Leland, “the existence or nonexistence of legal
insanity bears no necessary relationship to the
existence or nonexistence of the required mental
elements of the crime." Mullaney v. Wilbur, 421 U.S.
684, 706, 44 L. Ed. 20d 508 95 S. Ct 71887 (1975)
(concurring opinion); see also Patterson v. New_York
supra, at 206 (defense of insanity considered only after
the facts constituting the crime have been proved
beyond ‘a reasonable doubt); Rivera v. Delaware, 429
U.S. 877, 50 L. Ed. 2d 160, 97 S. Ct 226 (1976)
(dismissing challenge to a Leland instruction for want of
a substantial federal question).

 

Louisiana law follows the pattern in Leland with clarity
and precision. Pursuant to La. Code Crim. Proc. Ann.

Art. 552 (West 1981), the petitioner entered a dual plea
of not guilty and [****38] not guilty by reason of insanity.
The dual plea, which the majority does not discuss or
even mention, ensures that the Winship burden remains
‘on the State to prove all the elements of the crime. The
Louisiana Supreme Court confirms this in a recent case
approving the following jury instruction on the defense of
insanity:

 

“In this case the accused has entered a dual plea
of not guilty and not guilty by reason of insanity. As
a consequence of such a plea, you must first
determine whether or not the accused committed a
crime (on which you have been instructed]. If you
are convinced beyond a reasonable doubt that the
accused did commit any of these crimes, any one
of these crimes, then you must proceed to a
determination of whether he was sane at the time
the crime was committed and thereby criminally
(*93] responsible for committing it." State v.

 

Marmillion, 339 So. 2d 788, 796 (1976).

The State's burden is unaffected by an adjudication
without trial, such as occurred here, because state law
requires the trial court to determine, before accepting
the plea, that there is a factual basis for It. La, Code
Crim. Proc. Ann., Art. 558.7 (West Supp. 1992).
[****39] There is no dispute that the trial court complied
with state law and made the requisite findings.

Compliance with the standard of proof beyond a
reasonable doubt is the defining, central feature in
criminal adjudication, unique to the criminal law.
Addington, 441 U.S, at 428. [***457] Its effect is at
once both symbolic and practical, as a statement of
values about respect and confidence in the criminal law,
Winship, 397 U.S. at 364, and an apportionment of risk
in favor of the accused, /d., at 369-372 (Harlan, J.,
concurring). We have often subjected to heightened due
Precess scrutiny, with regard to both purpose and
duration, deprivations of physical liberty Imposed before
a judgment is rendered under this standard. See, e. g.,
United States v. Salerno, 481 U.S. 739, 750-751, 95 L.

Ed. 2d 697, 107 S. Ct. 2095 (1987): Jackson v. Indiana
406 U.S. 715, 738, 32 L. Ed. 20 435, 92 S. Ct. 1845

(1972); cf. Jones v. United Stafes, 463 U.S. at 363-364,
and n. 12 ("The proof beyond a reasonable doubt that
the acquittee committed a criminal act distinguishes this
case from Jackson v. Indiana, 406 U.S. 715, 32 L. Ed.
2d 435, 92 S. Ct. 1845 (1972) [****40] .... In Jackson
there never was any affirmative proof that the accused
had committed criminal acts . . ."). The same heightened
due process scrutiny does not obtain, though, once the
State has met its burden of proof and obtained an
adjudication. It is well settled that upon compliance with
In re Winship, the State may incarcerate on any
reasonable basis. Chapman v, United States, 500 U.S.
453, 465, 114 L. Ed. 2d 24, 111 S. Ct. 1919 [**1793]
(1991): Williams v. IHinois, 399 U.S. 235, 243, 26 L. Ed.

2d 586, 90 S. Ct. 2018 (1970).

As JUSTICE THOMAS observes in his dissent, the
majority errs by attaching "talismanic significance” to the
fact that petitioner has been adjudicated "not guilty by
reason of insanity.” [*94] Post, at 118, n. 13. A verdict
of not guilty by reason of insanity is neither equivalent
nor comparable to a verdict of not guilty standing alone.
We would not allow a State to evade its burden of proof
by replacing its criminal law with a civil system in which
there is no presumption of innocence and the defendant
has the burden of proof. Nor should we entertain the
proposition that this case differs from a conviction of
guilty [****41] because petitioner has been adjudged

 

 

 

 

 

 

Patricia Lazarus
¥

06/02/2020

Basetardin dApeeeetyyGY Document 1-2 Filed 07/0274 agY 76 of 125° 021/035

Page 19 of 33

504 U.S. 71, *94; 112 S. Ct. 1780, **1793; 118 L. Ed. 2d 437, ***457; 1992°'U.S. LEXIS 2703, *""*41

"not guilty by reason of insanity,” rather than “guilty but
insane.” Petitioner has suggested no grounds on which
to distinguish the liberty interests involved or procedural
protections afforded as a consequence of the State's
ultimate choice of nomenclature. The due process
implications . ought not to vary under these
circumstances. This is a criminal case in which the State
has complied with the rigorous demands of in re
Winship.

The majority's failure to recognize the criminal character
of these proceedings and its concomitant standards of
proof leads it to conflate the standards for civil and
criminal commitment in a manner not permitted by our
precedents. O'Connor v. Donaldson, 422 U.S. 563. 45

L. Ed. 20 396, 95 S. Ct. 2486 (1975), and Addington v.

Texas, supra, define the due process limits of
involuntary civil commitment. Together they stand for

the proposition that in civil proceedings the Due
Process Clause requires the State fo prove both
Insanity and dangerousness by clear and convincing
evidence. See O'Connor, supra, at 575; Addington,
Supra, at 433. Their precedential value in the civil
context is beyond [****42] [***458] question. But it is
an error to apply these precedents, as the majority does
today, to criminal proceedings. By treating thls criminal
case as a civil one, the majority overrules a principal
holding in Jones v. United States, 463 U.S, at 354.

 

 

In Jones we considered the system of criminal
commitment enacted by Congress for the District of
Columbia. Jd. at 356-358. Congress provided for
acquittal by reason of insanity only after the
Government had shown, beyond a reasonable [*95]
doubt, that the defendant had committed the crimes
charged. Jd., at 363-364, and n. 12. In cases of
acquittal by reason of insanity, District law provided for
automatic commitment followed by periodic hearings,
where the insanity acquittee was given the opportunity
to prove that he was no longer insane or dangerous.
Id., at 357-358, and n. 3. Petitioner in Jones contended
that Addington and O'Connor applied to criminal
proceedings as well as civil, requiring the Government
to prove insanity and dangerousness by clear and
convincing evidence before commitment. We rejected
that contention. In Jones we distinguished criminal from
civil commitment, holding [****43] that the Due
Process Clause permits automatic incarceration after a
criminal adjudication and without further process. Id..
at 366. The majority today in effect overrules that
holding. It holds that "keeping Foucha against his will in
a mental institution is improper absent a determination
in civil commitment proceedings of current mental

 

illness and dangerousness." Ante, at 78; see also ante,
at 80, 85-86. Our holding in Jones was clear and to the
contrary. We should not so disregard controlling
precedent.

Our respect for the Court's opinion in Jones should be
informed by the recognition that its distinction between
civil and criminal commitment is both sound and
consistent with long-established precedent. First, as
described above, the procedural protections afforded in
a criminal commitment surpass those in a civil
commitment; indeed, these procedural protections are
the most stringent [**1794] known to our law. Second,
proof of criminal conduct in accordance with /n re
Winship eliminates the risk of incarceration “for mere
‘idiosyncratic behavior,’ [because a] criminal act by
definition is not ‘within a range of conduct that is
generally acceptable." [****44] Jones, supra, at 367,

quoting Addington, supra, at 426-427. The criminal law
defines a discrete category of conduct for which society

has reserved its greatest opprobrium and _ strictest
sanctions; past or future dangerousness, as ascertained
[*96] or predicted in civil proceedings, Is different in
kind. Third, the State presents distinct rationales for
these differing forms of commitment: In the civil context,
the State acts in large part on the basis of its parens
patriae power to protect and provide for an ill individual,
while in the criminal context, the State acts to ensure
the public safety. See Addington, 441 U.S. at 426; S.
Brakel, J. Parry, & B. Weiner, The Mentally Disabled
and the Law 24-25 (3d ed. 1985). A dismissive [***459]
footnote, see ante, at 76-77, n. 4, cannot overcome
these fundamental defects in the majority's opinion.

The majority's opinion is troubling at a further level,
because it fails to recognize or account for profound
differences between clinical insanity and state-law
definitions of criminal insanity. It is by now well
established that insanity as defined by the criminal law
has no direct analog in medicine or science.
"The [****45] divergence between law and psychiatry is
caused in part by the legal fiction represented by the
words ‘insanity’ or ‘insane,’ which are a kind of lawyer's
catchall and have no clinical meaning.” J. Biggs, The
Guilty Mind 117 (1955); see also 2 J. Bouvier, Law
Dictionary 1590 (8th ed. 1914) ("The legal and the
medical ideas of insanity are essentially different, and
the difference Is one of substance"). Consistent with the
general rule that the definition of both crimes and
defenses is a matter of state law, see Patterson v. New
York, 432 U.S. at 210, the States are free to recognize
and define the insanity defense as they see fit.

 

Patricia Lazarus
02020 CARES A IBEIGY Document 1-2 Filed 07/03/80" BAY 77 of 125° 022/035

Page 20 of 33

504 U.S. 71, *96; 112 S. Ct. 1780, **1794; 118 L. Ed. 2d 437, ***459; 1992 U.S. LEXIS 2703, ****45

"Nothing could be less fruitful than for this Court to
be impelled Into defining some sort of insanity test
in constitutional terms . . . . It is simply not yet the
time to write into the Constitution formulas cast in
terms whose meaning, let alone relevance, is not
yet clear either to doctors or to lawyers." Powell v.
Texas, 392 U.S. 514, 536-537, 20 L. Ed. 2d 1254

88 S. Ct. 2145 (1968) (plurality opinion).

See also fd., at 545 (the Constitution does not impose
on the States any particular test of criminal
responsibility) [****46] (Black, J., concurring).

 

 

[*97] As provided by Louisiana law, and consistent
with both federal criminal law and the law of a majority
of the States, petitioner was found not guilty by reason
of insanity under the traditional M/‘Naghten test. See La.
Rev. Stat. Ann. § 14:14 (West 1986); 78 U. S. C_ & 17;
M'Naghten's Case, 10 Cl. & Fin. 200, 8 Eng. Rep. 718
(1843); 1 LaFave & Scott § 4.2, at 436. Louisiana law
provides a traditional statement of this test: “If the
circumstances indicate that because of a mental
disease or mental defect the offender was incapable of
distinguishing between right and wrong with reference to
the conduct in question, the offender shall be exempt

from criminal responsibility." La. Rev. Stat. Ann. § 14:14
(West 1986).

Because the M'Naghien test for insanity turns on a
finding of criminal irresponsibllity at the time of the
offense, it is quite wrong to place reliance on the fact, as
the majority does, that Louisiana does not contend that
petitioner is now insane. See ante, at 78. This
circumstance should come as no surprise, since
petitioner was competent at the time of his plea, 563 So.
2d at 1139, and indeed could not have entered [****47]
a plea otherwise, see Drope v. Missouri, 420 U.S. 162,
171, 43 L. Ed. 2d 103, 95 S. Ct. 896 (1975). Present
sanity would have relevance if petitioner had been
committed as a consequence of civil proceedings, in
which dangerous [°*1795] conduct in the past was
used to predict similar conduct in the future. It has no
relevance here, however. Petitioner has not been
confined based on predictions about future behavior
(**460] but rather for past criminal conduct. Unlike
civil commitment proceedings, which attempt to divine
the future from the past, in a criminal trial whose
outcome tums on M'Naghien, findings of past insanity
and past criminal conduct possess intrinsic and ultimate
significance.

 

The system here described is not employed in all
jurisdictions. Some have supplemented the traditional

M'Naghten test with the so-called “irresistible impulse”
test, see 1 LaFave & Scott § 4.1, at 427-428: others
have adopted a test proposed as part of the Model
Penal Code, see jibid.; and still [°98] others have
abolished the defense altogether, see /daho Code § 18-
207(a) (1987); Mont. Code Ann. § 46-14-102 (1992).
Since it is well accepted that the States [****48] may
define their own crimes and defenses, see supra, at 96,
the point would not warrant further:mention, but for the
fact that the majority loses sight of it. In describing our
decision in Jones, the majority relies on our statement
that a verdict of not guilty by reason of insanity
establishes that the defendant “committed the act
because of mental illness." Ante, at 76, quoting Jones,
463 U.S. at 363. That was an accurate statement in
Jones but not here. The defendant in Jones was
acquitted under the Durham test for insanity, which
excludes from punishment criminal conduct that is the
product of a mental disease or defect. See Bethea Vv.

United States, 365 A.2d 64, 69, n. 171 (1976); see also

Durham _v. United States, 94 U.S. App. D.C. 228, 240-
241, 214 F.2d 862. 874-875 (1954). In a Durham

jurisdiction, it would be fair to say, as the Court did in
Jones, that a defendant acquitted by reason of insanity
"committed the act because of mental illness.” Jones,
Supra, at 363. The same cannot be said here, where
insanity under M'Naghten proves only that the
defendant could not have distinguished between right
and wrong. It is [****49] no small irony that the aspect
of Jones on which the majority places greatest reliance,
and indeed cites as an example of its adherence to
Jones, has no bearing on the Louisiana statute at issue
here. See ante, at 76, and n. 4.

The establishment of a criminal act and of insanity
under the M'Naghten regime provides a legitimate basis
for confinement. Although Louisiana has chosen not to
punish insanity acquittees, the State has not
surrendered its interest in incapacitative incarceration.
The Constitution does not require any particular model
for criminal confinement, Harmelin_v. Michigan. 501
U.S, 957, 999, 115 L. Ed. 2d 836, 111 S. Ct 2680
(1991) (KENNEDY, J., concurring in judgment) ("The
federal and state criminal systems have accorded
different weights at different times [*99] to the
penological goals of retribution, deterrence,
incapacitation, and rehabilitation"); Williams v. New
York, 337 U.S. 241, 246, 93 L. Ed. 1337, 69 S. Ct. 1079
(1949), and upon compliance with in re Winship, the
State may incarcerate on any reasonable basis, see
supra, at 93. Incapacitation for the protection of society
is not an unusual ground for incarceration. [****50]
“Isolation of the dangerous has always been considered

 

Patricia Lazarus
‘

06/02/2020

CAL SEA AMSGEGY Document 1-2 Filed 07/0S/20Bage 78 of 125° 028709

Page 21 of 33

504 U.S. 71, *99; 112 S. Ct. 1780, **1795; 118 L. Ed. 2d 437, ***460; 1992 U.S. LEXIS 2703, ***50

an important function of the criminal law," Powell_v.
Texas, 392 U.S, 514, 539, 20 L. Ed. 2d 1254, 88 S. Ct.
2145 (1968) (Black, J., concurring), [*461] and
insanity acquittees are a special class of offenders
proved dangerous beyond their own ability to
comprehend. The wisdom of incarceration under these
circumstances is demonstrated by its high level of
acceptance. Every’ State provides for discretionary or
mandatory incarceration of insanity acquittees, 1
LaFave & Scott § 4.6(a), at 510, and as JUSTICE
THOMAS observes in his dissent, provisions like those
in Louisiana, predicated on dangerousness alone, have
been endorsed by the Model Penal Code and adopted
by the legislatures [**4796] of no fewer than 11 other
States. See post, at 111-112, and nn. 8 and 9.

It remains to be seen whether the majority, by
questioning the legitimacy of incapacitative
incarceration, puts in doubt the confinement of persons
other than insanity acquittees. Parole release provisions
often place the burden of proof on the prisoner to prove
his lack of dangerousness. To use a familiar example,
under the federal parole system in [****51] place until
the enactment of the Sentencing Guidelines, an inmate
could not be released on parole unless he established
that his "release would not jeopardize the public
welfare.” 18 U.S. C. § 4206(2)(2) (1982 ed.), repealed
98 Stat. 2027: see also 28 CFR § 2.18 (1991). This
requirement reflected "the incapacitative aspect of the
use of imprisonment which has the effect of denying the
opportunity for future criminality, at least for a time."
U.S. Dept. of Justice, United States Parole Commission
Rules and Procedures Manual 69 (July 24, 1989). This
purpose is consistent with the parole release provisions
of Alabama, Colorado, Hawaii, Massachusetts, [*100]
Michigan, New York, and the District of Columbia, to
name just a few. See N. Cohen & J. Gobert, Law of
Probation and Parole § 3.05, p. 109, and n. 103 (1983).
It is difficult for me to reconcile the rationale of
incapacitative incarceration, which underlies these
regimes, with the opinion of the majority, which
discounts its legitimacy.

1 also have difficulty with the majority's emphasis on the
conditions of petitioner's confinement. In line with
JUSTICE O'CONNOR'S concurring opinion, see ante, at
87-88, the majority ["**52] emphasizes the fact that
petitioner has been confined in a mental institution, see
ante, at 77-78, 78-79, 82, suggesting that his
incarceration might not be unconstitutional if undertaken
elsewhere. The majority offers no authority for its
suggestion, while JUSTICE O'CONNOR relies on a
reading of Vitek v. Jones, 445 U.S. 480, 63 L. Ed. 2d

552, 100 S. Ct, 1254 (1980), which was rejected by the
Court in Jones v. United States. See ante, at 87-88,

citing Jones v. United States, supra, at 384-385
(Brennan, J., dissenting). The petitioner did not rely on
this argument at any point in the proceedings, and we
have not the authority to make the assumption, as a
matter of law, that the conditions of petitioner's
confinement are in any way infirm. Ours is not a case,
as in Vitek v. Jones, where the State has stigmatized
petitioner by placing him in a mental institution when he
should have been placed elsewhere. Jones ‘v. United
States is explicit on this point: "A criminal defendant who
successfully ralses the insanity defense necessarily is
stigmatized by the verdict itself, and thus the
commitment [***462] causes little additional harm
in ["**53] this respect." 463 U.S. at 367, n. 76. Nor is
this a case, as in Washington v. Harper, 494 U.S. 270,
108 L. Ed. 2d 178, 110 S. Ct 1028 (7990), in which
petitioner has suffered some further deprivation of
liberty to which independent due process protections
might attach. Both the fact and conditions of
confinement here are attributable to petitioner's
criminal conduct and subsequent decision to plead
insanity. To the extent the majority relies on the
conditions of petitioner's [*101] confinement, its
decision is without authority, and most of its opinion is
nothing more than confusing dicta.

| submit that today's decision is unwarranted and
unwise. | share the Court's concerns about the risks
inherent in requiring a committed person to prove what
can often be imprecise, but as JUSTICE THOMAS
observes in his dissent, this is not a case in which the
period of confinement exceeds the gravity of the
offense or in which there are reasons to believe the
release proceedings are pointless or a sham. Post, at
114, n. 10. Petitioner has been incarcerated for less
than one-third the statutory maximum for the offenses
proved by the State. See La. Rev. Stat. Ann. §§ 14:60
(aggravated [****54] burglary) and 14:94 (illegal use of
a weapon) (West 1986). In light of these facts, the
majority's repeated reference to “indefinite detention,”
with apparent reference to the potential duration of
confinement, and not its lack of a fixed end point, has
no bearing on this case. See ante, [**1797] at 77, n. 4,
82, 83, n. 6; cf. ante, at 77, n. 4 (curious suggestion that
confinement has been extended beyond an initial term
of years). It is also significant to observe that this is not
a case in which the incarcerated subject has
demonstrated his nondangerousness. Within the two
months before his release hearing, petitioner had been
sent to a maximum security section of the Feliciana
Forensic Facility because of altercations with another

Patricia Lazarus
_ 0870272020 tea demarsin RABE BtEIGY Document 1-2 Filed 07/0375 4RYY 79 of 125? 024/035

Page 22 of 33

504 U.S. 71, *101; 112 S. Ct. 1780, **1797; 118 L. Ed. 2d 437, ***462; 1992 U.S, LEXIS 2703, ****54

patient. 563 So. 2d at 1141. Further, there is evidence
in the record which suggests that petitioner's initial claim
of insanity may have been feigned. The medical panel
that reviewed petitioners request for release stated that
"there is no evidence of mental illness," and indeed that
there was "never any evidence of mental illness or
disease since admission.” App. 10. In sum, it would be
difficult fo conceive of a less compelling
Situation [****55] for the Imposition of sweeping new
constitutional commands such as the majority imposes
today.

Because the majority conflates the standards for civil
and criminal commitment, treating this criminal case as
though [*102] it were civil, it upsets a careful balance
relied upon by the States, not only in determining the
conditions for continuing confinement, but also in
defining the defenses permitted for mental incapacity at
the time of the crime in question. In my view, having
adopted a traditional and well-accepted test for
determining criminal insanity, and having complied with
the rigorous demands of In re Winship, the State
possesses the constitutional authority to incarcerate
petitioner for the protection of society. | submit my
respectful dissent.

[***463} JUSTICE THOMAS, with whom THE CHIEF
JUSTICE and JUSTICE SCALIA join, dissenting.

The Louisiana statutory scheme the Court strikes down
today is not some quirky relic of a bygone age, but a
codification of the current provisions of the American
Law Institute's Model Penal Code. Invalidating this qulte
reasonable scheme is bad enough; even worse is the
Court's failure to explain precisely what is wrong with it.
[****56] In parts of its opinion, the Court suggests that
the scheme is unconstitutional because it provides for
the continued confinement of insanity acquittees who,
although still dangerous, have “recovered” their sanity.
Ante, at 77 ("The committed acquittee is entitled fo
release when he has recovered his sanity or is no
longer dangerous”) (emphasis added; internal quotation
marks omitted). In other parts of the opinion, the Court
suggests — and the concurrence states explicitly - that
the constitutional flaw with this scheme is nof that it
provides for the confinement of sane insanity
acquittees, but that it (allegedly) provides for their
"indefinite" confinement in a mental facility. Ante, at 82;
ante, at 86-87 (O'CONNOR, J., concurring in part and
concurring in judgment). Nothing in the Constitution, this
Court's precedents, or our society's traditions authorizes
the Court to invalidate the Louisiana scheme on either
of these grounds. | would therefore affirm the judgment

of the Louisiana Supreme Court.
[*103] |

The Court errs, in large part, because it fails to examine
in detail the challenged statutory scheme and its
application in this case. Under [****57] Louisiana law, a
verdict of “not guilty by reason of Insanity” differs
significantly from a verdict of "not guilty.” A simple
verdict of not gullty following a trial means that the State
has failed to prove ail of the elements of the charged
crime beyond a reasonable doubt. See, oe. g., State v.

Messiah, 538 So. 2d 175, 180 (La. 1988) (citing In re
Winship, 397 U.S. 358, 25 L. Ed. 2d 368. 90 S. Ct. 1068

(1970)); cf. La. Code Crim. Proc. Ann., Art. 804(A)(1)
(West 1969). A verdict of not guilty by reason of

insanity, in contrast, means that the defendant
committed the crime, but established that he was
“incapable of distinguishing between right and wrong”
with respect to his criminal conduct. La. Rev. Stat. Ann.
§ 14:14 (West 1986). Insanity, in other words, is an
affirmative defense [**1798] that does not negate the
State's proof, but merely "exempts the defendant] from
criminal responsibility." Ibid. As the Louisiana Supreme
Court has summarized: “The State's traditional burden
of proof is to establish beyond a reasonable doubt all
necessary elements of the offense. Once this rigorous
burden of proof has been met, it having been shown
that defendant [**“"58] has committed a crime, the
defendant . . . bear{s] the burden of establishing his
defense of Insanity in order to escape punishment."
State_v.Marmillion, 339 So. 2d 788, 796 (1976)
(emphasis added). See also State v. Surrency, 148 La.
983, 88 So. 240, 244 (La. 1921).

Louisiana law provides a procedure for a judge to
render a verdict of not guilty by reason of insanity upon
a plea without a trial. See La. Code Grim. Proc. Ann..
Art, 558.1 (West Supp. 1991). The trial court apparently
relied on this procedure when it committed Foucha. See
563 So. 2¢ 11381139, f°104] n. 3 [464] (La.
1990). 1 After ordering two experts to examine Foucha,
the trial court issued the following judgment:

"After considering the law and the evidence

 

 

‘Under La. Code Crim. Proc. Ann.. Art 558.1 (West Supp.
1991), a criminal defendant apparently concedes that he
committed the crime, and advances his insanity as the sole
ground on which to avoid conviction. Foucha does not
challenge the procedures whereby he was adjudicated not
guilty by reason of insanity; nor does he deny that he
committed the crimes with which he was charged.

 

Patricia Lazarus
0672/2020 GALEMaCSEL AV APPSEBMGY Document 1-2 Filed 07/02/20" "PAE 80 of 125° 978°

Page 23 of 33

504 U.S. 71, °104; 112 S. Ct. 1780, **1798; 118 L. Ed. 2d 437, ***464; 1992 U.S. LEXIS 2703, ****58

adduced in this matter, the Court finds that the
accused, Terry Foucha, is unable to appreciate the
usual, natural and probable consequences of his
acts; that he is unable to distinguish right from
wrong; that he is a menace to himself and to others;
and that he was insane at the time of the
commission of the above crimes and that he is
presently insane.” App. 6.

[****59] After adjudicating a defendant not guilty by
reason of insanity, a trial court must hold a hearing on
the issue of dangerousness. The law specifies that "if
the court determines that the defendant cannot be
released without a danger to others or to himself, it shall
order him committed to . . . [a] mental institution.” La.
Code Crim. Proc. Ann., Art. 654 (West Supp. 1991). ?
“Dangerous to others’ means [*105] the condition of a
person whose behavior or significant threats support a
reasonable expectation that there is a substantial risk
that he will inflict physical harm upon another person in
the near future." La. Rev. Stat. Ann. § 28:2(3) (West
1986) (emphasis added). "Dangerous to self means the
condition of a person whose behavior, significant threats
or inaction supports a reasonable expectation that there
is a substantial risk that he will inflict physical or severe
emotional harm upon his own person." § 28:2(4).

 

[(****60] After holding the requisite hearings, the trial
court in this case ordered Foucha committed to the
Feliciana Forensic Facility. After his commitment,
Foucha was entitled, upon request, to another hearing
six months later and at yearly intervals after that. See

 

2 Article 654 provides in pertinent part:

“When a defendant is found not guilty by reason of insanity in
any [non-capltal] felony case, the court shall remand him to
the parish jail or to a private mental institution approved by the
court and shall promptly hold a contradictory hearing at which
the defendant shall have the burden of proof, to determine
whether the defendant can be discharged or can be released
on probation, without danger to others or to himself. if the
court determines that the defendant cannot be released
without danger to others or to himself, it shall order him
committed to a proper state mental institution or to a private
mental institution approved by the court for custody, care, and
treatment. If the court determines that the defendant can be
discharged or released on probation without danger to others
or to himself, the court shall either order his discharge, or
order his release on probation subject to specified conditions
for a fixed or an indeterminate period. The court shall assign
written findings of fact and conclusions of law; however, the
assignment of reasons shail not delay the implementation of
Judgment.”

La. Code Crim. Proc. Ann., Art. 655(B) (West [**1799]
Supp. 1991). 9 [****64] ["**465] In addition, Louisiana
law provides that a release hearing must be held upon
recommendation by the superintendent of a mental
institution. See Art. 655(A). 4 [**"*62] In early 1988,
Feliciana's superintendent recommended [*4106] that
Foucha be released, and a three-doctor panel met to
review the case. On March 21, 1988, the panel issued a
report pursuant to Article 656. 5 The panel concluded
that "there is no evidence of mental illness.” App. 10. In
fact, the panel stated that there was "never any
evidence of mental illness or disease since admission.”
Ibid. (emphasis added). Although the panel did not
discuss whether Foucha was dangerous, it
recommended to the trial court that he be conditionally
released.

As a result of these recommendations, the trial court
scheduled a hearing to determine whether Foucha
should be released. Under La. Code Crim. Proc. Ann.

 

 

4 Article 655(B) provides:

"A person committed pursuant to Article 654 may make
application to the review panel for discharge or for release on
probation. Such application by a committed person may not be
filed until the committed person has been confined for a period
of at least six months after the original commitment. If the
review panel recommends to the court that the person be
discharged, conditionally or unconditionally, or placed on
probation, the court shall conduct a hearing following notice to
the district attorney. if the recommendation of the review panel
or the court is adverse, the applicant shall not be permitted to
file another application untit one year has elapsed from the
date of determination."

4 Article 655(A) provides:

"When the superintendent of a mental institution is of the
opinion that a person committed pursuant to Article 654 can
be discharged or can be released on probation, without
danger to others or to himself, he shall recommend the
discharge or release of the person in a report to a review

Patricia Lazarus
» 0640242020 CASAMESURABEIVENAFGY Document 1-2 Filed 07/047SO WEY 81 of 125°-026/035

Page 24 of 33

504 U.S. 71, *106; 112 S. Ct. 1780, **1799; 118 L. Ed. 2d 437, ***465; 1992 U.S. LEXIS 2703, ****62

Art. 657 (West Supp. 1991), § [****64] Foucha had the
burden at this hearing to prove [*107] that he could be
released without danger to others or to himself. The
court appointed two experts (the same doctors who had
examined Foucha at the time of his original
commitment) to evaluate his dangerousness. These
[***466] doctors concluded that Foucha "is presently in
remission from mental iliness,” but said that they
could [****63] not *certify that he would not constitute a
menace [**1800] to himself or to others if released.”
App. 12. On November 29, 1988, the trial court held the
hearing, at which Foucha was represented by counsel.
The court concluded that Foucha ‘is a danger to
himself, and to others," id., at 24, and ordered that he be
returned to Feliciana. ”

 

panel comprised of the person's treating physician, the clinical
director of the facility to which the person is committed, and a
physician or psychologist who served on the sanity
commission which recommended commitment of the person. If
any member of the panel is unable to serve, a physician or a
psychologist engaged in the practice of clinical or counseling
psychology with at least three years’ experience in the field of
mental health shall be appointed by the remaining members.
The panel shall review all reports received promptly. After
review, the panel shall make a recommendation to the court
by which the person was committed as to the person's mental
condition and whether he can be discharged, conditionally or
unconditionally, or placed on probation, without being a
danger to others or himself. If the review panel recommends to
the court that the person be discharged, conditionally or

li

The Court today concludes that Louisiana has denied
Foucha both procedural and substantive due process.
In my view, each of these conclusions is wrong. | shall
discuss them in turn.

A

What the Court styles a "procedural" due process
analysis is in reality an equal protection analysis. The
Court first asserts (contrary to state law) that Foucha
cannot be held as an insanity acquittee once he
"becomes" sane. Ante, at 78-79. [*108]} That being the
case, he is entitled to the same treatment as civil
committees. "If Foucha can no longer be held as an

 

unconditionally, or placed on probation, the court shall conduct
a contradictory hearing following notice to the district attomey.”

5 Article 656 provides:

"A. Upon receipt of the superintendent's report, filed in
conformity with Article 655, the review panel may examine the
committed person and report, to the court promptly, whether
he can be safely discharged, conditionally or unconditionally,
or be safely released on probation, without danger to others or
to himself.

*B. The committed person or the district attomey may also
retain. a physician to examine the committed person for the
same purpose. The physician's report shall be filed with the
court.”

6 Article 657 provides:

“After considering the report or reports filed pursuant to
Articles 655 and 656, the court may elther continue the
commitment or hold a contradictory hearing to determine
whether the committed person can be discharged, or can be
released on probation, without danger to others or to himself.
At the hearing the burden shall be upon the committed person
to prove that he can be discharged, or can be released on
probation, without danger to others or to himself. After the
hearing, and upon filing written findings of fact and
conclusions of law, the court may order the committed person
discharged, released on probation subject to specified
conditions for a fixed or an indeterminate period, or
recommitted to the state mental institution. Notice to the
counsel for the committed person and the district attomey of
the contradictory hearing shall be given at least thirty days
prior to the hearing.”

7The Louisiana Supreme Court concluded that the trial court
did not abuse Its discretion in finding that Foucha had failed to
prove that he could be released without danger to others or to
himself under La. Code Crim. Proc. Ann., Art. 657 (West
Supp. 1991). See 563 So. 2d 1138, 1147 (1990). That issue is

not now before us.

 

Patricia Lazarus
P6F0 P2020 CARA APICBHIGY Document 1-2 Filed 07/038 BAYY 82 of 125°:027/038

Page 25 of 33

504 U.S. 71, *108; 112 S. Ct. 1780, **1800; 118 L. Ed. 2d 437, ***466; 1992 U.S. LEXIS 2703, ****63

insanity acquittee,” the Court says, "he is entitled to
constitutionally adequate procedures [those afforded in
civil commitment proceedings] to establish the grounds
for his confinement." Ante, at 79 (emphasis [**"*65]
added). This, of course, is dn equal protection argument
(there being no rational distinction between A and B, the
State must treat them the same); the Court does not
even pretend to examine the fairness of the release
procedures the State has provided.

| cannot agree with the Court's conclusion because |
believe that there Is a real and legitimate distinction
between insanity acquittees and civil committees that
justifies procedural disparities. Unlike civil committees,
who have not been found to have harmed society,
insanity acquittees have been found In a judicial
proceeding to have committed a criminal act.

That distinction provided the ratio decidendi for our most
relevant precedent, Jones v. United States, 463 U.S.
354, 77 L. Ed 2d 694, 103 S. Ct 3043 (1983). That
case involved a man who had been automatically
committed to a mental institution after being acquitted of
a crime by reason of insanity in the District of Columbia
(i. e., he had not been given the procedures afforded to
civil committees). We rejected both of his procedural
due _ process challenges to his commitment. First, we
held that an insanity acquittal justified automatic
commitment [***"*66] of the acquittee (even though he
might presently be sane), because Congress was
entitled to decide that the verdict provided a reasonable
basis for inferring dangerousness and insanity at the
time of commitment. /d., at 366. The Government's
interest in avoiding a de novo commitment hearing
following every insanity acquittal, we said, outweighed
[***467] the acquittee's interest in avoiding unjustified
institutlonalization. /bid. Second, we held that the
Constitution did not require, as a predicate for the
indefinite commitment of insanity acquittees, proof of
insanity by “clear and convincing" evidence, as [*109]
required for civil committees by Addington v. Texas, 441
U.S. 418, 60 L. Ed. 2d 323, 99 S. Ct 1804 (1979).
There are, we recognized, . "important differences
between the class of potential civil-commitment
candidates and the class of insanity acquittees that
justify differing standards of proof." Jones, 463 U.S. at
367. In sharp contrast to a civil committee, an insanity
acquittee is institutionalized only where "the acquittee
himself advances insanity as a defense and proves that
his criminal act was a product of his mental illness,*
{*"*67] and thus "there is good reason for diminished
concern as to the risk of error.” /bid. (emphasis in
original). "More important, the proof that he committed a

 

criminal act . . . eliminates the risk that he is being
committed for mere ‘idiosyncratic [1801] behavior.”
Ibid. Thus, we concluded, the preponderance of the
evidence standard comports with due process for
commitment of insanity acquittees. /d.. at 368. "Insanity
acquittees constitute a special class that should be
treated differently from other candidates for
commitment. " Id., af 370.

 

The Court today attempts to circumvent Jones by
declaring that a State's interest in treating insanity
acquittees differently from civil committees evaporates
the instant an acquittee “becomes sane." | do not agree.
As an initial matter, | believe that it is unwise, given our
present understanding of the human mind, to suggest
that a determination that a person has "regained sanity”
is precise. "Psychiatry is not .. . an exact science, and
psychiatrists disagree widely and frequently on what
constitutes mental illness." Ake v. Oklahoma, 470 U.S.

68, 81, 84 L. Ed. 2d 53, 105 S. Ct. 1087 (1985). Indeed,

“we [****68] have recognized repeatedly the
‘uncertainty of diagnosis in this field and the
tentativeness of professional judgment. The only
certain thing that can be said about the present
state of knowledge and therapy regarding mental
disease is that science has not reached finality of
Judgment.’ The lesson we have drawn is not that
government may not act in the face of this
uncertainty, but rather that courts should pay
particular [110] deference to reasonable

legislative judgments." Jones, supra, at 365, n. 13
(quoting Greenwood v. United States, 350 US.
366, 375, 100 L. Ed. 4172, 76S. Ct_ 410 (1956);

citations omitted).

 

{n this very case, the panel that evaluated Foucha in
1988 concluded that there was "never any evidence of
mental Illness or disease since admission," App. 10; the
trial court, of course, concluded that Foucha was
“presently insane,” jd., at 6, at the time it accepted his
plea and sent him to Feliciana.

The distinction between civil committees and insanity
acquittees, after all, tums not on considerations of
present sanity, but instead on the fact that the latter
have “already unhappily manifested the reality of anti-
social conduct," [****69] Dixon v. Jacobs, [***468]
138 U.S. App, D.C. 319, 334, 427 F.2d 589, 604 (1970)

(Leventhal, J., concurring). "The prior anti-social
conduct of an insanity acquittee justifies treating such a
person differently from ones otherwise civilly committed
for purposes of deciding whether the patient should be

Patricia Lazarus
» OB2A2020 CASS A APTIEIGY Document 1-2 Filed 07/0920 BAGS 83 of 125° :076/03

Page 26 of 33

504 U.S. 71, *110; 112 S. Ct. 1780, **1801; 118 L. Ed. 2d 437, ***468; 1992 U.S, LEXIS 2703, ****69

released." Powell v. Florida, 579 F.2d 324, 333 (CAS
1978) (emphasis added); see also United States v.

Ecker, 177 U.S. App. D.C. 31, 50, 543 F.2d 178, 197
(1976), cert. denied, 429 U.S. 1063, 50 L. Ed. 2d 779,
97 S. Ct 788 (1977). While a State may renounce a
- punitive interest by offering an insanity defense, it does
not follow that, once the acquittee's sanity is "restored,"
the State is required to ignore his criminal act, and to
renounce all interest in protecting society from him. "The
state has a substantial interest in avoiding premature
release of insanity acquittees, who have committed acts
constituting felonies and have been declared dangerous

to society.” Hickey v. Morris, 722 F.2d 543, 548 (CA9
1983).

Furthermore, the Federal Constitution does not require
a State to "ignore the danger of ‘calculated abuse of the

insanity defense.” [*"**70] Warren v. Harvey, 632 F.2d

925, 932 (CA2 198Q) (quoting United States v. Brown,
195 _ U.S. App. D.C. 402, 407, 478 F.2d 606, 611

(1973)}). A State that decides to offer its criminal
defendants an insanity defense, which the defendant
himself is given the choice of invoking, is surely [*111]
allowed to attach to that defense certain consequences

that prevent abuse. Cf. Lynch v. Overholser_ 369 U.S.
705, 715, 8 L. Ed. 2d 277, 82 S. Ct 1063 (1962)

(‘Congress might have considered it appropriate to
provide compulsory commitment for those who
successfully invoke an insanity defense in order to
discourage false pleas of insanity").

“ [1802] In effect, the defendant, by raising the
defense of insanity — and he alone can raise it ~-
postpones a determination of his present mental
health and acknowledges the right of the state,
upon accepting his plea, to detain him for
diagnosis, care, and custody in a mental institution
until certain specified conditions are met... .
Commitment via the criminal process . . . thus is
more akin to ‘voluntary’ than ‘involuntary’ civil
commitment." Goldstein & Katz, Dangerousness
and Mental Illness, Some Observations [****71] on
the Decision to Release Persons Acquitted by
Reason of Insanity, 70 Yale L. J. 225, 230 (1960)
(feotnote omitted).
A State may reasonably decide that the integrity of an
insanity-acquittal scheme requires the continued
commitment of insanity acquittees who remain
dangerous. Surely, the citizenry would not long tolerate
the insanity defense if a serial killer who convinces a
jury that he is not guilty by reason of insanity is returned
to the streets immediately after trial by convincing a
different factfinder that he is not in fact insane.

As the American Law Institute has explained:

"It seemed preferable to the Institute to make
dangerousness the criterion for continued custody,
rather than to provide that the committed person
may be discharged or released when restored to
sanity as defined by the mental hygiene laws.
Although his mental disease may have greatly
improved, [an insanity acquittee] may still be
dangerous because of factors in his personality and
background other than mental disease. [***469]
Also, such a [*112] standard provides a means for
the control of the occasional defendant who may be
quite dangerous but who successfully felgned
mental [****72] disease to galn an acquittal." Model
Penal Code § 4.08, Comment 3, pp. 259-260
(1985). § p"*73] ;
That this is a reasonable legislative judgment is
underscored by the fact that it has been made by no
fewer than 11 state legislatures, in addition to
Louisiana's, which expressly provide that insanity
acquittees shall not be released as long as they are
dangerous, regardless of sanity. °

 

® The relevant provision of the Model Penal Code, strikingly
similar to Article 657 of the Louisiana Code of Criminal
Procedure, see supra, n. 6, provides in part as follows: —

"if the Court is satisfied by the report filed pursuant to
Subsection (2) of this Section and such testimony of the
reporting psychiatrists as the Court deems necessary that the
committed person may be discharged or released on conditian
without danger to himself or others, the Court shall order his
discharge or his release on such conditions as the Court
determines to be necessary. If the Court is not so satisfied, it
shall promptly order a hearing to determine whether such
person may safely be discharged or released. Any such
hearing shall be deemed a civil proceeding and the burden
shall be upon the committed person to prove that he may
safely be discharged or released.” Model Penal Code §
4.08(3) (Proposed Official Draft 1962).

See Cal. Penal Code Ann. § 1026.2(e) (West Supp. 1992)

(insanity acquittee not entitled to release until court determines
that he "will not be a danger to the health and safety of others,
including himself"); Del. Code Ann., Tit. 11, § 403(b) (1987)
(insanity acquittee shall be kept institutionalized until court "is
satisfied that the public safety will not be endangered by his
release"); Haw. Rev. Stat. § 704-415 (1985) (insanity acquittee
not entitled to release until court satisfied that acquittee "may
safely be discharged or released"); lowa Rule Crim. Proc.
21.8(@) (insanity acquittee not entitled to release as long as
“court finds that continued custody and treatment are
necessary to protect the safety of the [acquittee’s] self or

others"); Kan. Stat, Ann. § 22-3428(3) (Supp. 1990) (insanity

Patricia Lazarus
.

06/02/2020

Cases OA APSsd8'HIGY Document 1-2 Filed 07/0S/9-PS4Y 84 of 125° 029/035

Page 27 of 33

504 U.S. 71, °112; 112 S. Ct. 1780, **1802; 118 L. Ed. 2d 437, ***469; 1992 U.S. LEXIS 2703, ***73

[***74] [413] ["470] [**1803] The Court
suggests an alternative "procedural" due process
theory that is, if anything, even less persuasive than its
principal theory. “Keeping Foucha against his will in a
mental institution is improper absent a determination in
civil commitment proceedings of current mental illness
and dangerousness." Ante, at 78 (emphasis added).
The Court cites Vitek v. Jones, 445 U.S. 480, 63 L. Ed.
2d 552, 100 S. Ct. 1254 (1980), as support. There are
two problems with this theory. First, it is illogical:
Louisiana cannot possibly extend Foucha's
incarceration by adding the procedures afforded to civil
committees, since it is impossible to civilly commit

 

acquittee not entitled to release until "the court finds by clear
and convincing evidence that [he] will not be likely to cause
harm to self or others if released or discharged"); Mont. Code
Ann. § 46-14-301(3) (1991) (insanity acquittee not entitled to
release until he proves that he "may safely be released”); N. J.
Stat. Ann. § 2C:4-9 (West 1982) (insanity acquittee not entitied
to release or discharge until court satisfied that he is not
"danger to himself or others"); N. C. Gen. Stat. § 122C-268, 1/1,
(Supp. 1991) (insanity acquittee not entitled to release until he
“prove[s] by a preponderance of the evidence that he Is no
longer dangerous to others"); Va. Code Ann. § 19.2-181(3)
(1980) (insanity acquittee not entitled to release until he
proves “that he is not Insane or mentally retarded and that his
discharge would not be dangerous to the public peace and
safety or to himsel™ (emphasis added)); Wash, Rev. Code §
10.77.200(2) (1990) (‘The burden of proof [at a release
hearing] shall be upon the {insanity acquittee] to show by a
preponderance of the evidence that [he] may be finally
discharged without substantial danger to other persons, and
without presenting a substantial like-lihood of committing
felonious acts jeopardizing public safety or security”); Wis.
Stat. § 971.17(4) (Supp. 1991) (insanity acquittee not entitled
to release where court “finds by clear and convincing evidence
that the [acquittee] would pose a significant risk of bodily harm
to himself or herself or to others of serious property damage if
conditionally released").

The Court and the concurrence dispute this list of statutes.
Ante, at 84-85, n. 6; ante, at 89 (O'CONNOR, J., concurring in
part and concurring in judgment). They note that two of the
States have enacted new laws, not yet effective, modifying
their current absolute prohibitions on the release of dangerous
insanity acquittees; that courts in two other States have
apparently held that mental illness is a prerequisite to
confinement, and that three of the States place caps of some
sort on the duration of the confinement of insanity acquittees.
Those criticisms miss my point. | cite the 11 state statutes
above only to show that the legislative judgments underlying
Louisiana's scheme are far from unique or freakish, and that
there is no well-established practice in our society, either past
or present, of automatically releasing sane-but-dangerous
insanity acquittees.

someone who is not presently [*114] mentally ill.
Second, the theory is not supported by Vitek.
Stigmatization (our concern in Vitek) is simply not a
relevant consideration where insanity acquittees are
involved. As we explained in Jones: "A criminal
defendant who successfully raises the insanity defense
necessarily is stigmatized by the verdict itself, and thus
the commitment causes little additional harm in this
respect.” 463 U.S. at 367, n. 16; see also Warren
v. £""*75] Harvey, 632 F.2d at 937-932. (This is in
sharp contrast to situations involving civil committees.
See Addington, 441_ U.S. at 425-426; Vitek, supra, at
492-494.) It is implausible, in my view, that a person
who chooses to plead not guilty by reason of insanity
and then spends several years in a mental institution
becomes unconstitutionally stigmatized by continued
confinement in the institution after "regaining" sanity.

 

 

In my view, there was no procedural due process
violation in this case. Articles 654, 655, and 657 of the
Louisiana Code of Criminal Procedure, as noted above,
afford insanity acquittees the opportunity to obtain
release by demonstrating at regular intervals that they
no longer pose a threat to society. These provisions
also afford judicial review of such determinations.
Pursuant to these procedures, and based upon
testimony of experts, the Louisiana courts determined
not to release Foucha at this time because the evidence
did not show that he ceased to be dangerous.
Throughout these proceedings, Foucha was
represented by state-appointed counsel. | see no
plausible argument that these procedures denied
Foucha a fair hearing on the issue involved or
that ["**76] Foucha needed additional procedural

protections. 1° See Mathews v. Eldridge, 424 U.S. 319,

471, Ed. 2d 18 96 S. Ct. 893 (1976); Patterson v. New
York, 432 U.S. 197, 53 L. Ed. 2d 287, 97 §, Ct, 2319

(1977); cf. Addington, supra, at 427-432; [*115]
Jones, supra, at 363-368; Benham v. Ledbetter,
[1804] 785 F.2d 1480, 1486-1488 (CA11 1986). "1

 

Foucha has not argued that the State's procedures, as
applied, are a sham. This would be a different case if Foucha
had established that the statutory mechanisms for release
were nothing more than window dressing, and that the State in
fact confined insanity acquittees indefinitely without
meaningful opportunity for review and release.

11 As explained above, the Court's "procedural" due process
analysis is essentially an equal protection analysis: The Court
first disregards the differences between "sane" insanity
acquittees and civil committees, and then simply asserts that
Louisiana cannot deny Foucha the procedures it gives civil

Patricia Lazarus
» 0670272020 HeadaMarS EA APEOTBtEGY Document 1-2 Filed 07/057 9ePOBRYE 95 of 125°: 080/035

Page 28 of 33

504 U.S. 71, °115; 112 S. Ct. 1780, **1804; 118 L. Ed. 2d 437, ***470; 1992 U.S. LEXIS 2703, ****76

[77] [471] B

The Court next concludes that Louisiana's statutory
scheme must fall because it violates Foucha's
Substantive due process rights. Ante, at 80-83, and n.
6. | disagree. Until today, | had thought that the
analytical framework for evaluating substantive gue
process claims was relatively straightforward. Certain
substantive rights we have recognized as
"fundamental"; legislation trenching upon these is
subjected to "strict scrutiny,” and generally will be
invalidated unless the State demonstrates a compelling
interest and narrow tailoring. Such searching judicial
review of state legislation, however, is the exception, not
the rule, in our democratic and federal system; we have
consistently emphasized that "the Court has no license
to invalidate legislation which it thinks merely arbitrary or
unreasonable.” Regents of University of Michigan_v.
Ewing, 474 U.S. 214, 226, 88 L. Ed. 2d 523,106 S.Ct
507 (1985) (internal quotation marks omitted). Except in
the unusual case where a fundamental right is infringed,
then, federal judicial scrutiny of the substance of state
legislation under the Due Process Clause of the
Fourteenth Amendment is not exacting. See, [****78]
e. g., Bowers v. Hardwick, 478 U.S. 186, 191-196, 92 L.

Ed. 2d 140, 106 S. Ct. 28417 (1986).

In striking down Louisiana's scheme as a violation of
substantive rights guaranteed by the Due Process
Clause, the [*116] Court today ignores this well-
established analytical framework. First, the Court never
explains whether we are dealing here with a
fundamental right, and, if so, what right. Second, the
Court never discloses what standard of review applies.
Indeed, the Court's opinion is contradictory on both
these critical points.

As to the first point: The Court begins its substantive
due process analysis by invoking the substantive right
to "freedom from bodily restraint.” Ante, at 80. Its
discussion then proceeds as if the problem here is that
Foucha, an insanity acquittee, continues to be confined
after recovering his sanity, ante, at 80-81; thus, the
Court contrasts this case to United States v. Salerno,
481 U.S. 739, 95 L. Ed. 2d 697, 107 S. Ct. 2095 (1987),

 

committees. A plurality repeats this analysis in its cumulative
equal protection section. See ante, at 84-86. As explained
above, | believe that there are legitimate differences between
civil committees and insanity acquittees, even after the latter
have "become” sane. Therefore, in my view, Louisiana has not
denied Foucha equal protection of the laws. Cf. Jones v.
United States. 463 U.S. 354, 362, n. 10, 77 L. Ed. 2d 694, 103

S.Ct. 3043 (1983).

 

a case involving the confinement of pretrial detainees.
But then, abruptly, the Court shifts liberty interests. The
liberty interest at stake here, we are told, is not a liberty
interest [**"79] in being free “from bodily restraint,” but
instead the more specific (and heretofore unknown)
"liberty interest under the Constitution in being freed
from [1] indefinite confinement [2] in a mental facility.”
Ante, at 82 (emphasis added). See also ante, at 86-87
(O'CONNOR, J., concurring in part and concurring in
judgment). So the problem in this case is apparently not
that Loulsiana continues to confine insanity acquittees
who have "become" sane (although earlier in the
opinion the Court interprets [*472] our decision in
Jones as having held that such confinement is
unconstitutional, see ante, at 77-78), but that under
Louisiana law, “sane” insanity acquittees may be held
"indefinitely" “in a mental facility.”

As to the second point: "A dispute regarding the
appropriate standard of review may strike some as a
lawyers' quibble over words, but it is not.” Metro
Broadcasting, Inc. v. FCC, 497 U.S. 547, 610, 147 L.
Ed. 2d 445, 110 S. Ct. 2997 (1990) (O'CONNOR, J.,
dissenting). [**1805] The standard of review
determines when the Due Process Clause of the
Fourteenth Amendment will override a _ State's
substantive policy choices, as reflected [****80] in its
laws. The Court initially says that "due process requires
that the nature [*117] of commitment bear some
reasonable relation to the purpose for which the
individual is committed." Ante, at 79 (emphasis added).
Later in its opinion, however, the Court states that the
Louisiana scheme violates substantive due process not
because it is not “reasonably related” to the State's
purposes, but instead because its detention provisions
are not "sharply focused" or "carefully limited,” in
contrast to the scheme we upheld in Salerno. Ante, at
81. Does that mean that the same standard of review
applies here that we applied in Saferno, and, if so, what
is that standard? The Court quite pointedly avoids
answering these questions. Similarly, JUSTICE
O'CONNOR does not reveal exactly what standard of
review she believes applicable, but appears to advocate
a heightened standard heretofore unknown in our case
law. Ante, at 87-88 ("It might therefore be permissible
for Louisiana to confine an insanity acquittee who has
regained sanity if . . . the nature and duration of
detention were fallored to reflect pressing public safety
concerns related to the acquittee’s [****81] continuing
dangerousness” (emphasis added)).

To the extent the Court invalidates the Louisiana
scheme on the ground that it violates some general

Patricia Lazarus
a

06/02/2020

Gadbharsin QASESdAtHFGY Document 1-2 Filed O7/OS7UPOBI4Y 86 of 125P 031/035

Page 29 of 33

504 U.S. 71, “117; 112 S. Ct. 1780, **1805; 118 L. Ed. 2d 437, ***472; 1992 U.S. LEXIS 2703, ****81

substantive due process right to "freedom from bodily
restraint” that triggers strict scrutiny, it is wrong - and
dangerously so. To the extent the Court suggests that
Louisiana has violated some more limited right to
freedom from indefinite commitment in a mental facility
(a right, by the way, never asserted by Foucha in this or
any other court) that triggers some unknown standard of
review, it is also wrong. | shall discuss these two
possibilities in turn.

1

[ fully agree with the Court, ante, at 80, and with
JUSTICE KENNEDY, ante, at 90, that freedom from
involuntary confinement is at the heart of the “liberty”
protected by the Due Process Clause. But a liberty
interest per se is not the same thing as a fundamental
right. Whatever the exact scope of [*118] the
fundamental right to "freedom from bodily restraint"
recognized by our cases, 12 [***83] it certainly cannot
be defined [***473] at the exceedingly great level of
generality the Court suggests today. There is simply no
basis in our society's history or in_ the
precedents [****82] of this Court to support the
existence of a sweeping, general fundamental right to
“freedom from bodily restraint” applicable to aii persons
in all contexts. If convicted prisoners could claim such a
right, for example, we would subject all prison
sentences to strict scrutiny. This we have consistently
refused to do. See, e. g., Chapman v. United States,
500 U.S. 453, 465, 114 L. Ed. 2d 524, 111 S. Ct. 1919

(1991). 13

 

'2The Court cites only Youngberg v. Romeo, 457 U.S. 307,
316. 73 L. Ed. 2d 28, 102 S, Ct. 2452 (1982), in support of its

assertion that “freedom from bodily restraint has always been
at the core of the liberty protected by the Due Process Clause
from arbitrary governmental action,” ante, at 80. What
"freedom from bodily restraint” meant in that case, however, is
completely different from what the Court uses the phrase to
mean here. Youngberg involved the substantive due process
rights of an institutionalized, mentally retarded patient who had
been restrained by shackles placed on his arms for portions of
each day. See 457 U.S. at 310, and n. 4. What the Court
meant by “freedom from bodily restraint,” then, was quite
literally freedom not to be physically strapped to a bed. That
case in no way established the broad "freedom from bodily
restraint® - apparently meaning freedom from al! Involuntary
confinement — that the Court discusses teday.

 

13Unless the Court wishes to overturn this line of cases, its
substantive due process analysis must rest entirely on the
fact that an insanity acquittee has not been convicted of a
crime. Conviction is, of course, a significant event. But | am

("*1806] The critical question here, then, is whether
insanity acquittees have a fundamental right to "freedom
from bodily [*119] restraint” [****84] that triggers strict
scrutiny of their confinement. Neither Foucha nor the
Court provides any evidence that our society has ever
recognized any such right. To the contrary, historical
evidence shows that many States have long provided
for the continued  institutionalization of insanity
acquittees who remain dangerous. See, e. g., H.
Weihofen, Insanity as a Defense in Criminal Law 294-
332 (1933); A. Goldstein, The Insanity Defense 148-149
(1967).

Moreover, this Court has never applied strict scrutiny to
the substance of state laws involving involuntary
confinement of the mentally ill, much less to laws
involving the confinement of Insanity acquittees. To the
contrary, until today we have subjected the substance of
such laws only to very deferential review. Thus, In

Jackson v. Indiana, 406 U.S. 715, 738, 32 L. Ed. 2d
435, 92 S. Ct. 1845 (1972), we held that Indiana's

provisions for the indefinite institutlonalization of
incompetent defendants violated substantive due
Process because they did not bear any "reasonable"
relation to the purpose for which the defendant was
committed. Similarly, in O'Connor v. Donaldson, 422
U.S. 563, 45 L. Ed. 2d 396, 95 S. Ct 2486 [****85]
(1975}, we held that the confinement of a
nondangerous mentally ill person was unconstitutional
not because the State failed to show a compelling
interest and narrow tailoring, but because the State had
no legitimate interest whatsoever to justify such
confinement. See id., at 575-576, See also id., at 580
[(“**474] (Burger, C. J., concurring) ("Commitment must
be justified on the basis of a legitimate state interest,
and the reasons for committing a particular individual
must be established in an appropriate proceeding.
Equally important, confinement must cease when
those reasons no longer exist" (emphasis added)).

 

 

 

Similarly, in Jones, we held (in addition to the

 

not sure that it deserves talismanic significance. Once a State
proves beyond a reasonable doubt that an individual has
committed a crime, It is, at a minimum, not obviously a matter
of federal constitutional concern whether the State proceeds to
label that individuat "guilty," “guilty but insane,” or “not guilty by
reason of insanity." A State may just as weil decide to label its
verdicts "A," "B," and °C." It is surely rather odd to have rules
of federal constitutional law turn entirely upon the /abe! chosen
by a State. Cf. Railway Express ine. v. Virgini

U.S. 434, 441, 3 L. Ed. 2d 450, 79 S. Ct 417 (1959)
(constitutionality of state action should not turn on “magic
words").

Patricia Lazarus
0670272020 tesdebarsi ARES BtGIGY Document 1-2 Filed 07/037 ePo2RYE 87 of 125°:092/035

Page 30 of 33

504 U.S. 71, “119; 112 S. Ct. 1780, **1806; 118 L. Ed. 2d 437, ***474; 1992 U.S, LEXIS 2703, ****85

procedural due process holdings described above) that
there was no substantive due process bar to holding an
insanity acquittee beyond the period for which he could
have been incarcerated if convicted. We began by
explaining the standard for our analysis: "The Due
Process Clause ‘requires that the nature [*120] and
duration of commitment bear some reasonable relation
to the purpose for which the individual is committ
463 U.S. at 368 (emphasis added) (quoting Jackson

supra, at [****86] 738). We then held that "in light of the
congressional purposes underlying commitment of
insanity acquittees [in the District of Columbia,]" which
we identified as treatment of the insanity acquittee's
mental illness and protection of the acquittee and
society, "petitioner clearly errs in contending that an
acquittee's hypothetical maximum sentence provides
the constitutional limit for his commitment.” 463_U.S. at
368 (emphasis added). Given that the commitment law
was reasonably related to Congress’ purposes, this
Court had no basis for invalidating it as a matter of
substantive due process.

 

It is simply wrong for the Court to assert today that we
“held” in Jones that "the committed acquittee is entitled
to release when he has recovered his sanity or is no
longer dangerous.” Ante, at 77 (quoting Jones, 463
U.S. at 368). 4 We specifically noted in Jones that no
issue [**1807] regarding the standards for the release
of insanity acquittees was before us. /d., at 363, n. 117.
The question we were answering in the part of Jones
from which the Court quotes was whether it is
permissible to hold an insanity acquittee for a period
longer than he could [****87] have been incarcerated if
convicted, not whether it is permissible to hold him once
he becomes "sane." As noted above, our substantive
due process analysis in Jones was straightforward: Did
the means chosen by Congress (commitment of insanity
acqulttees until [*121] they have recovered their sanity
or are no longer dangerous) reasonably fit Congress’
ends (treatment of the acquittee's mental illness and
protection of society from his dangerousness)? *9

 

 

 

14 If this were really a “holding” of Jones, then | am at a loss to
understand JUSTICE O'CONNOR's assertion that the Court
today does not hold “that Louisiana may never confine
dangerous insanity acquittees after they regain mental health."
Ante, at 87. Either it is true that, as a matter of substantive
due process, an insanity acquittee is “entitled to release
when he has recovered his sanity," anfe, at 77 (quoting

Jones, 463 U.S. at 368), or it is not. The Court apparently

cannot make up its mind.

18 As may be.apparent from the discussion in text, we have not

(""*88] [***475] In its arguments before this Court,
Louisiana chose to place primary reliance on our
decision in United States v. Salerno, 481 U.S. 739, 95 L,
Ed. 2d 697_107 S. Ct 2095 (1987), in which we upheld
provisions of the Bail Reform Act of 1984 that allowed
limited pretrial detention of criminal suspects. That case,
as the Court notes, ante, at 81-83, is readily
distinguishable. Insanity acquittees, in sharp and
obvious contrast to pretrial detainees, have had their
day in court. Although they have not been convicted of
crimes, neither have they been exonerated, as they
would have been upon a determination of “not guilty"
Simpliciter. \nsanity acquittees thus stand in a
fundamentally different position from persons who have
not been adjudicated to have committed criminal acts.
That is what distinguishes this case (and what
distinguished Jones) from Salerno and Jackson _v.
Indiana, supra. In Jackson, as in Salerno, the State had
not proved beyond a reasonable doubt that the accused
had committed criminal acts or otherwise was
dangerous. See Jones, supra, at 364, n. 72. The Court
disregards this critical distinction, and
apparently [****89] deems applicable the same scrutiny
to pretrial detainees [*122] as to persons determined in

a judicial proceeding to have committed a criminal act.
16

 

 

been entirely precise as to the appropriate standard of review
of legislation in this area. Some of our cases (e. g., O'Connor
v. Donaldson, 422 U.S. 563, ¢5 L. Ed, 2d 396, 95 S. Ct. 2486
(1975)) have used the language of rationality review; others
(e. g., Jackson v. Indiana, 406 U.S. 715, 32 L. Ed. 20 435, 92
S.Ct 1845 _(1972})) have used the language of

“reasonableness,” which may imply a somewhat heightened
standard; still others (e. g., Jones) have used the language of
both rationality and reasonableness. What /s clear from our
cases is that the appropriate scrutiny Is highly deferential, not
strict. We need not decide in this case which precise standard
is applicable, since the laws under attack here are at the very
least reasonable.

16 The Court asserts that the principles set forth in this dissent
necessarily apply not only to insanity acquittees, but also to
convicted prisoners. "JUSTICE THOMAS’ rationale for
continuing to hold the insanity acquittee would surety justify
treating the convicted felon in the same way, and if put to it, it
appears that he would permit it." Ante, at 83, n. 6. That Is
obviously not so. If Foucha had been convicted of the crimes
with which he was charged and sentenced to the statutory
maximum of 32 years in prison, the State would not be entitled
to extend his sentence at the end of that period. To do so
would obviously violate the prohibition on ex post facto laws
set forth in Art. |, § 10, cl. 1. But Foucha was not sentenced to
incarceration for any definite period of time; to the contrary, he
pleaded not guilty by reason of insanity and was ordered

Patricia Lazarus
a

06/02/2020

CasetarsoiaAsexestyyGY Document 1-2 Filed O7/0S7SePPaAY 88 of 125° 033/035

Page 31 of 33

504 U.S. 71, *122; 112 S. Ct. 1780, **1807; 118 L. Ed. 2d 437, ***475; 1992 U.S. LEXIS 2703, ****89

[****90] If the Court indeed means to suggest that a//
restrictions on “freedom from bodily restraint" are
subject to strict scrutiny, it has (at a minimum) wrought a
revolution in the treatment of the mentally ill. Civil
commitment as we know it would almost certainly be
unconstitutional; only in the rarest of circumstances will
a State be able [1808] to show a “compelling
interest," and one that can be served in no other way, in
involuntarily institutionalizing a person. All procedures
involving the confinement of insanity acquittees and
civil committees would require revamping to meet strict
scrutiny. Thus, to take one obvious example, the
automatic commitment of insanity acquittees that we
expressly upheld in Jones would be clearly
unconstitutional, since it is inconceivable that such
commitment of persons who may well presently be sane
and [***476] nondangerous could survive strict
scrutiny. (In Jones, of course, we applied no such
scrutiny; we upheld the practice not because it was
justified by a compelling interest, [*123] but because it
was based on reasonable legislative inferences about
continuing insanity and dangerousness.)

2

As explained above, [****91] the Court's opinion is
profoundly ambiguous on the central question in this
case: Must the State of Louisiana release Terry Foucha
now that he has "regained" his sanity? In other words, is
the defect in Louisiana's statutory scheme that it
provides for the confinement of insanity acquittees who
have recovered their sanity, or instead that it allows the
State to confine sane insanity acquittees (1) indefinitely
(2) in a mental facility? To the extent the Court suggests
the former, | have already explained why it Is wrong. !
turn now to the latter possibility, which also is mistaken.

To begin with, | think it is somewhat misleading to
describe Louisiana's scheme as providing for the
“indefinite” commitment of insanity acquittees. As
explained above, insanity acquittees are entitled to a
release hearing every year at their request, and at any
time at the request of a facility superintendent. Like the
District of Columbia statute at issue in Jones, then,
Louisiana's statute provides for “indefinite” commitment
only to the extent that an acquittee Is unable to satisfy

 

institutionalized untii he was able to meet the conditions
Statutorily prescribed for his release. To acknowledge, as | do,
that it is constitutionally permissible for a State to provide for
the continued confinement of an insanity acquittee who
remains dangerous is obviously quite different than to assert
that the State is allowed to confine anyone who is dangerous
for as long as it wishes.

the substantive standards for release. If the Constitution
did not require a cap on the acquittee's confinement
in [*“"*92] Jones, why does it require one here? The
Court and JUSTICE O'CONNOR have no basis for
suggesting that either this Court or the society of which
it is a part has recognized some general fundamental
right to “freedom from indefinite commitment." If that
were the case, of course, Jones would have involved
strict scrutiny and is wrongly decided.

Furthermore, any concerns about “indefinite”
commitment here are entirely hypothetical and
speculative. Foucha has been confined for eight years.
Had he been convicted of the crimes with which he was
charged, he could have been incarcerated [*124] for
32 years. See La, Rev. Stat. Ann. §§ 14:60, 14:94 (West
1986). Thus, | find quite odd JUSTICE O'CONNOR's
suggestion, ante, at 89, that this case might be different
had Louisiana, like the State of Washington, limited
confinement to the period for which a defendant might
have been imprisoned if convicted. Foucha, of course,
would be in precisely the same position today — and for
the next 24 years -- had the Louisiana statute included
such a cap. Thus, the Court apparently finds fault with
the Louisiana statute not because it has been applied to
Foucha in an unconstitutional ["**93] manner, but
because the Court can imagine it being applied to
someone else in an unconstitutional manner. That goes
against the first principles of our jurisprudence. See, e.
g., Salerno, 481 U.S, at 745 ("The fact that [a detention
Statute] might operate unconstitutionally under some
conceivable set of circumstances is insufficient to render
it wholly invalid, since we have not recognized an
‘overbreadth’ doctrine [*477] outside the limited
context of the First Amendment’). ‘7

Finally, I see no basis for holding that the Due Process
Clause per se prohibits a State from continuing to
confine in a “mental institution® — the [**1809] federal
constitutional definition of which remains unclear -- an
insanity [""*94] acquittee who has recovered his
sanity. As noted above, many States have long provided
for the continued detention of insanity acquittees who
remain dangerous. Neither Foucha nor the Court
present any evidence that these States have
traditionally transferred such persons from mental

 

17| fully agree with JUSTICE O'CONNOR, ante, at 88, that
there would be a serious question of rationality had Louisiana
sought to institutionalize a sane insanity acquittee for a period
longer than he might have been imprisoned If convicted. But
that is simply not the case here.

Patricia Lazarus
: i i . 8024795414 P,034/035
Fee oe0 TSO IMA iGy Document 1-2 Filed 07/03/30 Bage 89 of 125

Page 32 of 33

504 U.S. 71, “124; 112 S. Ct. 1780, **1809; 118 L. Ed. 2d 437, ***477; 1992 U.S. LEXIS 2703, ****94

institutions to other detention facilities. Therefore, there
is simply no basis for this Court to recognize a
“fundamental right" for a sane insanity acquittee to be
transferred out of a mental facility. "In an attempt to limit
and guide interpretation of the [Due Process] Clause,
we have insisted not merely that the interest [*125]
denominated as a ‘liberty’ be ‘fundamental’ (a concept
that, in isolation, is hard to objectify), but also that it be
an interest traditionally protected by our society."
Michael H. v. Gerald D., 491 U.S. 110, 122, 105 L. Ed.

2d 91, 109 S. Ct. 2333 (1989) (plurality opinion).

Removing sane insanity acquittees from mental
institutions may make eminent sense as a policy matter,
but the Due Process Clause does not require the
States to conform to the policy preferences of federal
judges. "The Court is most vulnerable and comes
nearest to illegitimacy when it deals [****95] with judge-
made constitutional law having little or no cognizable
roots in the language or design of the Constitution.”
Bowers, 478 U.S, at 194. | have no idea what facilities
the Court or JUSTICE O'CONNOR believe the Due
Process Clause mandates for the confinement of
sane-but-dangerous insanity acquittees. Presumably
prisons will not do, since imprisonment is generally
regarded as "punishment." May a State designate a
wing of a mental institution or prison for sane insanity
acquittees? May a State mix them with other detainees?
Neither the Constitution nor our society's traditions
provide any answer to these questions. 18

[****96] 3

"So-called ‘substantive due process’ prevents the
government from engaging in conduct that 'shocks the
conscience,’ Rochin v. California, 342 U.S. 165, 172, 96

L. Ed. 183,72 S. Ct. 205 (1952), or interferes [*126]
with rights ‘implicit in the concept of ordered liberty,’

 

 

‘8in particular circumstances, of course, it may be
unconstitutional for a State to confine in a mental institution a
person who is no longer insane. This would be a different case
had Foucha challenged specific conditions of confinement —
for instance, being forced to share a cell with an insane
person, or being involuntarily treated after recovering his
sanity. But Foucha has alleged nothing of the sort ~ all we
know is that the State continues to confine him in a place
called the Feliciana Forensic Facility. It is by no means clear
that such confinement is invariably worse than, for example,
confinement in a jail or other detention center -- for all we
know, an institution may provide a quieter, less violent
atmosphere. | do not mean to suggest that that is the case —
my point is only that the issue cannot be resolved in the
abstract.

Palko v. Connecticut, 302 U.S. 319, 325-326, 82 L. Ed.
288, 58 S. Ct. 149 (1937). [***478] " Salerno, supra, at
746. The legislative scheme the Court invalidates today
is, at the very least, substantively reasonable. With all
due respect, | do not remotely think it can be said that
the laws in question “offend some principle of justice so
rooted in the traditions and conscience of our people as
to be ranked as_ fundamental." Snyder _v.
Massachusetts, 297 U.S. 97, 105, 78 L. Ed. 674, 54 S.
Ct. 330 (1934). Therefore, in my view, this Court is not
entitled, as a matter of substantive due process, to
strike them down.

 

| respectfully dissent.

References

21 Am Jur 2d, Criminal Law 88-94

 

8 Am Jur PI & Pe Forms (Rev), Criminal Procedure,
Forms 211, 212

8 Am Jur Proof of Facts 1, Mental Disorder and
Incapacity; 28 Am Jur Proof of Facts [****97] 547,
Confinement to Mental Institution

26 Am Jur Trials 97, Representing the Mentally Ill: Civil
Commitment Proceedings; 27 Am Jur Trials 1,
Representing the Mentally Disabled Criminal Defendant

USCS, Constitution, Amendment 14
L Ed Digest, Constitutional Law 528.3

L Ed Index, Hospitals and Asylums; Incompetent or
Insane Persons

Index to Annotations, Incompetent and Insane Persons

Annotation References:

Supreme Court's views as to concept of “liberty” under
due process clauses of Fifth and Fourteenth
Amendments. 47 L Ed 2d 975.

 

Patricia Lazarus
» 06/Q2/2020 Balkhar sip GAgeesateHGY Document 1-2 Filed O7/0SAPoBA4E 90 of 125° 0957035

Page 33 of 33
504 U.S. 71, *126; 112 S. Ct. 1780, **1809; 118 L. Ed. 2d 437, ***478; 1992 U.S. LEXIS 2703, ****97

Validity of conditions imposed when releasing person
committed to institution as consequence of acquittal of
crime on ground of insanity. 2 ALR4th 934.

Modern status of rules as to standard of proof required
in civil commitment proceedings. 97 ALR3d 780.

Release of one committed to institution as consequence
of acquittal of crime on ground of insanity. 95 ALR2d
54,

Se

 

End of Document

Patricia Lazarus
06/08/2020

09:06Martin & ds
K Case 1:20-cv
oe SS
Caution

As of: June 7, 2020 12:13 AMZ

“8988 ‘8GY Document 1-2. Filed 07/04/48"

95414

Age 91 of 125°: 008/03?

Melrose-Wakefield Hosp. v. H.S.

State of Massachusetts, Appellate Division, Northern District
November 24, 2010, Decided
No Number in Original

Reporter
2010 Mass. App. Div. LEXIS 73 *; 2010 Mass. App. Div. 247

Melrose-Wakefield Hospital vs. H.S.

Prior History: [*1] Opinion vacating order of
commitment and dismissing petition for civil
commitment. Action heard in the Malden Division by
Nestor, J.

Melrose-Waketield Hosp. v.H.S., 2010 Mass. App. Div.
LEXIS 80 (2010)

Core Terms

illness, psychiatric, scheduled

Case Summary

Procedural Posture

Petitioner hospital brought a proceeding seeking the
involuntary commitment of respondent patient. The
Maiden District Court (Massachusetts) civilly committed
the patient to a psychiatric facility. The patient appealed.

Overview

The dispositive issue on appeal was the timeliness of
the commitment hearing under Mass. Gen. Laws ch.
123. § 7(c). The hearing was initially timely scheduled,

but at that hearing, counsel for the hospital informed the
court that the patient was not present because the
hospital did not feel that It was safe to bring her. The
trial court judge stated that the hearing had been
formally commenced, and that it would be tentatively
continued until the following day. The commitment order
was entered the next day, which was beyond the five-
day limit of § 7(c). The appellate court found that the
patient was fundamentally entitled to a hearing
conducted in compliance with statutory requirements
and to be present during the course of that hearing.
While the clerk called the matter for hearing, no witness
presented testimony despite the fact that the patient's
treating psychiatrist was present. Thus, a hearing was
not "commenced’ on the initial scheduled day within the
meaning of § 7(c). No evidence was taken on the Issue
of whether the hospital's unilateral action in not causing
the patient to be present was justified, so no
extraordinary circumstances justifying a delay was
shown.

Outcome
The order of commitment was vacated, and the petition
for civil commitment was dismissed.

LexisNexis® Headnotes

Civil Procedure > ... > Pleadings > Time
Limitations > Computation of Time

Patricia Lazarus
06/08/2020 09:06 i .
Case T:20-cV-11266.WGY Document 1-2 Filed 07/0420" Page 92 of 125

& As ia

795414 P 004/037

Page 2 of 5

2010 Mass. App. Div. LEXIS 73, *1

Family Law > Family Protection &
Welfare > Involuntary Commitment

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > General Overview

HN) Time Limitations, Computation of Time

See Mass. Gen. Laws ch. 123, § 7(c).

Civil Procedure > ... > Pleadings > Time
Limitations > Computation of Time

HN2[%) Time Limitations, Computation of Time

In determining time periods under Mass. R.Civ.P. 6, the
first day of the period is not counted, and the last day
cannot be a Saturday, Sunday, or holiday. Mass.
R.Civ.P. 6(a).

Civil Procedure > ... > Pleadings > Time
Limitations > General Overview

Family Law > Family Protection &
Welfare > Involuntary Commitment

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > General Overview

HN3[x] Pleadings, Time Limitations

Mass. Gen, Laws ch. 123, § 7(c) mandates mat a
petition for invofuntary commitment to a psychiatric
facllity shall be commenced within 5 days of the filing of
the petition, unless a delay is requested by the person
subject to the petition or his counsel.

Civil Procedure > ... > Pleadings > Time
Limitations > General Overview

Family Law > Family Protection &
Welfare > involuntary Commitment

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > General Overview

HN4%} Pleadings, Time Limitations

Pursuant to Mass. Gen. Laws ch. 123, § 7(c), hearings

on initial petitions for invefuntary civil commitment shall
be commenced within 5 days of the filing of the petition,
unless a delay is requested by the person or his
counsel.

Governments > Legislation > Interpretation
HN5{x%] Legislation, interpretation

Construed in its ordinary sense, the statutory term
“shall” designates a mandatory or imperative obligation.

Civil Procedure > ... > Pleadings > Time
Limitations > General Overview

Family Law > Family Protection &
Welfare > Involuntary Commitment

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > General Overview

HNG%] Pleadings, Time Limitations

Confinement without legal justification is never
innocuous, and the failure to conduct a commitment
hearing within the time limits mandated by Mass. Gen.
Laws ch. 123, § 7(c) should result in a dismissal of the
commitment petition. The statute's deadlines are
mandatory to protect a defendant's liberty interest, and
any delay by the petitioner that results in a confinement
exceeding five days is a violation of the statute.
Dismissal is the appropriate remedy for any violation of
the deadline, absent extraordinary circumstances that
would justify a very brief delay.

Family Law > Family Protection &
Welfare > Involuntary Commitment

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > General Overview

HN7{S] Family Protection & Welfare, Involuntary
Commitment

In the absence of the swearing of a witness, or of some
evidence being taken, a hearing is not "commenced"
within the meaning of Mass. Gen. Laws ch. 123

Patricia Lazarus
06/08/2020

O9:06Wartin & Assoc ae ates
Case 1:20-cv-11266

A,

WGY Document 1-2 Filed 07/03/30" Page 93 of 125

P 005/037

Page 3 of 5

2010 Mass. App. Div. LEXIS 73, *1

Counsel: John DiPietrantonio for the plaintiff.

Alice Whitehill Wiseberg for the defendant.

Judges: Present: Greco, P.J., Coven & Swan, JJ.

Opinion by: Coven

Opinion

COVEN, J. H.S., civilly committed to a psychiatric
facility pursuant to G.L.c. 123, §§ 7 and 8, has appealed
the order of commitment, asserting that the order must
be vacated because the hearing on the petition for
commitment was not commenced within the five-day
period required by G.L.c. 123, § 7(c), the petitioner
lacked standing to file the petition, and the evidence
was insufficient to warrant a finding beyond a
reasonable doubt that the failure to hospitalize H.S. in a
secure facility would create a substantial likelihood of
serious harm.

On January 11, 2010, H.S. was voluntarily admitted to
the inpatient psychiatric unit of the Melrose-Wakefield
Hospital pursuant to G.l.c. 123, §72. She had been
transferred from the Boston Memorial emergency room
where she had been placed in restraints. Dr. Robert
Welch ("Welch"), the Chief of Psychiatry at Melrose-
Wakefield Hospital, was H.S.'s treating physician and
the petitioner in this [*2] case. According to Dr. Welch,
the medical staff at Boston Memorial observed that H.S.
was agitated and tried to stabilize her with medication.
At Melrose-Wakefield Hospital's psychiatric facility, H.S.
was diagnosed as suffering from schizoaffective
disorder, a major mental iliness. ‘ It was her third
psychiatric hospitalization in a two-month period.

On January 14, 2010, Dr. Welch filed a petition for
involuntary commitment under G.L.c. 123, §§ 7 and 8.

 

‘The sufficlency of the evidence to establish a major mental
iliness is not in dispute.

A hearing was scheduled for January 21, 2010 2 at the
Maiden District Court On the scheduled date, Dr. Welch,
counsel for Melrose-Wakefield Hospital, and counsel for
H.S. were present It is unclear whether Dr. Welch was
sworn as a witness. When the case was called for
hearing, counsel for the Hospital informed the court that
H.S. was not present, although she wished to be
present, because the "hospital d[id] not feel that it [was]
safe to bring her as the doctor isn't [present].” 3 The
judge stated that the hearing had been formally
commenced, and that it would be tentatively continued
until the following day. Counsel for H.S. requested that
the petition [*3] for commitment be dismissed because
the hearing would not be held within the five-day period
required by G.L.c, 123, § 7(c). 4 Counsel informed the
court that his client had neither waived her appearance,
nor authorized him to assent to a continuance. The
judge did not rule on H.S.'s counsel's request for the
dismissal, stating that he would not decide the motion
without H.S. being present.

An evidentiary hearing was, in fact, conducted the next
day. Dr. Welch testified that H.S. had threatened him
and that, when he asked her whether what he perceived
to be threats were threats, H.S. stated, "I am threatening
you.” He informed the court that H.S. reported having
psychotic symptoms, claiming to have been falsely
imprisoned: and that she had been observed walking

 

2The hearing was properly scheduled for January 21, 2010.
General Laws c. 123, § 7(¢} provides that HN #} "[tlhe
periods of time prescribed or allowed under the provisions of
this section shall be computed pursuant to Rule 6 of the
Massachusetts Rules of Civil Procedure." HNAF] In
determining time periods under Rufe 6, the first day of the
period is not counted, and the last day cannot be a Saturday,
Sunday, or holiday. Mass. R. Civ, P., Rule 6(a). Between the
filing of the petition and the scheduled hearing date, there was
also an intervening weekend and holiday, which are also
excluded in computation. /d.

?The court, prior to the hospital's counsef's representation,
acknowledged the presence of a doctor and later when
scheduling a further hearing, referred fo the presence of three
parties present for the hearing. [*4] It is not clear what doctor
was being referred to by counsel. H.S. does not dispute the
representation made in the hospital's brief that Dr. Welch was
present

4 HN] Section 7(c) of G.L.c. 123 mandates mat a petition
for involuntary commitment to a psychiatric facility "shall be

commenced within 5 days of the filing of the petition, unless a
delay is requested by the person [subject to the petition) or his
counsel."

Patricia Lazarus
06/08/2020

OS:07 Martin & Associates

t

Case 1:20-cv-11266-WGY Document 1-2 Filed 07/03/28

eee 94 of 125

Page 4 of 5

P 006/037

2010 Mass. App. Div. LEXIS 73, *4

around talking to herself and talking on the telephone
about an apparent conspiracy by the hospital staff. > In
addition to this testimony, the record contains an
affidavit from Dr. Welch that was submitted with his
request to treat H.S. with antipsychotic medication. © in
the affidavit, Dr. Welch states that, in addition to H.S.
being "pressured, labile, disorganized, psychotic, and
threatening to harm," she [*5] did not understand her
condition, the risks and benefits of an ongoing treatment
plan, and the significant impairment to her judgment
caused by her illness. Dr. Welch further stated:
"It is also my opinion that as a result of [H.S.'s]
mental illness, there exists a very substantial risk of
physical impairment or injury to the person herself
as a result of poor judgment and insight, and
severe paranoid delusions. The circumstances
leading to this hospitalization are as follows: [H.S.]
presented in a psychotic stale, reporting that people
‘were trying to kill her.’ She had recently discharged
from Arbour Hospital, and had been non-adherent
with outpatient treatment."

The dispositive issue on this appeal is the timeliness of
the commitment hearing. The trial judge in dealing with
that issue was confronted by a confluence of the parties’
conflicting and not-easily-reconciled interests. The
respondent was fundamentally entitled to a hearing
conducted in compliance with statutory requirements
and to be present during the course of that hearing.
Conversely, the petitioner suggested in the trial court
and on this appeal that the respondent was too
dangerous or was otherwise physically or mentally
unable to attend the first hearing that was scheduled in

 

5 in the transcript of the commitment hearing, many portions of
the testimony, particularly relevant to the sufficiency of the
evidence regarding the danger H.S. posed to herself or others,
are marked "indiscemible.” The docket entries do not reflect
that the parties, pursuant to Dist/Mun. Cts. R. A. D. A., Rule
8C(c)(4), "use[d} reasonable efforts to stipulate their content”
or presented the issue to the judge who conducted the
hearing.

6 The following exchange took place when the hearing judge
addressed the issue of Involuntary [*6] medication of H.S.:

The Court’ All right. So there's no objection to
incorporating all the testimony for the purpose of 8A; is
that correct?

[Counsel for H.S.}: Right That's correct.

"[Counsel for the hospital]: And also | understand the
affidavit will be submitted into evidence.

“Counsel for H.S.]: That's okay.”

compliance with statutory time requirements. The
conflict has not been addressed previously, and
presents an issue that may well recur in mental health

proceedings. See Guardianship_of Nolan, 441 Mass.
1012, 1073, 806 N.E 2d 426 (2004). For that reason, we

proceed to address it.

In dealing with the statutory time [*7] requirement, we

stated in Matter of Molina, 2007 Mass. App. Div. 21 that
HN] "[pjursuant to G.L. ¢. 723, § 7/e), hearings on
initial petitions for involuntary civil commitment ‘shall be
commenced within 5 days of the filing of the petition,
unless a delay is requested by the person or his
counsel.' HN5[#] Construed in its ordinary sense,
Commonwealth v. DeBella, 442 Mass. 683, 687, 876
N.E.2d 102 (2004), the statutory term 'shall' designates
a 'mandatory or imperative obligation.’ Hashimi_v. Kalil.
388 Mass. 607, 609, 446 N.E.2d 1387 (1983)." Id. at 22.
In Matter of Molina, because of the illness of petitioner's
counsel, the court rescheduled the hearing for a time
one day past what the statute allowed. We observed
that "[c]learly. the judge could have granted a
continuance for one day, until August 8, 2006, ” to
afford Petitioner's counsel an opportunity to recover
from his iliness or to seek substitute counsel from his
law Firm or elsewhere. However appropriately
sympathetic the judge was to counsel's request for a
continuance based on illness, the court was not
authorized to continue the commitment hearing past the
deadline prescribed by G.L.c. 723, § 7/(c), The plain
language of the statute limited the judge's discretion.
[(*8] See Senior Hous. Props. Trust_v. Healthsouth

Gorp., 447 Mass. 259, 272, 850 N.E.2d 1027 (2006)."

Jd.

We further noted in Matter_of Molina that HNGT]
“[c]onfinement without legal justification is never
innocuous,’ Commonwealth v. Kennedy, 435 Mass. 527,
§30, 762 N.E.2d 794 (2001), and the failure to conduct a
commitment hearing within the time limits mandated by
G.L. c. 123. § 7c) should result in a dismissal of the
commitment petition. /d_ at 530, _.3." Id. "The statute's
deadlines are mandatory fo protect a defendant's liberty
interest, and any delay by the [Petitioner] that results in
a confinement exceeding [five] days is a violation of the
statute... . [DJismissal is the appropriate remedy for any
violation of the . . . deadline, absent extraordinary

 

7\n Matter of Molina, the hearing was scheduled for the day
prior to the expiration of the five-Hay period allowed under CL.
c. 123, § 7(c). August 8th was the last day. The hearing was
rescheduled for August 9th.

Patricia Lazarus
06/08/2020 08:07 Mart |
eee) Ease f 30 cv-TPSBENIGY Document 1-2 Filed o7/0d (SO WARMO5 of 125°.007/037

Page 5 of §
2010 Mass. App. Div. LEXIS 73, *8

circumstances that would justify a very brief delay." /d. So ordered.

quoting Commonwealth v. Parra, 445 Mass. 262, 263,
836 N.E.2d 508 (2005).

 

End of Document
We did not address in Matter_of Molina whether a
hearing had been "commenced." While the clerk in this
case called the matter for hearing, no witness
[*9] presented testimony despite the fact that Dr.
Welch, the treating psychiatrist for H.S., was present.
We are not persuaded that, HN7[#] in the absence of
the swearing of a witness, or of some evidence being
taken, a hearing is “commenced” within the meaning of

G.L. c. 123, § 7c).

Nor need we address in this case whether the
rescheduling of a hearing because of some
extraordinary circumstances, which may provide an
exception to the statutory requirement that would
comport with the statute and constitutional due process,
was permissible. The petitioner herein claimed that H.S.
was unable to attend the hearing because the "hospital
dfid} not feel that it [was] safe to bring her as the doctor
isn't [present]." Yet no evidence was taken on the issue
of whether the hospital's unilateral action was justified.
At a statutory and constitutional minimum, the court
should have conducted a hearing in which the petitioner
had the burden of proving, subject to cross-examination,
that H.S. was incapable of attending the hearing. And
the court should have stated its reasons for determining
that the petitioner's unilateral action was justifiable. ®

The order of commitment is vacated, and the petition for
civil commitment is dismissed. 9

 

8 Hypothetically, a hospital's position as to the mental or
[*10] physical stability of a patient could, in some
extraordinary circumstance, warrant a finding that a delay in
the hearing is justifiable. But we think that it would be
extremely rare that circumstances involving only the abllity of
the hospital itself to comply with the statutory requirement,
e.g., staffing or transportation, would justify the continuation of
a hearing beyond the five days required under the statute.

3 As to the remaining issues on this appeal, we note that Dr.
Welch, as Chief of Psychiatry of the psychiatric unit, was a
proper petitioner. See G.L.c. 123, § 7(a) (authorizing facility
director to file petition) and 104 CMR 25.03 (defining facility
director). See also BayRidge Hosp. v. Jackson, 2010 Mass.
App. Div. 12, 13-14. Second, based on the state of the record
before us, see note 5, the evidence consisting of Dr. Welch's
testimony and his affidavit supported, however marginally, the
required finding for commitment that a person be "placed in
reasonable fear of violent behavior and serious harm to them."

G.Lc. 123, § 1.
Patricia Lazarus
06/08/2020 09:07Martin & Assoc! | |
Case L20-cv-11386.WGY Document 1-2. Filed 07/03 38° SARE o6 of 125°: 008/097

(@ LexisNexis

User Name: Patricia Lazarus
Date and Time: Saturday, June 6, 2020 8:14:00 PM EDT-
Job Number: 118444829

Document (1)

1. Melrose-Wakefield Hosp. v. H.S., 2010 Mass. _Div. LEXIS 80
Client/Matter: -None-
Search Termes: ‘Involuntary medication’
Search Type: Natural Language
Narrowed by:

Content Type Narrowed by
Cases Court: State Courts > Massachusetts

 

 

ie LexisNexis] About LexisNexis | Privacy Policy | Terms & Conditions | Copyright © 2020 LexisNexis

Patricia Lazarus
06/08/2020

09:07 Mart
Case

© Neutral

As of: June 7, 2020 12:14 AM Z

TIC APBBEWGY Document 1-2 Filed o7/0S SO" BAYH 97 of 125°:009/037

Melrose-Wakefield Hosp. v. H.S.

State of Massachusetts, Appellate Division, Northern District
May 20, 2010, Decided
NO. 10-ADMS-10025

Reporter
2010 Mass. App, Div. LEXIS 80 *

MELROSE-WAKEFIELD HOSPITAL v. H.S.

Subsequent History: Reported in full at, Petition
dismissed by Melrose-Wakefield Hosp. v. H.S., 2010
Mass. App. Div. 247, 2010 Mass. App. Div. LEXIS 73
(2010)

Prior History: [*1] In the MALDEN DIVISION: Justice:
Nestor, J. Docket No. 1050-MH-0005. Date of Decision
Appealed: January 25, 2010. Date of Entry in the
Appellate Division: May 20, 2010.

Core Terms

illness, psychiatric, scheduled

Case Summary

Procedural Posture

Petitioner doctor filed a petition for involuntary
commitment of respondent patient under Mass. Gen.
Laws Ann. ch. 123, §§ 7 and 8. The trial court, Malden
Division (Massachusetts) granted the petition. The
patient appealed the order of commitment.

Overview

The patient, who had been diagnosed as suffering from
schizoaffective disorder, asserted that the order had to
be vacated because the hearing on the petition for
commitment was not commenced within the five-day
period required by Mass. Gen. Laws Ann. ch. 123, §
Z(c), the petitioner lacked standing to file the petition,
and the evidence was insufficient to warrant a finding
beyond a reasonable doubt that the failure to hospitalize
the patient would create a substantial likelihood of
serious harm. The appellate court concluded that the
five-day time period for filing a petition for involuntary
commitment was mandatory and no hearing was
conducted within that period. The clerk called the matter
for hearing, but no witness presented testimony, despite
the fact that the doctor, the treating physician, was
present. In the absence of the swearing of a witness, or
of some evidence being taken, no hearing was
commenced within the meaning of § 7(c). While the
doctor claimed the patient was unable to attend the
hearing because it was not safe to bring her, no
evidence was taken on whether that action was justified.

Outcome
The order of commitment was vacated and the petition
for civil commitment was dismissed.

LexisNexis® Headnotes

Patricia Lazarus
06/08/2020

O9:08Martin & Associates

2010 Mass. App. Div. LEXIS 80, *1

Governments > Legislation > Statute of
Limitations > Time Limitations

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Involuntary Commitment
of Aduits

HN1{%] Statute of Limitations, Time Limitations

Mass, Gen. Laws Ann, ch. 123, § 7 provides that the

periods of time prescribed or allowed under the
provisions of § 7 shall be computed pursuant to Mass.
R.Civ.P. 6. In determining time periods under Rule 6,
the first day of the period is not counted, and the last
day cannot be a Saturday, Sunday, or holiday. Rule
6(a).

Governments > Legislation > Statute of
Limitations > Time Limitations

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Involuntary Commitment
of Adults

HNZX] Statute of Limitations, Time Limitations

Mass. Gen. Laws Ann, ch. 123, § 7(c) mandates that a
petition for involuntary commitment to a psychiatric

facility shall be commenced within 5 days of the filing of
the petition, unless a delay is requested by the person
subject to the petition or his counsel.

Governments > Legislation > Interpretation

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Involuntary Commitment
of Adults

Governments > Legislation > Statute of
Limitations > Time Limitations

HN3[ae] Legislation, Interpretation

Pursuant to Mass, Gen, Laws Ann. ch. 123, § 7(c),
hearings on initial petitions for involuntary civil
commitment shall be commenced within 5 days of the
filing of the petition, unless a delay is requested by the
person or his counsel. Construed in its ordinary sense,
the statutory term “shall” designates a mandatory or
imperative obligation.

Case 1:20-cv-11266-WGY Documenti-2 Filed 07/034

wage 98 of 125

Page 2 of 5

P 010/037

Civil Procedure > Dismissal > Involuntary
Dismissals > General Overview

Governments > Legislation > Statute of
Limitations > Time Limitations

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Involuntary Commitment
of Adults

HNas) Dismissal, Involuntary Dismissals

Confinement without fegal justification is never
innocuous, and the failure to conduct a commitment
hearing within the time limits mandated by Mass. Gen.
Laws Ann. ch. 123, § 7(c) should result In a dismissal of
the commitment petition. The statute's deadlines are
mandatory to protect a defendant's liberty interest, and
any delay by a petitioner that results in a confinement
exceeding five days is a violation of the statute.
Dismissal is the appropriate remedy for any violation of
the deadline, absent extraordinary circumstances that
would justify a very brief delay.

Counsel: FOR PETITIONER: John DiPietrantonio,
Esq., Somerville, MA.

FOR RESPONDENT: Alice Whitehill Wiseberg, Esq.,
Meirose, MA.

Judges: Greco, P.J., Coven & Swan, JJ.

Opinion by: MARK S, COVEN

Opinion

COVEN, J. H.S., civilly committed to a psychiatric
facility pursuant to GL. c. 123. §§ 7 and 8, has

appealed the order of commitment, asserting that the

Patricia Lazarus
06/08/2020

O9:08Martin & Ass

oci
Case 1:20-cv-112

Be‘MIGY Document 1-2. Filed 07/02/30"

Age 99 of 125

Page 3 of §

P,011/037

2010 Mass. App. Div. LEXIS 80, *1

order must be vacated because the hearing on the
petition for commitment was not commenced within the
five-day period required by G.L. c. 123, § 7(c), the
petitioner lacked standing to file the petition, and the
evidence was insufficient to warrant a finding beyond a
reasonable doubt that the failure to hospitalize H.S. in a
secure facility would create a substantial likelihood of
serious harm.

On January 11, 2010, H.S. was voluntarily admitted to

the inpatient psychiatric unit of the Melrose-Wakefield

Hospital pursuant to G.L. c. 123, § 12. She had been
transferred from the Boston Memorial emergency room
where she had been placed in restraints. Dr. Robert
Welch ("Welch"), the Chief of Psychiatry at Melrose-
Wakefield [*2} Hospital, was H.S.'s treating physician
and the petitioner in thls case. According to Dr. Welch,
the medical staff at Boston Memorial observed that H.S.
was agitated and tried to stabilize her with medication.
At Melrose-Wakefield Hospital's psychiatric facility, H.S.
was diagnosed as suffering from schizoaffective
disorder, a major mental illness. ' It was her third
psychiatric hospitalization in a two-month periad.

On January 14, 2010, Dr. Welch filed a petition for
involuntary commitment under G.L. c. 123, §§ 7 and 8.
A hearing was scheduled for January 21, 2010 2 at the
Maiden District Court. On the scheduled date, Dr.
Welch, counsel for Melrose-Wakefield Hospital, and
counsel for H.S. were present. It is unclear whether Dr.
Welch was sworn as a witness. When the case was
called for hearing, counsel for the Hospital informed the
court that H.S. was not present, although she wished to
be present, because the “hospital d[{id] not feel that it
[was] safe to bring her as the doctor isn't [present].” >

 

1The sufficiency of the evidence to establish a major mental
illness is not in dispute.

2The hearing was properly scheduled 1 for January 21, 2010.
General Laws c. 123. § 7(c} HN1[#] provides that "[tJhe
perieds of time prescribed or allowed under the provisions of
this section shall be computed pursuant to Rufe 6 of the
Massachusetts Rules of Civil Procedure." |In determining
time periods under Rule 6, the first day of the period is not
counted, and the last day cannot be a Saturday, Sunday, or
holiday. Mass. R. Civ. P. 6(a). Between the filing of the
petition and the scheduled hearing date, there was also an
intervening weekend and holiday, which are also excluded in
computation. fd.

The court, prior to the hospital's counsel's representation,
acknowledged the presence of a doctor and later, when
scheduling a further hearing, [*4] referred to the presence of

The judge stated that the hearing had been formally
commenced, and that it would be tentatively continued
[*3] until the following day. Counsel for H.S. requested
that the petition for commitment be dismissed because
the hearing would not be held within the five-day period
required by G.L. c. 123, § 7(c). 4 Counsel informed the
court that his client had neither waived her appearance,
nor authorized him to assent to a continuance. The
judge did not rule on H.S.'s counsel's request for the
dismissal, stating that he would not decide the motion
without H.S. being present.

An evidentiary hearing was, in fact, conducted the next
day. Dr. Welch testified that H.S. had threatened him
and that, when he asked her whether what he perceived
to be threats were threats, H.S. stated, "| am threatening
you.” He informed the court that H.S. reported having
psychotic symptoms, claiming to have been falsely
imprisoned; and that she had been observed walking
around talking to herself and talking on the telephone
about an apparent conspiracy by the hospital staff. 5 In
addition to this testimony, the record contains an
affidavit from Dr. Welch that was submitted with his
request to treat H.S. with antipsychotic medication. ° In

 

three parties present for the hearing. It is not dear what doctor
was being referred to by counsel. H.S, does not dispute the
representation made in the hospital's brief that Dr. Welch was
present.

4 Section 7(c) of G.L. ¢. 123 HN2[#] mandates that a petition
for involuntary commitment to a psychiatric facility “shall be
commenced within § days of the filing of the petition, unless a
delay is requested by the person [subject to the petition] or his
counsel."

5 In the transcript of the commitment hearing, many portions of
the testimony, particularly relevant to the sufficiency of the
evidence regarding the danger H.S. posed to herself or others,
are marked "indiscernible." The docket entries do not reflect
that the parties, pursuant to Dist/Mun. Cts. R. A. D. A.
8C(c)(4), “use[d] reasonable efforts to stipulate their content”
or presented the issue to the Judge who conducted the
hearing.

®The following exchange took [*6] place when the hearing
judge addressed the issue of involuntary medication of H.S.:

“The Court: All right. Se there's no objection to
incorporating all the testimony for the purpose of 8A; is
that correct?

*(Counsel for H.S.]: Right. That's correct.

"[Counsel for the hospital]: And also | understand the
affidavit will be submitted into evidence.

“(Counsel for H.S.]: That's okay."

Patricia Lazarus
06/08/2020

SS

og: in & & i
Case P20cv-MeeeWGY Document 1-2. Filed 07/02/38)

ope 100 of 12

Page 4 of 5

Pp. 012/037

2010 Mass. App. Div. LEXIS 80, *6

the affidavit, Dr. Welch states that, in addition to H.S.
being "pressured, [*5] labile, disorganized, psychotic,
and threatening to harm," she did not understand her
condition, the risks and benefits of an ongoing treatment
plan, and the significant impairment to her judgment
caused by her illness. Dr. Welch further stated:

“It is also my opinion that as a result of [H.S.'s]

mental iliness, there exists a very substantial risk of :

physical impairment or injury to the person herself
as a result of poor judgment and insight, and
severe paranoid delusions. The circumstances
leading to this hospitalization are as follows: [H.S.]
presented in a psychotic state, reporting that people
‘were trying to kill her.‘ She had recently discharged
from Arbour Hospital, and had been non-adherent
with outpatient treatment."

The dispositive issue on this appeal is the timeliness of
the commitment hearing. The trial judge in dealing with
that issue was confronted by’a confluence of the parties’
conflicting and not-easily-reconciled interests. The
respondent was fundamentally entitled to a hearing
conducted in compliance with statutory requirements
and to be present during the course of that hearing.
Conversely, the petitioner suggested in the trial court
and on this appeal that the respondent was too
dangerous or was otherwise physically or mentally
unable to attend the first hearing that was scheduled in
compliance with statutory time requirements. The
conflict has not been addressed previously, and
presents an issue that may well recur in mental heaith
proceedings. See Guardianshio of Nolan, 447 Mass.
1012, 1013, 806 N.E.2d 426 (2004). For that reason,

[*7] we proceed to address it.

In dealing with the statutory time requirement, we stated
in Matter of Molina, 2007 Mass. App. Div, 27 that HN3[
Fi *[pjursuant to G.L. c, 123, § 7(c), hearings on initial
petitions for involuntary civil commitment ‘shall be
commenced within 5 days of the filing of the petition,
unless a delay is requested by the person or his
counsel.' Construed in its ordinary sense,
Commonwealth v. DeBella, 442 Mass. 683, 687, 816
N.E.2d 102 (2004), the statutory term ‘shall’ designates
a 'mandatory or imperative obligation.’ Hashim v. Kalil,
388 Mass. 607, 609, 446 N.E.2d 1387 (1983)." Id. at 22.
In Matter of Molina, because of the illness of petitioner's
counsel, the court rescheduled the hearing for a time
one day past what the statute allowed. We observed
that "[cJlearly, the Judge could have granted a

 

continuance for one day, until August 8, 2006, 7 to
afford Petitioner's counsel an opportunity to recover
from his illness or to seek substitute counsel from his
law firm or elsewhere. However appropriately
sympathetic the judge was to counsel's request for a
continuance based on illness, the court was not
authorized to continue the commitment hearing past the
deadline prescribed by GL. c. 123, § 7(c). The
[*8] plain language of the statute limited the judge's
discretion. See Senior Hous. Props. Trust v.

ithsouth Corp.. 447 Mass. 259, 272, 850 N.E.2d

1027 (2006).” Id.

We further noted in Matter of Molina that HN4[?]
"{confinement without legal justification is never
irinocuous,' Commonwealth v. Kennedy, 435 Mass. 527,
530, 762 N.E.2d 794 (2007), and the failure to conduct a
commitment hearing within the time limits mandated by
G.L. c. 123, § 7(c) should result in a dismissal of the
commitment petition. id. at 530, n.3." Id. “The statute's
deadlines are mandatory to protect a defendant's liberty
interest, and any delay by the [Petitioner] that results in
a confinement exceeding [five] days is a violation of the
statute. . . . [D]ismissal is the appropriate remedy for
any violation of the . . . deadline, absent extraordinary
circumstances that would justify a very brief delay." /d.,
quoting Commonwealth v. Parra, 445 Mass. 262, 263,

836 N.E.2d 508 (2005).

We did not address in Matter of Molina whether a
hearing had been "commenced." While [*9] the clerk in
this case called the matter for hearing, no witness
presented testimony despite the fact that Dr. Welch, the
treating psychiatrist for H.S., was present. We are not
persuaded that, in the absence of the swearing of a
witness, or of some evidence being taken, a hearing is
“commenced” within the meaning of G.L. c. 723, § 7fc).

 

Nor need we address in this case whether the
rescheduling of a hearing because of some
extraordinary circumstances, which may provide an
exception to the statutory requirement that would
comport with the statute and constitutional due process,
was permissible. The petitioner herein claimed that H.S.
was unable to attend the hearing because the "hospital
d{id] not feel that it [was] safe to bring her as the doctor
isn’t [present]." Yet no evidence was taken on the issue

 

7\In Matter of Molina, the hearing was scheduled for the day
prior to the expiration of the five-day period allowed under G.L.
c. 123, § 7(c). August 8th was the last day. The hearing was
rescheduled for August Sth.

Patricia Lazarus
06/08/2620 ‘O09 Martin
8024795414 01 of oe 013/037

Case POO CEASE RGY Document 1-2 Filed 07/02/50 "HANEY

Page 5 of 5
2010 Mass. App. Div, LEXIS 80, *9

of whether the hospital's unilateral action was justified.
At a statutory and constitutional minimum, the court
should have conducted a hearing in which the petitioner
had the burden of proving, subject to cross-examination,
that H.S. was incapable of attending the hearing. And
the court should have stated its reasons for determining
that the petitioner's unilateral action was justifiable.
[*10]

The order of commitment is vacated, and the petition for
clvil commitment is dismissed. °

So [*11] ordered.

HON. ROBERT V. GRECO, Presiding Justice
HON. MARK S. COVEN, Justice

HON. ALLEN G. SWAN, Justice

 

End of Document

 

8 Hypothetically, a hospital's position as to the mental or

physical stability of a patient could, in some extraordinary ;
circumstance, warrant a finding that a delay In the hearing is

justifiable. But we think that it would be extremely rare that

circumstances involving only the ability of the hospital itself to

comply with the statutory requirement, o.g., staffing or

transportation, would justify the continuation of a hearing

beyond the five days required under the statute.

° As to the remaining issues on this appeal, we note that Dr.
Welch, as Chief of Psychiatry of the psychiatric unit, was a
proper petitioner. See G.L. c. 123, § 7/a) (authorizing facility
director to file petition) and 704 CMR 25.03 (defining facility
director). See also BayRidge Hosp. v. Jackson, 2010 Mass.
App. Div. 12, 13-14. Second, based on the state of the record
before us, see note 5, the evidence consisting of Dr. Welch's
testimony and his affidavit supported, however marginally, the
required finding for commitment that a person be "placed in
reasonable fear of violent behavior and serious harm to them.”

Patricia Lazarus
912020 GaSe POUT ASEH GY Document 1-2. Filed 07/02/ 8 BAGH 102 of 128 014097

(@ LexisNexis

User Name: Patricia Lazarus
Date and Time: Saturday, June 6, 2020 8:11:00 PM EDT

Job Number: 118444750

Document (1)

1.in re Guardianship of Roe, 383 Mass. 415
Client/Matter: -None-

Search Terms: ‘Involuntary medication’
Search Type: Natural Language

Narrowed by:
Content Type Narrowed by
Cases Court: State Courts > Massachusetts

 

@ LexisNexis|| About LexisNexis | Privacy Policy | Terms & Conditions | Copyriaht © 2020 LexisNexis
Patricia Lazarus
06/08/2020 09 vo

Neryin
Cas roe

. Caution
As of: June 7, 2020 12:11 AMZ

ISSEY Document 1-2. Filed 07/0240 BASE 03 of 12

Pf .015/037

In re Guardianship of Roe

Supreme Judicial Court of Massachusetts
October 9, 1980, Argued ; April 23, 1981, Decided
No Number in Original

Reporter
383 Mass. 415 *; 421 N.E.2d 40 **; 1981 Mass. LEXIS 1205 ***

Guardianship of Richard Roe, Third

Prior History: [***1] Franklin.

Petition filed in the Franklin Division of the Probate and
Family Court Department on April 1, 1980.

The case was heard by Keeay, J.

A motion to transfer the case to the Supreme Judicial
Court was allowed by Liacos, J.

Disposition: So ordered.

Core Terms

drugs, appointment, substituted judgment, antipsychotic,
circumstances, cases, incompetent, permanent,
antipsychotic medication, temporary guardian, factors,
patient, mental illness, medication, forcible, beyond a
reasonable doubt, guardian ad litem, medical treatment,
side effect, emergency, judicial determination, standard
of proof, mentally ill, guardianship, Incapable, refuse
treatment, probate judge, intrusive, treatment decision,
reasons

Case Summary

Procedural Posture

Appellant guardian ad litem sought review of an order of
the Franklin Division of the Probate and Family Court
(Massachusetts), which appointed the father of a

mentally ill person as both his temporary and permanent
guardian and authorized the guardian to consent to the
forcible administration of antipsychotic medication.

Overview

Respondent father sought appointment as temporary
and permanent guardian for his mentally Ill son. The
guardian ad litem in the proceeding challenged a portion
of the probate court's order that allowed the father to
authorize the forcible administration of anti-psychotic
medication. On review, the court established that a
guardian could be appointed for an individual upon a
showing that it was more likely than not that the
individual is unable to care for himself by reason of
mental illness. In addition, the court held that, where no
emergency existed, antipsychotic medication may be
forcibly administered to a noninstitutionalized individual
only in accordance with a court order. The court found
that the constitutional right to privacy was a
constitutional expression of the sanctity of individual free
choice. Thus, the incompetent was entitled to choose by
way of substituted judgment, either by the court or his
guardian, whether or not to take such medication. The
court established guidelines for the court to follow when
making such determination.

Outcome

The court vacated the probate court's order to the extent
that it authorized the guardian to consent to the forcible
administration of antipsychotic medication, and
affirmed the remainder of the order.

Patricia Lazarus
06/06/2020 i i j
rr eOe Case PoO-t SSE IGY Document 1-2. Filed 07/02/58) BARE104 of 12g: 016/037

Page 2 of 23

383 Mass. 415, *415; 421 N.E.2d 40, **40; 1981 Mass. LEXIS 1205, ***1

LexisNexis® Headnotes

 

Civil Procedure > Trials > Bench Trials
HN 1%} Trials, Bench Trials

Proof beyond a reasonable doubt is required when a
person (1) receives a stigma at least as great as that
flowing from a criminal conviction, and (2) faces a
potential loss of liberty.

Family Law > Guardians > General Overview
HN2[x%} Family Law, Guardians

A state must apply a standard of proof greater than a
preponderance of the evidence in civil commitment
proceedings in order to meet due process guarantees.
Individual states remain free to establish standards of
proof higher than this constitutional minimum.

Family Law > Guardians > Appointment

Healthcare Law > Medical
Treatment > Incompetent, Mentally Disabled &
Minors > Institutionafization

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > Involuntary Commitment
of Adults

Civil Procedure > Trials > Jury Trials > Province of
Court & Jury

Healthcare Law > Medical
Treatment > Incompetent, Mentally Disabled &
Minors > General Overview

Public Health & Welfare Law > ... > Mental Health
Services > Commitment > General Overview

HN3[%] Guardians, Appointment

The function of a standard of proof is to instruct the

factfinder concerning the degree of confidence our
society thinks he should have in. the correctness of
factual conclusions for a particular type of adjudication.
The standard allocates the risk of error between the
litigants and indicates the relative importance attached
to the ultimate decision.

Family Law > Guardians > General Overview
HN4[ Ss} Family Law, Guardians

In considering what standard should govern in a
guardianship proceeding, the court must assess both
the extent of the proposed ward's interest in not being
erroneously subjected to guardianship and the state's
interest in protecting those who might erroneously be
denied the benefits of guardianship under a more
stringent standard of proof.

Family Law > Guardians > Removal & Termination
Family Law > Guardians > General Overview
IN. &) Guardians, Removal & Termination

If an individual is erroneously subjected to guardianship,

then Mass. Gen, L. ch. 201. § 713A, allows such a ward

to file a petition for the removal of his guardian.

Healthcare Law > ... > Actions Against
Facilities > Standards of Care > General Overview

Healthcare Law > ... > Actions Against
Facilities > Defenses > General Overview

HN6{S] Actions Against Facilities, Standards of
Care

The subtleties and nuances of psychiatric diagnosis
render certainties virtually beyond reach in most
situations. The reasonable-doubt standard of criminal
law functions in its realm because there the standard is
addressed to specific, knowable facts. Psychiatric
diagnosis, in contrast, is to a large extent based on
medical impressions drawn from subjective analysis and
filtered through the experience of the diagnostician. This
process often makes it very difficult for the expert
physician to offer definite conclusions about any
particular patient.

Patricia Lazarus
06/08 ‘ i
eee) Tse ESO WAPSBEWIGY Document 1-2 Filed o7/0A SB BARE 105 of 1280177057

Page 3 of 23

383 Mass. 415, *415; 421 N.E.2d 40, **40; 1981 Mass. LEXIS 1205, ***1

Family Law > Guardians > General Overview
HN7[%] Family Law, Guardians

A permanent guardian may be appointed pursuant to
Mass. Gen. L. ch. 201, § 6, upon proof that it is more
likely than not that an individual is unable to care for
himself by reason of mental illness, and a temporary
guardian may be appointed pursuant to Mass, Gen. L.
ch. 201, § 74, upon proof that it is more likely than not
that the welfare of a mentally ill person requires the
immediate appointment of a temporary guardian.

Family Law > Guardians > Appointment
Family Law > Guardians > General Overview

HNS[ Ss) Guardians, Appointment

Mass. Gen, L. ch. 201, § 14, conditions the appointment

of a temporary guardian upon a finding that the welfare
of a proposed ward requires the immediate appointment
of a temporary guardian. The question to be addressed
is whether an individual, for whom a guardian is
proposed, is so incapable of handling his personal and
financial affairs as to warrant the immediate
appointment of a temporary guardian.

Family Law > Guardians > Appointment

Healthcare Law > Medical
Treatment > Incompetent, Mentally Disabled &
Minors > General Overview

Family Law > Guardians > General Overview
HNgj% Guardians, Appointment

The appointment of a permanent guardian for a mentally
ill person must be based upon findings that the ward (1)
is incapable of taking care of himself, (2) by reason of
mental illness. Mass. Gen. L. ch. 201, § 6. A finding that
a person is in need of a guardian due to mental illness,
is not sufficient. The requirement that a mentally ill
person be found incapable of taking care of himself lies
at the very heart of a guardianship proceeding. The
statutory phrase “incapable of taking care of himself by
reason of mental illness" is encompassing a general

inability on the part of an individual to manage his own
person and financial affairs, such inability being caused
by mental illness. The type of evidence necessary to
Support such a finding, apart from the evidence as to
mental illness, should consist of facts showing a
proposed ward's inability to think or act for himself as to
matters concerning his personal health, safety, and
general welfare, or to make informed decisions as to his
property or financial interests.

Family Law > Family Protection &
Welfare > Dependent & Disabled Adults > General
Overview

Healthcare Law > Medical Treatment > Patient
Consent > Right to Refuse Treatment

Public Health & Welfare Law > Healthcare > Mental
Health Services > Treatment

Healthcare Law > Medical
Treatment > Incompetent, Mentally Disabled &
Minors > General Overview

Healthcare Law > Medical Treatment > Patient
Consent > General Overview

10 a) Family Protection & Welfare, Dependent &
Disabled Adults

\f an incompetent individual refuses antipsychotic drugs,
those charged with his protection must seek a judicial
determination of substituted judgment. No medical
expertise is required in such an inquiry, although
medical advice and opinion is to be used for the same
purposes and sought to the same extent that the
incompetent individual would, if he were competent. The
determination is not what is medically in the ward's best
interests; a determination better left to those with
extensive medical training and experience. The
determination of what the incompetent individual would
do if competent will probe the incompetent individual's
values and preferences, and such an inquiry, in a case
Involving antipsychotic drugs, is best made in courts of
competent jurisdiction.

Healthcare Law > Medical
Treatment > Incompetent, Mentally Disabled &
Minors > General Overview

Patricia Lazarus
06/08/2020 Gd g

ZOW-APBEWGY Document 1-2 Filed 07/0420" BAGC'106 of 125018097

Page 4 of 23

383 Mass. 415, *415; 421 N.E.2d 40, **40; 1981 Mass. LEXIS 1205, ***1

Healthcare Law > Medical Treatment > Patient
Consent > General Overview

HN1 1%) Medical Treatment, Incompetent, Mentally
Disabled & Minors

The court has identified the factors to be taken into
account in deciding when there must be a court order
with respect to medical treatment of an incompetent
patient. Among them are at least the following: the
extent of impairment of the patient's mental faculties,
whether the patient is in the custody of a state
institution, the prognosis without the proposed
treatment, the prognosis with the proposed treatment,
the complexity, risk and novelty of the proposed
treatment, its possible side effects, the patient's level of
understanding and probable reaction, tne urgency of
decision, the consent of the patient, spouse, or
guardian, the good faith of those who participate in the
decision, the clarity of professional opinion as to what is
good medical practice, the interests of third persons,
and the administrative requirements of any institution
involved.

Healthcare Law > Medical
Treatment > Incompetent, Mentally Disabled &
Minors > General Overview

Healthcare Law > Medical Treatment > Patient
Consent > General Overview

HN14%) Medical Treatment, Incompetent, Mentally
Disabled & Minors

In determining whether an emergency exists in terms of
requiring immediate action, the relevant time period to
be examined begins when the claimed emergency
arises, and ends when the individual who seeks to act in
the emergency could, with reasonable diligence, obtain
Judicial review of his proposed actions.

Family Law > Guardians > General Overview
Healthcare Law > Medical

Treatment > Incompetent, Mentally Disabled &
Minors > General Overview

HN13[%] Family Law, Guardians

The factors the court identifies are to be considered by

the probate judge in order to identify the choice which
would be made by the incompetent person, if that
person were competent, but taking into account the
present and future incompetency of the individual as
one of the factors which would necessarily enter into the
decision-making process of the competent person. The
determination must give the fullest possible expression
to the character and circumstances of that individual.
This is a subjective rather than an _ objective
determination. All persons involved in such an inquiry
will readily admit that the bounds of relevance therefor
are exceedingly broad. In this search, procedural
intricacies and technical niceties must yield to the need
to know the actual values and preferences of the ward.

Family Law > Guardians > General Overview

Healthcare Law > Medical
Treatment > Incompetent, Mentally Disabled &
Minors > General Overview

Healthcare Law > Medical Treatment > Patient
Consent > Right to Refuse Treatment

HN14,%) Family Law, Guardians

The court identifies the following relevant factors,
cautioning that they are not exclusive, recognizing that
certain of them may not exist in all cases, and declining
to establish their relative weights in any individual case.
They are: (1) the ward's expressed preferences
regarding treatment; (2) his religious beliefs; (3) the
impact upon the ward’s family; (4) the probability of
adverse side effects; (5) the consequences if treatment
is refused; and (6) the prognosis with treatment.

Family Law > Guardians > General Overview

Healthcare Law > Medical
Treatment > Incompetent, Mentally Disabled &
Minors > General Overview

HN151%] Family Law, Guardians

The difficulty encountered in applying substituted
judgment doctrine in the cases of never-competent
persons provides inadequate justification for denying its
benefits in those cases wherein it is more feasible to
utilize the doctrine. While it may thus be necessary to
rely to a greater degree on objective criteria the effort to

Patricia Lazarus
06/08/2020 5: j
fe020 Case POO TSEE REY Document 1-2. Filed 07/02/53 "MARY 407 of 128 008/097

No Shepard's Signal™
As of: June 7, 2020 12:16 AM Z

In re T.P.

State of Massachusetts, Appellate Division, Western District
October 15, 2019, Decided
NOS. 18-ADMH-119WE; 18-ADMH-120WE

Reporter

2019 Mass. App. Div. LEXIS 32 *, 2019 Mass. App. Div. 123; 2019 WL 5699359

IN THE MATTER OF T.P.

Prior History: In the WORCESTER DIVISION: Justice:
McGuiggan, J. Docket Nos. 1562MHO0575;
1562MHO0576. Date of Decision Appealed: July 5, 2018.
Date of Entry in the Appellate Division: September 13,
2018. In the APPELLATE DIVISION: Justices: Hadley,
P.J., McGill & D'Angelo, JJ.1["1] Sitting in:
Belchertown, Massachusetts. Date of Hearing: January
11, 2019. Date Opinion Certified: October 15, 2019.

Core Terms

orders, patient, notice, involuntary commitment, void

Counsel: FOR PETITIONER: Lindsey H. Campbell,
Esq., Joanne G. Hoban, Esq., Morrison Mahoney LLP,
Worcester, MA.

FOR RESPONDENT: Jeffrey S. Raphaelson, Esq.,

Raphaelson, Attorneys at Law, Boston, MA.

Judges: HON. WILLIAM P. HADLEY, Presiding Justice.
HON. ANDREW M. D‘'ANGELO, Justice.

 

1The Honorable Paul L. McGill participated in the review of
this case but completed his Appellate Division service prior to
the issuance of this opinion.

Opinion by: HADLEY

Opinion

DECISION AND ORDER

This cause was before the Appellate Division for the
Western District. It is hereby ordered that the Clerk of
the Trial Court make the following entry on the docket of
this case:

The trial court's denial of the respondent's motion for
relief from the court's 2015 orders for involuntary
commitment and medication \s affirmed and the
request that the 2015 orders be vacated is denied.

HADLEY, P.J. On September 14, 2015, the respondent,
T.P., completed an application for care and treatment at
St. Vincent Hospital Center for Psychiatry (the [*2]
“facitity") on a conditional voluntary basis pursuant to
G.L, c. 123, §§ 10 and 11. A designated physician at the
facility determined that T.P. had been diagnosed with
mental itiness; was in need of hospitalization for mental
illness; and that the facility was suitable for such care
and treatment. He also determined that T.P. understood
that he was agreeing to stay and receive treatment at
the facility; that he would be required to sign a three-day
notice of his intention to leave the facility; and that he
might not be allowed to leave without a court hearing.
The physiclan accepted the application for conditional
voluntary hospitalization.

On September 16, 2015, the petitioner, the Chief of
Psychiatry for Behavioral Health at the facility, noted
that T.P. was refusing treatment, and was making
repeated demands to leave the facility, but was too
disorganized to sign a three-day notice of his intention

Patricia Lazarus
06/08/2020

09:17 Martin & Assocjat
Case 1:20-cv-11266-WGY Document 1-2 Filed 07/0230 "BAge “108 of 125 004/05?

Page 2 of 3

2019 Mass. App. Div, LEXIS 32, *2

to leave.

On September 17, 2015, the petitioner filed a petition for
T.P.'s involuntary commitment under G.L. c. 123, §§ 7
and 8 in the Worcester District Court. The petition stated
that T.P. was a patient at the facility pursuant to G.L. c.
123, § 12B. An accompanying affidavit stated that T.P.
initially had been admitted pursuant to G.L. c. 723, §§
10 and 77[*3], but that his "current status” was “an
involuntary admitted patient pursuant to M.G.L. ¢, 123
Sections 7 & 8, petition pending.”

A hearing on the petition was held on September 23,
2015. Before any evidence was introduced, the hearing
judge asked the parties' attorneys whether there were
any preliminary matters to be addressed. Both attorneys
said there were none, and opening statements were
waived. The judge then heard testimony in support of
the petition from T.P.'s treating psychiatrist. T.P.
introduced no evidence. Counsel then made closing
arguments addressing the question of whether the
petitioner had met its burden of proof under G.L. c. 123.
&§ 7 and 8. The judge allowed the petition and issued
an order for involuntary commitment. He then heard
additional testimony and authorized medical treatment.
After five weeks of treatment, T.P. was discharged.

Almost three years later, in June, 2018, T.P. filed a
motion for relief from the 2015 orders for commitment
and medical treatment. In his motion, T.P. did not
challenge the judge's findings of fact regarding T.P.'s
mental illness, his lack of competence, and his need for
hospitalization and medication pursuant to G.L, ¢. 123.
§ 8B. T.P. asserted, however, that the orders that were
issued were [*4] void because the court lacked subject
matter jurisdiction. T.P.'s motion was denied, and this
appeal followed. For the following reasons, we affirm the
2018 order denying T.P.'s motion for relief from the
2015 orders for involuntary commitment and treatment.

In Acting Supt. of Bournewood Hosp. v. Baker, 431

Mass. 101, 725 N.E.2d 552 (2000) (Bournewood), the
Supreme Judicial Court held that an involuntary

commitment pursuant to G.L. ¢. 123, §§ 7 and & may
not be maintained against a conditional voluntary patient
who has not provided the three-day notice described in
§ 11. id_at 104-105. The Court, moreover, stated that a
facility is without authority to pursue such a petition and
the District Court is “without jurisdiction to hear the
commitment petition.” fd. at 705.

 

More recently, the Northern District of the Appellate
Division has noted that pursuant to regulations

promulgated by the Department of Mental Health,
Specifically, 704 Code Mass. Regs. § 27.11(4), a facility
does have the authority to pursue a petition against a
conditional voluntary patient pursuant to G.L. c. 723, §§
7 and & when, following notice to the patient and a
periodic review, a patient is believed no longer to be
competent. Matter of M.C., 2015 Mass. App. Div. 174.
Similarly, in another case involving the commitment of a
conditional voluntary patient under §§ 7 and 8, this
Westem District of the Appellate Division affirmed [*5]
an order of commitment where there was no periodic
review, but where steps had been taken to revoke the
patient's conditional voluntary status before the §§ 7 and
§ petition was filed. Matter of M.A.. 2018 Mass. App.
Div. 8, 11,

 

In this case, no evidence was introduced at the
commitment hearing to demonstrate that, prior to the
filing of the G.L. ¢. 123, §§ 7 and 8 petition, T.P. gave a
three-day notice of his intention to leave the facility.
There was no evidence indicating that a periodic review
was conducted; nor was there any evidence that T.P.
was provided prior notice of the facility's intent to
conduct a competency evaluation on his ability to
remain at the facility on a conditional voluntary status.

On this record, T.P. may be correct in his claim that the
facility, like the hospital in Bournewood, failed to follow
the procedural requirements set out in the regulations of
the Department of Mental Health and was without
authority to petition for T.P.'s commitment. If so,
following Boumewood, the District Court judge may
have been without jurisdiction to hear the commitment
petition or order medication.

As stated above, however, T.P. did not raise this issue
at the commitment hearing and did not file a timely
notice of appeal to challenge the [*6] trial judge's
determination that his orders could properly be entered.
In Harris v. Sannella, 400 Mass. 392, 509 N.E.2d 916
(1987), the Supreme Judicial Court said in the context of
a Mass. R. Giv. P. 60(b) motion, "While absence of
subject matter jurisdiction may make a judgment void,
such total want of jurisdiction must be distinguished
from an error in the exercise of jurisdiction. A court has
the power to determine its own jurisdiction, and an error
in that determination will not render the judgment void.
Only in the rare instance of a clear usurpation of power
will a judgment be rendered void. An error in interpreting
a statutory grant of jurisdiction is not . . . equivalent to
acting with total want of jurisdiction and does not render
the judgment a complete nullity” (internal quotations and
citations omitted). /d. at 395.

 

Patricia Lazarus
06/08/2020 09: i
re aise POU TEE RIGY Document 1-2. Filed 07/02/90 BABE 109 of 12 005/037

Page 3 of 3
2019 Mass. App. Div. LEXIS 32, *6

In Sarin v. Ochsner, 48 Mass. Aop. Ct. 421, 721 N.E.2d
932 (2000), the Appeals Court stated, “Whether the

facts of a given case meet the standard for exercising
jurisdiction . . . has been termed a ‘quasi-jurisdictional'
determination." /d. at 424, quoting Lubben v. Selective
Serv. Sys.. 453 F.2d 645, 649 (1st Cir. 1972). “These
facts do not go to the subject matter of jurisdiction, but
to a preliminary fact necessary to be proven to authorize
the court to act. While such a quasi-jurisdictional
determination can be challenged on appeal, unless it is
a Clear usurpation of power, [*7] it Is immune from
attack under rule _60(b)" (emphasis in original; internal
quotations and citations omitted). Id.

In conclusion, the 2015 orders may or may not have
been lawful (a point that we need not decide), but they
were not void, and a Mass, R. Civ. P. 60/b) motion is
not a proper alternative to a timely appeal. See Harris,
supra _at 395. The judge's decision denying T.P.'s
motion for relief from these orders is affirmed and the
request that the 2015 orders for invofuntary
commitment and medication be vacated is denied.

HON. WILLIAM P. HADLEY, Presiding Justice
HON. ANDREW M. D'ANGELO, Justice

 

End of Documeat

Patricia Lazarus
06/08/2020 08: 18Marti ,
AERO Case LOU TISSEWGY Document 1-2. Filed 07/02/S) BABE 10 of 1c 008/037

(@ LexisNexis

User Name: Patricia Lazarus
Date and Time: Saturday, June 6, 2020 8:25:00 PM EDT
Job Number: 118445018

Document (1)

1. Commonwealth v. Louraine, 390 Mass. 28
Client/Matter: -None-
Search Terms: ‘Involuntary medication’
Search Type: Natural Language

Narrowed by:
Content Type Narrowed by
Cases Court: State Courts > Massachusetts

 

@ LexisNexis} About LexisNexis | Privacy Policy | Terms & Conditions | Copyright © 2020 LexisNexis

Patricia Lazarus
Oo6/ 08/ 2020 9:18 an

ase

Caution
As of: June 7, 2020 12:25 AM Z

OW ASSEERGY Document 1-2. Filed 07/02/58 SAG 11 of 12F 0077037

Commonwealth v. Louraine

Supreme Judicial Court of Massachusetts
March 8, 1983, Argued ; August 24, 1983, Decided

No Number in Original

Reporter
390 Mass. 28 *; 453 N.E.2d 437 **; 1983 Mass. LEXIS 1631 ***

Commonwealth v. Peter Louraine

Prior History: [***1] Hampden.

Indictment found and returned In the Superior Court
Department on June 13, 1979.

A pretrial motion was heard by Murphy, J., and the case
was trled before Urbano, J.

Disposition: Judgment reversed. Verdict set aside.

Core Terms

medication, demeanor, mental illness, unmedicated,
confession, expert testimony, trial judge, insanity,
murder, cases, insanity defense, new trial, instructions,
amnesia, arrest, drugs, antipsychotic medication,
defendant's sanity, time of the crime, premeditation,
stabbed, doses, sane

Case Summary

Procedural Posture

Defendant sought review of the decision of the superior
court (Massachusetts), which convicted him of murder in
the first degree.

Overview

Defendant was indicted, convicted, and sentenced for
murder in the first degree. On appeal, the court reversed
the decision of the trial court, holding that because his
mental competence was at issue, the right to offer
testimony involved more than mere verbalization. It also
included the right for defendant to offer his demeanor in
a non-medicated state. Further, with regard to the
voluntariness of defendant's confession, in light of the
evidence of insanity before him at trial, the trial judge
should have addressed the Issue of whether the
statements given were the product of a rational intellect.
The judge also had a duty to make or file specific
findings on voluntariness with unmistakable clarity. The
court's reading of the judge's findings left the court
unconvinced that he determined that defendant's
confession was voluntary.

Outcome
The court reversed defendant's conviction for murder In

the first degree.

LexisNexis® Headnotes

Criminal Law &
Procedure > Defenses > Insanity > Insanity Defense

Criminal Law &
Procedure > Defenses > Insanity > General

Patricia Lazarus
06/08/2020 9:18 Marti i .
fe02) Case P20 Cv-ITSBERGY Document 1-2. Filed 07/02/30 BAGH*112 of 128 008/037

390 Mass. 28, *28; 453 N.E.2d:437, **437; 1983 Mass. LEXIS 1631, ***1

Overview
HN4 8) Insanity, insanity Defense

Few rights are more fundamental in our jurisprudence
than that of an accused to present his version of the
facts. This right is guaranteed not only by U.S. Const.
amends. Vi, XIV, but also by art. 12 of the
Massachusetts Declaration of Rights. Article _12
provides that every subject shall have a right to produce
all proofs, that may be favorable to him. A defendant is
entitled to place before the jury any evidence that is at
all probative of his mental condition. Thus, any and all
conduct of the defendant is admissible in evidence. The
defendant's mental state both before and after the crime
is admissible. Expert testimony is to be unrestricted in
stating all that is relevant to the defendant's mental
illness.

Criminal Law &
Procedure > Defenses > Insanity > Insanity Defense

HN2,%] Insanity, Insanity Defense

When the defendant's sanity is at issue, the trier of fact
is entitled to consider the defendant's demeanor in
court. When mental competence is at issue, the right to
offer testimony involves more than mere verbalization,
but includes the defendant's right to offer his demeanor
in a non-medicated state.

Civil Procedure > Judicial
Officers > Judges > General Overview

Criminal Law &
Procedure > Defenses > Insanity > Insanity Defense

Evidence > ... > Testimony > Expert
Witnesses > Criminal Proceedings

Criminal Law &
Procedure > Defenses > Insanity > General
Overview

HN3[%] Judicial Officers, Judges

Proper respect for the role of the jury as the sole judges
of the credibility and weight of all of the evidence on the
issue of insanity, precludes the state from forcing a
defendant to appear at trial in a severely medicated

Page 2 of 8

condition. Only where the defendant has had that
opportunity can the court fairly and confidently rely upon
the ability of the jury to apply their common experience
to judge the defendant's sanity.

Civil Procedure > Judicial
Officers > Judges > General Overview

Criminal Law & Procedure > Commencement of
Criminal
Proceedings > Interrogation > Voluntariness

HN4&] Judicial Officers, Judges

Should the judge admit the confession, and if credible
evidence of insanity at the time of the confession is
presented to the jury, practice requires jury
reconsideration as to the question of the defendant's
rationality, likewise as part of the issue of voluntariness.

Headnotes/Summary

Headnotes

Homicide. insanity. Practice, Criminal, Competency to
stand trial, Medication of defendant during trial.
Evidence, Sanity. Constitutional Law, Admissions and
confessions.

Syllabus

The defendant at a murder trial, who had raised an
insanity defense, was entitled to have the jury observe
his demeanor in an unmedicated condition, and, where
the Commonwealth was permitted, over his objection, to
administer antipsychotic medication to him which
visibly affected his demeanor and mental processes at
trial, he was denied his right to a fair trial as guaranteed
by the Sixth and Fourteenth Amendments to the United
States Constitution and art. 12 of the Massachusetts
Declaration of Rights, [32-38]

At a murder trial in which the defendant had claimed

Patricia Lazarus
O6/ 08¢ 2020 09:18 an

ase

ov MBER GY Document 1-2 Filed 07/02/90 BASH 1 13 of 125 009/037

Page 3 of 8

390 Mass. 28, *28; 453 N.E.2d 437, **437; 1983 Mass. LEXIS 1631, ***1

insanity, it was error for the judge to admit in evidence
certain statements by the defendant to police, made at a
time when he was neither in custody nor under
suspicion, in the absence of [***2] findings by the judge
that the statements were voluntary and were the product
of a rational intellect. [38-40]

At the retrial of an indictment for murder in the first
degree defense counsel would have the burden of
requesting jury instructions concerning the effect of the
defendant's drug use with respect to deliberate
premeditation and extreme atrocity or cruelty. [40]

Evidence at a murder trial was sufficient to warrant the
jury in finding the defendant guilty of first degree murder
on the theory of premeditation, assuming that they
found him to be legally sane. [40-41]

Counsel: Myles D. Jacobson (Maureen B. Brodoff with
him) for the defendant.

William T. Walsh, Jr., Assistant District Attorney, for the
Commonwealth.

Judges: Hennessey, C.J., Wilkins, Liacos, Nolan, &

O'Connor, JJ.

Opinion by: LIACOS

Opinion

[29] [**439] On May 26, 1979, the defendant
allegedly stabbed Albert Zalucki twenty-one times.
Zalucki died, and the defendant was indicted for murder
in the first degree. He was convicted by a jury on March
16, 1982, of murder in the first degree, and was
sentenced to a term of life imprisonment. He now
appeals his conviction pursuant to G. L. [**"3]_c. 278, §
33E.

The defendant alleges error on a number of grounds,
but primarily relies on his claims that (1) he was
deprived by a ruling of a motion judge of an opportunity

to present his demeanor in an unmedicated condition to
the jury; (2) the trial judge failed to take appropriate
steps during the trial to determine his continued
competency to stand trial; (3) the trial judge failed to
instruct the jury correctly; and (4) the trial judge neither
ruled on the question of the voluntariness of certain
Statements made by the defendant nor submitted the
issue to the jury. The defendant also asks us to
exercise our power under G. L. c. 278, § 33E, to order a
new trial or to mitigate the degree of gulit. We reverse
the judgment of conviction.

There was evidence of the following facts. On May 26,
1979, at approximately 3 A.M., two police officers
responded to a call to go to 23-B Van Buren Avenue in
Springfield. When the officers proceeded inside, they
found the body of Zalucki. They heard a voice from the
second floor. Looking up, they saw at the top of a
Staircase the outline of a large male. When they
identified themselves as police officers, the man
responded, stating, [***4] “I called the police. |
stabbed him. I'm Peter Louraine.” At the trial, one of the
arresting officers identified the man who spoke as the
defendant. Several officers present at the scene
testified that the defendant appeared calm, and
recognized one of the officers as a high school
classmate. A bloodied knife found by police officers
near the body of Zalucki was placed in evidence.

Deborah Flebotte, a stepsister of the victim, testified that
Louraine lived at 23-B Van Buren Avenue with a second
[*30] stepbrother, John Regan. ' She testified that
[**440] Zalucki had visited Louraine and Regan at the
apartment and that Louraine, several hours before the
murder, told her that Zalucki would be stopping by later.

The Commonwealth presented expert medical
testimony that the victim had been stabbed twenty-one
times. The wounds were concentrated in the area of the
neck, chest, [5] and abdomen, and had been
inflicted rapidly. There were also “defense wounds” on
Zalucki's hands. Either one of two different wounds was
sufficient to cause death. The expert testimony also
established that Zalucki would have experienced pain
from the wounds for a period of approximately thirty
minutes before losing consciousness.

The defendant did not contest the facts as to the
homicide, but instead relied on a defense of lack of

 

1Number 23-B Van Buren Avenue was the address of a
mental health care facility for deinstitutionalized mentally ill
persons.

Patricia Lazarus
06/08/2020 ee 119 Ma 5

ase

In & Agenc|
TOV-TISEERGY Document 1-2 Filed 07/02%30 BABE 4114 of 126 010037

Page 4 of 8

390 Mass. 28, *30; 453 N.E.2d 437, **440; 1983 Mass. LEXIS 1631, ***5

criminal responsibility. He introduced evidence which
’ outlined a long history of mental illness, commencing in
his early teens, which continued up to the day of the
crime. The Commonwealth did not dispute that the
defendant suffered from a mental illness at the time of
the crime; rather it questioned the severity of the illness.
2 Strangely, neither the defendant nor the
Commonwealth introduced expert medical testimony
conceming the defendant's mental capacity at the time
of the crime, although the fact of the defendant's various
commitments to mental institutions was put before the

jury.

[***6] The defendant's twin brother Philip Louraine,
testified that his brother and he > held rather bizarre
religious beliefs. He testified that they believed that they
were prophets of God and had to defend themselves
against demons. Philip [*31] recounted that the
defendant had told him after the homicide that “Al
[Zalucki] was the devil and that Al was going to hurt him,
so he had to kill Al.” Philip also testified that the
defendant had reported experiencing hallucinations, had
been committed to mental hospitals, had a history of
ingesting drugs (including marihuana, lysergic acid
diethylamide, and mescaline), 4 had acted in a strange
and violent fashion on several occasions, and had
attempted suicide several times.

[***7] Much of this testimony was corroborated by the
testimony of the Reverend John A. Koonz, a Roman
Catholic priest, Joel Louraine, the defendant's brother,
and Peggy Louralne, the wife of a third brother. They
confirmed Philip's testimony that the defendant had a
long history of acting in a strange fashion and did hold
bizarre religious beliefs, and that the defendant had
suffered hallucinations and engaged in many violent
episodes,

Hospital records concerning the defendant's admissions
to Northampton State Hospital and other mental
institutions were introduced. The Northampton records
indicated that the defendant, at his own insistence, was
admitted on January 24, 1979, after cutting his wrist with

 

2During its closing argument, the Commonwealth conceded
that the defendant had been mentally ill since the age of
sixteen, but noted that It was a matter of degree.

3The brother also testified that he was taking substantial
doses of medication to control his own schizophrenia.

4During rebuttal, the witness Flebotte also festified that one

week before the crime she had observed the defendant acting
strangely after he had ingested mescaline.

a razor blade. The records show that the defendant
was experiencing “flashbacks” attributable to the
ingestion of mescaline and that he was diagnosed as
suffering from "[s]chizophrenia, chronic undifferential
type." He was discharged on February 7, 1979. The
defendant was readmitted on March 13, 1979, and a
provisional diagnostic Impression was entered that he
was suffering from drug abuse. He was released the
next day. The provisional diagnosis was changed to
schizophrenia, but {"*8] it was thought that there was
no "need for [an] in-patient stay.” He was released as an
outpatient to the mental health care facility at 23-B Van
Buren Avenue. A mental health assistant at
Northampton State Hospital testified [*32] that the
defendant's mood shifted greatly during the [**441]
periods when he was admitted to the hospital.

A registered nurse assigned to the Hampshire County
jail, Joseph Leonczyk, also testified concerning the
defendant's behavior between September 74 and
September 28, 1979, while he was awaiting trial. He
testified that the defendant appeared to be nervous and
that his hands trembled. He recalled the defendant's
telling him that “inner forces were bombarding his mind”
and that he had suicidal thoughts.

1. Involuntary medication of the defendant during trial.
There was no evidence that the defendant was taking
any antipsychotic medication at the time of the
homicide. The defendant argues that, since his mental
capacity to commit the crime charged was at issue, the
Commonwealth should not have been permitted to
administer drugs, over his objection, which visibly
affected his demeanor and mental processes at trial. 5
He asserts that[**9] he was deprived of the
opportunity to place his true demeanor before the jury
on the crucial issue of mental capacity and, as a
consequence, was denied a fair trial.

The defendant filed a pretrial motion requesting that, if
he were found competent, he be permitted to attend the
trial In an unmedicated condition. © After a hearing, a

 

5The defendant was held at Bridgewater State Hospital for
most of the time from his arrest on May 26, 1979, until the trial.
The motion judge found that at all times since his arrest he
was given antipsychotic medications in various forms and
various doses. Among the medications administered were
prolixin, thorazine, mellaril, and trilafon. Elavil and artane,
which are not antipsychotic medications, were also
administered, The administration of antipsychotic drugs to the
defendant continued during the trial.

SThe defendant also requested’ that any competency

Patricia Lazarus
06/08/2020 09:19 Ney ring

. Case O0-cv

ASSEE SY Document 1-2 Filed o7/02f30) S115 of 12h 01097

Page 5 of 8

390 Mass. 28, *32; 453 N.E.2d 437, **441; 1983 Mass. LEXIS 1631, ***9

motion judge of the Superior Court denied the motion
and later entered written findings. He found that the
defendant suffered from a mental iliness known as
chronic paranoid [***10] schizophrenia and that, while
in custody, he was receiving antipsychotic medication
in various forms and doses. These [*33] doses had
been increased gradually by State medical personnel
and were considered to be “heavy.” He found that the
defendant's behavior and his symptoms of mental
illness were “being controlled to some extent by the
medication,” but that the medication reduced the
defendant's alertness and ability to concentrate. He
also found that the defendant would not be competent to
stand trial if the defendant did not receive medication. ’

[***11] Evidence was offered at a competency hearing
held one week before trial, which indicated that the
defendant's condition remained unchanged. ® After the
hearing, the trial judge found that the defendant was
psychotic and experienced psychotic episodes, during
which he had “auditory and visual hallucinations" and
“delusional and bizarre ideas.” He also found that
medication, while not eliminating the episodes, enabled
the defendant "better to control himself and to cope with
these episodes." Expert medical testimony at the pretrial
hearing indicated that the defendant was then receiving
“heavy” or “maximum” dosages of Stelazine, another
antipsychotic medication.

[(***12] We start with the proposition that HN7[#] few
rights are more fundamental in our jurisprudence than
that of an accused “to present. . . [his] version of the
facts." Washington v. Texas, 388 U.S. 14, 19 (1967).
[**442] This right is necessary to ensure that the
defendant is not deprived of a fair trial. Chambers v.

Mississippi, 410 U.S. 284, 302-303 (1973). This right is
guaranteed not only by the Sixth and Fourteenth [*34]

 

examination occur while he was in an unmedicated condition.

7 The motion judge ruled that the defendant was not entitled to
be brought to trial in an unmedicafed condition in order to
present properly an insanity defense. He reasoned that the
effects of the medication on the defendant could be brought
to the attention of the jury through expert medical testimony.
There was mo such evidence offered either by the
Commonwealth or by the defense.

8 The defendant did not renew before the trial judge his motion
that he be allowed fo appear in an unmedicated condition. In
these circumstances, we would usually examine only the
record before the motion judge. Commonwealth v. Cinelli, 389
Mass. 197, 206 n.12 (1983). Because of our obligation under
G. L. c. 278. § 33E, we examine the entire record.

 

Amendments _to_the Federal Constitution, but also by

art, 12 of the Massachusetts Declaration of Rights.
Article 12 provides that "every subject shall have a right
to produce all proofs, that may be favorable to him." A
defendant is entitled to place before the jury any
evidence which is at all probative of his mental
condition. United States v. Hartfield, §13 F.2d 254, 259-
260 (9th Cir. 1975). See United States v. Ives. 609 F.2d
930, 932-933 (9th Cir. 1980). Thus, "any and alf
conducf' of the defendant is admissible in evidence, 2
J. Wigmore, Evidence § 228, at 9 (Chadbourn rev.
1979). The defendant's mental! state both before and
after the crime is admissible. /d. at § 233. Expert
testimony is to be “unrestricted [***13] in stating all that
is relevant to the defendant's mental _ iliness."
Commonwealth v. Callahan, 386 Mass. 784, 792
(1982), quoting Commonwealth v. McHoul, 352 Mass,
544, 550 (1967). See Commonwealth v. Schulze, 389

Mass. 735, 738-740 (1983).

Further, it is an n established and universally accepted
rule that, HNAF] when the defendant's sanity is at
issue, the trier of fact is entitled to consider the
defendant's demeanor in court. Commonwealth v.
Devereaux, 257 Mass. 391, 395 (1926). State v. Hayes,
118 N.H. 458, 462 (1978). in re Pray, 133 Vt 253, 257-
258 (1975). State v. Maryolt, 6 Wash. App. 96, 1017
(1971). Cf. Commonwealth v. Clark, 292 Mass. 409.
415 (1935). 4 J. Wigmore, Evidence § 1160 (Chadbourn
rev. 1972). See United States v. Chandler, 72 F. Supp.
230, 238 (D. Mass. 1947). Thus, “[w]lhen mental

competence is at issue, the right to offer testimony
involves more than mere verbalization," Stale _v.
Maryott, supra at 101, but includes the defendant's right

 

 

 

 

 

 

to offer his demeanor in an unmedicated state. id. at
101-103. In_re Pray, supra (dictum). See State v.

Hayes, supra at 462. See also [“*14] State v. Murphy,
56 Wash. 2d 761, 766-767 (1960).

In a case where an insanity defense is raised, the jury
are likely to assess the weight of the various pieces of
evidence before them with reference to the defendant's
demeanor. Further, if the defendant appears calm and
controlled at trial, the jury may well discount any
testimony that the defendant [*35] lacked, at the time
of the crime, substantial capacity either to appreciate
the wrongfulness of his conduct or to conform his
conduct to the requirements of the law. See
Commonwealth _v. McHoul, supra_at 546-547. This
tendency may render also valueless the defendant's
right to testify on his own behalf. See {n re Pray. supra;

State v, Murphy. supra at 766-767.

Patricia Lazarus
06/08/2020 08: 1SNarti ,
2020 Case POU TSEE REY Document 1-2. Filed 07/025) BARE 116 of 12h 012/097

Page 6 of 8

390 Mass. 28, *35; 453 N.E.2d 437, **442; 1983 Mass. LEXIS 1631, ***14

The ability to present expert testimony describing the
effect of medication on the defendant is not an
adequate substitute. At best, such testimony would
serve only to mitigate the unfair prejudice which may
accrue to the defendant as a consequence of his
controlled outward appearance. It cannot compensate
for the positive value to the defendant's case of his own
demeanor in an unmedicated condition. Moreover, "[ilf
the state may administer [***15] tranquilizers to a
defendant who objects, the state then is, in effect,
permitted to determine what the jury will see or not see
of the defendant's case by medically altering the
attitude, appearance and demeanor of the defendant,
when they are relevant to the jury's consideration of his

mental condition.” State v. Maryott, supra at 102.

ANSEF] Proper respect for the role of the jury as “the
sole judges of the credibility and weight of all of the
evidence on the issue of insanity," Commonweaith v.
Kostka, 370 Mass. 576, 936 (1976), quoting
Commonwealth vy. Smith, 357 Mass. 168, 178 (1970),
[*443] also precludes the Commonwealth from forcing
the defendant to appear at trial in a severely medicated
condition. We have permitted the jury to exercise broad
discretion in determining a defendant's sanity. We have
held that expert testimony is not necessary to prove a
defendant sane beyond a reasonable doubt, even in the
face of uncontradicted expert testimony that a defendant
was insane under the standards of Commonwealth _v.
McHoul, supra, at the time of the crime. Commonwealth
v. Brown, 387 __ Mass. 22 222-22 9

Commonwealth v. Shelley [**"16]_, 381 Mass. 340, 347
(1980). Commonwealth v. Walker, 370 Mass. 548, 582-
583, cert. denied, 429 US. 943 [°36] (1976).
Commonwealth v. Kostka, supra at 537-539. 9 The jury
also may be instructed that they may infer that a
defendant is sane from their knowledge gained from
common experience that a great majority of people are
sane and of the probability that any particular person is

sane. Commonwealth v. Brown, supra at 221-222.

 

 

® We. note that the defendant In this case, like the defendant In
Kostka, had a long history of mental illness. Although the
defendant failed to put forth live expert testimony on the issue
of mental responsibility, there was extensive evidence in the
hospital records and from lay witnesses of the defendant's
mental illness. Indeed, the Commonwealth conceded the fact
of mental iliness. In this context, the failure of the
Commonwealth to offer expert testimony (despite the many
psychiatric examinations of the defendant by court order) is

inexplicable. See Commonwealth v. Kostka, supra at 539-540
(Hennessey, C.J., and Kaplan, J., dissenting).

Commonwealth v. O'Brien, 377 Mass. 772, 780 (1979).
Commonwealth _v. Kostka, supra at 525-537. These

rules assume, however, that the defendant has had an
adequate opportunity to present all relevant evidence on
his behalf. Only where the defendant has’ had that
opportunity can we fairly and confidently rely upon the
ability of the jury to apply their common experience to
judge the defendant's sanity.

[***17] The view we take is consistent with cases from

other jurisdictions which have considered the precise
question before us. In State v. Maryott, supra at 97, the
court reversed the conviction where the defendant had
been forced to take medication which visibly affected
his demeanor during trial. The court emphasized the
importance of the defendant's demeanor in an
unmedicated state to the presentation of an insanity
defense. fd_at 101-103. 1° In State v. Hayes, supra at
462, the court held that the defendant could be
compelled to take medication only "if the jury is
instructed about the facts relating to the defendant's use
of medication and if at some time during the trial,
assuming the defendant [*37] so requests, the jury
views him without medication for as long as he is found
to have been without it at the time of the crime.” In In re
Pray, supra, the court reversed the conviction where the
State had administered drugs to the defendant without
fully disclosing to the defendant or his counsel what
effect they had on the defendant. Chief Justice Barney,
writing for the Vermont Supreme Court, stated that "[alt
the very least, [the jury] should [""*18] have been
informed that he was under heavy, sedative
medication, that his behavior in their presence was
strongly conditioned by drugs administered to him at the
direction of the State, and that his defense of insanity
was to be applied to a basic behavior pattern that was
not the one they were observing. In fact, it may well
have been necessary, in view of the critical nature of the
issue, to expose the jury to [**444] the undrugged,
unsedated Gary Pray, at least, insofar as safety and trial
progress might permit.” /¢. at 257-258. These cases
support the result we reach here. "1

 

1° The decision in State v. Maryott, 6 Wash. Apo. 96 (1971),
was based in part on the decision of the Washington Supreme

Court in State v. Murphy, 56 Wash. 20 761 (1960). in Murphy,
the court granted a new trial because the defendant had been
tried in a drugged condition. The court reasoned that the
defendant's demeanor was relevant to the determination
whether the death penalty should be imposed. /d. at 766-767.

1In State v. Law, 270 S.C. 664 (1978), the court held that the

Patricia Lazarus
06/08/2020 98:20
Cae Boat LEERY Document 1-2. Filed 07/02/30"

795414

age 117 of 128 '019/097

Page 7 of 8

390 Mass. 28, *37; 453 N.E.2d 437, **444; 1983 Mass. LEXIS 1631, ***18

[***19] We do not suggest that "a new trial must be
granted in every criminal case . Where the
appearance of the accused before the jury is marred by
some mental, physical, or emotional impairment,
tegardless of the nature of the impairment, or the means
by which it was brought about. Each case of this type
must be decided on its own facts." State v. Murphy, 56
Wash. 2d 761. 768 (1960). See [*38] Commonwealth
v. Nickerson, 388 Mass. 246, 249-251 (1983). Cf.
Commonwealth v. Lombardi, 378 Mass, 612, 616
(1979). 12 [***20] Thus, in some cases, the defendant's
demeanor in an unmedicated condition will not be
relevant. 15

 

We turn to consider those issues which may arise at a
new trial.

2. Voluntariness of confession. Prior to trial, a hearing
was held before the trial judge to determine whether
certain statements made by the defendant to the police
at the time of his arrest should be suppressed. The
defendant's [**21] motion sought to suppress his
statement, made just before his arrest, [*39] that he
had stabbed the victim. ‘4 While the motion and hearing

 

administration of psychotropic medication to the defendant
during trial did not undermine his insanity defense. The case is
distinguishable. Under South Carolina law, the defendant's
sanity was judged by the M’Naghten test. /o. at 667. Under
that test, the jury were asked to decide whether the defendant
had the mental capacity to distinguish moral or legal right from
moral or legal wrong, and to recognize the particular act
charged as morally or legally wrong. /d. The test we have
adopted is much broader and relieves the defendant of
criminal responsibility if, at the time of the conduct, as a result
of mental disease or defect, he lacked substantial capacity to
conform his conduct to the requirements of the law.
Commonwealth v. McHoul, 352 Mass. 544, 546-547 (1967).
The defendant's demeanor is most relevant to this broader
element of our test. Further, we adopted this broader test in
part because it permitted a wider range of testimony to be
received. /d. at 550.

12In Gommonwealth v. Lombardi, 378 Mass. 612, 616-617
(1979), we considered whether a defendant with amnesia
could receive a fair trial. We said that "[w]here the amnesia is
apparently permanent, the fairness of proceeding to trial must
be assessed on the basis of the particular circumstances of
the case. A variety of factors may be significant in determining

 

focused on whether the defendant voluntarily and
intelligently [**445] waived his rights under Miranda v.
Arizona, 384_U.S. 436 (1966), the issue of voluntariness
was raised by the motion. The judge entered written
findings and ruled that the statement that he had
Stabbed the victim constituted a spontaneous
exclamation at a time when the defendant was neither in
custody nor under suspicion and therefore was
admissible even though the defendant had not been
informed yet of his Miranda rights.

We believe that, in light of the evidence of insanity
before him at trial, the trial judge also should have
addressed the issue whether the statements given were
the product of a rational intellect. Commonwealth v.

Cole, 380 Mass. 30, 41 (1980}. Commonwealth ‘22

 

whether the trial should proceed, including the nature of the
crime, the extent to which the prosecution makes a full
disclosure of its case and circumstances known to it, the
degree to which the evidence establishes the defendant's guilt,
the likelihood that an alibi or some other defense could be
established but for the amnesia, and the extent and effect of
the defendant's amnesia.” A similar assessment of factors
should occur in cases involving incompetency and insanity.

We note, however, that cases involving amnesia and insanity
are not entirely equivalent. With amnesia, the potential for
fraudulent claims is great. In contrast, this potential is minimal
where the defendant, as is the case here, has a long history of
mental illness and is being prescribed substantial doses of
Medication to enable him to control his illness. Further, the
conduct of the Commonwealth is fundamentally different in the
two types of cases. In cases involving incompetency and
insanity, the Commonwealth is taking affirmative steps to bring
the defendant to trial in an altered condition. See State v.

Maryott. supra at 102.

3~We note that we are not deciding today whether the
Commonwealth may administer medication to criminal
defendants involuntarily to ensure their competence to stand
trial. See Guardianship of Ri lass, 418, 432-456
(1981). The defendant has not argued that issue before us
and, as a consequence, it has been waived. Mass. R.A. P.
16_(a) (4), as amended, 367 Mass. 919 (1975).
Commonwealth v. Bertrand, 385 Mass. 356, 358 (1982), We
agree, however, with the Supreme Court of New Hampshire
that if the defendant wishes to appear at trial in an
unmedicated condition, even though medication might be
necessary to maintain his mental competency, he may be held
to have waived his right to be tried while competent. See
State v. Hayes, 118 N.H. 458, 462 (1978), and authorities
cited.

14The Commonwealth agreed not to introduce several
statements made by Louraine after his arrest.

Patricia Lazarus
06/08 : i |
e020 | Case POON-AIEER GY Document 1-2. Filed 07/02/20" BAGH 18 of 128: 04/097

 

Page 8 of 8
390 Mass, 28, *39; 453 N.E.2d 437, **445; 1983 Mass. LEXIS 1631, ***22
v. Chung, 378 Mass. 451, 457 (1979). Commonwealth opinions. 15
v. Johnston, 373 Mass. 21, 24 (1977). Commonwealth
v. Harris, 371 Mass. 462, 469-472 (1976). The judge ["*25} ["*446] 4. Insufficiency of the evidence

also had a duty to make or file specific findings on
voluntariness with “unmistakable clarity.”
Commonwealth _v. Brady, 380 Mass. 44, 52 (1980),
quoting Sims v. Georgia, 385 U.S. 538, 544 (1967). Our
reading of the judge's findings leaves us unconvinced
that he determined that the defendant's confession was
voluntary. He made no finding that the confession was
the product of a rational intellect. Neither the fact that
the defendant made the confession spontaneously,

Commonwealth v. Chung, supra at 456 n.5, nor the fact
that he had not been taken yet in custody,

Commonwealth v. Johnston, supra, is sufficient by itself
to establish the voluntariness of the confession. At a
new trial, the judge should conduct a voir dire on the
voluntariness of the confession. That hearing should
focus on the defendant's sanity at the time of the
confession. Commonwealth v. Chung. supra at 457.
HNa{#] "Should the judge admit the confession, and if
credible evidence of insanity at the time of the [***23]
confession is presented to the jury, our practice [*40]
requires jury reconsideration as to the question of the
defendant's rationality, likewise 'as part of the issue of
voluntariness.” /d., quoting Commonwealth v. Johnston,

supra at 25.

3. Jury instructions, We believe that, because of the
trial tactics adopted by defense counsel, the judge did
not deliver Instructions concerning whether the jury
could consider the defendant's drug use In deciding
whether the murder was committed with deliberately
premeditated malice aforethought or extreme atrocity or
cruelty, Commonwealth v. Gould, 380 Mass. 672, 680-
686 (1980), or conceming the relation between drug
abuse and the McHoul standard. See Commonwealth
v. Sheehan, 376 Mass. 765, 767-772 (1978). Defense
counsel did not request such Instructions and took the
position that Louraine's acts could not have been the
product of drug use.

 

In a case raising a defense of insanity, defense counsel
is likely to be confronted with difficult decisions
concerning trial tactics. Review under G. L. c. 278, §
33E, is not intended to relieve the defendant of the
consequences of those decisions absent a
substantial [***24] risk of a miscarriage of justice. Ata
new trial, the burden of requesting instructions in
accordance with Commonwealth v. Gould, supra, and

Commonwealth v. Sheehan, supra, will be on defense
counsel. Provided that request is timely, the judge

should deliver instructions in accordance with those

conceming premeditation. The defendant also argues
that the conviction of murder [*41] in the first degree
should be reduced to murder in the second degree
because of the insufficiency of the evidence concerning
premeditation. The defendant did not object to those
instructions which permitted the jury to convict the
defendant of murder in the first degree on a theory of
premeditation. Our review of the transcript reveals that
there was sufficient evidence of premeditation produced
during the Commonwealth's case-in-chief, assuming
that the jury found the defendant to be legally sane.

Judgment reversed.

Verdict set aside.

 

End of Documeat

 

18 The defendant makes much of the fact that an expert
witness for the Commonwealth testified on voir dire to the
difficulty of distinguishing between drug use and mental iliness
as the cause of Louraine's acts. The record does not disclose
why this expert never testified before the Jury. We note,
however, that defense counsel's posture at trial was that the
acts were caused by Louraine's mental illness and not by drug
use.

The defendant also clalms error in that the judge submitted to
the jury the issue whether the defendant suffered from a
mental disease or defect at the time of the act even though the
Commonwealth had conceded the point. The defendant did
not raise the point below. In any case, we perceive no error.

Patricia Lazarus
NeF0812029 | Case POURY-TSER HEY Document 1-2. Filed 07/02/59 PAGE 119 of 128 018/087

@ LexisNexis

User Name: Patricia Lazarus
Date and Time: Sunday, June 7, 2020 8:31:00 AM EDT

Job Number: 118454488

Document (1)

1. ALM GL ch. 272, § 53
Client/Matter: -None-

Search Terms: ‘Involuntary medication’
Search Type: Natural Language
Narrowed by:

 

Content Type Narrowed by
Cases Court: State Courts > MassachusettsMass. Sup. Jud. Ct.
@ LexisNexis] About LexisNexis | Privacy Policy | Terms & Conditions | Copyriaht © 2020 LexisNexis

Patricia Lazarus
06/08/2020 O09:20Martin & Associates (FAX }80247954 14 P,016/037
.Case 1:20-cv-11266-WGY Document 1-2 Filed 07/02/20 Page 120 of 125

ALM GL ch. 272, § 53

Current through Chapters 1-80 of the 2020 Legislative Session of the 191st General Court.

Annotated Laws of Massachusetts > PART IV CRIMES, PUNISHMENTS AND PROCEEDINGS IN
CRIMINAL CASES (Chs. 263 - 280) > TITLE | CRIMES AND PUNISHMENTS (Chs. 263 - 274) >
TITLE | CRIMES AND PUNISHMENTS (Chs. 263 — 274) > Chapter 272 Crimes Against Chastity,
Morality, Decency and Good Order (§§ 1 — 107)

§ 53. Common Night Walkers, Disorderly Persons and Disturbers of the
Peace.

(a)Common night walkers, common street walkers, both male and female, persons who with offensive and
disorderly acts or language accost or annoy another person, lewd, wanton and lascivious persons in speech or
behavior, keepers of noisy and disorderly houses, and persons guilty of indecent exposure shall be punished by
imprisonment in a jail or house of correction for not more than 6 months, or by a fine of not more than $200, or
by both such fine and imprisonment.

(b)Disorderly persons and disturbers of the peace shall, for a first offense, be punished by a fine of not more
than $150. For a second or subsequent offense, disorderly persons and disturbers of the peace shall be
punished by imprisonment in a jail or house of correction for not more than 6 months or by a fine of not more
than $200 or by both such fine and imprisonment; provided, however, that an elementary or secondary school
student shall not be adjudged a delinquent child for a violation of this subsection for such conduct within school
buildings or on school grounds or in the course of school-related events.

History

CL 153, § 1; 1699-1700, 8, § 2; 1769-70, 19; 1787, 54, § 2; 1834, 151, §§ 2, 3; RS 143, §§ 5, 6; 1837, 157; 217;
41851, 346; 1856, 186; GS 165, §§ 28, 29; 1866, 235; 1874, 385, § 21; 1876, 118; 1878, 270, § 2; 1880, 114; 257;
PS 207, §§ 29, 30; 1884, 258, § 1; 1885, 365, § 1; 1886, 323, § 1; 1898, 443, § 1; RL 85, § 30; 212, §§ 46, 48;
4914, 743; 1931, 239; 1943, 377; 1956, 715, § 21; 1959, 304, § 1; 1973, 1073, § 20; 1983, 66, § 1; 2009, 27, § 98;
2014. 417: 2018, 69, § 160, effective April 13, 2018.

Annotations

Notes

Amendment Notes

The 1943 amendment struck out the words “Rogues and vagabonds, persons who use any juggling or unlawful
games or plays, common pipers and fiddlers,” formerly appearing at the beginning of this section, and made other
changes.

The 1956 amendment struck out the words “common drunkards” formerly appearing near the beginning of the
section, and the words “or by imprisonment at the state farm” formerly appearing near the end of the section.

Patricia Lazarus
06/08/2020 09:21 Wartir 795414 P.017/09?

0 & A i
Case P20 tcv-TSSEWGY Document 1-2 Filed 07/02/30 Baga 121 of 12

Page 2 of 22
ALM GL ch. 272, § 53

The 1959 amendment inserted the word “prostitutes,”.
The 1973 amendment made this section inapplicable to “stubborn children” and “runaways”.

The 1983 amendment rewrote the section, adding the words “common streetwalkers’, and deleting the word
“prostitutes”, formerly appearing after the words “disorderly persons’.

The 2009 amendment, effective July 1, 2009, rewrote this section, which formerly read: “Common night walkers,
common street walkers, both male and female, common railers and brawlers, persons who with offensive and
disorderly acts or language accost or annoy persons of the opposite sex, lewd, wanton and lascivious persons in
speech or behavior, idle and disorderly persons, disturbers of the peace, keepers of noisy and disorderly houses,
and persons guilty of indecent exposure may be punished by imprisonment in a jail or house of correction for not
more than six months, or by a fine of not more than two hundred dollars, or by both such fine and imprisonment.”
Section 161 provides:

SECTION 161. Except as otherwise specified, this act shall take effect on July 1, 2009.

The 2014 amendment, effective March 24, 2015, substituted “another person” for “persons of the opposite sex" in
(a).

The 2018 amendment, effective April 13, 2018, rewrote (b), which formerly read: “Disorderly persons and
disturbers of the peace, for the first offense, shall be punished by a fine of not more than $ 150. On a second or
subsequent offense, such person shall be punished by imprisonment in a jail or house of correction for not more
than 6 months, or by a fine of not more than $200, or by both such fine and imprisonment."

Notes to Decisions

1.In general
1.5.Miscelianeous
2.Nightwalkers and prostitutes
3.—Constitutional issues
4.—Accusatory instrument
5.—Evidence
6.Common railers and brawlers
6.5.Indecent exposure
7.Profanity (offensive and disorderly act or language)
8.Lewd, wanton, or lascivious persons
9.—Constitutional issues
10,—Allegations; accusatory instrument
11.—Particular acts
Patricia Lazarus
06/08/2020 ‘ j j
fe e0 CASS POUNCE R GY Document 1-2 Filed 07/02/80 BAGH 41 22 of 125 018/097

Page 3 of 22
ALM GL ch. 272, § 53

12.idle or disorderly persons

13.—Constitutional issues

14.—Accusatory instrument

15.—Evidence

15.5.Sentencing

16.Disturbing the peace

17.—Constitutional issues

18.—Accusatory instrument

18.5.Voyeurism theory

19.Stubborn children, etc. (prior to 1973 amendment)
20.Common drunkards (prior to 1956 amendment)

21.Accosting or annoying person of opposite sex

1. In general

Superior court has jurisdiction, on appeal, to try, upon complaint under this section, as idle and disorderly person,

one arrested without warrant, whether his arrest was legal or illegal. Commonwealth v. Tay (Mass. Jan. 8, 1898),
170 Mass. 192, 48 N.E. 1086, 1898 Mass. LEXIS 176.

 

Conviction under instant section was reversed because of admission of evidence amounting to confession by
defendant, without preliminary hearing held by trial judge in absence of jury as to voluntary nature of confession.

Commonwealth v. Marshall (Mass. Jan. 30, 1959), 338 Mass. 460, 155 N.E.2d 798, 1959 Mass. LEXIS 664.

Court summarized decisions upon constitutionality of various provisions of instant section. Commonwealth _v.
Brasher (Mass. June 7, 1971), 359 Mass. 550, 270 N.E.2d 389, 1971 Mass. LEXIS 854.

Section does not create or define new crimes, but prescribes penalties for commission of acts previously
recognized as criminal offenses. Commonwealth v. King (Mass. Dec. 12, 1977), 374 Mass. 5, 372 NE.2d 196,

1977 Mass. LEXIS 1219.

 

Although public has no access to particular piace, that place may be “public” If defendant intentionally exposes or
recklessly disregards substantial risk of exposure to one or more persons. Commonwealth v. Kelley (Mass. App. Ct.

Dec. 22, 1987}, 25 Mass. App. Ct 180, 516 N.E.2d 1188, 1987 Mass. App, LEXIS 2363.

With regard to the offense of disorderly conduct, the public element has been engrafted onto the “lewd, wanton and
lascivious” offense of ALM GL c 272, § 53. Commonwealth v. Mulvey (Mass. App. Ct. Mar. 14, 2003), 57 Mass.
App. Ct. 579, 784 N.E.2d 1138, 2003 Mass. App, LEXIS 322.

With regard to the offense of disorderly conduct, the public element of the offense is readily met in cases where the
proscribed conduct takes place on public streets or by the side of a highway; it also may be satisfied where the
disturbance takes place in a more secluded environment, but only if members of the public are likely to be affected.
Commonwealth v. Mulvey (Mass. App. Ct. Mar. 14, 2003), 57 Mass. App. Ct 579. 784 N.E.2d 1138, 2003 Mass.

App. LEXIS 322.

 

Patricia Lazarus
957082020 | Case 5 HSEEHEY Document 1-2 Filed 07/02/28) RAYE123 of 129019037

Page 4 of 22
ALM GL ch. 272, § 53

The definition of “disorderly” includes only those individuals who, with purpose to cause public inconvenience,
annoyance or alarm, or recklessly creating a risk thereof (1) engage in fighting or threatening, or in violent or
tumultuous behavior; or (2) create a hazardous or physically offensive condition by any act which serves no
legitimate purpose of the actor; public” is defined as affecting or likely to affect persons In a place to which the
public or a substantial group has access. Commonwealth v. Mulvey (Mass. App. Ct. Mar. 14, 2003), 57 Mass. App.

Ct. 579, 784 N.E.20 1138, 2003 Mass. App. LEXIS 322.

With regard to the offense of disorderly conduct, the public element may be satisfied where the actor's conduct
takes place on private property that is frequented by the public, such as stores, apartment houses, or theaters; it
also is possible that behavior occurring on purely private property may be shown to affect or be likely to affect
persons in an adjacent or nearby place to which the public or a substantial group has access, such that a disorderly

conduct charge would be appropriate. Commonwealth v. Mulvey (Mass. Aop. Ct. Mar. 14, 2003), 57 Mass. App. Ct.
579, 784 N.E.2d 1138, 2003 Mass. App. LEXIS 322.

Commonwealth presented insufficient evidence to prove that defendant's conduct was disorderly, as required for a
conviction for accosting or annoying a person of the opposite sex under ALM GL c 272, § §3; it was not reasonable
to infer that defendant intended the victim to fear that harm would befall her where there was no aggressive or

invasive move by defendant toward the victim. Commonwealth v. Ramirez (Mass. App. Ct. May 10, 2007), 69 Mass.
App. Ct. 9, 865 N.E.2d 1158, 2007 Mass. App. LEX/S 510.

Instant section carries maximum penalty of six months in jail and $200 fine. Le Clair v. O'Neil (D. Mass. Dec. 23

1969), 307 F. Supp. 621, 1969 U.S. Dist. LEXIS 9488, affd, (U.S. 1971), 401 U.S. 984, 91 S. Ct 1219, 28 L. Ed.
2d 524, 1977 U.S. LEXIS 2558.

1.5. Miscellaneous

Officer properly effected a stop of defendant in a vehicle after seeing that defendant's was penis exposed, as this
gave the officer probable cause to believe that defendant was committing the crime of indecent exposure; therefore,
the motion judge properly denied defendant's motion to suppress evidence related to the stop. Commonwealth v.

Vick (Mass. App. Ct. Nov. 8, 2016), 90 Mass. App. Ct. 622, 62 N.E.3d 105, 2016 Mass. App. LEXIS 161.

As an officer who saw that defendant's penis was exposed while he was sitting in a car had probable cause to
arrest him for indecent exposure, the subsequent search for weapons was a valid search incident to arrest and the
motion judge properly denied defendant's motion to suppress evidence related to that search. Commonweaith v.

 

Regarding a disorderly conduct charge which was an underlying charge in a malicious prosecution claim, there
were sufficient factual questions as to whether probable cause existed for that charge, namely, that a bicyclist had
no legitimate reason for traveling in the middle of the roadway and either intended to cause or recklessly created a

public inconvenience, annoyance, or alarm. Damon v. Hukowicz (D. Mass, Aug. 9. 2013), 964 F. Supp. 2d 120,

2013 U.S. Dist. LEXIS 112551.

2. Nightwalkers and prostitutes

1959 amendment added separate offence of prostitution to instant section. Aleqata v. Commonwealth (Mass. Nov.
17, 1967), 353 Mass. 287, 231 N.E.2d 201, 1967 Mass. LEXIS 723.

Court recounts history of section insofar as .it makes it offence to be common night walker. Thomes_v.
Commonwealth (Mass. Jan. 9, 1969), 355 Mass. 203, 243 N.E.2d 821, 1969 Mass. LEXIS 765.

Patricia Lazarus
m5 70872020 | Che POULI-MSEEREY Document 1-2 Filed 07/02) "RAGE 24 of 128 020/037

Page 5 of 22
ALM GL ch. 272, § 53

“Common night walking” provision of GL c 272 § 53 is construed as punishing persons abroad at night who solicit
others to illicit sexual acts, and is not unconstitutionally vague. Commonwealth v. King (Mass. Dec. 12, 1977), 374
Mass. 5, 372 N.E.2d 196, 1977 Mass. LEXIS 1219.

 

“Prostitute” is one who permits common indiscriminate sexual activity for hire, in distinction from sexual activity
confined exclusively to one person, and as so defined is not unconstitutionally vague. Commonwealth v. King

(Mass. Dec. 12, 1977), 374 Mass, 5, 372 N.E.2d 196, 1977 Mass. LEXIS 1219.

There are two grounds for conviction of prostitution: performance of indiscriminate sexual acts for hire, and

indiscriminate solicitation or agreement to perform sexual acts for hire. Commonwealth v. King (Mass. Dec. 12,
1977), 374 Mass. 5, 372 N.E.2d 196, 1977 Mass. LEXIS 1219.

Solicitation is prostitution for purposes of GL c 272 § 53. Saxon Coffee Shop, Inc. v. Boston Licensing Bd. (Mass.
1980), 380 Mass. 919, 407 N.E.2d 3117, 1980 Mass. LEXIS 1197.

 

Deriving support or maintenance from prostitute is felony and sets much more severe penalty than does statute

punishing prostitution. Commonwealth v. Thetonia (Mass. App. Ct. Sept. 19, 1989), 27 Mass. App. Ct. 783, 543
N.E.2d 700, 1989 Mass. App. LEXIS 542.

3. —Constitutional issues

While originally, term “night walker” in instant section, as appears from its statutory history, may have been broadly
construed to apply to anyone abroad after 10 o’clock at night, and subsequently, by reference to c 277, § 79
prescribing form of complaint or indictment for offence, term may have been narrowed to apply to persons abroad at
night to solicit, or intending to solicit, to illicit sexual intercourse, in order to avoid constitutional doubts statute In
respect to night walkers should now be interpreted to apply only to persons abroad at night who are attempting to
allure, or are soliciting, someone to have Illicit sexual intercourse, and as so interpreted statute is not
unconstitutionally vague nor does it violate arts 1, 12 and 14 of Declaration of Rights of State Constitution nor due
process clause of Federal Constitution. Thomes v. Commonwealth (Mass. Jan. 9, 1969}, 355 Mass. 203, 243
N.E. 20 821, 1969 Mass. LEXIS 765.

 

Record was factually insufficient to support defendants’ argument that GL c 272 § 53 was unconstitutionally and
discriminatorily applied against women by reason of police failure to prosecute male prostitutes; however, on
appropriate showing that police or prosecutor's office followed unjustifiable policy of selective enforcement against
female prostitutes and not male prostitutes, female charged with prostitution or night-walking would be entitled to
dismissal of charges with prejudice. Commonwealth v. King (Mass. Dec. 12, 1977), 374 Mass. 5, 372 N.E.2d 196,
1977 Mass. LEXIS 1219.

Commonwealth cannot enforce GL c 272 § 53 against female prostitutes but not against male prostitutes unless it
_demonstrates compelling interest which requires such policy. Commonwealth v. King (Mass. Dec. 12, 1977), 374

Mass. §, 372 N.E.2d 196, 1977 Mass. LEXIS 1219.

Prostitution provision of GL ¢ 272 § 53 is not unconstitutional on equal protection grounds because of police failure
to prosecute male prostitutes and male customers, since other criminal statutes may be employed to punish male
conduct equivalent to female prostitution and since evidence on this issue was not fully developed at trial.
Commonwealth v. King (Mass. Dec. 12, 1977), 374 Mass. 5, 372 N.E.2d 196, 1977 Mass. LEXIS 1219.

 

Principle of equal protection of law is not violated because GL c 272 § 53 prohibiting prostitution does not include
conduct of persons who hire or seek to hire another to engage in sexual activity. Commonwealth v. King (Mass.

Dec. 12, 1977), 374 Mass. 5, 372 N.E.2d 196, 1977 Mass. LEXIS 12179.

Section applies to male prostitutes as well as female prostitutes, and therefore does not violate equal protection of
law. Commonwealth v. King (Mass. Dec. 12, 1977). 374 Mass. 5, 372 N.E.2d 196, 1977 Mass. LEXIS 1279.

Patricia Lazarus
06/08/2020 GBR? HABE MSSBEGY Document 1-2 Filed 07/02) BAGH 4125 of 128 02037

Page 6 of 22
ALM GL ch. 272, § 53

Constitutional right of privacy not violated by convictions for prostitution, where evidence was that defendants in
public places either offered or agreed to perform various sexual acts with other persons in exchange for money.
Commonwealth y. King (Mass. Dec. 12, 1977), 374 Mass. 5, 372 N.E.2d 196, 1977 Mass. LEXIS 1219.

Tems “prostitutes” and “common night walkers” are not so vague as to violate constitutional principle of due
process of law, in that terms do give sufficient warning and definition of proscribed conduct. Commonwealth v. King

(Mass. Dec. 12, 1977), 374 Mass. 5, 372 N.E.2d 196, 1977 Mass. LEXIS 1219.

Prostitute provision of GL c 272 § 53 is not facially unconstitutional. Commonwealth v. King (Mass. Dec, 12, 1977),
374 Mass. 5,372 N.E.2d 196, 1977 Mass. LEXIS 1219.

Conviction of prostitution based on performance of sexual acts for hire in private does not violate constitutional right
of privacy, because acts were performed for money and were not intimate, personal decisions of participants.
Commonwealth v. Walter (Mass. Mar. 14,'1983), 388 Mass. 460, 446 N.E.2d 707, 1983 Mass. LEXIS 1312.

Language of GL c 272 § 53 and prior decisions of Supreme Judicial Court indicated to individual of common
intelligence that genital massage for fee is prostitution, and statute is not unconstitutionally vague as applied to
such conduct. Commonwealth v. Walter (Mass. Mar, 14, 1983), 388 Mass. 460, 446 N.E.20 707, 1983 Mass. LEXIS

1372.

Contrary to defendant's contention, ALM GL c 272, § 53 sufficiently apprised defendant that his conduct, “peering”
and exposing himself while urinating in the elementary school bathroom, created an offensive and uncomfortable
situation for the victims; thus, the statute as applied to defendant was not unconstitutionally vague. Commonwealth

v. Swan (Mass. Super. Gt. Feb. 27, 2004), 17 Mass. L. Rep. 374, 2004 Mass. Super, LEXIS 38.

 

4. —Accusatory instrument

Allegations of complaint that defendant gave full body massage, including act of masturbation of genitals, to
undercover police officer for fee charged offense of common, indiscriminate sexual activity for hire or prostitution.
Commonwealth v. Walter (Mass. Mar. 14, 1983), 388 Mass. 460, 446 N.E.2d 707, 1983 Mass. LEXIS 1312.

Judge properly dismissed prostitution complaints due to intentional discrimination in enforcing law between female
prostitute and her male customers. Commonwealth v. Unnamed Defendant (Mass. App. Ct. May 21, 1986), 22

Mass. App. Ct. 230, 492 N.E.2d 1184, 1986 Mass. Aop. LEXIS 1591.

Dismissal of charge of being lewd, wanton and lascivious person precludes prosecution on same evidence for
prostitution, on ground of prior jeopardy. Commonwealth v. Juvenile (No. 2) (Mass. App. Ct. Mar. 30, 1978), 6

Mass. App. Ct_ 194, 374 N.E.2d 335, 1978 Mass. App. LEXIS 572, disapproved, Commonwealth v. Sefranka
(Mass. 1980), 382 Mass. 108, 414 N.E.2¢ 602, 1980 Mass. LEXIS 1396.

Commonwealth rebutted any inference that female defendant was target of selective prosecution for prostitution.
Commonwealth v. Archer (Mass. App. Ct. Apr. 28, 2000), 49 Mass. App. Ct. 185, 727 N.E.2d 535, 2000 Mass. App.

LEXIS 317.

5. —Evidence

Conviction for common night walking can be sustained without proof of past convictions for prostitution.
Commonwealth v. King (Mass. Dec. 12, 1977), 374 Mass. 5, 372 N.E.2d 196, 1977 Mass. LEXIS 1219.

“Sexual activity” necessary for offense of prostitution is not confined to coitus or oral-genital contact, but includes
performing masturbation upon person's genitals by another’s hands for fee. Commonwealth v. Walter (Mass. Mar.

14, 1983), 388 Mass. 460, 446 N.E.2d 707, 1983 Mass. LEXIS 1312.

Patricia Lazarus
